 PEOPLE'S TRANSPORTATION SERVICEPeople'sTransportation Service,Inc. and MinuteMan Transit,Inc.andJoseph McMahon. Case1-CA-1830520 September 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 28 December 1984 Administrative LawJudge Robert G. Romano issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief,and the General Counsel filed a briefin response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings,findings,2and conclusions,3and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,People'sTransportationService,Inc.andMinuteManTransit, Inc.,Dedham,Massachusetts,itsofficers,agents, successors,and assigns,shall take the actionset forth in the Order.'On 11 September 1985 the Respondent filed a motion requesting theBoard to delay issuing a Decision and Order for a 2-month period so thatitcould"assess the impact to Respondent's position" of the oversighthearing held by the House of Representatives'Employment and HousingSubcommittee on 11 June 1985,at which there was testimony regardingthe delay in this case at the administrative law judge level . We deny theRespondent's motion.' The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.StandardDryWall Products,91 NLRB 544(1950),enfd.188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent additionally suggests that at the hearing the judge en-gaged in prejudicial conduct directed at the Respondent.We have care-fully examined the record and we are satisfied that any contentions in thisregard are without merit.In sec.II,A,11,d of his decision,the judge discredited SupervisorMayo's testimony concerning the 3-4 February 1981 incident involvingdriver vogelsong.In adopting the judge's credibility resolution, we findthat Vogelsong must have left the Wellesboro area 2-1/2, rather than 1-1/2 hours before the opening of the Wellesboro Post Office as found bythe judge.'We agree with the judge's conclusion that the General Counsel es-tablished a prima fade case that the Respondent discharged McMahon on5 February 1981 bemuse of his perceived union activity, and his conclu-sion that the Respondent failed to establish that it would have terminatedMcMahon even absent such perceived activity.Wright Line,251 NLRB1083(1981), enfd.662 F.2d 899(1stOr.1981),cert. denied 455 U.S. 989(1982).169Robert F. Kiel,&q.,for theGeneral Counsel.Lester B. Slate, Esq.,ofBrocton,Massachussetts,for theRespondent.DECISIONSTATEMENT OF THE CASEROBERT G.ROMANO,AdministrativeLaw Judge.Hearing was initially opened on June 15, 1981,pursuantto an order consolidating cases and amended complaintinCases l-CA-17958 and 1-CA-18305.The charge inCase 1-CA-17958 was filed by Teamsters Local Union25 a/w International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America (Team-stersLocal 25) against People's Transportation Service,Inc. (People's-TSI)on October 17, 1980;1and a com-plaint issued on November 25, alleging certain violationsof Section 8(a)(1) and(3).By answer filed December 2,Respondent People's-TSI denied the commission of anyunfair labor practices,and inter alia asserted that an em-ployee was not discriminatorily discharged on October10,as alleged,but rather discharged for cause. Thecharge in Case 1-CA-18305 was filed by Joseph McMa-hon, an individual(McMahon)on February 5, 1981(amendedMarch 6, 1981)againstPeople's-TSI andMinute Man Transit,Inc. (Minute Man). An order con-solidating cases and amended complaint issued on March19, 1981,alleging that People's-TSI and Minute Manwere a single employer, and further alleging certain addi-tional violations of Section 8(axl) and(3), inclusive ofthatMcMahon had been discriminatorily discharged onFebruary5, 1981.By amended answer filedApril 21,1981,Respondent denied single employer status,contin-ued its denial of commission of any unfair labor prac-tices,and inter alia affirmatively defended that McMa-hon was a supervisor within the meaning of Section2(11) of the Act,and that therefore his discharge was notprotected by Section 8(a) of the Act;and that, alterna-tively, regardless of supervisory status of McMahon,McMahon was discharged for cause and not for any rea-sons proscribed by the Act.At opening of hearing on the above consolidated mat-ters before me on June 15, 1981,the General Counseland Respondent filed joint motion for an indefinite ad-journment on the basis that voluminous records werevery recently made available by Respondent to theRegion for review, and that the General Counsel on ini-tial inspection was satisfied these would cast a great dealof light on the matters raised in the complaint.There-upon the hearing on all the above consolidated matterswas first indefinitely adjourned.Hearing was thereafter initially resumed on November2, 1981.At that time the General Counsel stated that as aresult of an interim investigation it had been determinedthat further proceedings or litigation of the allegations inCase 1-CA-17958 was not warranted;that the entirematter had been previously discussed with ChargingParty Teamsters Local 25;and as a result of that discus-sion a withdrawal request from the Union had been ob-'All datesstated herein are in 1980,unless otherwise stated.276 NLRB No. 47 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained.The General Counsel thereupon made motion tosever, and moved for allowance of the withdrawal of theunderlying charge in Case 1-CA-17958, and for dismissalof the related allegations of the complaint in Case 1-CA-17958. There being no objection thereto by Respondentor Charging Party Teamsters Local 25, the motion wasgranted. Thereupon Teamsters Local 25 withdrew, anddid not take further part in the remaining proceedingsheld on Case 1-CA-18305.Respondent thereupon amended its answer to admit,for purposes of this proceeding only, that People's-TSIand Minute Man constitute a single business enterprise,and are a single employer within the meaning of the Act.However, at the outset of the resumed hearing it soonbecame apparent that Respondent was to further alterna-tively contend that McMahon occupied a managerial po-sition of national systems manager at night. The GeneralCounsel has contracontended that McMahon was neithera supervisor nor a manager, but simply a dispatcher with(at best) a fancy title, with duties similar to Respondent'sother (nonsupervisory) dispatchers, as had been. earlierurged by Employer in a recent representation hearingheld in Case 1-RC-17064. A protracted hearing (involv-ing review of voluminous records) on these and othersubstantive and procedural matters then developed.On May 14, 1982, being then the 20th day of this hear-ing, but on a motion made during case-in-chief, the Gen-eralCounsel was allowed, over Respondent's objection;to further amend the complaint to alternatively allegethere was an unlawful supervisory discharge of McMa-hon by Respondent in violation of Section 8(a)(1) of theAct. Employer subsequently sought special appeal (datedJune 1, 1982) on this ruling, which request was deniedby a Board directive on June 17, 1982; and a Respond-ent's subsequent motion for reconsideration, denied bythe Board on July 2, 1982. The denial was without preju-dice to Respondent to renew its contention through thefilingof appropriate ' exceptions. (BoardMember Zim-merman, dissenting, would have granted the appeal, andin subsequent consideration, inter alia, of Respondent'smotion for reconsideration, dissenting 'in part,wouldhave granted reconsideration of the earlier ruling.)Itwould seem otherwise as, appropriate only to addi-tionally note that Respondent had simultaneously filedwith me a motion for disqualification, which was op-posed by the General Counsel, and which on due consid-eration, including due consideration of the parties' con-tentions and the status of the record relied upon, wasdenied by my order dated June 17, 1982, for reasonstherein stated; and that Respondent's further request tospecifically appeal that-ruling, filed contemporaneouslywith earlier recounted motion for reconsideration, alsoopposed by the General Counsel, was denied by theBoard directive order of July 2, 1982. Hearing wasthereafter resumed and completed on January 26, 1983.On the entire record, from my observation of the de-meanor of the witnesses, and after the consideration ofthe briefs filed by Respondent on August 2, 1983, and bythe General Counsel on August 3, 1983,2 make the fol-lowingFINDINGS OF FACT1. JURISDICTIONJurisdiction is not in issue. Respondent has admitted athearing that People's-TSI and Minute Man constitute asingle employer. Respondent admitted in answer and/orat hearing that People's-TSI and Minute Man are Massa-chusetts corporations; that they are engaged at Dedham,Massachusetts, in the demand response trucking businessand their primary function is to provide courier messen-ger services as well as warehouse and distribution serv-ices for their customers; and that each has received inexcess of $50,000 for services performed for customerswho meet the Board's direct inflow or outflow standard.Additionally it is apparent of record that during materialtimesMinute Man obtained and began service on con-tractswith the U.S. Postal-Service valued well in excessof $1 million. Accordingly,. it is presently concluded andfound that People's and Minute Man constitute a singleemployer, and that Employer is engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. The complaintalso allegesand Respondent admitsin answer and/or at hearing that Local 25 is a labor or-ganization within the meaning of the Act. It is uncontest-ed and found that the Independent Union involved in anorganizational drive among Employer's Chicago drivers,as found infra, was also a labor organization within themeaning of the Act.2All received exhibitsaccompany the transcript;and where not shownreceived on the faceof exhibit by the reporter are eachand all shown soreceived of record by thereporter Itishowever observed that G CExh 65A,Subpoena B-188044,dated May 18, 1981(and copy),presentlyaccompanying G C Exhswas withdrawnby theGeneral Counsel, andSubpoena B-213265 datedOctober 19, 1981, offeredand received asRespondent thenofferedSubpoenaB-188044 datedMay 18, 1981, which wasreceived as R Exh.48However,in the set of exhibits accompanyingthistranscript R Exh48 is ascribedto a copy of65b, rather than 65(a) Finally it is observedthat though the reporter's indexshows G.C. 56(c) as an exhibit receivedin evidence it is clearof recordin thatvolume that 56(c) waswithdrawn(see Tr 2287). These inadvertenterrors are noted and correctedFor rea-sons that are fully set forth in letter dated August12, 1983, the GeneralCounsel soughtpermissionto file a "correctedBrief" (dated August 18,1983, as subsequently submitted),to which Respondentby counsel's letterdated August23, 1983,has declared certainobjections,withclaim thatmatters of substanceare potentially involved. The GeneralCounsel's ini-tial request (herein madeALJ-1) shall be treatedas a motion for leave tofile "correctedBrief," and Respondent's letter in responsestating objec-tions(hereinALJ-2) as Respondent'sopposition filed theretoAs Re-spondenthas now filedopposition to the GeneralCounsel's"correctedBrief'as filed,and as the "correctedBrief" clearlyis one untimely sub-mitted,the "corrected Brief' (hereinmadeALJ-3)is rejected,and thesame has not been givenfurtherconsiderationHowever,theGeneralCounsel's initially submittedbrief isdeemed timely received,and hasbeen given the appropriate consideration deemed warranted in the lightof theentire record PEOPLES TRANSPORTATION SERVICE11IITHE ALLEGED UNFAIR LABOR PRACTICESPart IA Background1Minute Man s changing operations thedevelopment of integrated and/or affiliatedbusinessesaMinute ManMinute Man was incorporated in Juneor July 1975 Joseph Bruno Jr (Bruno) is president ofMinute Man In origin Minute Man was an outgrowth ofa small taxicab business earlier begun by Bruno with 6cabswhich was expanded in later years to encompassoperation of some 75 cabs through 13 separate compaviesThe taxicab businesses were so structured for restricted liability purposes as Bruno testified is common inthat industryAs an extension of the taxicab businessMinuteMan then began engaging in the demand response trucking businesswith its primary function mitially to provide courser messenger services principallyof envelopes but later providing deliveries of small packages to specialized large unit transfer on a demand response basis for business or professional people Itspresent business isinter aha to provide these vanedcouner messenger services principally in the greaterBoston metropolitan area but also regularly to certainnearby States e g in surrounding New England Statesand New York However through its operation of an aircourier service it has also lurked its courier messengerservice by air rail and bus to other States of the Unionand indeed it has operated internationallyMinute Manalso provides certain related warehouse and distributionservices for its customersIn the summer of 1977 Minute Man successfully negotiated a contract with Chrysler Corporation to deliverparts and accessoriesMinute Man had been running itscoursermessenger business essentially in the samemanner asitdid its prior taxicab business except it wasdeliveringenvelopes and small packages in stationwagons on a demand response rather than people Forthe Chrysler (Mopar) work Employer utilized step vansOn January 1 1978 Minute Man moved its principalplace of business in Needham to a larger 10 000 sq ftwarehouse facility at 24Williams Street in DedhamMassachusettsb Peoples TSIPeoples TSI s president and sole ownerwas Paul Hightower Hightower was bought out byBruno in 1978 Peoples has since operated from the sameDedham location engaged in the same or related bussness operations including specifically providing limousine service transport of individuals to a given locatione g, to the airportcThe Chrysler Mopar contractsWhenMinuteManwas originally incorporated in Bruno s view there wasno immediatelikelihood of any catastrophicbusiness lossfrom a lawsuit that might endanger the entire MinuteMan enterprise because of the size and nature of its thenstructured indebtedness Bruno testified credibly however that with the possibility of additional growth and resuiting profit from the business he began to foresee sucha danger171(1) Instate Mopar workGeneral Transit IncisaMassachusetts corporationwith its principal place of business in NeedhamMassachusetts along with several other unnamed corporationsRobert Burnett is president and sole stockholder of GeneralTransitGeneral Transit obtained a contract fromChrysler to distribute Chrysler parts and accessories incertain areas of MassachusettsAlthough not withoutsome record confusion apparently General Transit ownsits own vehicles but leased drivers from Minute Man forthat contract performance in Massachusetts(2) Out of state Mopar workIn the summer of 1977 Minute Man had earlier successfully negotiated a contract with Chrysler to providea service of distribution of Mopar parts and accessoriesBruno relates that theretofore he had no trucking ortransportation expertise other than essentially in taxisBruno also testified that he had received and proceededon information from Chrysler (whether correctly or incorrectly in doing so) that common carriers transportingcommodities for hire (such as Minute Man) could notlease drivers under ICC regulation and he testified thathe had later continued in that view even as to providinghis service in the hauling of mail an exempted commodityBruno also testified that Chrysler like many otherbusinesses he has since discovered run (own) their fleetsbut regularlylease allother related required servicesviz drivers technical expertisemanagement and bookkeeping From that point on according to Bruno witheachnewcontract obtained from Chrysler a new corporation wasformedwith purpose thatMinute Man as acommon carrier would no longer be leasing drivers andhe acknowledged that he did so also to spread the habilityThe newly formed corporations were provided intheir corporate name the name of the State they at leastinitially servedThe Chrysler Mopar contract work expansion in Minute Man was concluded in 1979 Formedfor such purposein the interveningperiod (1977-1978),but within 6 to 8 months of each other inter aha wereTransportation Services of Kentucky Inc (TSI Kentucky)Transportation Services of Mississippi Inc (TSIMississippi)andTransportationManpower of NewYork Inc (TMI New York) (There are references to apossibility of still other corporations similarly existinge g Arkansas but do not appear germane to instant matters under consideration )William Bowen appears as president and sole stockholder of TSI Kentucky and Paul Hightower appearedas president and sole stockholder of TSI Mississippi andTMI New York However, neither Hightower or Bowenhas ever received any financial gain from these corporationsFor as employees of Minute Man they were usedas corporate figureheads with Bruno possessing in eachinstance a written side agreement with each of them providing for surrender of all their owned stock upondemand (When Hightower resigned from Minute Man inJune 1981 he thus turned over all stock and a replacement employee of Minute Man was then substituted)Moreover both practical and effective financial control 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDsessed by Bruno through his initial sole possession andsubsequent joint possession (with Minute Man s controller)of all the checkbooks of the dnver leasing compaviesBruno has also ultimately acknowledged that thelabor policy of all of them was controlled by him It wasthus last (on Respondents recall of Bruno) made in theend apparent and I am persuaded more convincingly soof record and I accordingly find that real ownership financial and central labor policy control of the involveddnver leasing companiesat all times has as a practicalmatter resided in Bruno It is however additionally warranted to observe in regard to this matter that after revealing for the first time late in the proceeding that outof state postal employees were not actually employed byMinute Man but employed by the above three driverleasing companiesan initial lack of candor on the part ofBruno on his affiliated corporations relationships wascompounded in his immediately subsequent testimony indenial of ownership and control of them and an assertion of the relationship of them to MinuteMan as beingnone other than that of vendor to supply Viewed mostfavorably to Employer Bruno initially was motivatedwith a desire to preserveseparatecorporate identitiesHowever there were resulting inconsistencies indeedcontradictions in his eventual testimony certain of whichare discussed next after presentment of the various outof state postal contracts with which they became involvedd The postal contracts(1) Pre 1980 postal service contractsIn 1979 Minute Man bid on and was awarded severalseparate postal contracts to provide mail transport service for Woburn and for Worcester Springfield Post Of(ices (collectively instate postal service)Mint. eManprovided the required vehicles3 and drivers (postal dnvers)Theseinstatepostal driverswereMinute Man employees Postal drivers at all locations (instate and out ofstate)were paid a wage rate (and benefit level) in accordwith local area wage rate determination by the Department of Labor under the Service Contract Act of 1965(as amended)Wages paid vaned accord ng to areaMinute Man instate postal service actually began in thefall of 1979Minute Man provided no out of state postalservice under any other postal contracts prior to July1980(2) The 1980 postal service contractsIn 1980 Minute Man s involvement with postal contracts expanded very rapidly and very substantially Allwere out of state operation of additional postal contractsin the last half of 1980 as followsITherewere three new diesel straight trucks initially placed inWoburn and three new diesel tractors in Worcester4 Bruno described a step van as being a vehicle of 10 000 lbs with cartying capacity of 400 lbs and likeable to a curbside bread truck Straighttrucks were in comparison of 25 to 30 000 lbsThe Mail Sorting Center(MSC) in Northern Virginia is sometimesreferred to as the MerrifieldPost OfficeThe Washington D C BulkMail Center(BMC) is located in Largo MarylandEquipmentLocationStart date"requirement1WashingtonJuly 124 straight trucksDC toBristolVA2Chicago ILSept 2012 straight trucks(one spare)3Kalamazoo MIOct 182 step vansto Gary IN4BristolVA toNov 12 straight trucksEwing VA5BristolVA toNov 13 straight trucksClmtwoodVA6MSC NorthernNov 82 tractors 11Virginia totrailersWashingtonD C BMC57Harrisburg PANov 153 straight truckstoWellsboroPA8Prince GeorgeDec 44 straight trucksMD toRoanoke VAAll of the above contracts were bid by and awardedtoMinute Manexceptfor the Chicago contract whichwas bid by and awarded to General TransitBruno hastestified that General Transit is not his company that heis not an officer or stockholder in it nor is it controlledby anybody employed by Respondent and that neitherdoes General Transit have a financial interest in MinuteMan However givenBruno similartestimony about thedriver leasing corporations initially subsequently admitted (by other arrangement) to be owned controlled andoperated by Bruno I am reluctant to place any firm rehance thereon particularly where there are occasionswhere Bruno and Mayo have both referred to GeneralTransit as part of a single operation e g by use of thepersonal pronounwe (and otherwise) in referring toGeneral TransitAccording to Bruno Minute Man manages the Chicago postal contract for General Transit for a flat percentage fee pursant to a writtenmanagement agreement negotiated by Bruno and Bowen and General Transit paidMinute Man for its services As Respondents witnessbut on crossexaminationby the General Counsel Brunothen first revealed that the postal employees employed atChicago were not employees of Minute Man but of TSIMississippi a driver leasing company and similarly thatemployees employed at the other out-of state postal locationswere also not employed by Minute Man but byotherdriver leasingcompanies Bruno s testimony giventhenwas to the effect(1)as to payment procedureMinute Man paid money to TSI Mississippi for the dnvers supplied(2) as to ownership and financial interestthenature of the relationship of TSI Mississippi to MinuteMan was contractual and not other than of a vendor tosuppliersthat they (TSI Mississippi and Minute Man)had no financial interest in each other that none of the PEOPLE'S TRANSPORTATIONSERVICEr,- driver leasing companies were owned or, controlled bypersons who had a financial interest in Minute Man, andspecifically, that Bruno did not have financial interest inany of these leasing companies; (3) as tooperational con-trol,Minute Man people gave them direction, had laidout the routes; and that though there were no writtenprovisions on it, there were unwritten understandingsthat the employees - of these driver leasing companieswere managed by those companies insofar as a final sayon hiring, firing review, etc., butMinute Man could makerecommendation of a customer,6and that the process in-volved, if Respondent wished to discipline or terminate,was one of verbal -communications between the princi-palsof the two companies, by Bruno primarily forMinute Man, with Paul Hightower, and sometimes Man-ager John Holman for TSI-Mississippi, and with BillBowen, and sometimes Manager Tom Wise for TSI-Ken-tucky; though Bruno on redirect would promptly reas-sert that he, Norton, Mayo, and McMahon could exer-cise personnel decisions relating to hiring, firing,assign-ing, evaluating, disciplining, and managing in Chicago,and at the other post office locations; asserting furtherthat he did not instruct Mayo or McMahon to clear any-thing with Bowen and Hightower, and that in the end of1980, beginning of 1981, such personnel decisions did nothave to be cleared with Hightower or Bowen though ini-tially having indicated in his testimony that Chicago fieldor system supervisor Castallano was to clear certain mat-ters through Ken (Mayo) and Bill (presumably Bowen);and(4) in. regard to related instructions and informationgivenMayo and/or McMahon;that neither Bruno, or anymanager, explainedMinuteMan's relationship to thethree companies to McMahon, nor did he (Bruno) toMayo that Bruno recalls, though stating Mayo knewabout it; but as to McMahon,, asserting that he wasalmost positive thatMcMahon was informed that theout-of-state drivers and field managers were employedby someone other than Minute Man, asserting furtherthatMcMahon would have known that from the payrollchecks received from the outside payroll firm used.Bruno explained that payroll checks for a given com-pany were made up by - an outside payroll firm, andplaced in a manilla envelope with the name of the com-pany on the outside. The packaged checks were thenpicked up by a courier driver, brought to Dedham, and,according to Bruno, delivered to no particular office.Bruno relatesthat because drivers of a given companywere in different areas, the manilla envelope had to beopened; and Bruno asserts they were given to Mayo orMcMahon to separate and put in outgoing mail pouchesfor the givenarea.Pouches were kept at the TSI-desk.However, Bruno has then also testified that it was doneusually at 4-5 p.m., he imagined by Mayo, but acknowl-edging by Bruno sometimes and notably, in any event, ata time -when McMahon would regularly not be there.Moreover the pouches were then closed and sent out ex-pressmail,with Bruno usually the one to generate thepostage from the meter. Significantly, in regard to Brunoassertions of Minute Man interviewing, even though ap-8Bruno testified that thewritten agreement spelledout he could hireand fire employees for them on any otheroccasion173plicantswere to 'be employed by another company,Bruno even then revealingly testified,our final decisionwas what mattered. .Question was, then raised'to counsel whether McMa-hon could be determined to be a supervisor of the out-of-state personnel who were all non-Minute Man employeesas seemingly then being advanced as employees of sepa-rate independent contractors. See,e.g.,Eugene RegisterGuard,237 NLRB 205 (1978). On recall by Respondent,Bruno then testified: (1) in regard topayments,that TSI-Kentucky billed the percentage to the customer for thedriver leasing services provided, which included supervi-sion,maintenance, everything but vehicle payment; andwith Bruno's asserted -understanding, with preliminary,qualifying reference that all of it was done by the ac-countants, thatMinuteMan billed the driver leasingcompany for all Minute Man's services, administrative,and everything (including bookkeeping) as the driverleasing companies. did not have bookkeeping depart-ments.Minute Man in turn paid the one accountant firm,one bill, for all the accounting services. He further testi-fied, (2) as toownership and financial interest,largely asabove first related in regard to Bruno side agreement ar-rangement made with Hightower and Bowen for the sur-render of stock, and his checkbook possession to. effectfinancial control; and(3) operational control,that thelease drivers on (out-of-state) post office andMoparwork were all controlled by Mayo and McMahon direct-ly on a day-to-day basis; that Bowen and Hightower hadnothing to do with running the operation; and that in thenormal course of events Bruno did the personnel deci-sions, the hiring and firing, but with '(seeming) clarifica-tion that of supervision was always done by him. -Thereremains some confusion whether or not Bruno's last testi-mony about accounting in regard to TSI-Kentucky wasintended to clarify the accounting arrangements on TMI-New York, or all companies on both Mopar and postalwork. Other related discrepancies, where material, areresolved infra by the weight of more credible evidence.What is to be observed in regard to credibility of Brunogenerally is that resultingly in one sense, in the end,- theissues of the supervisory/managenal status of Mayo andMcMahon remain essentially the same, albeit one of theirsupervisory and/or managerial relationships to employ-ees of the single employer, rather than as long previouslyindicated to employees of Minute Man in these locations.That late development of fact has occasioned an evalua-tion of the evidence, as earlier presented, in that light. Inthe end I am persuaded that Bruno's errant testimony inthese affiliated corporation matters was not with designto confuse the supervisory/managerial issue but, unwise-ly, a matter of his, reluctance to-reveal on the stand hisseparate liability defenses, corporately constructed, forother purposes.The out-of-state postal contracts are of varying '(set toindefinite) duration. Each of the contracts had its ownstarting date which in all but one instance varied. Eachof the contracts reflected a specific anticipatable annualrevenue rate, which, in total on all such contracts ob-tained, amounted to approximately $1.87 million on theircombined annual basis. The Chicago contract had clearly 174DECISIONS OF NATIONAL LABOR,RELATIONS BOARDthe largestannualrate,$606,335, next followed by theD.C. to Bristol contract at $326,083 annual rate.Kalama-zoo,Michigan,to Gary;Indiana,was the smallest of thecontracts at $41,823.Minute Man was invited to bid onthe last contract,Prince George,Maryland,to Roanoke,Virginia,on anemergency basis;and it did so with only afew days resultingly available for preparation.That con-tract itselfwas` a substantial one with annual rate of$299,677 in revenue.Equipment for the latter was initial-ly rented and later purchased.That contract was initiallystaffed,inter alia,about the D.C. point of origin withbackup drivers previously used on other D.C. contracts,and, about the Roanoke origin,-in the main by driversfrom the predecessor contractor:Essentially this oper-ation,like -theKalamazoo operation above; involveddrivers from different points of origin,regularly meeting(essentially)midway,swapping trucks,and returning totheir point of origin.-Adding the above 42 to 44 pieces of equipment whichwere to'be utilized in the new out-of-state postal.work tothe at most 20 vehicles involved in Mopar routes, vehi-cles (including trailers)in use from July to early Decem-ber went from 20 to over 60. Thus TSI vehicles in oper-ation essentially tripled in-the period July-December1980.Contract value essentially doubled after'-McMa-hon's,arrival on the TSI desk.The Post Office established the contractual require-ments for the schedule of Post Offices to be served by,the route and with times specific as to`both requireddriver arrival and departure.Respondent contended, andI - readily find on the evidence presented before me, thatthe Chicago contract was by far the most complex; andthat the degree of its complexity was indeed substantial.Thus there were 98 routes with multiple post officestops,and with over 400 scheduled trips a week to becompleted over 7 days a week.A driver's assignmentcovered multiple routes.,The distance to be traveled onindividual assignment was moderate(200 miles).Howev-er, although some Chicago routes had some leeway, gen-erally the timed schedules in Chicago,in their taking intoaccount even' synchronization of traffic lights,had littletolerance built in for any delay;and a delay at one postoffice would be likely to set off sequential delays at otherlater scheduled post offices.Although of decidedly dif-ferent nature,theD.C. to Bristol run similarly was ini-tially so tight that an unscheduled rest break,or even anabnormal delay in required_en route fueling, might resultin- a service irregularity which possibility continued untilthe Post Office,on request,of the contractor,eventuallyreviewed that schedule, -and made an appropriate 1/4-hour adjustment at an intermediate stop at Roanoke, Vir-ginia.- The D.C. to Bristol contract was also the longestin, distance(440 miles). I credit Mayo's last testimonythat the most problemsome in cold,wintry weather weretheKalamazoo,Michigan to Gary,Indiana,HarrisburgtoWellsboro,Pennsylvania,and D.C. to Bristol runs, in-that order.The equipment used-in Chicago was at least essentiallyowned by General Transit.Thus 11 or 12 brand newMercedes trucks were purchased from a Chicago dealerby General Transit for the Chicago contract work. (A 1-year-old truck was additionally brought there fromDedham for use as a spare by Gary Schneider employedMinute Man.) However,box bodies' (conforming to PostOffice's specification)were required,to be added to thenewly'purchased trucks in Jamesville,Wisconsin, some200 miles away.There was quite a bit of shuttling of ve-hicles prior to startup in Chicago.A larger than normalwork,forcewas initially provided for startup.Therewere no Minute Man employees hired in Chicago, nor inany of the other out-of-state postal areas.Drivers in Chi-cago were leased to General Transit by TSI-Mississippi.Similarly all the employees employed in theD.C.-andBristol-served geographical areas(inclusive of. Roanoke)were employees of TSI-Kentucky;and all the employees,employed at Kalamazoo,Michigan,andGary, Indiana,aswell as at HarrisburgandWellsboro,Pennsylvania,were employees of TMI-New York.There were,howev-er,no postal contracts in Memphis,Tennessee,Lexing-ton,Kentucky,and Buffalo, . New York,where oper-ations of these,corporations,were respectively initially lo-.In short,and without exception, save a minor tempo-rary one on Chicago startup, all the out-of-state postaldrivers and other supportive personnel,and- all the out-of-stateMopar'drivers,and all field supervisors in Moparlocations. (infra)save a Mopar vehicle inspection (1979)by one traveling Minute Man employee,werenotem-ployed,by Minute Man. (Excluded are two temporarypostal contracts, 'obtained after material time(in 1981),viz,Springfield,Massachusetts, 'toWashington,D.C.,and Washington,D.C., to St.Louis,Missouri,both oper-ated by Minute Man drivers.'Although Bruno on one oc-casion thought these contracts had. started during-McMa-hon's tenure,neitherMcMahon's logs or postal form5500s,produced for the period,supported same.) Allpayrolls(and related'W-2 compilations)for the driverleasing corporations were ' handled by a'single outsidecomputerized payroll record firm also used by MinuteMan. Although separate company paychecks were ini-tially delivered to Dedham for redistribution to the givenfield locations,the paychecks for distribution-to out-of-state locations were always in individualized envelopeswithonlyname of payee identifiable while in transit.2.Minute Man-managementa.Corporate officersBruno, in addition to being president of Minute Man,also functioned as general manager.William Bowen,who had earlier served with Bruno in the taxicab busi-ness, is presently administrative vice president of MinuteMan. Bowen's assigned duties and responsibilitiesall billing,bookkeeping, collection 'and payable functions,general and contract administration, including postalcontract bidding, procurement,.and administration, aswell as supervision of all the required clerical supportstaff.Richard Norton was initially hired by Minute Manin January 1976 asa management trainee,but at a timewhen Bruno and Bowen-were still doing all the regularhiring and firing.After approximately 3 to 4 months ofdispatching,some sales work was then added to his'duties.In the fall of 1978,Norton was given the title of PEOPLE'S TRANSPORTATION SERVICE`175vice president of operations,with assigned main-responsi-bility for the local courier operation. At the-same timePaul Hightower served as vice president of marketingand sales. in which position he continued until he re-signed in June 1981. While so employed, Hightower also.served as safety officer; and in that capacity Hightowerdirected and managed Respondent's accident program. Ifind it was substantially formalized and essentially fol-lowed, it being modeled after a National Highway SafetyCouncil Program, and ignored or excepted on rare occa-sion (e.g., Bruno and Gary Schneider's fall 1979 acci-dents).Hightower was not involved in operations.In the fall of 1979, and very shortly after the initialstartup of the Woburn postal contract, which itself hadstaged startups,Bruno was involved in a major accident;and he sustained serious injurythat bothhospitalized himand for a period incapacitated him from work. Brunohad initially overseen instate postal operations (as helater oversaw the out-of-state postal operations). As aresult,Norton was required to pick up and cover anumber of Bruno's duties, which at that time materiallyincluded (only) instate postal operations. It would appearthat it was about this same timethatGarySchneider(previously working in dispatch at Dedham) was trans-ferred to the Woburn Post Office to work as a (contest-ed) postal driver/supervisor; and as well, that contempo-raneously dispatcher Tom Robinson received an oppor-tunityfordevelopment in a contested dispatcher/-supervisor job role to assist Norton in courier dispatchoperations.Following Bruno's return,Norton retained certain ofhis added responsibilities,including specifically the in-state postal operations.Thus,as vice president of oper-ations at the start of the material period in the fall of1980,Norton then regularly managed all the Boston-basedMinute Man courier messenger services,perform-ing all hinng,firing,disciplining,and scheduling for acomplement of approximately 50 courier drivers and 10-12 dispatchers.In that connection,Norton was addition-ally responsible for the monthly compilation and averag-ing of courier driver income production which in rela-tion to a predetermined formula then served to establishdriver(incentive)base pay rate'for the following month.Norton wasalsoresponsible for the hinng, .assignment,transfer,discipline,and firing of all instate postal, andMopar drivers,and dispatchers.Until at theearliest inlateDecember 1980 I find Norton had essentially no re-sponsibilityor contact in management of out-of-statepostal and Mopar operations.Joseph Bruno Sr.(BrunoSr.)was the maintenance department supervisor. His re-sponsibility covered the maintenance and upkeep of allvehicles,and the supervision of Respondent's employedmechanics,principally located at Dedham.b. Preliminary view of the position of Ken Mayo(1) BackgroundKen Mayo,with a.college degree previously earned inphilosophy,and with his prior employment experienceobtained as a high school teacher in Connecticut, wasinitially employed by Employer as a courier driver inMarch 1978.Mayo worked for Employer throughAugust 23 or 24,1981, at which time he voluntarily re-signed to resume a career as a high school teacher in hishometown in Connecticut.After the- initial hire andwork performance as a courier driver for about a month,Mayo received an assignment from Bruno in sales, fol-lowed by a further assignment in out-of-state operations.Under direct supervision of Bruno, Mayo at first beganto share his worktime between sales and out-of-state op-erations.Mayo then became more responsibly involvedin the developing out-of-state Mopar work to point ofbecoming a clear(statutory)supervisor approximately inthe fall of 1978;and he had also functioned with entitle-ment of national systems manager of Employer'sout-of-state distribution operations for Chrysler even prior tothe same being fully established in 1979.(2) Exercise of supervisory authority since fall 1978Mayo has thus testified-that it was about 6 monthsafterhis initial'assignment in out-of-stateoperations(about September-October 1978) that he had first hiredemployees in the out-of-state(Mopar)operations.Byearly February 1979, Bruno had concluded that Mayo'sprogress in (essentially)overseeing these operations was"remarkable."Bruno at that point in time recorded alsothat the "professional"he had been searching for was"developing right in my own house";and with a furtherrecorded observation that all Mayo needed"is time."Occasion for this observation by Bruno was an in-stance of a management initiative(I find)developed byMayo at this time in his preparation of an evaluation ofTom Wise,a field supervisor as described (though re-ferred to by Mayo as an area manager),regularly em-ployed-in the Lexington,Kentucky area.Mayo's evalua-tion of Wise as then constructed was composed of -a one-page rating form containing Mayo's rating of Wise in 14listed components of thejob as identified,and then nu-merically evaluated by Mayo'asNSM. The rating formwas itself accompanied by a three-page supplemental,memorandum in explanation to Wise of the factors con-sidered in the ratings Mayo had given Wise.(Although Ifind thatMayo gave the ratings,Ihave no doubt hewould have discussed the matters of Wise'performancegenerally with Bruno.)This form was entitled a monthlyevaluation. It was in overall nature essentially a reviewof the performance of Wise as a supervisor, togetherwith a positive,or constructive,criticism in certain areasof identified'performance failure.Mayo has testifiedwithout contradiction that he used this form of reviewon buttwooccasions.(Mayo had notified Wise that hisfirst evaluationwould -not be put in his file.) Thus, if notearlier in the fall of 1978, it is documentarily establishedpersuasively to me that it was no later than by this timethatMayo had been initially given the title of nationalsystems manager by Bruno.Bruno also provided Mayo(but not McMahon)with business cards.In the same'February 1979 review,Mayo recorded instruction toWise in regard to an apparently previously indicatedproblemsome employee that "I instructed'you over thephone several times to wam him orally,write up thenext incident,and then fire him for any.future viola-tions." (For this reason I am not persuaded to accept 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDBruno's recollection it was in the spring of 1980 beforeMayo had. recommended the discharge of anyone;- andthat before that no one would have presumed to dothat.)Neither is it to be overlooked with respect to eval-uation of other Mayo testimony that field supervisors didnot have such authority. Mayo has testified that he hadnever seen an organizational chart for Employer. Mayohas also testified that he had made an individual effort towrite a job (or position) description for the field supervi-sors but had discarded it because he found it had de-scribed their job too narrowly. Bruno has essentially re-lated that Mayo did not-become a full-fledged manageruntil about the summer of 1980, which essentially coin-cided with his accelerating direct management of out-of-state postal operations,as they came on line._Prior to the commencement of any out-of-state postaloperations, the, materialMopar out-of-state operations(then) involved operation of approximately 12-14 vehi-cles,) 15-drivers, and 3 field- supervisors in the multistateareas described elsewhere. However, a significant degreeof overall control of operations had clearly been central-ized in Boston.Thus immediately prior to the startup of the first D.C.to Bristol postal operations on July 12, all out-of-statedriver hiring, assignment to route, and startup schedulingtions for (Mopar) regular truck maintenance and/or serv-ice (including fuel and tire services) apparently may havebeen initially established by Bruno, Bruno Sr., Mayo, ora local supervisor. Regular maintenance, however, wasperformed, as scheduled by Boston, essentially by BrunoSr.Emergency repairs, by their very nature, might beperformed anywhere. However, information on logisticalsources for providing required emergency towing, repair,fueling, and other services were accumulated and main-tained in Boston at the TSI desk of Mayo, in a "Rolo-dex" ( rotating card index). Decisions on mechanicalproblems essentially came out of Boston as at that time(apparently) only Mayo and Bruno Sr. regularly author-ized required-out-of-state repairs. (However, the recordsuggests that one or more of field supervisors also couldeffect repairs, at least within certain monetarylimits.)Mopar routes were in general, not as time critical as thepostal schedules were to be.An overall and direct control of daily operations wasalso kept in Boston primarily through the daily use of an800 telephone number, in that the (Mopar) drivers wererequired to phone in 'a 'pretrip inspection report that ef-fectively doubled as a check on their vehicle conditionand the driver's readinessin the field to perform thescheduled trip. Related reports required to: be made toBoston on (Mopar) freight handled served to effectuate acontrol of shorts and damages. (Boston is used inter-changeably :with Dedhammain facilities.)Thus the tripinspection report called in by the driver to Boston con-tainedthe driver's name, location, and vehicle number.The report on vehicle condition covered mileage, oil and7Mayo's recollectionat one point was that therewere 10-12 such ve-hicles.Other documentary evidencewould moredefinitivelyindicate thatthere were14 vehicles, viz 8 vehiclesinMemphis,Tennessee, 3 in Lex-ington,Kentucky, I in Defiance, Ohio;and 2 in Buffalo,New York, theareas deemed material herein-fuel added, and any vehicle defects discovered.8 Therewas also a trip coded report made on (Mopar) routestops and pieces (delivered) as compared with trip maini-fests. -Therewere also time and mileage reports whichwere regularly' filled out by drivers, periodically collect-edand sent to Boston. There were report compilationsfor various operational purposes, including (later)servingas postal record requirements, and certain reports wereutilized for efficiency comparisons. However, in regardto time worked, for the more immediate purposes, e.g.,payroll, and particularly after the postal 'operations werein place,Mayo would total the hours worked by thedrivers from weekly schedulesheprepared; and Mayoregularly turned these totals in to ' Bruno for his reviewand call-in to the outside payroll computer firm fortimely payroll processing. Fuel reports on postal oper-ations were totaled by Mayo, and later by McMahon fordelivery to Bowen for review and required, certificationof fuel expenses to the Post Office for `reimbursement.Fuel charges from vendor were broken down by areaand totaled by McMahon and by Mayo- when he hadtime.Mayo has testified that decisions on personnel prob-lems also came out of Boston; and that all pay and bene-fitsquestions were handled by Bruno. (I have no doubtabout the latter on this record.) Mayo handled the sched-uling of vacations, but again only in coordination withBruno. However, Mayo's testimony in regard to disci-pline or discharge by Mopar field supervisors is confus-ing,and seemingly no less inconsistent thereon thanBruno's.Mayo's credited 1979 recorded broad directiontoWise for a progressive oral warning, written warning,and discharge of an improperly performing employee hasbeen already noted. Mayo's testimony otherwise,at leastat one point, was that field supervisors could suspend,but could discharge a driver only after consultation withBoston.On other occasions Mayo has relatedthat no su-pervisor could suspend, or fire, without a clearance fromBoston.Mayo has testified that field supervisors couldissuewritten reprimands; though then later adding,. thatby and large the same were also cleared with Boston. Onother occasions,Mayo related that a field supervisor(e.g.,Holman) had to clear his disciplinary actions withBoston before acting on them. I am however persuadedthat the clear weight of more credible evidence is thatdriver, pending Boston review, but probably would not'discharge without a prior clearance from-,Boston, but seediscussion of same with regard to Chicago postal oper-ations, infra.Mayo's testimony was, however, otherwiseclear and consistent that when the above Mopar field su-8At some time drivers initially had simply reported the amount of fuelwhen purchased.Subsequently fuel sheets`were regularly kept in theirtrucksThe fuel sheets were to be filled out by the drivers, periodicallycollected locally,and returned to Boston where they were apparentlycollated by area and totaled.Much later, e g, after postal operationswere esablished,Employer purchased and operated its own 2000-gallonfuel tank trucks(in certain areas) which essentially fueled the trucks inuse on certain major postal contracts,e g., in Chicago and D C. areasFueling records were thus generated either by driver,or other localagent,at time of fueling by Employer, and the same then forwarded peri-odically to Boston PEOPLE'S TRANSPORTATION SERVICE177pervisorswere temporarily assigned to certain postalcontract areas as discussed infra, they did not have (stat-utory) supervisory assignment in those areas, but rather-were assigned there only temporarily to assist in an oper-ational startup, including clear assignment to drive in anemergency.With the exception of Olin in D.C. postaloperations, temporary assignment for startup. operation(only) appears to have been the case. There does notappear to have been local discipline exercise in postal op-erationsby Mopar field supervisors. Their involvementwith directing the work force, corrective instruction, anddriver deficiency report to McMahon is delineated infra.Mayo regularly met with Bruno and participated inannual performance evaluation reviews of all Mopar fieldsupervisors; andMayo has testified (with essential cor-roboration from Bruno) that he personally could disci-pline the field supervisors, but he could not discharge afield supervisor without Bruno's approval. I credit Mayothat he could discipline, but not discharge, a field super-visor. It is uncontested that an established practice forallfield supervisors in the Mopar operation was that thefield supervisor was expected to, and he did regularlycover foran absentdriver, i.e., drive the route himself, ifthe supervisor was unable to effect other replacement ar-rangement. It was Mayo's testimony otherwise, however,that a field supervisor could not (apparently permanent-ly) assign a driver work without clearing it with Boston.Mayo has traveled on company Mopar business to Mem-phis, Tennessee, Lexington, Kentucky, and Buffalo, NewYork; and he has personally, met Mopar Field Supervi-sors Holman,Wise, and Olin, respectively. Mayo wouldlater travel toWashington, D.C., Chicago, Kalamazoo,grid Harrisburg on postal operations. McMahon did notso travel, and he had met none of the above.There were in all eight out-of-state postal contracts onwhich Employer commenced operations and performeddriving services in the last half of 1980. Mayo has testi-fied that the first postal drivers for these operations werehired by Mayo, generally after Mayo had first visited theseveral areas and conducted personal interviews of jobapplicants, though some interviews and some subsequenthirings were also conducted' by phone. Mayo .has other-wise estimated that he has hired 60 such individuals,inthe postal operations (including replacements); and thathe has hired an estimated 100 drivers overall. ThusMayo would appear to have acknowledged hiring some40 individual drivers in the Mopar operations (includingreplacements)since'the fall of "1978. Further to be notedeven at this juncture is Mayo's revealing testimony giveninitially -as a Rule 611(c) witness for the General Coun-sel,which was to the effect that McMahon was not therelong enough (4-5 months) to have hired anyone. Mayoalso developed all the initial driver schedules for each ofthese postal contracts.-He has made all initial and perma-nent assignmentof drivers to postal routes. It was 'hewho thereafter continued to prepare all the weekly workschedules and assignmentswhich were sent to the field.Mayo has also acknowleged that the original orinitiallogistics for each of these severalpostaloperations wereall handled by him (both before and after McMahon washired), though he has also recalled that Bruno Sr: hadlater arranged certain replacement or ' alternate repairservices.There is conflict' with McMahon's subsequentparticipatory role in such matters, discussed infra. Pres-ently it is observed that the critical logistics, not only forMopar routes but for the two largest postal contracts,viz, the long Washington, D.C. to Bristol and return runand for the complex Chicago postal contract would thushave been already accomplished by Mayo before McMa-hon ever started work on the TSI desk. The operational"Rolodex" thus already contained at the time of McMa-hon's commencement of TSI work all the then accumu-lated logistical information required to accomplish theservices of Mopar work, and-the D.C. to Bristol and theChicago postal contracts. It contained phone, address,and other information on the Chrysler depots and thepost offices, and representative personnel contacts; all-fielddrivers and supervisors; and regular fuel stops,repair, and tire service facilities and vehicle rental agen-cies, atwhich Employer's credit had already been ar-ranged. Similarly, but separately, available to assist in-ef-fecting on-the-road-'emergency' services were NationalTruck Stop (T/S) guides, e.g., Mid-Continent, and ap-parently Truck Stops of America (TSA), along with selective distribution of several company credit cards. Itwas Mayo who established the same with,'each subse-quent postal contract to come on line. In my view,McMahon's entry from time to time of postal representa-tives that he dealt with, or the few facilities that he hadused in an emergency, was' but peripheral to the above.McMahon, as instructed, left notes on mechanical mat-ters to Bruno Sr. On one occasion he passed on the driv-er's report of a fuel station that had a better diesel fuelcut for cold weather; however, it was Bruno Sr. that es-tablished the station as a regular account.,'Additionally,Mayo, in preparation of the Chicago op-eration, had prepared a booklet, also referred to as theChicago driver's training manual(here simply Chicagomanual),which contained: a detailed map-of the Chicagometropolitan area; each and all of the' Mayo developedChicago postaldriving assignments,'with identification ofthe regular driver individually assigned, by lot by Mayoto each particular such driving assignment; and a de-tailed 4 to 6 block map provided by the Post Office ofthe area surroundingeachpost office to be served underthisChicago postal contract.Mayo has described thecontract area coverage of post offices served as coveringthe post offices in virtually every suburb north and 'westof Chicago. The Chicago manual was provided to eachof 'the original 14 full-time Chicago postal drivers hired.(Mayo was unsure' whether it was also provided initiallyto the one regular'part-time driver employed there.) Acopy of the Chicago manual was retained'by Mayo in hisdesk.McMahon has testified that he did not recall everseeing it, though he did recall the Chicago schedule in abinder of some sort on the desk. McMahbn's testimonythereon is viewed 'as wholly plausible, as at the time ofhis initial employment on TSI work, Mayo 'had tackedup on a wall relevant area maps,displaying a rundownand certain schedule information was also available. Thisis also deemed the more likely in the light` of Mayo's in-structionswith regard to McMahon's contact of certain 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividuals in Chicago on problems, discussed infra, andthe fact acknowledged by Mayo that when he was not-there certain operational data was for the most part keptunder locked file I find at least through December. (Ex-cepted were periods when Mayo was there, and periodswhen McMahon was requested to do certain filings, e.g.,personnel time and mileage reports.)Ken Mayo is thus understandably uncontested as astatutory supervisor, and clearly appears as the Boston-based direct manager of all out-of-state postal and Moparoperations, serving under Bruno during material times. Itis essentially Respondent's contention that Mayo was thenational systems manager of such operations on days,and McMahon similarly so on nights. However, somebrief review of prior record treatment of Mayo andMcMahontitleis in`order.Thus, the General Counselhas asked that official notice be taken of certain relatedrepresentation proceedings. The parties have stipulated.,that Teamsters Local 25 filed a petition on October 10 inCase 1-RC-17064, a case of which I take official notice.There sought by Petitioner essentially was a unit of allfull-time and -regular part-time drivers, warehousemen,and mechanics of People's-TSI, Minute -Man, GeneralTransit, and New England Transit Services, Inc. (TSI-New England), with Employer contending, inter alia, theunit should include dispatchers and (in state) postal driv-ers.9The General Counsel however would have it ob-served that-in representation case testimony given there-in,Bruno had specifically` identified McMahon by nameas being a dispatcher and more pointedly, did so other-wise by reference to certain (instate)dispatch work andfunction which related to McMahon alone. Bruno clearly--didspecifically so testify.Appearing however moreprominently questionable, - in my view, Bruno similarlyreferenced Mayo as being a dispatcher for, in addition toall the above duties, Mayo has independently testifiedthat he had no instate responsibilities.On the other hand, Mayo has testified that from timeto time he on occasion drove for extra money, and regu-larly unloaded trucks, though at certain limited times.Bruno has otherwise testified in the instant proceeding,in offered explanation of his earlier representative casetestimony, that his attention was then being addressed es-sentially to the question of Dedham dispatch of instatework, not to his out-of-state operations. Bruno's offeredexplanation in those respects, particularly on Mayo, onits face appears highly questionable. However, the TSIoperations generally, and. perhaps ultimately more note-worthy, the facts about Mayo and McMahon's (primary)work relationship (on TSI) do not appear of recordtherein.Though so identified in representation case asdispatchers, their specific names do not appear in the De-cision and Direction of Election of December 24, inwhich other dispatchers whose instate duties were. morefully described of record were there (by name) found tobe nonsupervisory dispatchers. All dispatchersand assist-The latter two companies appeared by separate counsel and,on basisof record revealment therein, Inter aha, of lack of common ownership,management,and participation in labor relations,and that General Tran-sit employed no employees,and appearance that TSI-New England wasnot in operation,the petition as to them was dismissed in that proceeding.Robert Burnett appears as president and sole stockholder of both.ant dispatchers, but not instate postal drivers, were in-cluded in the unit found appropriate in Decision and Di-rection of Election dated December 24. It is observed inpassing that Schneider and. Robinson, named therein,were determined to be nonsupervisory dispatchers, posi-tionsmaintained by Employer therein, and throughoutinstant hearing,but contested by the General Counsel athearing, and in brief, as discussed infra.Position confusion and/or development on Mayo andMcMahon status continued initially in the pleadings ofboth parties herein. Thus, it is noted on the one hand ininstant complaint the General Counsel had alleged thatMayo was the vice president of operations for MinuteMan and a supervisor; and that Norton was operationsmanager(vice president of operations TSI). On the otherhandRespondents'answer,though clarifying thatNorton was vice-president of operations for Minute Man,and while admitting that Mayo was a supervisor, thendescribed Mayo's title as being a systems coordinator forMinuteMan. Moreover, while complaint alleged interalia thatMcMahon was a discriminatorily dischargedemployee, Respondent affirmatively defended initially inAnswer, inter alia, that McMahon was a supervisor only.and thus not protected by the Act. .Itwas thus first at hearing -that Bruno testified thatMayo was the national systems day manager'and thatMcMahon was' the national systems night manager.Bruno 'asserting further thatMcMahon possessed thesame authority and responsibilities as Mayo. The GeneralCounsel countered that, even if so entitled, McMahonwas no more than a dispatcher with a fancy title. McMa-hon has denied he was ever given such a title. Mayo. hasreference at the time that he was doing it so that Mayocould impress Chrysler officials -with whom Mayo wasthen to have to deal. As noted, certain related documen-tary evidence (viz G.C. Exh. 46(c)). has in the endwholly convinced me that Bruno and Mayo testimonyisto be credited in the latter respect and that Mayo hadsuch title given him at least on or -before February 2,1979. Its-significance in prior use is another matter.Both Mayo 'and McMahon were unquestionably regu-larly employed by Minute Man. However, even thatmatter did not appear fully free from some record confu-sion.There was evidence of McMahon's subsequent re-ceipt of a W-2 (for partial income produced) from TSI-New England. According to Bruno's testimony, he hasreaffirmed his belief nonetheless that that company hadnot been operative since the spring of 1979 (though it isindicated as active in the spring of 1980 elsewhere).Whether or not it was operating during term of McMa-hon's employ, it does not appear to presently affect thematerial consideration,inter alia,of McMahonas essen-tially a contested Minute Man supervisor of out-of-state(non-Minute Man, but single employer) employees. Thisisparticularly so where there is no evidence of any out-of-state involvement by TSI-New England, and whereexplanation of that W-2 is left in 'posture documentarilyunresolved; and where it is potentially otherwise explain-able, as(alone) suggested by Bruno, as naught but a po-tential aberration of computerized records by the outside PEOPLE'S TRANSPORTATION SERVICEfirm,which in the past, to his knowledge, had on manyoccasion issued paychecks on the wrong payroll, andwhich (uncorrected) circumstance may account for this'W-2 issuance. Notably involved was awareness by Brunothat the payyoll firm, had handled records for both com-panies.Moreover, though Bruno has testified at. onepoint that he did not have any ownership or financial in-terest inNew England Transit (also a driver leasingcompany), his testimony in other aspects, e.g.,.in regardto possibility of its inclusion-in certain records as an af-filiated company, would indicate the contrary. However,in this instance the same appears as again as but a collat-eral matter unnecessary to resolution of the issues herein.The General Counsel had contended from the outsetof hearing that McMahon.was not a supervisor. Earlyhearing claim of surprise was raised by ' the GeneralCounsel 'incorrectly' over the supervisory but correctlyover the managerial raised defenses. The supervisory de-fensewas clearly raised by Employerin itsprehearinganswer dated April 21,'1981. However, the managerialissue does appear first raised of record at resumed hear-ing in November 1981. In the interim, voluminousrecords had been initially reviewed by the -GeneralCounsel on the then joined issues. Voluminous recordswere again reviewed during resumed hearing. In thatconnection, to ensure that the record would reflect thatEmployer was not withholding documents subpoenaedby virtue it appearing that a record inquired of was notin hearing room, Employer early represented that theycould have filled the hearing room with the (sub-poeaned) records, but rather, an early understanding wasreached by counsel that all (subpoeaned) records neednot be furnished, or (sic and) `should a situation arise (ofneed fora particular record) the General Counsel couldask for it (production) at that point.With the GeneralCounsel acceding that there was an effort at cooperationto try to reduce records (presumably required at hearing)but clarifying that he never said the records subpoenaedwere- unnecessary, and had waived only production ofrecords-bearing on business relationships (presumably ofMinute Man and Peoples-TSI, since stipulated). Specificruling was then early entered of record that no adverseinference would be drawn on .whether subpoenaed docu-mentswere thus timely available, nor from the circum-stance there was a later call for a document from a filenot present at hearing.The refined question, or, possibility, of the otherwiseheatedly contested issue ofMcMahon's employee/-supervisory itatus resting,in the end,on a claimed exer-cise of supervisory authority only over nonemployees ofMinute Man surfaced only very late in the hearing whenthe employments of out-of-state postal drivers(as well asMopar route drivers) and supervisors by these otherlease companies was first revealed by Bruno.'The corpo-rate relationships only later eventually were explained byBruno in the manner first above presented.Itwouldappear the joined(and fully litigated)management issuewould remain unaffected-in any event.In that regard Iam persuaded from Mayo,indeed Norton testimony con-sidered as a whole, that neither of them were earliereven generally aware of the non-Minute,-Man employ-ment circumstancesof out-of-statepostaldrivers.-179Mayo was aware of both the existence of,-the abovethree lease companies,vizTSI-Mississippi,TSI-Ken-tucky, ,and TMI-New York,and of their origin beingwith purpose to conduct Mopar operations.Mayo knewand has described in convincing detail how these compa-nies operated respectively:'out of Memphis;Tennessee,but serving.Mississippi and parts of Arkansas; out of.Lexington serving several major cities and areas in Ken-tucky;and in the Buffalo,New York operation(inclusiveof a related-warehouse drop operation in Erie,Pennsyl-vania)withmajor distribution operation in Buffalo,Rochester,and adjacent New York areas:(He also de-scribed a related one-driver operation in Defiance,Ohio.)On basis of sufficient admissions by Mayo and Bruno,and the entire record before me, there was, I find, a stat-utory supervisor employed by each said corporation, viz,John Holman at Memphis, Tennessee; Tom Wise at Lex-ington,Kentucky;and Bob Olin at Buffalo,New York,at all material times.Mayo was also aware that General Transit had ob-tamed the Chicago `postal contract (as presumably wasNorton, at least at point of his direct involvement in out-of-statepostaloperations).However, in -that respect,Mayo has* testified that General- Transit was the name bywhich they were known in Chicago. General Transit'sname in fact appears on the postal contract, and regular-ly on all related Chicago post office service irregularityforms, (5500s, discussed infra), which Mayo filled out,and Norton occasionally viewed in January 198.1. Asnoted,Mayo performed -the hiring and firing not only, intheMopar operations, but also in all the out-of-statepostal operations. -However, in that regard, Mayo. hastestified in crediblemanner that, to his knowledge,Minute Man was the employer of the employees he hiredin all.- the out-of-state post office operations.Mayo him-self thus did not know that it was the above three com-panies who were, also leasing the drivers for the out-of-statepostaloperations.(Jobapplicantswere alsoscreened by the Post Office.) According to Norton, nei-ther was Norton aware of the latter. Accordingly, I findon this record that neither Mayo nor Norton was awareof the actual employment of the out-of-state postal driv-ers by TSI-Kentucky,TSI-Mississippi,and TMI-NewYork. Of the principals, Bruno alone was aware of thosecircumstances; and he was surely aware of those andotherMayo and McMahon related circumstances aboveat the time he testified in the representation, case in No-vember 1980:c. Single employer-status expandedEmployer contended late in hearing, and renews thiscontention in brief, without apparent countercontentionby the General Counsel, that under all of the circum-stances now apparent of record that TSI-Kentucky, TSI-Mississippi, and TMI-New York must also -be viewedeach' and all as parts of the earlier conceded single em-ployer status of Minute Man and People's-TSI. On theabove facts, and other facts of record bearing 'on thatcontention,particularly:Bruno's eventual and recordsupported testimony (and above finding) that actual own-ership and central control of labor relations over. all 180DECISIONS OF NATIONAL" LABOR RELATIONS BOARDthese companies have always actually resided in'rBruno;the nature of their interlocking business relationshipsnow shown; and the 'uncontested, common managementand overall direction by Bruno and I find de facto hiring,'firing, and. direct daily operational control (at least) byMayo, wholly convinces me in the end that Minute Man,People's-TSI, TSI-Kentucky, TSI-Mississippi, and TMI-New York if they do notactually constitute parts of asingleintegrated enterprise, they have been very closelyrelated in their respective business operations; and I find,terests are to be resolved in this proceeding, they allclearly constitute a single employer being ultimatelyowned, controlled, and operated by Bruno in the abovemanner,Hillside Bus Corp.,262 NLRB -1254, 1259, 1260(1982); see alsoCone Bros. Contracting Co.,135. NLRB108, 120 (1962), enfd.. 317 F.2d- 3 (5th Cir. 1963), cert.denied .375 U.S. 945 (1963). Out-of-stateMopar andpostaloperations are hereinafter referred individuallyand/or collectively, as Respondent, Employer's TSI oper-ations.Any issue of supervisory-status of Minute ManemployeeMcMahon, on the basis of supervisory rela-tionship to TSI non-Minute Man employees, is thus inthe end to be negated as an activeissue, for any furtherconsideration, inasmuch, as the out-of-state personnel:`above listed and McMahon were all ultimately employedby the single employer found above. However, as these'additional corporations were neithernamed,or served,nor are they apparently claimed to be "necessary" par-ties to this proceeding,' for remedial or"other purpose,they are seemingly not to-be concluded as formal partiesherein, e g., seeContris Packing Co.,268 NLRB 193, 195fn.5 (1983); -and see- alsoRiley Aeronautics Corp.,178NLRB 495, 499-501 (1969).''d. Preliminary conclusions on McMahon's employeeinstate dutiesIn agreement with the"General Counsel,it isconclud-ed that thereisconsiderable evidence of McMahon's sub-stantial and regular contact and interface with instatecourier and instate postal drivers, thoughon a lessdegree (especiallyas time. of employment progressed)when compared with his increasing out-of-state postaldriver interfacing, since eventually the majority of thelatteroperated at night. There wassome,but lesser,interfacingwith out-of-stateMopar drivers,. since theyoperated primarily during the day. Although there is ,record reference by Norton- as to having hoped McMa-hon in his development would have shown someinitia-tive in managing certain unusualproblems in regard toinstate operations (at night), Bruno testified responsibil-managementinvolvement in those operations that he wasaware of at the 'time; and that McMahon would contactNorton onunusual instateproblems.Mayo confirmedthat he hadnone.I do not find Norton's contrary asser-tion in that regard a persuasive factor for considerationof any failing on the part of McMahon. In any event; Ipresently conclude and find that the weight of the credi-ble evidence has convinced me that McMahon's respon-sibility concerninginstatecourier, postal, and Mopar op-erationswas essentially to routinely follow establisheddispatch procedures and other specific operational in-structions that were laid clown by Norton, which includ-ed dispatch of an identified on-duty mechanic, or nameddriver (par'ticularlySchneider in , regard toWoburnpostal problems);' and to otherwise report anyunusualproblems- in those operations to Norton for additional di-rection.'In short I find that as to instate duties McMahon occu-pied a clear employee status. Thus in agreement with theGeneral Counsel, I find that McMahon performed regu-lar dispatching functions 'of non-TSI work, such as: in-volvement with scheduled, "time call" runs; routine dis-patch handling, of late night courier drivers (including anowner-operator courier driver, John Baker); handlingcustomer calls onPeoples-TSI passenger service; open-ing up the garage for courier drivers and related dispatchwork in'the loft in the early morning; and as well, at theend of his shift, frequently assisting day dispatchers in-handling incoming calls in the routine dispatch of work'nship'to the out-of-state op-erations, particularly in the light of rapidly expandingpost office operations on which 95 percent of the out-of-state runs occurred, the majority of which would be atnight, was another matter.Part II. The General Counsel's prima facie caseB. Presentment of the Issues, Interrelation of the,Contentions of the Parties,- and Initial Fact IssueRefinements1.The General Counsel's contentions on the allegedunfair labor practicesa.McMahon's employmentThe General Counsel's basic view of the case rests pri-marily on McMahon testimony, which is that in Septem-ber, about 2-3 weeks after McMahon's initial hire as acourier driver at Employer's Dedham, Massachusetts fa-cility,McMahon was offered and accepted a job as anight-shift dispatcher on the TSI desk, covering Employ-er'sout-of-stateoperations.The assignment 'was pre-viewed to McMahon -by Richard Norton, Minute Man'svice president of operations,as being anoff-the-road'job,that would be for not really much more money; and asone in which McMahon, if he was interested in the job,would be working for Ken Mayo. Despite any-'indicationto the contrary in Mayo testimony, I find, McMahonwas essentially thereafter interviewed by Mayo for thejob, albeit if only to pass on his personal compatibilitywith Mayo on the job. The same supports McMahon'srecollection of being told initially by 'Norton that hewould be working for Mayo. It is the General Counsel'scontention that McMahon's night TSI desk fob was pri-marily to routinely answer phone calls at night that prin-cipally 'related toEmployer's out-of-state postal andChrysler (Mopar routes) contract work, though his as-signmentwas to also handle any' other non-TSI (essen-tially instate) routine dispatch work that might be direct-ed: (In thatsenseMcMahon worked for both Mayo andNorton.) Moreover, since the week ending December 14,McMahon additionally " worked, so argues the General PEOPLE'S TRANSPORTATION SERVICECounsel, essentially as a dual function employee, havingas of that time onceagain, commenced work as a courierand truckdriver, in addition to his continued perform-ance of regular night dispatch work on the TSI desk. Inthat work he would clearly be working for Norton.Employer runs a weekly payroll period beginningMonday and ending' Sunday (herein w/e), with the em-ployee paid the following Friday. The General Counsel"has established that in addition to hisnormal6-day, 48-hour - TSI workweek commencing 11 p.m. Sunday andending Saturday 7 a.m., McMahon did subsequentlydrive (usually a tractor-trailer, though occasionally astraight truck) in the months of December (1980) andJanuary and February 1981; as follows:Wehrs.12/1418.2512/2133.012/2819.75'l/427.75,-1/1139.01/18_31.51/2541.52/127.02/86.5In that regard,as a Rule 611(c) witness,Bruno's testimo-ny initially was that McMahon did some occasional driv-ing in the morning after he finished his night job in orderto supplement his income. Although Bruno initially didnot think that McMahon was paid on the basis of anhourly rate for driving, it was subsequently stipulatedthatMcMahon was paid at the rate of $4.50 an hour forthis driving. It is also clear from the above and I prelimi-nary conclude and find that the amount of driving thatMcMahon performed, in the period from mid-December1980 to his discharge in the morning of February 5,cannot be viewed in nature as occasional as Bruno initial-ly described. Rather, I conclude it to have been substan-tial, indeed, averaging about 35 hours a week in January1981, though I find supplemental.Bruno has otherwiseacknowledged,and Ialso find preliminarily that therenever was any problem with McMahon's driving.b.The General Counsel's contentions about the _alleged unfair labor practicesIt is the General Counsel'sbasiccontention thatMcMahon is shown by the weight of clearly more credi-ble evidence to have performed his TSI night dispatchwork at least adequately, if not admirably, until hisabrupt discharge on February 5, 1981; and further, thatthough also having performed his driving work for anappreciable time, and'at all times in an unquestioned sat-isfactorymanner,McMahon was not afforded any op-portunity for continued employ as a driver. Rather it isthe contention of the General Counsel that McMahonwas discharged by Employer for the certain asserted an-tiunion reasons to which McMahon has testified, were,though factually unfounded, specifically stated to him byNorton at the time of McMMahon's discharge interview onFebruary 5, 1981.1181In the latter respect, it was early presaged by the Gen-eral Counsel at hearing that, even though McMahon mayultimately appear of record asnotto have actually takenan active part, or role, in either an interim organizationaleffort of Teamsters Local 25 in Dedham, Massachusetts,that commenced in the fall of 1980, nor in an Independ-ent Union's organizational drive in Chicago, Illinois, thatapparently commenced in early January 1981, othercredible evidence (to be) presented nonetheless supportsand warrants the finding to be made that Respondent inthe end believed that McMahon was involvedin lendinghis support to its Chicago employees in their unioneffort; and that it discharged McMahon for that reason.Thus it is contended by the General Counsel that Re-spondent was uncontestedly aware of McMahon's priormembership in Teamsters Local 25 from McMahon'sprior employment listed on his application, and from hisadditional clear declaration of having obtained his ClassI drivers license form a Teamsters-sponsored school; anyfurther, that other clear, consistent, and credible evi-dence warrants the additional findings to be made thatRespondent held animus against both Teamsters Local-25'sorganizational drive amoung Employer's Dedhamemployees, and against the Independent Union's later or-ganizational drive among its Chicago employees. It isthus the General Counsel's further contention that, inthat context, McMahon has offered credible testimony ofsubsequent events that should be credited over claimed,inconsistent,and unconvincing denials of Employer wit-nesses.The same when credited is then argued to clearlyestablish that Respondent came to believe that McMahonwas engaged in union activities, and he was sympatheticand supportive of Chicago employees in their organiza-tional effort; and that it discharged McMahon preciselyfor that specific reason.Thus the General Counsel would rely on additionalevidence which it is urged should be credited that: (a)McMahon was viewed at the time as the principal onewho was in nightly contact with the Chicago drivers; (b)NSM Mayo had recently interrogated McMahon aboutMcMahon's view of the union sentiments of the Chicagodrivers; (c)Mayo subsequently instructed McMahon toconduct himself in a manner calculated to projectMcMahon as nonthreatening to Chicago drivers, andlater directedMcMahon to write down everything theChicago drivers said to him, but separately from his reg-ular daily log'entries;(d) after McMahon-did so in a fewinstances, including making report on certain matters toMayo and Bruno, McMahon stopped;and (e) in McMa-hon's discharge interview,NortoninformedMcMahonthat they were going to have to let him go because hewas not telling Employer about everything that wasgoing on there(Chicago); and 'specifically because Em-ployer then held the view that McMahon had not toldEmployer about`a recent conversation McMahon hadpurportedly had with a . certain named' employee abouttheUnion, in which McMahon had first indicated hissympathy with the Chicago driver(as overheard byothers)and then sought to conceal that fact from Em-ployer by telling the others present not to mention theconversation to anyone. It is thus the General'Counsel's 182 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasic contention that the conclusion is warranted on thetotality of the -above evidence,the 'same'contended 'asbeing the more credibly presented in this record, thatRespondent has in fact discriminatorily discharged andrefused to reinstate'McMahon.2.TheRespondent's cross-contentionsa.General denial basedon insufficiency of crediblefacts ,-Although Respondent's principal and first' line of 'de-fense rests on its contentions that the Employer 'has notviolated the Act in any event because McMahon at timeof discharge-was a contended supervisor and/or manag-er, as-presented in 'Part II herein, Respondent offered asecond line of defense that credible evidence does not `es-tablish that, it has committed the' unfair labor practices al-leged.Thus, essentially' Respondent's second line-of de-fense is that the evidence of record consideredin its en-tirety does not warrant a - finding- that Employer- heldanimus towards the Union; or that it 'discharged McMa-hon for any antiunion reason. In that regard Employerhas affirmed its own awareness of McMahon'' priorunionmembership in Teamsters Local - 25, prior toMcMahon's hire; and it relies further on contended un-ily conclude and find the-same to be,so, at least-throughperiod of Decision and Direction of Election, dated De-cember 24), that the General Counsel has failed to, makea showing that Employer has committed any unfair laborpractices during the Teamsters organizational 'drive, letalone a more specific showing (with McMahon's .knownprior membership in Teamsters Local 25) that it had en-gaged in any, individual harassment of:McMahon during-that union's organizational period. Although McMahonhas testified that he had discussions with some driversabout what the -union benefits were at UPS where hepreviously worked, Respondent= points to the fact' thatMcMahon nonetheless has' independently testified (oncross-examination) that he personally did not activelyengage inanyunion activities on behalf of that Union,nor later on behalf of the Independent Union in its orga-nizational- drive in January 198 11.Respondent would basically additionally have Mayo'stestimony in' denial of any interrogation of. McMahon inJanuary 1981 credited over McMahon's testimony thatMayo had done so; and it would even otherwise havecredited, on the basis of the same being viewed as mutu-ally corroborative testimony and' thus to be'deemed asmore credible in weight; the testimony of its witnesses(Bruno, Norton, and Mayo) who- have each separately'denied having formed any personal belief prior toMcMahon's discharge that McMahon 'was engaged inany union activity: In those credible -eircumstances ' Eni-ployer argues that McMahon's final account of Norton,stating-as the'reason for McMahon's discharge essentiallybeing an expression of the very opposite, is' -not only un-founded' but itself to be viewed as incredible as 'well,when considered in the light of Norton's thus more 'plau-sibly credible specific denial, especially as consideredbuttressed by its further- argument -of there being an in-herent implausibility - that Vice President. Norton wouldhave made any such statement in any event at the timeofMcMahon's discharge, knowing only full well itwould but likely bring on another charge being filedagainstEmployer.' Respondent thus ultimately arguesthatMcMahon's testimony on the remarks attributed toNorton are'in reality nothing more than_a fiction createdby'McMahon to justify a backpay award.- _In'regard to Respondent's argument based on mutuallycorroborative testimony of Bruno, Norton, and Mayo,however,Mayo did not discharge McMahon, Nortondid.Mayo testified as a 611(c) witness in what must beviewed as truly significant, testimony, that prior toMcMahon's termination Mayo did not know what thedecision was based on. As to Norton's denials inthat re-spect and as to the content of his discharge interview re-marks to McMahon, it is the General Counsel's contra-contention that Norton is not to be credited in the lightof Norton's incredible disavowal of his clear antiunionsentiment as expressed in his review of Tom Robinsonon November 3, 1980. She contends his explanation ofthat remark is so wholly incredible as to be fatal to Nor-ton's credibility on other material union matters where inconflict with McMahon's account; and particularly so, inregard to Norton's similar denial of his own expressiontoMcMahon of an antiunion reason as being the. reasonfor,McMahon's discharge.Respondent otherwise first and separately contends, asin basic defense presented in Part II, infra, that even if itwere to be determined on the evidence, presented thatRespondent nonetheless did believe that McMahon hadengaged in union 'activities, (presumably encompassing its'forming a belief.thatMcMahon had been recently ob-served being sympathetic to others engaged in union ac-tivities) and fired him for that reason, his termination as athen supervisor and/or manager of TSI operations wasnot protected by the Act.'b. Specific denial supervisory discharge is unlawful-Both employee and-supervisory status and discrimina-tory discharge .,were initially - pleaded, and from -the'outset fully litigated.With correlative regard to the Gen-eral Counsel's amended, alternative allegation, that therewas an unlawful supervisory` discharge, Employer arguesthat thereafter 'the Board has issued its decision inParker-Robb Chevrolet,262 NLRB 402 (1982), pet. forreview denied sub nom.Food & Commercial WorkersLocal 1095 v; NLRB,711 F.2d 383 (D.C. Cir.1983), inwhich the Board overruled prior Board cases having todo with all "integral part" or "pattern of conduct" lineof cases in which a supervisory discharge was found toviolate the Act. In'contending that, assuming. McMahonwere to be found to be a supervisor,under I Parker-Robb,supra,.McMahon's discharge should be .concluded as notprotected by.the Act, Respondent relies on Board state-ment, id. at 404: ,In the final analysis, the instant case, and indeedall, supervisory' discharge cases, may be resolved bythis analysis:The discharge of supervisors is unlaw-`ful-when it.interferes with.the right of employees toexercise' their rights under Section 7 of the Act, as PEOPLE'S TRANSPORTATION SERVICEwhen they give testimony adverse to their employ-ers' interest or when they refuse to commit unfairlabor practices. The discharge of supervisors as aresult of their participation in union or concertedactivity-either by themselves or when allied.withrank-and-file employees-isnotunlawful for thesimple reason that employees, but not supervisors,have rights protected by the Act.In that connection, although the General Counsel, inbrief, has continued to recite in "Statement of the Case"the amendment to complaint allowed on unlawful super-visory discharge, the same does not appear otherwise ad-dressed in argument advanced in the received brief.Rather, the entire thrust of the brief received appears ad-dressed to the multiple facets ofargumentsin support ofthe contention there was an unlawful discharge ofMcMahon as an employee, and in support of the multiplerelated arguments that Employer's raised defenses of hisbeing a supervisor,manager,and discharged for causeare but hoax, and a pretext. At hearing the GeneralCounsel's assertions, inter alia, were that certain evidenceto be presented would be in nature supportive of a find-ing on the above allegation, albeit contemporaneouslypressed from the start (and at end of hearing) as the basicargument was contention resting on the unlawful dis-charge of McMahon as an employee, for Employer-be-lieved engagement in union or protected concerted ac-tivities.It is first to be observed in light ofParker-Robb,supra,that there never was any contention advanced by theGeneral Counsel that McMahon was discharged for anytestimonial reason relatedto the Act. It is further pres-ently concluded and found that there was no evidenceoffered by the General Counsel that McMahon had beenspecifically directed (or requested) by any supervisor oragent of Respondent to make unlawful interrogations ofany Chicago or Deham employees concerning theirunion activities, or sentiments, and refused; and/or forwhich refusal and/or failure to make related reportMcMahon was discharged. Moreover, were McMahonto be determined a supervisor, even assuming prelimimr-ily" it subsequently were to be found that Mayo askedMcMahon about McMahon's - view of Chicago driverunion sentiments, and/or to report his observations there-of in the future, there would be no violation of Section8(a)(1) of the Act in such a discussion or direction be-tween determined supervisors, cf.Daniel ConstructionCo., 266 NLRB 1090 fn. 2, 1094-95 (1983); and on di-rected other action seePurolator Products,270 NLRB694 (1984).Moreover, in light of Board holding inParker-Robb,supra, again assuming it were to be foundthatMcMahon was a supervisor/manager,remaining'only then for consideration, on all the variables of theGeneral Counsel's above contentions,'assuming any andallwere supported by record evidence, would be a thenhighly questionable argument at best that an employer-believed instance of a supervisor/manager's refusal toreport his own present or future lawful observations ofemployees exhibiting prounion sentiments to his employ-er, as requested; is in some manner to be equatableinnatureto a supervisor's refusal to commit unfair labor183practices,rather than what on its face would appear itsreal nature to be,viz, an act of simple(albeit here arguedemployer-construed)supervisory support and assistanceto employees engaged in union or.the same engaged.in directly by a determined supervisor,that is,as Employer essentially has herein urged it to be,a supervisory action simply left unprotectedby the Act.Stated more directly if an employer request of a supervi-sor to pass on his lawful observations is lawful,itwouldseem to as logically follow therefrom that a dischargefor a refusal,or a failure to do so,is itself lawful. Em-ployer's argument in the end is found persuasive;indeed,it-would appear now dispositive,on basis of the Board'sholdings ofParker-Robb,supra,andDaniel ConstructionCo., supra.3.The General Counsel's evidence offered insupport of prima facie casea.Company knowledge of McMahon's unionmembership vis-a-vis McMahon's declarednoninvolvement in union organizationaleffortsIn filling out an application for a driving job withMinute Man, McMahon had stated in his application thathe possessed a Class I driver license obtained through aTeamsters'tractor-trailer training program.McMahonalso listed his prior employment with UPS in Water-town; Massachusetts. `Teamsters Local 25 represents theUPS employees locally.McMahon was a member ofLocal 25.McMahon has testified independently that itwas common knowledge that the Watertown UPS em-ployees were represented by Teamsters Local 25; andcommonly known further that if an employee worked atUPS, that employee would be(eventually)required tobecome a member of Teamsters Local 25. Norton hasconfirmed that he waspersonallyaware before he hiredMcMahon that McMahon had worked previously forUPS; that he (at least) thought one who worked for UPShad to join the ' Union;that he knew Local 25 of theTeamsters was the union organized there;and that heknew that McMahon had obtained his license from aTeamsters training program because Norton's practicewas to always read the application carefully beforehiring anyone,and that was information specificallystated in the application. Bruno has acknowledged aswell that he also was subsequently made aware ofMcMahon's union membership,either from reading theapplication, or from Norton discussion,though the evi-dence is less persuasive exactly when Bruno may havebecome so aware.Nonetheless,I credit Norton, and Ifind that Norton was aware of McMahon's earlier mem-bership in the Union,prior to even hiring McMahon.In passing it is observed that McMahon had also listedon the application, in response to the provided question.of what the applicant thought would be the most valua-ble contribution of the applicant to the Company, that hehad obtained a B.S. degree in transportation,physicaldistribution.Norton testified, I find credibly,that bothhe and McMahon knew McMahon was overqualified;and when Norton made a related inquiry about McMa-hon's interest in a courier driving job, McMahon had 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDthen mentioned a consideration of potential for promotionMcMahon s offered contraexplanation of the application that the information supplied was just a b-s-answer to a b-s- questionwas simply too glib andconvenient to dissuade from the clear import of his ownwritten applicationNorton has also testified that he hadan additional discussion with McMahon one day in theparking lot in which McMahon(essentially)askedNorton to keep an eye out for him for any managerialjob opening which McMahon has specifically deniedWhen the night TSI job was eventually offered toMcMahon he took a few days to think it over before accepting it I note in passing that Norton McMahon andMayo were all college graduates McMahon has testifiedthat after graduation from college he was still hazy abouthis career goals In light of McMahon s employment historyand the above I find the latter plausible on thisrecordWhether there was additional advancement conversation in the parking lot or not I am in any eventconvincedMcMahon had indicated his general interesttherein but as well that it was really Norton who hadmade mental notation of McMahon college backgroundforpotentialadvancement of both Employers andMcMahon s interestsMcMahon was hired by Norton on September 8 as acourier messenger driver and was paid at initial rate of$4 50 per hour In the first workweek ending September14McMahon worked 515 hours and in the weekending September 21 he worked 57 5 hours AlthoughMcMahon had been paid considerably more per hour atUPS he had regularly worked but part time normally15 hours maximum 23 hours on a daily schedule of afew hours essentially worked in the very early morningMcMahon s view was that he could look forward to 6-7years of additional such employment before becoming afull time employee with UPS McMahon also describedcircumstances of his initial employment as a courierdriver which persuades me that he did not discuss paywith other drivers during those 2 initial weeks of employment as a courier driver I find that McMahon wasgenerally aware that Employer had a courier driver incentive program but was not then so familiar with itsoperation as to be aware there were drivers who regularly earned$300-400 per week under it McMahon wouldnot drive again until during week ending December 14under circumstances to be presented infraAfter the first 2 weeks of courser driving and some reflection on the job after it was offeredMcMahon voluntanly accepted the TSI night job with a starting salaryof $225 McMahon regularly worked 48 hours a week onthis jobHis hours were normally 11 p in to 7 a m 6days a week beginning Sunday evening He startedwork on the TSI job the same evening Employer beganservicing its Chicago postal contract at 11 p m Septemher 19 As noted Teamsters Local 25 filed its petition onOctober 10 At best there is earliest indication e gMayo s notes about the need to know about employee attitudes sometime after October 4 but there is no persuasive evidence that the Employer had been earlier madeaware of that Union s organizational drive at Dedham Itisconcluded and found that McMahon was offered andhad voluntarily accepted the night TSI job before Employer was aware of any organizational effort by Teamsters Local 25McMahon has testified that he did have occasions tohave subsequent casual conversations with some driversabout the Union that a few of the drivers did then knowthat he had previously worked for UPS that it was inthe period of time when the Union was organizing inDedham that he believed he was working at the time 11p in to 7 a in and that the drivers were just asking himquestions basically about what pay rates and benefitswere paid at UPS and things like that HoweverMcMahon has as candidly testified that while workingfor Respondent he was never actively involved in organizing for a union No other evidence was offered as toMcMahon s actual or Respondent s belief in McMahon sdirect or perceived involvement in earlier organizationaleffort on behalf of Local 25Bruno testified that he did not believe his employeesneeded a union that when he found out about TeamstersLocal 25 s organizational effort in Dedham he hired alawyer and that he thereafter sent each employee aletter stating his position on the Union That letter wasnot offered in evidence It is to be presumed and it isaccordingly concluded and found that it contained nothingmore than 8(c) permitted employer expression ofviewpoint opinion or argument on the subject of Employer s position on union organization of or by its employeesNotably a copy was provided McMahon butnot Mayob Offereddocumentary evidence of employer animusThe General Counsel however has presented in support of a contended revealment of Employers actualanimus held towards the Union at the time the SecondAnnual Review of Tom Robinson prepared by Nortonand dated November 3 1980 which in pertinent partstatesNow more than ever I need to rely on your abilityto grow into the job I in giving you Our volume isup our work force is down andthe union snake hasnot disappearedThings haven t even started to getdifficult yetWhen it does get difficult,you have[sic]gotto be the # 1 man aroung[sic][Emphasisadded ]Norton has offered in explanation that the phraseunion snakewas used in this communication to Robinson essentially because the work snakewas a term thathad been regularly used by Robinson himself for something Robinson did not like and it was a term to whichhe would readily relate According to Norton Robinsonhad never been a member of a union did not like unionsand Robinson referred to people who were in unions assnakesFurther advanced as background for the remarkwas not only Robinson s frequent use of the wordsnakebut an occasion of his having given a rubbersnake as a surprise gift at Christmas to air courser dispatcher Fran Gorman an individual whom it is uncontested in this record Robinson did not like In contrastNorton has related that his own use of the word snake inconnection with the Union in the communication with PEOPLE'S TRANSPORTATION SERVICERobinson did not evidence Norton's personal view of theUnion as being a problem at this time. Rather, Nortonhas asserted he did not see the Union as a problem at all.Nor, according to Norton, did it evidence Norton's owndislike of the Union, Norton raising in support that hisfather had been in unions for years. Norton otherwise as-serted that he had, utilized the phrase "union snake" inRobinson's review to alert Robinson that his dispatch jobwould likely be made more difficult because of Robin-son'sattitude to the Union. I do not find Norton's above-offered explanations persuasive as evidencing the sole or .even operative reason for Norton's use of the phrase"union snake" when used by Norton on this occasion,was Robinson's prior use of the term, dislike of theUnion, or to alert Robinson as to a personal difficulty hewould have to guard against to perform successfully.First,Norton had used similar phraseology a year ear-lier in connection with Norton's evaluation of GarySchneider following Schneider's transfer to the WoburnPost Office at a time when Respondent was experiencinggreat difficulties in opening up staged contracts there. Ina subsequent evaluation of Schneider by Norton, ad-dressed to Bruno and dated October 29, 1979, Nortonhad there stated, "His assuming control of theWoburnsnakepithas been his salvation." (Emphasis added.) Thusit is apparent to me on this record that, contrary to Nor-ton's assertion, he had made personal use of that phrase-ologymuch earlier, in communications with personsother than Robinson, and, indeed, in -context other thanunion, in, describing something to which Norton heldpersonal aversion. In that connection Robinson may wellhave been the origin or source-for the term's catching-onin plant usage in connection with matters and things dis-liked.However, it is apparent to me.that Norton on oc-casion had embraced use of the term in his own commu-nications with employees when speaking of a subject dis-paragingly.Moreover, Norton acknowledged that he didinvolve himself in the effort to defeat Teamsters Local25 during that. Union's drive toorganizeEmployer's em-ployees at Dedham. It is concluded and found that VicePresident Norton's written comment to Robinson on No-vember 3, at least in significant part, evidenced his own,and thus Employer's antipathy,or animus held againstunion organization at that time. Be the above as it may inevidencing employer antiunion sentiment to some signifi-cant degree, there is merit as well in Employer observa-tion that, nonetheless, no evidence was offered by theGeneralCounsel to establish that contemporaneouslyduring the Dedham campaign the Employer in fact hadactuallyengaged inanyunfair labor practices; nor,-point-edly,was there any related evidence offered that Re-spondent, or any of its agents, had in any manner soughtto subsequently discipline or harass McMahon personallyin any manner during the Dedham campaign in 1980, be-cause of McMahon's known prior affiliation with Team-sters Local 25. To the contrary, I am wholly persuadedby the presented evidence that McMahon was offered,and accepted the night TSI job before Employer waseven aware of any organizational effort by TeamstersLocal 25. 1 further find that the General Counsel hasproduced no convincing evidence that Employer hadthereafter engaged in any apparent antiunion conduct in185regard to McMahon essentially throughout the remain-der of 1980.-The General Counsel has also introduced three otherdocuments in evidence in support, of Employeranimus.The first is a magazine article found by Norton, present-ed to Bruno, and placed in Norton's own personnel fileby Bruno. The article is entitled "Busted." Employer es-sentially argued, and, in any event, I am now persuaded,that the main thrust of this article has to do with em-ployee theft, albeit also referencing Employer proceduresfor conducting successful investigations despite anticipa-table difficulties where a-union represents employees, Al-though I reaffirm ruling the same was relevant and pro-ducible under subpoena; upon closer analysis of the con-tents of the document, I find myself in essential agree-ment with Employer at this time that the same appearsto have little in probative value in demonstrating materi-alEmployer antiunion bias, nor does it provide probativevalue on other issues of the case. Most significantly, it ispresently observed the article itself was apparently pub-lished in June 1981, thus well after McMahon's dis-charge, albeit prior to Respondent's testimony givenherein.Contrary to Employer, two other documents (G.C.Exhs. 10(a) and 27(aa)); however: inartfully expressed, Ifind not only relevant but potentially material to severalissues raised herein. The first document was in form aconfidential note to Norton from Schneider-dated March29, 1980, on the subject of new hiring in union areas; andit relates Schneider's personal views being made knownto Norton at that time for avoidance of the union prob-lems completely; inter alia,by suggested employment ofmanager trainees.Norton has testified without contradic-tion that this document was unsolicited from Schneider;and that it was -not subsequently discussed with eitherSchneider or Bruno. Nonetheless Norton also acknowl-edged he retained the document, and placed the docu-ment in Schneider-'s file. The second document similarlyreflects Schneider's further idea on the need and ways tokeep nonunion in new opening area, essentiallyin urgingclose attention to "union scale" in the area; but also inobserving that their open door policy would not be aseffectivewithout Bruno on the scene daily. Employerhas elsewhere in evaluation described Schneider's loyaltyas not questioned. At -the time of the document prepara-tion by Schneider, Schneider- was classified as- postaldriver/supervisor atWoburn. Schneider is then, andpresently contended to be, a supervisor by the GeneralCounsel. Schneider was identified by Bruno in the repre-sentation case in November as a nonsupervisory dis-patcher.Norton's recollectionwas he -had transferredback as a courier driver in Dedham, though it was alsoacknowledged by Norton that Schneider from- time totime had continued to perform some postal. runs inWoburn. Norton's testimony on Schneider'sreassign-ments is supported by the record. More significantlySchneider- had also performed some dispatching inDedham and materially did so in January 1981. Schne-dier's supervisory status is resolved infra. However, it iseven now observed that no evidence was presented thatSchneiderwas on duty as a dispatcher and present 186DECISIONSOF NATIONALLABOR RELATIONS BOARDduring any material conversation of McMahon withDebbie Ratcliffe on February 4 1981 discussed infrac Thecommencement of an organizational campaigninChicago in January1981 employerreactionInsofar as the record reveals there was an additionaland separate organizing campaign begun in Chicago byan independent union in earlyJanuary 1981Bruno related that hehad firstlearned of that umon organizingeffort froman unidentified driver calling him directlyand that it was coincidentalwith reportedcallsmade toMayo and he thought McMahon within 24 hoursBruno recalled that Mayo had informed him that a (unidentified)driver had called Mayo reporting people arethreatening him that he s got to sign a card and whatshallwe do etc? Bruno has testified that no mformation came to him about who was leading theChicago organizational drive nor did he make any attempt to findout Bruno issued the same type letter(of company position) to the ChicagoemployeesThere wassubsequentlyan election held in Chicago sometimein February 1981which resulted in a vote of 14 to 3 againstthe UnionMayo relates that it was at some pointin January (andNorton in early to mid January)1981 that he becameaware that there was a unionization effort going onamong theChicago driversHoweverMayo testifiedthat it was Bruno who first made him aware of it andthat his own feeling was that there was no need for aunion Although Mayo testifiedthatBruno had never expressed his feelings to Mayo about a union coming intoChicagospecificallyMayo also testified that Bruno diddiscuss withMayo (essentially)the necessity of keepingImes of communication open between employees andmanagement that open Imes of communication make employees happyand that if you have happyemployeesthere is then no need for a union Mayo testified that theImes of communication were always open between thesupervisors in Boston and the peoplein the fieldMayoacknowledgedthat he conveyedhis feelings of how employees should be treatedto the fieldbut could neverrecall putting it to them in context of so we could keeptheUnion outand he did not recall ever specificallymentioningthe Union to ChicagoemployeesMcMahon however testified that it was Mayo whowas the first one to discussthe Chicagounion topic withhim Thus McMahon initially related that it was in theearly part of January thatMayo had said to McMahonWe re having a problem and the drivers are trying toorganize in ChicagoMayo denied saying to McMahonabout 3 weeks prior to McMahon s termination that wehave a problem and the drivers are trying to organize aunion in ChicagoOn rebuttalMcMahon reaffirmedMayo had but then tracked Mayo s denial in time vizaffirmed that it was within the last 3 weeks of hisemploy(thus approximately mid January) that Mayo toldMcMahon that the drivers in Chicago were trying to organizeMcMahon has further testified that he believed thatMayo had next spoken to him about what Mayo wantedtheChicago drivers tobelieveThusaccording toMcMahon Mayo told McMahon that Mayo wantedMcMahon to let the drivers know that McMahon didnot speak to Mayo regularly that he and Mayo onlyconversed in notes and Mayo said that in turn when hespoke to a driver Mayo would say Joe left me a noterather than Joe spoke to me According to McMahonMayo also told McMahon that Mayo wanted the driversto believe this because he felt the drivers would not feelthreatened by McMahon It is observed in passing thatthe latter would compatibly relate to a renewed effort atkeeping lines of communication open However Mayohas denied he told McMahon that he did not wantanyone to know they spoke to each other or that hewanted everyone to think all of their communicationswerejust through notesd The alleged interrogation by Mayo and relateddiscussionsThe complaint alleges that about the beginning of January 1981 at the garage,Mayo interrogated an employeeabout which drivers operating out of Chicago were infavor of the Union According to McMahon it wasduring the last 2 weeks he worked that Mayo askedMcMahon one day in their office during a morning discussion as McMahon was coming off duty of any of thedrivers in Chicagowhich drivers would vote for aunionOn cross examinationMcMahon s recollectionwas being askedWho do you think might vote for theUnion?However on rebuttal McMahon s recollectionwas he was asked by Mayo who he thought would befor the Union(In prior affidavit given during mvestigationand thus more recent to the event McMahon srecollection of the Mayo inquiry was there recorded asbeingwho I thought was for the Union)McMahonconsistently testified that at the time he had named fouremployees by name viz Joe Diener Bob GrabowskiRich Hill and (as to the fourth)toldMayo I hate tosay it but Debbie Ratcliffeand that Mayo said thatthat s what he felt Mayo has denied he asked McMahonwho McMahon thought was for or against the Union atany timeand hespecifically denied doing so within thelast 2 weeks of McMahon s employment When furtherinquired if Mayo had asked McMahon for his opinionwho would vote for the Union Mayo then testified absolutely notAccording to Mayo it was McMahon who had firstmentioned to Mayo during the course of a morning discussion that a certain different driver had called McMahon up during the night the named driver indicating hewanted both McMahon and Mayo to know that he hadnothing to do with the union drive that he wanted towash his hands completely of it or wanted it clear thathe was not involved in it at all and Mayo relating further that that was the extent of their (McMahon andMayo)conversationAccording to Mayo that was theironly union conversation and he did not solicit that information from McMahon McMahon thereafter specificallydenied that he had ever told Mayo that the driver specifically named by Mayo had called McMahon up to discuss the union drive in Chicago nor had that driver everdiscussedwithMcMahon that driver s involvement orlack of involvement with the union drive McMahon has PEOPLE'S TRANSPORTATION SERVICE187testifiedhe hadnodiscussionwithMayo about thatdriver and the Union at all.' Bruno's' testimony about conversation with Mayo inregard to employee. calls about the Union does not afforda specific corroboration of Mayo, to wit,' that Mayomade a report to`Bruno of a-call compatible:with.Mayo's-account of the McMahon-reported call' from 'the ''namedemployee wanting to disassociate himself from any unionmovement as described by Mayo. Neither did Mayo sup-port Bruno either about making a report to Bruno Hof'Mayo's or McMahon's receiving' a call directly fromI anemployee exhibiting concern about having been threat-ened or forcedto sign a- card,- nor of reporting a callmade to him (or' McMahon) otherwise. In short,'the tes-timony'of Employer's representatives in this area wasneither cohesive, nor mutually supportive, in their sur-rounding details. The 'evidence presented was clearly notof a` nature that would serve to convince by its weightthatMcMahon's testimony of a Mayo interrogation is tobe rejected out of hand as being demonstrably implausi-' ble and/or unfounded. To the contrary, McMahon's ac-count on its face appears wholly plausible in being re-called as a timely Mayo inquiry made of McMahon fol-lowing his recent declared company awareness of a `newproblemsome union organizational effort being made inChicago.It is concluded that McMahon's testimony viewedoverall is essentially consistent; and that such variance as'does appear present, e.g., the related inquiry variance asto whom he thought would vote for, or be for the Unionis, in my -view, not to be regarded as- substantial. Apart'from Mayo's categorical denial ,that he absolutely did notask McMahon which of the Chicago drivers would votefor the Union, Mayo's other recollections, in context ofthe evidence, simply did not impress or persuade me for- the above reasons, and other reasons still to be discussed,where his testimony conflicts with McMahon in regardto conversations about the Union in'this period. I creditMcMahon's version. Accordingly it is concluded andfound that after reporting to McMahon initially that theywere having a problem, namely, that the drivers in Chi-cago were trying to organize, Mayo on later occasion es-sentially asked 'McMahon in, their office one morningduring their normal discussions which of the Chicago'drivers did McMahon think would vote for, or be for theUnion, and more likely the latter. If I have anyremain-ing reservation,itdoes not relate'towhethersuch an'in-quiry was made, but on the, issue of when it was madeby Mayo. In that respect, McMahon- in searching hismemory seemed to recall the conversation as occurringin the office they occupied with Bruno Sr., while Mayohas testified he thought they , had moved from that officeto another office sometime in December: However, onother occasion Mayo has indicated he was still occupy-ing the same room with Bruno Sr. as of January 12, intestifying he saw a note left by McMahon on Bruno Sr.'sdesk. On weight of credible evidence I conclude and findthat-Respondent first became aware of union organiza-tion inChicago in early to mid-January 1981 and thatMayo's interrogation of McMahon likely occurred short-ly thereafter, more likely towards mid-January.McMahon has testified otherwise -that it was a fewdays later, recalling it as about'the second or third weekof January 1981, that 'Mayo told' McMahon that BryonHoward (a contested supervisor, or lead driver in Chica-go) was no longer a supervisor; and that, if any of thedrivers .should ask, Bryon is now a lead driver; that he isbasically' a hard worker; and that Howard was there toset an example. 'According to McMahon,' Mayo toldMcMahon, however, that if McMahon had any problemsin the night, Bryon had a beeper, and McMahon- couldstillget in touch with him. McMahon relates that Mayothen said that he wanted any required phone calls to em-ployees to be made from Boston, and not from Bryon.McMahon testified that after, this conversation his viewof Howard's status was that it was in limbo. If McMahonhad a question he-was then to, and did, call Howard;. butif someone else were to be thereafter called, McMahonwas to, and did, call that person from Boston. The Gen-eral Counsel relies on this incident, inter alia, in supportof contention that'Howard was at the time a supervisor.Mayo has -denied he told McMahon that Howard wasnot a supervisor anymore, or was no longer going to betheChicago supervisor, but was instead just, a leaddriver; and further that he did not inform McMahon ofany change in Howard's status at that time. Mayo alsoMcMahon that McMahonshould respond differently. with regard to Howard'sstatus, or respond differently to drivers insofar as wheth-er decisions were being made in Chicago or Boston.Mayo'testified specifically that there was not any changeat all in Howard's duties as a result of the Union's orga-nizing effort in Chicago. (As we shall see there werechanges in his duties related to the departure of FieldSupervisor Castallano in the week ending January 11,1981.)On the weight of evidence herein, I am wholly-convinced that Mayo had on.several prior occasions re-ferred to Howard as a supervisor. Whether Howard wasever, or at this- time, a statutory supervisor is a' separateissue logically arising at this time with an organizationalcampaign initiated by an, independent union.McMahon relates-that on the following night he hadoccasion to call Bryon Howard at his home.' WhenMcMahon was unable to reach Howard, McMahonbeeped him. Howard subsequently called McMahon. Re-spondent timely objected to' receipt in evidence of anyconversation by Howard on basis of it being hearsay -evi-dence. It is the General - Counsel's contention that. theevidence was admissible, inasmuch as Howard was a su-pervisor,with reliance additionally on McMahon's ac-count thatMayo had initially toldHoward was a supervisor; because' Tony Castellano, acontested Chicago supervisor, had been relieved by thistime of his' supervisory 'duties, and not otherwise re-placed; and because of the contended supervisory natureof certain of Howard's conduct exhibited over the courseof McMahon's employment. Respondent has essentiallycontracontended that Howard was never a supervisor,but was only a backup driver, who was regularly calledupon because he was very knowledgeable of all the com-plex Chicago routes. Although there is no specific com-plaint allegation as to Howard's supervisory status, the 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory status of Howard was an issue fully litigatedon other material matters The issue of Howard s statusis resolved infra in that connection However and morepointedly(a) there is no specific allegation in the coinplaint about a violation of theAct byBryon Howard sconduct and(b) the General Counsel specifically acknowledged at hearing that no separate unfair laborpracticefindingwas being sought on the HowardMcMahon conversation or on his reported conductthereinSuffice it to presently further observe that thecircumstancesof theHoward McMahon conversationwas essentially made a subject of direct report and discussion by McMahon to Mayo the following day It thusappears to me from all the above that the specifics ofHoward s actual report to McMahon itself is rendered amoot issuecfAlbertson s Inc243 NLRB 362 (1979)ThusMcMahon testified that on the following morningMcMahon gave Mayo a whole sequence aboutHoward and another employee,TimmyDrain spottingfollowing drivers around seeingwhat theywere doingpretnpping their trucks or whatever McMahon testifiedthat on that occasion he also told Mayo thatif any of theother drivers should see Howard, it was going to cause alot of trouble and Howard would possibly get punchedout that it would only be a negative factor as far as theunion vote would be concerned and it would just swaytheir opinion the otherway AccordinglytoMcMahonMayo agreed that it was not a good idea and Mayo saidthat Joe Bruno had told him to do itMayo called as a 611(c) witnessby the General Counsel, at first confirmed there was a discussion about spotting of employees but initially testified that they werenot employees employed by Respondent who were spotting on drivers to his knowledge Mayo has consistentlydenied that he told McMahon that Bruno had instructedthe individuals in Chicago to spot on drivers On thequestion of ever telling McMahon that he consideredspotting of employees not to be an intelligent thing todo however Mayo s response at first was noncommittalviz he did not recall his exact words Mayo then laterconfirmed successively that McMahon had mentionedsomething about spotting that it wasBryonHoward andsomebody else indeed later acknowledging the employeeidentified byMcMahon as reported participating withHoward Mayo next confirmed their conversation wasthatHoward and Drain were out spotting drivers fortheir pretnp inspectionsmaking sure they were doingtheir pretnp inspections and that Mayo said he thoughtthat that was pretty ridiculous because they called JoeMcMahon with their pretnp inspections anyway HoweverMayo continued to deny there was a discussion atall about where the instructions to do that spotting camefromMayo testified he had absolutely no ideawhy theywere doing it Mayo has further denied that he mvestigated where the instructions to do that spotting camefrom and when questioned whether he instructed thosepersonnel not to continue spotting on drivers respondedI can t recall having a conversation with them, no (Iwould note only in passing the observation that a l kehhood that Mayo would have had no knowledge of authonzation for such conduct regard it ridiculous, butmake no inquiry nor seek any clarification thereon,simply strains credulity of him on this matter)Mayo hasotherwise testified thathedid not atanytime tell BryonHoward to engage in spotting of employees In terms ofpast practice a year or so earlier Bruno had directedMinute Man employee Charles Carley to conduct mspections of equipment and procedures in out of state Moparoperationswithout discussion with employees The samewas accomplished openly with a foreman present As a611(c) witness Bruno had testified in early demal that hehad any program whereby managers supervisors orother persons were to make secret observations of Chicago drivers to determine if they were making errors oromitting technical functions in their work Bruno identifled Tim Dram as being a mechanic and he also readilyacknowledged that Dram would tell Employer if fromDrain s observation of the vehicle anybody did not pretripIndeedNorton has discharged certain individualsfor similar such reported failuresWhen called subsequently as a witness for RespondentMayo then testified that he did not have a conversationwith McMahon atanytune during the latter stages of hisemploymentmeaning roughly last 3 to 4 weeks of hisemployment-with respect to the spotting of employeesby Bryon Howard and Timmy Drain in Chicago HoweverMayo then went on to explain his present testmiony, in terms of that from what he understandsnowspottmg means spying Mayo thereafter asserted that suchknowledge(towitdefinition of spotting)was gainedthrough course of this hearingMayo has continueddenial that Bruno told Mayo that Bryon Howard was engaged in spotting of employees in Chicago and Mayo atthis time testified that McMahon did not tell Mayo atanytime that if Bryon Howard and the other employeedid engage in spotting of employees and were found outthey would be punched out Mayo s testimony in thismatter was simply too strained in a number of particularsto be convincing by itself I credit McMahon s version oftheir conversation where in conflictHowever neitheram I persuaded that spottingwas either Mayo s orBruno s termBruno testified l mitedly he had no conversation withBryon Howard about spotting employees in Chicagoshortly before McMahon s discharge or towards the endof January Castallanowho had previously performedmechanical duties left employ prior to this time IndeedBruno testified that prior to this hearing he had neverheard the expression of spotting of employees in reference to Chicago Bruno also testified that he had no conversationwithMayo regarding spotting of employeesnor did Mayo bring the subject of spotting of Chicagoemployees to his attentionNorton has denied that hehad ever instructed any Chicago employee to engage inspotting employees in the Chicago areaNorton alsodenied that he had any conversation with Mayo aboutHoward or another Chicago employee engaging in spottmg of employees in Chicago nor did he converse withBruno about it Although Mayo s testimony was strainedBruno and Norton s testimony was supportive AlthoughI have credited generally McMahon s version of a reporttoMayo on McMahon s being told of Howard and another employee spotting the employees preinspechons,i PEOPLE'S TRANSPORTATION SERVICEnonetheless any statement/admission by Mayo is still tooilldefined; or speculative 'in nature, to serve as directevidence (admission) that Employer was engaged inspying on union' activity 'and thus engaged in conductfurther exhibiting Employer's held- animus, particularlywhere allegation of related unfair labor practice is notonly not alleged, but intent to do so specifically dis-avowed by the' General Counsel, cf.Albertson 's, -Inc.,supra.What the incident is deemed-significant of, how-ever, is a clear instance where Mayo gave less than ini-tially frank testimony in what I conclude occurred inconnection with a union-related conversation he actuallyhad with McMahon.With more direct bearing on the General Counsel'sclaim of having established a prima facie case of an un-lawful discharge for discriminatory reason is McMahon'stestimony that about a week prior to his terminationMayo told McMahon that he wanted McMahon torecord everything* a driver said beyond the drivers' rou-tine (pretrip inspection) chcek, no "matter how-trivial itmight seem to McMahon. According to McMahon,Mayo also told him to write it down on a piece of paper,separate and apart from McMalion's logs. (In ' compari-son, in a prior affidavit, McMahon had related, - "Startingabout 1 a week ago, Ken ' Mayo told me to keep a sepa-driver said -beyond the -regular checklist:") Mayo, how-ever, has denied that he' told McMahon a week beforeMcMahon's-termination that Mayo wanted McMahon tokeep a separatelogor scrap of paper of all questions andeverything a -driver said beyond the regular - checklist.McMahon also testified that he subsequently did writedown one or two notes; but then - more or less droppedthe idea. However, McMahon has recalled and, testifiedspecifically that he wrote down that one or two driverswere being particularly meticulous about their pretrip in-spections; andMcMahon also testified that he wrote'down that one driver,' Joe Deiner, was acting as awatchdog for -other employees, recording, "Joe calledme, and told me to call a ' certain employee, -and tell himto get to work so that he could get to work on time."McMahon testified that he reported that incident to bothMayo- andBruno.On rebuttal McMahon further reaf-firmed his earlier testimony about this conversation withMayo, and specifically denied there was a discussionwith Mayo about a new'log. (In comparison, McMahon'sphone log ends on January 22, 1981, but the first of twoevent logs ends - January 16, and the second (continu-ation) begins on January 28, 1981. These logs are morefully explained infra.) It was `stipulated by the parties'thereafter that if Mayo were returned to the stand hewould similarly reaffirm his earlier denial of this conver-sation occurring as related by McMahon:e.The discharge of McMahon and the relatedindependently alleged coercive statementThe complaint alleges essentially that Respondent; indischarging Joseph McMahon on February 5, 1981, didso for the reason that McMahon had joined or assisted'the Union, or engaged in other concerted activities forthe purpose of collective bargaining, or other mutual aidor protection, and thus it has discriminatorily discharged189McMahon in violation of Section 8(a)(3)'and (1)-of theAct. At the .outset of hearing and, in brief, the GeneralCounsel advanced more refined argument that Respond-ent had discharged McMahon because it believed he hadengaged in union activity. The complaint additionally al-leges that'Respondent has independently violated Section8(a)(1) by Norton telling an employee (McMahon), onFebruary 5, 1981, that he was being discharged becauseMcMahon had sympathized with an identified union em-ployee (Debbie Ratcliffe) in Chicago and the Union. 'McMahon was discharged on February 5, 1981.McMahon's version is that about 7 a.m. (thus at the endofMcMahon's shift), Norton asked McMahon to stepintoNorton's office and shut the door. McMahon didand they were then alone. According to McMahon,Norton at first said, "We -have to let you go." McMahonasked why. Norton then said,"You're not telling usevery-thing that's going on."McMahon,-asked 'Norton whatNorton meant by -that. Norton replied, "Yesterday youspoke to Debbie Ratcliffe." McMahon then acknowl-edged that he had. Norton said two other employees hadoverheard McMahon's conversation; and that what theygathered from McMahon's conversation was that McMa-hon was talking about the union matter in Chicago withRatcliffe; that McMahon was sympathizing with Debbie;and' that, after that conversation,McMahon had- turnedto, the other two employees in the office and told themnot to mention anything in regard to McMahon's con-versation.There is 'no call entry on this matter in theevent log for February 3-5.' However, there is a confirm-ing entry noting Ratclifee's daughter's hospitalization onFebruary 2, 1981; and arrangement made of Grabowski(alsopreviously identified as being for the Union byMcMahon) covering Ratcliffe's run, and McMahon's ap-parently then arranging that driver Lenny Pales wouldcover for Grabowski.' McMahon' has on other occasiontestified that it was rare that he called 'a driver directly,though he also has testified that by this time he had re-ceived instructions that he should consult Howard, butmake any required.call directly from Boston to the em-ployee.McMahon testified that he then told' Norton- that hehad not spoken to Debbie Ratcliffe about the Union; andthat such a conversation had never taken place. McMa-hon also told Norton that he had never spoken to any oftheChicago drivers about the Union. According toMcMahon, Norton only replied, without naming the em-ployees, "What can I say, it's two against one." Nortonthen handed McMahon two paychecks (both dated Feb-ruary 4, 1981), and that was it. McMahon thereupon leftthe building.McMahon has specifically denied that hehad ever discussed the topic of the Union with DebbieRatcliffe nor had Ratcliffe with him. McMahon alsodenied,' that he had ever discussed the Union with anyChicago 'drivers, excepting 'BryonHoward,whomMcMahon viewed to be a supervisor. On cross-examina-tionMcMahon specifically affirmed that he,had not en-gaged inanyunion activities on behalf of the drivers inChicago. -McMahon otherwise testified that he did have a con-versation on February 4, 1981, about 5 a.m., with Rat- 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDcliffeand he recalled that at that time he was in the dispatch loftMcMahon was sure there were others presentbut never could recall who was there at the time Respondent s hearsay objection to McMahon s recitementof the purported conversation Ratcliffe had with him onthat occasion was upheld but McMahon was allowed totestify about his own statements made in the presence ofothers in regard to that call which according to McMahon was only that he had asked Ratcliffe how her hospitalized daughter was doing and that that was the extentof his part of the conversation with Ratchffe in the presence of any others in the loft on that day NotablyMcMahon did deny that he had turned and discussed thisconversation with anyone at the time thus testifying asto fact not supportive of his own recollection of Nortons recount of what had been seemingly reported toNorton but supportive of his own account that he wasnot then discussing the union organizational movementwith Radcliffe and had not tried to conceal suchNorton has denied that in McMahon s discharge mterview he told McMahon that McMahon was being termsnated because McMahon told an employee that he sympathizedwith a particular employee in Chicago andwith the Union nor had Norton implied McMahon wasbeing terminated because he sympathized with DebbieRatcliffeNorton denies knowledge at termination thatMcMahon was engaged in any union activities on behalfof employees in Chicago and Norton asserts that it hadnever entered his mind Norton also specifically deniedhe told McMahon that two people had overheardMcMahon talking to Debbie about the Union Norton asserts there was no reference (in the discharge interview)toMcMahon s conversation with any Chicago driversand (essentially) that McMahon was discharged for poorwork performance to be addressed in the considerationof Respondents defensesMcMahon has testified thatthere was no discussion of his work performance or TSIoperations, in his exit interviewPreliminary analysis and conclusionIt is apparent that if McMahon is to be credited in hisversion of the discharge interview the General Counselhas made out both a clear and strong prima facie case ofunlawful discharge of McMahon by Respondent in violation of Section 8(a)(3) and (1) of the ActWithout thatconversation (essentiallyan admission) the GeneralCounsels prima facie case is much less forceful relyingas it then necessarily does on inference It is fairly to beobserved firstly that there is no corroborative testimonyoffered in support of McMahon, not on his conversationwith Ratcliffe or Norton On the other hand neitherdoes Norton have corroboration on his version of thedischarge interview contentThe available telephonelogs did not extend beyond January 22, 1981 Howeverno evidence was offered that a call from Ratcliffe wasnot received by McMahon as he claimed about 5 a in onFebruary 4, 1981 Notably those assertedly present withMcMahon during his conversation with Ratcliffe werenot recalled by McMahon and never identified Driverswould be in the building at this time and likely a dispatcherNorton s version disclaims such predicate forMcMahon s discharge and the noncall of any dispatcheron duty at 5 am by Emloyerisin one sense understandable from Employers (contention) vantage pointHowever thereisas a result,no attack of McMahon saccount of that incident I credit McMahon about the incident s occurrence The preparation of discharge checkson February 4 1981is compatibleThe more consistent and credited evidence in summary is that McMahon was successively asked by Mayowhich Chicago drivers would favor the Union, thatMcMahon initially identified DienerGrabowski andHilladding with reluctance Ratcliffe that he was alsoinstructed by Mayo to keep separate notes on the Chicago drivers, that he did so in a few instances (includingon Diener) reporting to Mayo (and Bruno) that Dienerwas being especially attentive about getting employees towork on time but that McMahon soon stopped makingsuch reports and that he did have subsequent conversations about Ratcliffe, the first of such involving Grabowski s cover of Ratcliffesabsence and McMahon sarranging of cover then for Grabowski (apparently without intervening call to Howard) on February 2 and thesecond on February 4 directly with RatcliffeMcMahon s conversation in the latter being in nature both sympathetic and very timely to his discharge Such facts incombination with Employers knowledge of McMahon sprior allegiance to a union are wholly congruous withand supportive of McMahon s version of his dischargeinterview with Norton Norton s dental of the statementevidencing union causation in McMahon s discharge incontrastmust be evaluated for present prima facie casepurposes in the light of his credibility in earlier unpersuasive explanation for prior use of theunion snakeremark evidencing his hostility to the Teamsters Local25 Dedham organizingcampaignIt also must be evaluated in thepresentlight of Mayo s 611(c) initial testimonythat at the time of McMahon s discharge Mayo whowas far more directly involved with McMahon in Employer s operations, did not know the reason for McMahon s discharge at the time of discharge Although thereremain s some doubt emanating from Employers one remaining argument on this matter viz thatVicePresidentNorton whoimpressed me as being an astute managerwould be unlikely to have made such a damaging admissionbecause of its likely foreseeable charge consequencesnonetheless the same consideration is notdeemed one compelling in the framework of the abovepresently considered evidence, cfNLRB v J W MaysInc356 F 2d 693 698 (2d Cir 1966) Moreover theGeneral Counsel has presented other significantly supporting evidence that Norton held such view even earlserThus in connection with McMahon s testimony thathe shortly stopped making any reports to Mayo it is further observed that in Norton s evaluation memo toBruno dated February 2, 1981 in which Norton essentially first recommended discharge of McMahon thereappearsinter aha Norton declarationKen also saysthat he is not getting all the information he should befrom Joe on personnel problemsThere is no issue con PEOPLE'S TRANSPORTATION SERVICEcerning Norton's authorship of this memo.' °' Althoughhis February 2 review was written before the February' 4call of'Ratcliffe which was related by McMahon as thespecific subject thereafter referenced by Norton to himin the February 5 discharge interview, it was also writ-ten after the time McMahon has related at hearing thathe had stopped making the special reports to Mayo thathe has testified were earlier requested of him by Mayo.In that respect it may be observed that from McMahon'sprior affidavitit isapparent that McMahon's testimonyat hearing about Mayo'smaking arequest for separaterecord of information, and that McMahon did so in thecertain above particulars, was clearly not of recent hear-ing fabrication, though it does appear that the affidavit issilent on the aspect of his having stopped making suchreports.McMahon would not have known of the Febru-ary 2 Norton review declaration at the time he gave theaffidavit.However, the written declaration contained inNorton's February 2 review memo itself confirms that itwas reported by Mayo that McMahon hadnot beengivingMayo all the information on personnel problems.Moreover, if it did not involve the very same matterlater brought up in discharge interview, it relates clearlyin timing and in essentialsupporting character to a gen-eral statementfirst attributed to Norton by McMahon intheir conversation, viz, that he had to be let go becausehe was not telling them everything that was going on. Itwas thus notably thereafter, and upon McMahon's in-quiry as to what Nortonmeant,thatNorton respondedwith a further specific example of the most recent in-stance of the observation and report on his Ratcliffe con-versation in which McMahon was believed to have evi-denced similar failure, this time in stated union context,and with attempted concealment.In short,McMahon's account of events leading to hisdischargewas essentially cohesive, not only internallybut with Respondent's own records; and the testimony ofMcMahon on the various components of the GeneralCounsel's offered prima facie showing is with appearanceof being essentially consistent throughout, certainly dis-cernibly more so than that of Mayo, or of Norton testi-mony offeredin responsethereto.In that senseit is war-ranted to be viewed as the more plausible, indeed proba-ble.Although the issue of Norton's damaging admissionmay remain one not free from some lingering doubt,McMahon's testimony as to it, in the end, is supportedby substantial evidence of record otherwise. In contrastNorton's denialsof it suffers still other denial infirmities.It isaccordingly concluded. and found that the GeneralCounsel has made out a prima facie showing sufficientevidence to support the inference that it was Employer'sbelief thai McMahon wasengaged atthis time in protect-ed conduct that was the motivating factor in Employer'sdecision to terminate McMahon, in the showing madethatMcMahon, who was known by his Employer to10To be sure, Mayo would subsequently testify that the above state-mentattributed to him by Norton was not precisely what he had toldNorton, Mayo then asserting that what he had conveyed to Norton wasthat there were personnel problems out in the field which were not beinghandled properly. The fact is that neither. subject (Norton's statement orMayo's hearing assertion)appears in Mayo's own written evaluation con-temporaneously made to Norton191beenbeen previously supportive of a union, and whowas in a major sensitive position vis-a-vis its Chicagodrivers, some of whom were reported to be favoring andengaging in union activity, was believed by his Employ-er not to be telling Employer all that was going on thereas instructed; and also warranted to be directly conclud-ed on the basis of Norton's stated admission of having re-ceived a`recent report of an unreported McMahon con-versation that led it to believe, that to the contrary,McMahon was not only observed actually being sympa-thetic to the union activities, sentiments, and aspirationsfor, unionorganizationof its Chicago drivers, to whichEmployer stood in declared opposition, but was reportedas having attempted to conceal it. Actual engagement byMcMahon in any such union activity is irrelevant wherethe belief of such is Employer's operative considerationin effecting discharge, ' cf.MonarchWater Systems, 271NLRB 558 and see cases cited in fn. 3 (1984).Accordingly, it is concluded and found that the Gen-eralCounsel has presented a prima facie case: (a) thatRespondent Employer discharged its employee JosephMcMahon on February 5, 1981, in violation of Section8(a)(3) and (1); and (b) that on February 5, 1981, inde-pendently, Respondent Employer, in violation of Section8(a)(1), had informed its employee Joseph McMahon thathe was being discharged because of a report recently re-ceived by Employer that he had been observed beingsympathetic on the phone with a Chicago driver aboutactivities, sentiments, and aspirations for union organiza-tion of Chicago drivers, and essentially that, rather thantellingEmployer everything that was going on as in-structed,had thereafter attempted to conceal it. Al-though Employer was aware of McMahon's driver train-ing received at a ' Teamsters-sponsored school and, aslikely, of his memberhsip in Teamsters Local 25, prior toemployment by Employer, McMahon since hire was notopenly active for Teamsters Local 25, nor for the Inde-pendent Union in Chicago prior to Mayo's interrogation.Itwould not be a violation of the Act for Mayo as na-tional systemsmanager to formulate his own opinionconcerning any individual's union sentiments,TiptonElectric Co.,242 NLRB 202 (1979). However, Mayo's in-terrogation of McMahon about McMahon's opinion ef-fectively placed McMahon as an employee dispatcher inthe position of either identifying to his superior which ofthe Chicago drivers McMahon thought would be for theUnion, or McMahon reasonably risking the disfavor ofhis Employer, who had already declared its opposition toemployees organizing a union, thus constituting an un-lawful interference with the free exercise of Section 7rights by employees. Moreover, as other unlawful con-duct has later occurred in connection with McMahon,indeed found essentially to have occurred because ofEmployer's more recent belief McMahon had failed todo so, and rather had attempted to conceal union con-versational developments, the Board's holding inRoss-more House,269 NLRB 1176, 1178 and fn. 20 (1984),would appear to indicate this form and circumstance ofinterrogation is one of nature to be concluded violativeof the Act. Finally, no effective justification for Mayo'sinterrogation of McMahon was shown, e.g., as extension 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDof and directly related to Employers own 8(c) expression of viewpoint argument or opinion such as wasconsidered in A& E Stores272 NLRB 737 (1984) Accordingly it is further concluded and found that Mayo sinterrogationofMcMahon was violative of Section8(a)(1) of the ActPart III Respondent DefensesPreliminary StatementRespondent defends firstly and most vigorously thateven if it be found that McMahon was discharged insome manner for union activity the Act was not therebyviolative because at the time of McMahon s dischargeMcMahon was a statutory supervisor and/or managerRespondent urges otherwise that if it be determined inthose discharge circumstances that McMahon was neither a statutory supervisor nor a manager it is importantin the review of the evidence to be undertaken that it beobserved that that was what Employer had viewedMcMahon s status to be at the time of discharge Regardless of that considerationRespondent also defends thatMcMahon s performance in his TSI job assignment hadbecome so demonstrably unacceptable by the time of hisdischarge on February 5 1981 that Respondent wouldhave discharged McMahon at that time in any event because of his continued and increasing failures in the performance of his night TSI work The General Counselanswers essentially that Respondents defenses are hoaxand pretext and that to the contrary Respondent isshown additionally to have treated McMahon disparatelyMost of the litigation and most of the voluminous exhibits received of record were generated by the parties inpursuit of evidentiary support for their above contentions but more so or centrally on the basic issues related to supervisory/managerial issuesAll evidence advanced by the parties thereon has been consideredC McMahon Statutory Supervisor and/or Manageror Nonsupervisory Dispatcher Monitoring NightOperations1Employers nonformahzed structuresAs a 611(c) witness Bruno early testified and I findthat Employer had no formalized or published structureno structured pay and benefits program and essentiallyno formal procedures (other than those associated withits accident program) Bruno ran the operations the wayhe wanted Bruno frequently set pay and the benefits onbasis of his assessment of the attributes of the given individual and granted raises on the basis of his view of theperformance and/or contribution of the individualHehas testified he might withdraw an established benefitfrom an individual for poor performance or grant a newbenefit for good performance Pay and benefits appearpresentlyas notsystematic It is concluded Employercffers no assistance in identifying or distinguishing statutory supervisorsmanagers vs nonsupervisory dispatchers drivers or other employees material for comparisonAlthough Employer issued a driver handbook withstated rules for plant order any discipline and dischargeforviolationwas vaned by Bruno s Norton s andMayo s approach and application I also credit Brunothat he did not then or now have a set policy of a progressive system of discipline nor a policy that all discigressive discipline might be followed in given cases andmanagers mightand regularly did record a variety offailings and discipline in files in various manner Brunorelied inter alia, on Norton and increasingly Mayo to directly run the operation under broad guidelines of policyas he directed but then without much structural memowritingBruno has testified that prior to the Board hearings henever gave a thought to consideration of statutory defuutionof supervisory powers as such in supervisoryand/or manager assignment There are a number of occasions of record where an employer representative hasasked an employee to perform some isolated act that arguably partook of supervisory functionAlthough fromtime to time a document describing duties of an individual has surfaced I find there was no formal program ofjob or position description There were written memoreferences to assignments of various managers juniormanager or management trainees most of which Brunoassertswent nowhere either because the underlying jobconcept proved to be essentially a bad unworkable ideaor because the individual simply never developed in theenvisioned job In many instances I am persuaded byrecord evidence presented that was the case It wouldserve no useful purpose to reflect further the details ofeach and every such instance It is enough to find it asestablished background in this caseWhat is more notable is that both Mayo and McMahon have testified credibly that Employer never gave them a written job or position description of their assigned TSI work In essenceassignments were made orally and from time to time2 The NSM night contentionEssentially the argument advanced by Employer isthat like Mayo who is an uncontested statutory supervisor and manager of TSI and who possessed a title ofNSM and worked during the day McMahon was Employer s NSM at night with according to Bruno thesame responsibility and authorityThere is no contest that during all material timesMayo was a supervisor within the meaning of Section2(11) of the Act Bruno has testified that Mayo had functioned as a full fledged manager since the summer of1980 though Norton s view was that Mayo had acquiredmore responsibility through late summer into the fall of1980 According to Norton up until that time Bruno hadbeen running day to-day operationswithMayo actingmore asBruno s agentin carrying out BrunosmstructionBruno himself had very early testified that he didnot think Mayo executed the power to discharge Therecord however fully supports conclusion that Mayo wasfunctioningas a managerin regard to the startup of thefirstpostal operation in July though I have no doubtthatMayo continued to work under direct supervision ofBruno atalltimesand that he frequently consultedBruno on matters of discharge I also have no doubt onthe record as subsequently developed that Mayo both PEOPLE'S TRANSPORTATION SERVICEdischarged,and effectively recommended the dischargeof, employees,discussed infra.McMahon has testified that McMahon was' only toldhe was-hired as a night dispatcher on theTSI'desk; butthathe .was never told that he was the NSM at night,nor informed that he was a supervisor.- Brutio's`=testimonyas.;a 611(c)witness initiallywas that McMahon was a193ibleevidence,would support that neither Bruno norNorton did so formally,either.3.Contentions of'McMahon'smanagerialand actualexercise of supervisory'authorityIncontrastEmployer, nonetheless,contends thatmanager-in September,when he first took the job:InMcMahon was both developingly assigned,and/or of jobthat.general regard,however,certain testimony of Mayonecessity actually exercised statutory supervisory and/orismore-revealing and weight of evidence wholly conmanagerial authority.Wliether this is so involves the realvincing of the contrary.Mayo has testified,contrary to Bruno's initial asser-tion,that he did not know if he ever explicitly toldMcMahon that he was a manager;that it was not= Mayo'sposition to give to-McMahon,as he did not hire McMa-hon, but was only to,train him in the TSI job;and thatnone of McMahon'sreplacements(successively- JimPeyton,Mike Braziele,and WilliamCarrol)were manag-ers of TSI work when they were initially hired. Mayoalso testified that no one came up and(eithersaid tothem "you are now a manager,"or sent an informingletter of congratulations at becoming a manager.It is ar-guably ambiguous whether Mayo testimony as given inthis last particular was applicable to McMahon as well asto his three subsequent replacements to whom it wasclearly directed.However,from the above and- other re-latedMayo testimony,e.g., that the result(of the natureof the replacement hired)was that it was back to Mayo'sreceiving calls on unusual circumstancesas beforeclearlypersuades me that was also earlier the case with McMa-hon.II-When- Mayo first approached-Bruno in August aboutthe need for someone to be on nights,Bruno initiallysuggested that a new tape answering machine on,-ordercould handle the calls (e.g.,' onpretrip - inspections). 'Atthat time-the, D.C. -to Bristol contract was already inplace and it-provided for a number of night operations.When Mayo worked'on and'established the driver sched-ule for the Chicago operation, he determined that thebest he could arrange was for four full shifts (two onday, and two on nights),and the rest were required to besplit shiftswith work runs occurring both - in day andnight.Thus half of this major contract would be operat-ed at night,with,because of the split shifts;even more'than half the assigned -drivers,interalia,apparentlyworking both night and day runs. I am convinced that itwas this'consideration that occasionedMayo`td, realizeimmediately that he could not handle phone calls ofboth;to bring it to the attention of Bruno;and to eventu-ally persuade Bruno that someone had to be present atnight-eitherMayo,or someone else. To be sure, thetape could handle recording of pretrip inspections,-but itcould not handle'everything else that might be required,e.g., the handling, even routinely,- of no-shows,lates,breakdowns,etc.McMahon'sDecember 4 review andweight of documentary evidence,discussed'infra,arecompatible.All of the above strongly supports McMa-hon's denials and, would as strongly confirm-thatMcMa-hon was,never explicitly told that he was the NSM atnight.It is concluded and found McMahon never was sotold by Mayo;and I further find that the weight of cred-'and most difficult factual issues in conflict in this case.Employer would first have the Board be attentive ofthe circumstance that,in the material'period of McMa-hon's,employ on the TSI desk,there was a markedly sig-nificant growth in Respondent'sbusiness,particularly inits out-of-state postal operations,as support for its furtherargument that there was necessarily a related substantialexpansion inMcMahon'sduties and responsibilities inhandling and managing TSI work at night.As earlierfound,that=increase of postal work was 'substantial andhad progressively impacted after July, in the mind, insuccessive months in the period of early fall to early De-cember(which notably coincides essentially with McMa-hon's initial assignment on TSI work through his first 60-day review period on December 4). Employer wouldhave it next observed that as this out-of-state postal con-tract business increased,with its notable increase -of ex-acting schedules;.the winter season had concurrently de-scended upon Employer bringing its own set of varied,increasing,weather-related operational problems. Thatcircumstance,in turn,was itself soon compounded-by anadditional seasonal-business operational burden placed onEmployer of having to provide significant extra Christ-mas runs as required by pre-order of certain of the postoffices served, in the main,Chicago(50-60 trips), andpursuant to previously provided post office extra run.schedule;but also otherwise by, given post office, on 4-hour notice,per contract terms. There is no question thatthe material,period of alleged unfair labor practicesfol-lowed aperiodof majorTSI business expansion for Em-ployer,,and 'unquestionably increase in work handled,though there is `also Employer testimony that whenMcMahon was first placed on- the TSI desk the work as-signed to him was then-feltnot enough to keep himbusy.It is in this overall view of Employer's expanding busi-ness,and, indeed,its acknowledged experienced,increaseof service problems; that Employer's basicargumentnonetheless rests that-the increasing problems Employerencountered'in adhering to fixed time-sensitivepostalschedules, as required by the out-tracts,- essentially fell increasingly and necessarily uponbothMayo and McMahon to handle. Employer furtherasserts in that connection'that while it was initially unex-pected that it would be so,, as its actual awards-of postalwork on successful competitive bid by Employer hadlater,developed,a majority of the scheduled mail pickupand delivery work had to be performed at night. It isthus Respondent's-related contention that it was neces-sarily left to a daily exercise by both Mayo (on day) andMcMahon(at night) of their own developing expertise 194DECISIONSOF NATIONAL LABOR RELATIONS BOARDand independent judgment as to how best to keep to aminimum any disrupting effects of encountered problemsin effecting delivery of the contracted postal services onschedule, or as near as possible The question becomes inthose circumstances did McMahon act as a supervisor/manager even if he was not explicitly told he was4 Contended supervisory/managerialactionsRespondent has itself described McMahon s own logs(but the same also clearly constituting Company records)asprimaryuncontested documents on which it relies toestablish (a) that McMahon has in the manner acted in asupervisory and or managerial capacity and (b) as alsorecording instances where it is claimed he had improperly performed TSI (particularly postal) work These logsthree in number were essentially kept by McMahonover the 4-5 month period of his employment Two ofsuch logs contain essentially chronological (date andtime) recordings of events with the second being a continuation of firstThese two logs (herein collectively referred to as the event log) were kept pursuant to MayoinstructionMcMahon kept the eventlog in a more detailedmanner than he had been initially instructed byMayo to do McMahon explained credibly that he haddone so as a more or less diary type aid for himself inmaking his report to Mayo every morning on the priorevening s notable happeningsThe third-described logwas essentially companion to the event log, and it was achronological log of telephone calls received or placedduring his shift with an occasional brief note added as tosubjectmatter discussed reason of call or some otherdata,which McMahon jotted down as also notable orsignificantMcMahon kept this phone call log essentiallyduring the same period (through January 22 1981) andthough he kept this log wholly on his own he did soalsowithin the approving knowledge of Mayo whowould regularly consult it as well as the event log inMayo s addressment of McMahon s morning review ofthe nights notable events There was a fourth log recalled by McMahon as a continuation of either the eventor phone log (more likely a phone log) which for an indeterminate reason, was not available for production attime of hearing AlthoughBruno on oneoccasion has asserted that Mayo regularly kept a log for McMahon thefact is he did not though Mayo has asserted that healways leftMcMahon a note on something McMahonhad to know on his shift There is no question that thelogs maintained by McMahon were more encompassingand were especially well suited to serve a purpose of aneffective extension of Mayo supervisory and managerialcontrol of TSI night operations both in regard to emergency handling and recording of unusual events as wellas regular recording of reported deficiencies in TSI employee attendance and/or job performance for subsequent evaluation correction and/or discipline of othersThe issue of whether McMahon was but a monitor ofnight operations (includingmere passingon of reports ofemployee misconduct) is a real one seeRAHCO Inc265 NLRB 235 247 fn 22 248 (1982)aContended supervisory/managerialwork functionsrecorded in logsEmployer relies on a significant number of daily entries in these logs all of which were uncontestedly madeby McMahon along with a correlation of its own witnessessupportive testimonial recollections on certainspecific events and calls recorded therein Respondentthus argues that certain such described incidents showthatMcMahon has effectivelymade assignments orissued instructions to employeesbyregularlyarrangingdriver coverage for an absent or late driver (though farand away most frequently shown utilized in Chicagoand accomplished by McMahon s first call to BryonHoward or Tony Castallano contended by the GeneralCounsel as being supervisors in Chicago) by an occasionof McMahon having directed an on-duty driver to waitto do an extra run (though it was standard procedurethat last driver working would take extra run) or by anoccasion of having directed a driver who had expenenced a breakdown to swap his load (though at Howand s suggestion) byregularlyadjusting meet points between two drivers (or in Kalamazoo directing that oneof them complete a run) in order to keep at least the oneunderlayed driver on schedule the same becoming apractice in regular use on the Kalamazoo, Michigan toGary, Indiana run and the Prince George Maryland toRoanoke Virginia run (though initially effected in emergency on driver suggestion then used reported byMcMahon approved by Mayo and subsequently routinely used by McMahon) by notifying a local mechanicthat he should perform a repair e g, fix a previsouly reported flat tire (though the duty mechanic was one designated by Norton) by authorizing a new driver to drivewithout assistance (though on Castallano and Wise dirertion)by havingauthorized (unscheduled) extra runs andarranged for driver coverageby an acceptance of PostOffice request (though without McMahon having discretion to refuse such request, but to the contrary with contractual obligation already resting on EmployerwithconcurrentMayo instruction for acceptance and withsubsequent notice of the requested services then pnncipally passed on to Ed Lawrence also a contended supervisor in Washington, D C) and by having assertedlyauthorned and/or granted time offby act of arranging acover for a driver who had reporteda personal carbreakdown and that he would not be in, or by recordingthat a driver for some other reason would not work acertain shiftand that another driver would cover(though far more regularly being arranged by anotherby Castallano and/or Howard in Chicago but occasionally by others e gKeith Uglow a contested field supervisor in Harrisburg and in all occasions with circumstance of absence lateness etc always recorded and reported to Mayo and with various employee absences,etc in other departments similarly recorded and reported to others)Respondent has contended that McMahon had otherwiseformulated a new company policyin addition to establishing a policy of adjusting meet points in directingthat all drivers wereto call inone half hour before theirregularly scheduled departuretime(though contracts in PEOPLE'S TRANSPORTATION`SERVICEdependently required-all drivers'to bepresent at the postoffice at that time);hadauthorized both towing and re-pairs,including a performance of the same,and fuelingbya newvendor(though only in emergency);on Decem-ber 25,had alonearranged for a replacement vehiclefroma rental company(Ryder)rented(Ryder)vehicle(though-on general instruction ofVicePresident Norton to do what he could to handlethe problem on Christmas Day);had granted an advanceof funds, ($250)to a driver in the field,on request(thoughagain in emergency,with the driver reporting his priorand outstanding submission of a $220 claim on major ex-penditures for expenses had remained unreimbursed); hadauthorized an exchange of a: credit card(apparently tem-porarily)from one employee who did not have immedi-ate use for it to another new employee who did,in con-trastwith existing policy of having a driver initially-signfor a credit card at time,of distribution, (emergency situation and on:suggestion of Uglow in Harrisburg and reported to Mayo);and had bothinstructed'qdriver to continue in adverse weather conditionsif there' wasmail on board to be delivered(though pursuant to.estab-lished postal and company policy),and contacted relatedpost office,to secure mutual agreementto shorten a run,ifnot; and as well, was in`regular contact with various postoffices to keep them.fully informed,and thereby.regular-ly acted topreserve good customer relations.,In connection with McMahon's actual work functionsat night, apart from routine local'courier tasks earlierconsidered,throughout the hearing the General Counselmaintained thatMcMa.hon's part in the dispatch of adriver to cover an absent or late driver;or his assistanceprovided to a driver in sending a local mechanic;his ar-ranging,towing;or other repair,services; -his adjustingmeet points,on a driver's report of delay;and his earlynotification of affected post offices, etc., was all accom-plished routinely,under established procedures, and/oraccomplished on an:emergency basis,itself pursuant to'standard instruction.;Bruno's related testimony as,611(c) witness was. initially critical thatMcMahon,interinteralia, failed to follow established standard operating pro-cedures in effecting=repairs.-The General Counsel wouldhave'itMotherwise observed;and has argued'in compari-son, that'courier'dispa-tchers regularly assign and-reassignworkbetween drivers on routine operatioiial consider-ations;they regularly notify customers of delay;they aredirectly involved in maintaining good customer-relations;and ' they have also notified Norton when ' a courierdriver refused a run.The record supports those conten-tions.Indeed,Norton acknowledged that it was a routinepart of a dispatcher's'function to report unusual inci-dents,customer complaints,difficulties,etc.Bruno alsoreceived, weekly customer service reports that wouldcover reported courier driver deficiencies.,,McMahon'suse of an unscheduled facility was done,only in an emer-gency and he did not set up any permanent service facili-ties,though a facility previously used in an emergencymight be recorded for' possible, emergency use again.Moreover,incomparison;a' localDedha"m mechaniccould determine whether repair work was to be per-formed by a nearby service facility,or towed consider-able distance back to Respondent'smechanical shop. The195mechanic could also substantially pledge company creditin order of parts,etc.,b.Contendedlog evaluationsof employeesRespondent has urged-thatMcMahon'sown logsreveal thatMcMahon hasevaluated driver performances.Argument is based on McMahon"log commentsregard-ing: (a)Chicago. driverHarold Ralston's"surly attitude"on November 10; (b) a "Delirious call" made by ChicagodriverMarvin Hamilton'on December.6; (c) claimed on-going criticism by McMahon of Kalamazoo driverJimYerro,inclusiveof notations:onDecember 15, 'onVerro'scomplaint being'registered over having to drivea certain truck continuously in need of repair,that Verrowas '..becoming a royal pain on December 19, in regardto'Verro's 'request for an extra hour of pay because ofthe weather,, "He wants pay for this???"; and-McMahon'srecorded observation as made on-January 7,1981, inregard to meet'point,"It seems to be that Thompsonusually waitsfor Verroin'"adverseweather conditions";(d)Chicago driverBilly Pittman'srecorded,continuedabsences on December 22, .1980,January 10 and 13, 1981(leading to discharge);(e)Washington,D.C. driverBobLacey'srecorded refusal to do' Roanoke runs on January19, 1981(with assertions by Employer'switnessMay ofother McMahon reported instances of Lacey's earlier re-fusals to do extra trips before Christmas); (f)McMahon'sobservationmade on January 31,1981; that D.C. me-chanicTom Stradleywas"playing supervisor"in havingearlier-given driver Dan Embry "a hard time," and inhaving reported to McMahon that driver Dave Mieirhad a problem.Finally Employer would rely on the con-tention that McMahon's'log reveals that McMahon alsoadjusted a grievance on January 31, 1981, by telling thesame'D.C. driverDave Mieirwho had called and wasupset with another' driver who he believed had falselysquealed on him,."we realize there is some personal con-flict and that he and other drivers are judged on theirability and performance."It is noted for comparison withwhat is t6,come that all but one such contended evalua-tion'occurred after McMahon's 60-day review on De-cember 4; and the remaining, earlier one occurred afterasserted Bruno direction to Mayo of October'29, thatMcMahon should be encouraged'tomake observations'and- suggestions. '.c.Contended failure to exercise control over fieldemployees,,and contended involvement in terminations,-or recommended terminationsRespondent would additionally rely on Mayo testimo-ny that, McMahon had increasingly failed to exerciseproper control over, certain field employees,viz:Castal-lano,Howard, and Ed Pittman(in Chicago);Jim Verro(inKalamazoo);'EdLawrence and Tom Stradley(inD.C.);Don Strang(inHarrisburg);- andHarryWitt:(inBristol).Respondent relies''-on Mayo's testimony principally, butalso Bruno's supportive- testimony,' and certain contestedsupportive documentation in regard'to its.contentionsthatMcMahon was actually involved in the termination,or had recommended'termination ofCastallanoinmid-December;of D:C. 'driverBob Laceyon December 15 196DECISIONSOF NATIONALLABOR RELATIONS BOARD(1980) and January 19, 1981; of Kalamazoo driverJimVerroon December 16; of Chicago driver"Ed Pittmaninmid-January 1981; and of D.C. mechanicTom Stradleyon January 31, 1981.-In support of Respondent's contention that there hasbeen specific exercise by -McMahon of supervisoryand/or managerial authority in material period Respond-entwould, in principal, part rely on -certain companyrecords, some few of.whichon-initialproduction pursu-ant to subpoena were-introduced by the General Coun-sel,though accompanied by McMahon's disavowal ofpersonal awareness, orwith other . contentions; - andothers which surfaced later and were introduced by Re-spondent over the General Counsel's strongobjections.Certain of these latter exhibits are typed documents, pur-portedly authored by McMahon, but which are unsignedby McMahon who has also specifically denied any au-thorship of them. Still others are documents purportedlygenerated by Respondent's officials that would, if cred-ited, be in varying degree arguably supportive of actualand/or developing supervisory and/or managerial assign-ment to McMahon.McMahon has denied these latterdocuments were ever shown to him, nor was he awareof them. (McMahon has in this manner,inter alia,specifi-cally denied authorship and/or any prehearing awarenessof Respondent's Exhibits 6,-10, 11, 12, 13, 24, and 25 andGeneral Counsel's Exhibits 57(B), (C), and (D).),Respondent's Exhibits 6, 10-13, 24,, and 25(B) are ob-jected to, and are otherwise sought to be excluded, orprobative value thereof urged discounted by the GeneralCounsel on variously asserted grounds but, as presentlynoted,based on initial contention there was a fatally late,production of them. Respondent countered that thesedocuments were either subsequently located by it in cer-tainfilesearlierproduced for the General Counsel'sreview and inspection, or produced as soon as discov-ered. Respondent acknowledged, however, Respondent'sExhibit 25A as the only document late produced; andRespondent argues that all such documents were, in anyevent, produced and made availableduringthe GeneralCounsel's extended case-in-chief.The above-questioned company records were individ-ually received, some conditionally, all,. however, withclear admonition that they would each await overall-evaluation of their probative value on the issues in thelight of the entire record, which is accomplished in duecourse infra."Respondent has further raised in general argumentwhat on its face the General Counsel would appear tohave conceded in brief is normally to be viewed as a sig-nificant factor in support of the contention made by Em-ployer that McMahon occupied a supervisory position;namely, that should McMahon not be found to be a su-pervisor, it would mean that a very substantial amount ofEmployer's out-of-stateoperations,towit, that beingconducted at night and(essentially) regularly reportingdirectly to McMahon, was effectively without any direct" Respondentcorrectlyurges in brief in support of admission ruling,Bannon Mills, Inc,146 NLRB 611, 613 fn 4, 633-634 (1964),AmericanArt Industries,166 NLRB 943, 952 (1967). However,see also the discus-sion of admissibility,adverse inference,subpoena exclusionary rule, andprobativeevaluation of the documents in question, mfrs.supervision.The General Counsel's contracontention inbrief is, however, that on the weight of credible evidencepresented of record in this case, it is simply shown in5.The General Counsel's interrelated-countercontentionsa.Employer had designated local supervisorsArgument offered by the General Counselseeminglyproceeded on evidence of a twofold nature. In anyevent, contentions are advanced by the General Counselthat in certain postal areas of TSI operations therewerelocal supervisors,who were specifically designated assuch by Mayo, and with whom Mayo had specifically in-structedMcMahon to be regularly in contact for localaid in -handling any of the problems that McMahon en-countered at night in these locations.In that manner,identifiedas local supervisors in TSI postal operationswere:Tony CastallanoandBryon Howardin Chicago, Illi-nois;Ed Lawrence'in theWashington;D.C. area; andKeith UglowinHarrisburg,Pennsylvania; `along with cer-tain periodic appearances of Mopar Field -SupervisorsBob Olin(from Buffalo, New York) andTom Wise(fromLexington, Kentucky) in these latter areas.' 2 The Gener-alCounsel additionally contended thatGary Schneiderwas the assigneddispatcher/supervisor at the(instate)Woburn post- office for similar such contact, until laterrelieved byRoosevelt King;and that Schneider, in the in=terim,also participated as a supervisor in the opening ofthe Chicago operation. Certain of the Mopar field super-visors also participated in that opening.'In ' certain, of the P.S. Form 5500s (post office-report-ed-service irregularities)answered by Mayo, as discussedinfra, there are general references. (in October-Novem-ber) to the presence of local supervision in Chicago; andthere are also clear and specific references to Castallanoas a supervisor,and to Howardas an assistant manager,though references to these individuals (Howard and Cas-tallano) are not always so shown but, to the contrary, onmore frequent occasion are-left appearing as describedinitially by post office, viz., as the driver. Similarly con-cerningWoburn there is both specific reference in 5500sby Norton to Gary Schneider as a supervisor in Octoberand general references to local supervision in December,though again,there is also similar specific reference toSchneider but notablyas a driver in November.Uglowand Lawrence appear to have been referenced only as adriver in their related 5500s, though onceagainthere isalso general reference to there being local supervision in12McMahon's logs reflect appearances of Olin in Harrisburg,Novem-ber 14-18, and more substantial appearances of Olin in the D.C. area inDecember 1980 and January 1981. In the logs there appears to be onlylimited appearance of Wise in early December,though Employer wouldappear to have acknowledged that there were similar brief appearancesof Wise in Bristol,e g, on opening of Bristol operations in early Novem-ber and more definedly in Roanoke on opening of an emergency contractin early December.Although at one point McMahon similarly namedHarry Witt as a supervisor in Bristol,Virginia, his recollections on thatwere inconsistent,and thus less persuasive.The General Counsel did notcontendWitt was a statutory supervisor,-though certain of McMahon'slog entries would tend to support it PEOPLE'S TRANSPORTATION SERVICEtheWashington, D.C. area, identified by Employer as re-ferring to Lawrence. In the latter regard, it is, also notedas significant thatMayo (in 5500s of earlyecember)refers to Olin'in the D.C. area as both a temporary andas an emergency -driver. Certain entries in- McMahon'slogs confirm that - Olin drove. Bruno initially listed asfield supervisors/managers Olin, Holman,Wise, Castal-lano, and Lawrence, but not Schneider, who notably wasunder direct supervision of Norton. Bruno otherwise hastestified that Olin hired and trained Holman whose au-thoritywas unlimited and' that Wise had the same au-thority.The General Counsel proceeds with furtherargumentthatMcMahon additionally made daily reports to Mayoin the morning, during which reviews McMahon ,wouldregularly bring to Mayo's attention noteworthy eventsthat occurred during the night before.- In that reportingaspect, it is the General Counsel's basic contention thatMcMahon has reported routinely as a night dispatcher,much as the ' ot her nonsupervisory and nonmanagerialdispatchers (aswell as driver-salesmen,indeed 'officeclericals) have been documented by the General Counselto have routinely done from time to time in report ing toNorton' that an operational problem had arisen with orbeen reported by another employee in the course of cou-rier operations in the day, or eventing.Here the General Counsel has, raised as various exam-ples for such comparison' the certain vehicle reportsmade by nonsupervisory dispatchersMike GilboandRick DeCostaon October 19-21, 1979, that on review by,Norton effectively led to disciplinary -loss of vehicleprivileges for courier driver Peter Hartlen; and, more ar-guably analagous(inmy view), to: the report on Novem-ber 6, 1979 (at least), nominally made byTom Robinson,thatwas critical of Hartlen's refusals to do. jobs; a simi-larlycriticalreport on work performance made bydriver-salesmanDave Roberts(atNorton's-request) in lateMay, early June 1980 leading to Norton's issuance of aterminationwarning to Harden;Fred Hill's(a) initialreportMarch, on driver and dispatch office, observations' andprocedures, at Bruno's request (though Bruno on reviewfound the same not very informative), (b) Hill's assignedresponsibility on April 29 (1980) in regard to monthly su-pervisory reports to be filled out by him, and (c) thedocumentation of his being given assignment to monitorand evaluate nine named employees(aswell as certainother dispatchers being similarly assigned to monitorother groups of employees);Gary Schneider'sreport onApril 3, 1981, while then dispatching, that was critical ofthen courier driver Tom Robinson's attitude; Norton'snote to then Personnel Manager Bob Mann,on June 8,1981, confirmingNorton's receipt of variednegativere-ports from drivers and dispatcherson the attitude of driver"Tiina" Tammearu, a top producer; and finally by disp-tacherMike Gilbo'sauthoring on July 7, 1981, at Nor-night courier driver Henry Young. (There are others ofrecord, but more need not be marshaled as the above arefairlyrepresentative.)The argument proceeds thatMcMahon has similarly merelyrecorded certain nightevents as they were reported to him, for Mayo's review197and action in his actual supervision and management ofthe TSI -operations during, the day, just as Norton andBruno has done with the reports of these other Employ-er- asserted nonsupervisory employees;' and like manyother documented instances of similar report by Employ-er asserted nonsupervisory.and nonmanagerial employeesto their supervisor (e.g., Norton), McMahon -was merelyreporting events to his supervisor (Mayo), along withmaking an occasional critical remark- in his recordingarising out of. his own frustration with-an event, or overa particular driver's action. The argument has consider-able evidentiary merit, particularly as applicable to theabove-contended log evaluations, if they be consideredalone.In regard to Hill (or other named dispatchers), no evi-dence was offered of Hill's actual evaluation of any ofthe employees he -was assigned to monitor.- In contrast,other documentary evidence reveals that Bruno reportedto an agency of the Commonwealth of Massachusetts,thatHillwas hired -as an experienced executive whocould deliver immediately, but who, esentially, despite aHill's own prepared monthly supervisory report reciteshis spending too much time on jobs that need to be done,"but don't help me or further my advancement to ops.mgr." It is also significant to note that on March 24, in a7-week written review' on the first part of the 90-dayevaluation period, Hill received a $25 a week increase,aswas previously agreed,despite receiving a clearly unfavor-able evaluation from Bruno, reflecting, enter alia, thatHill had produced no new or better way of doing any-thing, and that, "YOU HAVE DONE NOTHING TOESTABLISH YOURSELF AS A LEADER." Finally,Hill's termination notice ofMay 7 contains Bruno'shandwritten note, "presented 5-8-80 & withdrawn pend-ing `one last chance"'. Bruno testified that he did notphysically present the termination notice to Hill for hisview because from their preliminary conversation Hillquickly discerned that termination was coming; and Hillthen made a successful plea for a second chance, which Ifind Bruno granted him on that occasion.b. Actual discharge and discipline carried out by Mayoand NortonThe second leg, or base, for the General Counsel's ar-gument that McMahon was. not in fact a supervisor ormanager isthe contention made that the weight of credi-ble record evidence herein is such as to have demonstrat-ed clearly that, in practice, the supervision at Bostonalways effectively resided in Mayo as the day and on-call(at night) supervisor and actual manager of TSI oper-ations(under Bruno);aswas the case similarly withNorton, as the day, and on-call Bostonbased supervisor-manager of all of Employer's instate operations.In support the General Counsel has introduced all 303written deficiency reports (P.S. Form 5500s) which wereissuedto Employer, by all the contracted post offices inthematerial period of McMahon's employment. Theycover 'all the incidents of contract service irregularitiesreported, starting in, and/or occurring in, the shifts 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDworked by Norton, Mayo and McMahon In that regardthe General Counsel points to related critical Bruno testsmony given early as a 611(c) witnessthat it was the managers of these operations who regularly had made the respouses to the individual report (form 5500) of a contractirregularitythus I find giving the respective post officethe Contractors (Employers) initial statementof officialposition in response to a described contract service irregulantyThe General Counsel points to this all inclusivedocumentation on all individual postal service irregularitieswith the claim that it establishes (and' I do so fmd)that,during the period of McMahon s employonlyMayo and Norton have formally responded to any oneof themIn the light of Mayo s initial testimony as a 611(c) witness to the effect that he was sure McMahon had notwritten any formal answers to 5500s and that he did notrecallMcMahon writing any responses to 5500s on scrappaper I shall place little reliance on his subsequent recollection as Respondents witness that he had had McMahon try writing out responses on sample 5500s on acouple of occasions in a 2 week period in Novemberparticularlywhere McMahon has credibly testified thathe recalled nothing like that ever occurring In contrastMayo has also testified that in November he had askedMcMahon to prepare a supplemental extra run distnbution schedule for Chicago drivers on basis of Chicagopostal order for seasonal extra runs In this instanceMcMahon acknowledged the Mayo request and that hehad done so However McMahon s understanding of thebasic instruction given him at the time was that it placedemphasis on the schedule providing for an equal distributionof the work As it turned out Mayo rejectedMcMahon s submission because it had too many driversdoing runs they were not familiar with Although Mayohas asserted in other connection (and reliably so) thateach regular Chicago driver had maps of all the Chicagopostal locations and in that sense could be used as aqualified backup driver on any given run in this instanceMayo determined that it was more desirable under thecircumstances to place the primary emphasis on driversbeing assigned to do extra runs that they were familiarwith (acknowledging that also could not be fully done)and otherwise to attempt to distribute the work equallyto the extent then possible The fact is Mayo rejectedMcMahon s submission and prepared and used his ownsupplemental scheduleTo the extent Bruno has offered related testimony thatwould appear toserve to minimizethe above viz thatthe Company s response to the form 5500s were meaningless andhe did not read themandthesame is urgedfor an accptance in any literal sense arguments basedthereon must be rejected for the short answer to that isthat Bruno later testified that they had to be respondedto very very carefullyMoreover it is to the contraryquite apparent to me on this record and I find that Employer s formal responses to the form 5500s as made byMayo particularly on all out-of state postal operationsbut Norton as well on instate postal operationswereindeed not treatedas meaninglessThe same appears obvious from record revealmentsinter alia, of the nature of the response effort made, initsdetail, and in the related testimonial admissions madee g by Mayo (essentially corroborated by Bruno) aboutthe approach and the effort he made to make the contractor s response to a post office s reported irregularityin service appear at once on selective facts to be presented as favorable to Employer as possible and in formof response as likely to be acceptable to the involvedlocal post office as possiblewith essential purpose toalways reflect a concerned Employer service the discermble related attempt at balance and uniformity inowning up to a deficiency while regularly describingspecific logistical action taken that will prevent certainsuch problems from occurring in the future and as wellthe frequent report (at least by Mayo) of discharges anddiscipline of employees for reported conduct on its facewith appearance of Employer conclusion being mexcusable,the collateral operational defensive proceduresearly set in place e g in regard to D C to Bristol contract of drivers early being instructed by Mayo to obtainlate slips where possible (or at least by Mayo the nameof the post office officialrefusingit)with purpose toforestall subsequent 5500 issuance by display to downlinelocal post office or to answer convincingly in the futureany post office caused delays downhne that might nonetheless become the subject of a 5500 (and according toBruno to effect payment for delay) and the pragmaticacceptance of an alternatively curative notice-clearingarrangement with the central post office (North Suburban facility) in Chicago found equivalently acceptable inpractice the compatibility therewith of the policy ofgenerally prompt notice to be given to all post offices ofany delays as soon as anticipatable to provide the postoffice with an opportunity for their own adjustment andto generate good will and possibly forestall 5500 issuance particularly in close instances the clear relatedoperational effort to minimize 5500 issuance by clearinga truck out of the post office on time even if it was tothen only stand at nearby location (with driver) to awaitlate arrival of actual assigned or substituted driver andfinally but most significantly from the established relytionship of the total of such service deficiencies (wheninitially answered) in their potential effect on future administrative process e g, contractor fine or eventualloss of contract It follows that 5500 responders (andcontent) are but other strong confirmation that Mayowas the one with hands on direct managerial responsibility on TSI postal work at all times not McMahon Itwas also clear that Howard suggested and did most ofthe above special arranging in ChicagoTwo other related considerationshoweverneedpresent addressment First I do credit Bruno s testimonyotherwise that he regularly reviewed the 5500s whenthey first came in and I further find that the volume ofthe 5500s being generated by the various post offices asand when received by employer was serviceable as amanagement tool for Bruno s ongoing evaluation of theperformance of the several postal operations in place atleast generally It is accordingly found that in his capacity as general manager Bruno so viewed and likely usedthem, particularly so during the winter months with allthe contracts in place, and operational problems mount PEOPLE'S TRANSPORTATION SERVICEing, as he has testified.In light of earlier findings above,however,Ido not credit Bruno's further assertion thathe did not read the responses made by Mayo and.Nortonbecause they were meaningless.Rather,other back-ground is that there were several preliminary proceduresany number or combinationof which,were prelude to acontract cancellation by the post office for service deter-mined as continuously unacceptable.There was thus po-tential progression through phone calls and informal con-ferences about poor service; formal conference; fines,and the contract cancellation process itself,with variousopportunities-for a contractor appeal therefrom, and tovarious levels of postal authority. I have no doubt onthis record that Bruno had regularly left the individualform-5500 responses to the expertise and detailed knowl-edge of Mayo and Norton,but he more directly involvedhimself(and Bowenand/or Norton)in these latter pro-cedures.Case in point is Bruno's and Norton's consulta-tion and Employer's action in regard to certain postalcomplaints and fines(initially levied,and eventually re-scinded on appeal)in regard to essentially Decemberservice complaints about certainWoburn,postal servicecontracts.There is,however,significant further reliance ad-vanced by the General Counsel on the results of his de-tailed review of these individual P.S. form 5500s withbothMayo and Norton, in which, respectively, Mayohas essentially acknowledged that in every instance ofreported discharge or discipline of out-of-statepostaldrivers as recorded therein Eby him,whether the underly-ing incident of contract irregularity had occurred on hisshift or on McMahon's shift that any resulting discharge,written warning,or other discipline therein recorded wasin fact actually accomplished by Mayo;and that on non-TSI postal operations, that Norton has similarly testifiedand acknowledged that any discharge or discipline of in-state postal personnel was performed by him,and not byMcMahon, The issueremains,however, whether McMa-hon even otherwise exercised supervisory and/or mana-gerial authority.Mayo has significantly testified on one occasion thathe handled all the paperwork recording of any personnelmatters that went into TSI employee personnel files inregard to events that happened in his personal experienceduring the day; and also on night (events)recorded them(personnelmatters)based on what McMahon told himabout the situation.In that respect,however, and apartfrom the specific incidents/documents that are in heatedissue as to whether to be ascribed directly to McMahonand which are definitively to be addressed hereinafter,Mayo has otherwise asserted limitedly that McMahonhad certain inputs to Mayo's above-recorded disciplineof employees,viz, that because Chicago driver DonPingle drove on McMahon's shift,Mayo had initially in-quired of'McMahon about what McMahon thoughtwould be an appropriate discipline of Pingle for havingoverslept on October 2, and that McMahon had suggest-ed that Pingle be issued a written warning,which wassubsequently done by Mayo;thatMcMahon had latermutually agreed with Mayo'sproposed termination ofChicago driver Jim Johnson for an accumulated numberof asserted operational foul-ups around October 11 that199had already affected McMahon in his work performance;and that McMahon had reported that he did not believeD.P.-to-Bristol driver Tharps was being truthful withhim, and statedhe should beplaced on probation in con-nection with an incident of Tharps having lost 15 min-utes on December 23, in driving the 90 miles from Pulas-ki to Bristol.'McMahon has denied each of the above disciplinaryinput particulars.In light of conflict of a seemingly as-serted discharge of Johnson about October 11 (or evenas also discussed,November 3, for that matter) withother documentary indications of Johnson'scontinuedemployment for a period thereafter, Mayo's recollectionabout this incident would appear independently faulty.Regarding the Pingle matter,-an incongruity is-immedi-ately discernible in an involvement of McMahon in aneffective recommendation of discipline in very early Oc-toberwithMayo's subsequent number of instances offailure to do so with other drivers who also worked onMcMahon's shift,aswell as being contraindicated byMayo essentially concurrent notice to Castallano thatMcMahon left Mayo's notes on problemssoMayo couldget right on them,discussed further infra. (Pingle did notdrive exclusively on McMahon's shift; drivers Rich Hilland Billy Pittman did.) -McMahon has also denied stating that he felt Tharpswas being untruthful with him; and he has specificallydenied ever having recommended a probation for Tharps(or anyone else). The above Tharps incident occurred onDecember 23, thus well into McMahon's performance onthe TSI desk, through the busy, period and" after theearly December evaluation of McMahon on the job. Onfirst reflection it appeared as more appropriately to beaddressed and resolved later along with other more ma-terial incidents of a similar period relied upon by Em-ployer.However, Mayo appears to have subsequently in-vestigated this matter further in conducting his own in-quiry of Tharpson elements of the incident(weatherconsiderations)the next morning.Appearing even themore significant,the incident is not recorded in either ofMcMahon's logs,a circumstance itself indicative that atthe time McMahon had not regarded the incident as ini-tially noteworthy enough to have personally recorded it;and thus, seemingly on its face,a circumstance contraryto the asserted strong feelings ascribed to McMahon topoint at McMahon, as recalledby Mayo,being the oneto urge that Tharps be placed on probation.It is present-ly concluded and found that McMahon's. denials, andspecifically his denial of having recommended a proba-tion for Tharps, appears the more probable, are to becredited.Iwould only additionally note that even wereit to be viewed otherwise about Tharps, in this instancean effective'recommendation would appear the less likelyby circumstance of Mayo's further independent investi-gation of some of the facts before taking action.Moreover,it is also warranted to be presently notedthatMayo later issued a written warning to Tharps (asrecorded in related 5500) on January 7, 1981, for Tharps'reported subsequent 35-minute late arrival at Bristol onDecember 28. Therein(in 5500),it is this time reportedas having been assertedby Tharpsto the post office in 200DECISIONSOF NATIONALLABOR RELATIONS BOARDexplanation for that delayDriver stated that he couldnot make the trip on time and stay within the 55 mphspeed limitwhich whether to be viewed herein as actually said by Tharps or not was so recorded in relevant5500 by the post office and forwarded to Employer foritsresponse In lightof Mayo sissuance of a warningthereon and Bruno s noncnticism of Mayo I shall further place no reliance on Bruno s additionally related assertion of his becoming critical of McMahon sometimelater forMcMahon s acknowledgment to him of havinglong known of such driver complaints(e gMontgomery) that they did not have enough time to fuel andtimely complete that run but assertedly had done nothing about it and brought it to no one s attentionBruno s assertion here is that McMahon had thusfailed to managerially recognize a potential relationshipexisting between such driver assertions and continuing5500 issuances by the post office for late arrivals on theD C toBristol runMcMahon has denied that Brunohad expressed any such critical inquiry to him To besure this was the 440 mile run eventually adjusted by thepost office(15minutes)atRoanoke both seemingly toaccommodate complaints about inadequate time (occasionally) for refueling and/or reasonable rest allowance(coffee break)It is in any event clear that many moretimes the run had been made on time and otherwise thatthere were any number of other reasons for late arrivalsWholly apart from the above considerations, however Iam convinced that in this instance Bruno s emphasis on aMcMahon failing in the latter regard was in nature ofeither an opportunistic afterthought or otherwise revealmg of a disparate standard application e g as being inconsistent with Mayo action therein of which Bruno essentiallyremained uncriticalFirstand apart fromMcMahon s assertion that early complaints of truckspeed restrictionswere passed on to Mayo I cannotaccept that Mayo who clearly had the day to day directhands on management and with whom these driverswere also in regular contact and who regularly admimstered disciplinewould not have been every bit as awareof any such ongoing driver complaints nor secondlythat Bruno if he had the concern at the time as he presently advances with regard to McMahon s performancein that regard would not have pursued that same concern with Mayo with similar objective faultfindingresultunless there was some other disparate consideration at play at this time However I am convinced it ishere more a case of opportunistic afterthought by Brunoc Respondents cross assertions on local supervisorsRespondent denies in brief that Castallano HowardUglow Lawrence and Witt were ever statutory supervisors In regard to its Chicago operation Respondent essentially contends that although Castallano was initiallygiven a title of supervisor it was with anticipation therewould be a later increase in his assigned responsibilitiesbut that it never occurred and that Castallano had neveractually functioned as a statutory supervisorAs toBryon Howard it has essentially advanced as testimonialevidence that Howard had occupied a special positiononly because of his unique knowledge of the complexChicago routes but that Howard nonetheless was andhad remained only a regular day driver and nightbackup driver Respondent contends that Ed LawrenceinWashingtonD C and Keith Uglow in HarrisburgPennsylvania occupied mutually similar nonsupervisorydriver positionsRespondent finally asserts that HarryWitt was never anything other than a driver m its localBristol operations and that essentially to the extent hehas acted otherwiseWitt was wrongfully allowed byMcMahon to do so The key to analysis and the resolution of these cross contentions on the status of CastallanoHoward Lawrence Uglow and Witt begin with acomprehension of the different postal contracts schedules operations and backup systems in place6 The differences in the postal operationsaD C to Bristol operation and general operationalconsiderationsThe firstout of state postal operation established wasthe D C to Bristol operation on July 12 As it was in operation for some 9-10 weeks before the next(Chicago)operation came on line on September20 the D C toBristol and the other(later) postal operations in thoseareas would generally appear as an appropriate startingpoint for factual focus and analysis of these thresholdissuesChicago and Kalamazoo operations are a conventent grouping and finally considered is the HarrisburgWellsboro operationUnder the first D C to Bristol contract Employerperforms mail handling (pickup and delivery)servicesbetween D C and Bristol Virgina/Tennessee but withservice to five intermediate postal facilities on the routeas appears materially might now be noted NOVA MSCRoanoke and Pulaski Virginia There were four straighttrucks and six full time drivers utilized in this 440-mileD C toBristol(and return)runwhich was operated 7days a week These drivers were domiciled in the D Carea(Domicile here is used in the sense of initial pointof work origin of individual truck driver) The individualdriver s normal work schedule was essentially to drivetwo completeD C toBristol(and return) runs withhowever a rest layover provided at the end of each 440-mile leg Individual drivers notably worked a (unique)rotating schedule of 4 days on 1 day off then 4 days onand 3 days off before repeating their above work cycleA changing work schedule with driver assignments fortheweek was regularly prepared by Mayo and sentdown to D C each week While a copy of a given workschedule(s)may not have been always immediately available to McMahon I am persuaded it usually was thoughIam as well more materially convinced that the workschedule was sent to Lawrence (and later Olin) in D Coperation(s)from whom and/or by which the driverswould determine weekly schedule assignment confirmation It appears that Employer obtained garage facilitiesinD C about 6 months after the contract opening thusabout December Central posting or availability of schedules would appear likely at that timeIn connectionwith the D C driver sscheduleMayohas also significantly testified that he had initially contacted these drivers and ascertained that some of them PEOPLE'S TRANSPORTATION SERVICEwere interested in working overtime,or extra,e.g:,'whenever there might be need, and they were available.Mayo additionally affirmed that there was a general ar-rangement made, thus L find a practice established thatthese individuals would be the first to be called for anyrequired coverage of a run.I a'sure Mayo had madeLawrence' fully aware of that arrangement. Moreover, , Iam in the end fully persuaded that certain of Mayo's es-tablished policies and arrangements on coverage of D.C.driver absence/sickness,as above discussed,and on lateslip procurement as discussed infra, were already devel-oped and established with Lawrence and the regular full-time drivers on that route, even before McMahon's arriv-al on the TSI desk, more than 2 months later. It is pres-ently warranted on the basis of 'the evidence above, andit is accordingly now concluded and found, that arrang-ing coverage of a run on the D.C. to Bristol operationfor an absent/sick driver would have been essentially aroutinematter of Mayo, or Lawrence simply lookingdown the schedule for the next such available driver, orLawrence driving it himself as Mayo has essentially testi-fied.As-noted, Bruno initially identified Lawrence as thefield supervisor in D.C. Respondent later advanced testi-mony that Lawrence had no authority to hire or fire; norto discipline;and that Lawrence was essentially a formerMopar route driver who had transferred to D.C. in orderto receive the substantially higher postal driver wagerate.There was no evidence offered that Lawrence hadever disciplined anyone in writing;nor could McMahonrecall any incident of discipline by Lawrence.Mayo has testified that Lawrence drove full time ini-tially on the D.C. to Bristol route; and that his otherduties encompassed bringing trucks in for repairs, andalso handling paperwork from and for Boston,respec-tively.McMahon has.testified that he was initially toldthat Lawrence was the supervisor in D.C.; and that hewas instructed if he had any problem in that area heshould call Lawrence. McMahon'sgeneral instructionsthus were that if someone called in sick, he was to noteit,or in the case of a no-show, he was to note it, and hewas (in either event) to call the local supervisor, whowould suggest a -man that either the supervisor or hewould then call. McMahon's testimony is fully consistentwith the above prior established practice.Itwill be recalled that it was a regular assigned re-sponsibility of Mopar field supervisors that they were tocover a Mopar run themselves, if,they could not readilyeffect a driver replacement.Those involved with postaloperations were expected to do so also in postal oper-ations.Iam fully convinced by Mayo testimony thatoperational policy assignment to Mopar field supervisorswas early carried over to any other local postal driversupervisor,whether statutory supervisor or not. (Indeedfailing to drive and learn routes is related as a principalreason forCastallano's subsequent release as a supervisor,discussed infra.) I have no doubt on this record Law-rence frequently drove in that manner. Otherwise,e.g., ifunable to contact Lawrence(or other local postal super-visor),McMahon's instruction was to use the Rolodex tocall someone,or to call a driver known by McMahon todo the run.In that regard,McMahon has testified gener-201ally that there were rare occasions when he -had calledindividual' drivers who declined; but significantly, that hehad personally never disciplined anyone for such a refus-al. 'Finally- it is to be observed that there do not appearto have been absence/sickness problems on this run evi-denced in McMahon's logs prior to Lawrence reassign-ments, infra, and the wintry months' and busy Christmasseason arriving.Indeed,apart from McMahon's normalassignment to render certain assistances to Lawrence andother drivers when actually broken down, there are in-stances recorded in McMahon's logs,even after the nextD.C. contract opened up and at time when Lawrencehad reassigned driving responsibilities elsewhere, whereMcMahon still consulted Lawrence about D.C. to Bristoldrivers reports to McMahon that they felt they shouldnot go on because of some present indication they had ofa serious truck defect,e.g.,Don Bowman'sreport onNovember 26, and Joe Randall's report on November 29.ThusMcMahon informed Lawrence that Bowman,then 15 miles past,Troutville,indeed already en route toPulaski, had reported having very little air pressure; andthat Bowman felt he should not go on. When contacted,Lawrence advised McMahon he trusted Bowman's judg-ment on the safety issue. Thereupon, with additionalBowman assurances the road back to Troutville wasknown to be such as to essentially permit him to returnsafely,Bowman was routed back to the nearest Midcon-tinent T/S (Troutville) to effectrepairs.Randall, at thesame T/S a few days later,but at 2 a.m., reported a lossof vacuum pressure, with no power steering or powerbrakes.However,in this instance Randall wanted to goon to Roanoke (with mechanical steering and brakes) be-cause the T/S could not give him repair service before 6a.m. (4 hours). On arrival at Roanoke, Randall calledMcMahon to advise the truck was' bad; the Roanoke(out) load was heavy; and that Randall did not want togo on(without the repairs).McMahon again notifiedLawrence of this situation.Independently notable on this latter incident is -the at-tendant circumstance that Randall was driving a Ryderrental.When McMahon was subsequently unable to raiseup Ryder repair service, McMahon contacted Bruno Sr.,asMcMahon was uncertain of Employer's repair policyas being applicable to the repair of rentals.Itwas BrunoSr.who approved the return of Randall to the Midcon-tinent(Troutville)T/S; and it was Bruno Sr.who evenlater approved a $100 expenditure(for an alternator andbelts) for the repair of the Ryder rental. It is clear thaton this occasion McMahon did not interpret or applyEmployer's repair policy on his own vis-a-vis rentals, butrather sought clarification of the policy and/or authori-zation from the maintenance supervisor;and, as well,that the latter was kept advised,and authorized the ex-penditure in the amountof $100.In connection with the related' authority to pledgecompany credit generally, the Employer has introducedinevidence (R. Exh. 25A) a memo from ControllerDavid Snider dated October-7, 1980, in regard to thenew purchase order system, expressing agreement thatfive authorized people were'not enough and requestingaddressees Norton, Bowen, and Bruno to submitlists of 202DECISIONSOF NATIONALLABOR RELATIONS BOARDmanagerswho they feel should have purchase order au-thority.Bruno's response of even date(see R.Exh. 25B),with copy to Norton, but significantly not Mayo or McMa-hon,to Snider's list of managers authorized to issue P.O.numbers,since they"frequently needed to authorize ex-penditures over fifty dollars." McMahon denied he everwas aware of the document. McMahon, however, did ac-knowledge that he was told by Mayo he had authority topledge the Company's credit,but asserts it was exercisedonly in handling an emergency.Pertinent background forevaluation'of the significance of Respondent'sExhibit25B is Mayo's testimony on the purchase order systems.(1) The purchase order systemsMayo's recollection was that before McMahon's em-ployment they did not have a purchase order system. Atthat time only. he and Bruno Sr. ordered out-of-state re-pairs.Mayo testified that they could authorize any ex-penditure on the road in order to accomplish the job;and he testified that McMahon was given the same pur-chase order authority he had. What is immediately ap-parent with regard to Respondent'sExhibit 25B, insofarasMayo is concerned,is that any addition of Mayo tothe list of managers who should have purchase order au-thority in October was either pro forma, or he did notearlier-have the authority that Mario and others say hehad. The latter is rejected._"Mayo testified that 'it was in the fall of 1980 that aformal purchase order system was instituted;and that itwas Controller Snider who recommended it be estab-lished as a guaranty of payment.According to Mayo'srecollection,originally carbon triplicate forms were used.Mayo specifically recalled that a sequential numberedpad was explained to McMahon;and he asserts McMa-hon used it.McMahon has testified that he never filledout a purchase order form.No purchase order . formfilledout by McMahon was ever produced. Mayo re-called the-triplicate form proved to be too cumbersome;and it was discarded.Ifind it was discarded beforeMcMahon'sTSI employment,if indeed it was in usetheretofore,asopposed to after McMahon'srelease.Mayo'srecollection otherwisewas that the 'purchaseorder system went through phases of development. Herecalledanother phase of a minimum or maximumamount system,viz, for over(Ifind) $50 amount, a pur-chase order number was required and- for under thatfigure nothing was required.However,itappears thepurchase order system in effect in material times wasgiven only if a vendor requested it, with the latter proce-dure passing through a further phase of first recordingthe area andanynumber for purchase order,to use ofarea and date of incident as identifying number, uponMayo concludmg the prior was a bit too haphazard.McMahon's first recorded purchase order number wouldappear to be on 10/2/80, P.O. #219 (seemingly corre-sponding with use of any number)and with purchaseorder number corresponding to date of incident appear-ing first shown on November 11. It is concluded andfound there-was a loose purchase order system in placeduring McMahon's tenure.On rebuttal McMahon otherwise testified that Mayodid not inform him that he had complete authority to getany kind of repairs done on vehicles; that they never dis-cussed major repair work;and he reaffirmed that majorMcMahon has acknowledged that his general instructionwas to get the truck fixed and on the road.In thatregardMcMahon testified that Bruno'sgeneral instruc-tion to him was that,if a truck could move under itsown motor power,itwas to keep moving.Bruno has es-sentially confirmed having issued such a.directive, re-serving only that it was made in the context that there besafe operations of the trucks.McMahon has testified that the process of his getting atruck fixed on the road involved his contact of an appro-priate repair service facility;that his instructions con-cerning unusual problems,which most often were me-chanical,was to generally call a local supervisor, or me-chanic, e.g., in Chicago, Castallano; in D.C., Lawrence,and later Stradley;if local,the on-duty mechanics,desig-nated by Norton;if on the road,the nearest Midcontin-ent-listed facility;and, in an extreme case, Bruno Sr.Mayo's instruction to him was to report any importantmaintenanceproblem toBruno Sr.McMahon's logs gen-erally support the above.McMahon has more definitively explained that his pro-cedure was,e.g., in D.C., in the event of a truck break-down on the road, to notify Lawrence who would makesuggestions; and if Lawrence was not available, McMa-hon was to send the driver to the nearest service facility.However,if the driver could not go to the station,McMahon was to send the station to the driver to effectrepairs on the road,or to have the disabled truck towedto the station where the necessary repairs could be ef-fected.McMahon would use the T/S guides and/or Ro-lodex listing to find the nearest such station,with thepossible exception where a truckdriver was already at atruckstop, or could provide a nearby -one. To be sure,Mayo has relatedly testified that McMahon was not re-stricted to the guide, but it is nonetheless apparent to meon this record that departure from the above basic pro-cedural approach essentially arose only when there wassome intervening emergency service consideration aswhen the nearest listed station was not both the nearestandavailable such station:There never was credible evi-dence offered that McMahon ever engaged in any costestimate comparisons and evaluations or made vendor se-lections on his own on that basis.Any pledge of Compa-ny credit in regard to towing and/or repair arranged onthe spot by McMahon was thus always done in the con-text of timely handling of an emergency'situation pursu-ant to established procedures.In short it was automatic.Thus the occasional contact of a new station, withMcMahon's inquiry about that station'swillingness toprovide the emergency service and to bill the Companyfor it,did not substantially alter the nature of the usualemergency repair procedure already established. In myview,itwas an extension of it.It is also clear that an in-stance of a driver forgetting his credit card,or mistaken-ly purchasing fuel (in the amount of$55), believing aparticular station accepted one of the Company's creditcards,and finding out it did not, present a-similar emer-gency situation for that driver,and thus McMahon. PEOPLE'S TRANSPORTATION SERVICE2.The late slip policy,It is appropriate to presently address the matter o" f lateslip policy, and Mayo's instructions issued to McMahon,as the same had principal significance on this D.C.- toBristol run.McMahon has basically testified that he wasinstructed it was the driver's responsibility to get, a lateslip.McMahon has corroboration from Norton that thatwas his policy in regard to instate postal operations. I amthus convinced and find in general that Employer's basicpolicy was that it was the responsibility of,the driver toobtain a late slip for a postal-caused delay, everywherebutChicago.AlthoughMcMahon on one occasiondenied that he was instructed to tell a driver that heshould obtain a late slip, McMahon has as much ac-knowledged ,the same, in testifying on other occasionthat he might have been told.- (generally) to remind adriver to get a late slip. However, McMahon has cate-gorically denied he was ever instructed to tell a -driveror that he was to tell a driver to get the name of a postalofficial refusing one.McMahon's recollection was that it(the request) was a matter of immediacy, and the driver-was to move on. Essentially I credit McMaho'n's recol-lectionoverBruno's, and alsoMayo's 'recollectionswhere to the contrary. The finding is based in part on athrough his own phases of experience with, and develop-ing, policy in regard to, this run; viz, of instructing all'D.C. -to Bristol drivers that a driver should insist on alate slip; topolicy of the driverrequestingthe postal offi-cial to speak to Boston about it before the driver left; topolicy that the driverat least get the name, of the postalofficial refusing a late slip, to essential elimination on thes.built-in time allowances. .Thus an early encounter of alate slip problem would appear the more.likely; and par-ticularly so, sinceMayo recalled it was an aggravatedproblem at one location on this run. Thus Mayo has- re-lated ,that Roanoke was a paramount offender; and I findthat such Roanoke conduct would likely have brought itto early head. This is, confirmed by McMahon logs- be-cause significant numbers of instances are not to befound reflected in McMahon's logs.Moreover, Mayo hasrecalled in that regard that the. problem at Roanoke waseffectively adjusted (eliminated) through his report toD.C. postal authorities' regarding the asserted frequent'driver complaints' being reported to him. Then too thelate slip policy was never one' to be 'adhered to in theChicago operations, which from the start were known tobe even more broadly time critical that,would not allowas a practical, matter for a late slip pursuit. Notably -Chi-cago' had come on line contemporaneously with McMa-hon arrival on the TSI desk, and his receipt of. first in-structions.McMahon's recollections are viewed far morecompatible with the latter. Finally I do not find suffi-cientlywell supported,let alone persuassivein light ofall of the above, any intended reliance by Respondent onisolated later late slip incidents as urged in,Employer'sbrief are reflected in McMahon's logs, especially when arelevant"comparison is attempted to' be made with avail-able 5500 documentation,and/or consideration is made203of time of report to McMahon, and, McMahon's ownI do' not rely as substantially evidencing either contendedMcMahon failure to follow instructions, or a failure onhis part to implement established company policy.Irrespective of what statutory supervisory authoritiesLawrence may ultimately be determined. to have had, ornot had, it is preliminarily concluded as well supportedby clear weight of credible evidence that McMahon, wasinitially told that Lawrence was the supervisor in D.C.whom McMahon. could contact on any problem -he en-countered at night in the D.C. area, which he did; andthatMcMahon effectively .continuedsolely to do soclearly through the end of November.b.The local Bristol operations, etc. -The next Employer operation (in the Bristol area) tocome on' line was actually pursuant to awards of twocontracts that by their terms made commencement of op-eration`s simultaneously'effective on November 1. Underthese contracts Employer performs similar mail haulingservices inVirginia - andTennessee,but essentiallythroughout' a general community area surrounding Bris-tol.There' were five trucks (collectively) regularly usedin-performing this service. However, in the event oftruck arrivals (and layovers) were such that at any giventime during the Bristol operations, there were apparentlyone to two D.C. ' trucks, normally on layover. Mayo's in-struction toMcMahon, confirmed by McMahon, was'thatMcMahon -could make use of any such D.C. truckon the Bristol' contract, provided the D.C. truck wouldbe back in time to complete- its scheduled return to D.C.Although there were five trucks regularly used in per-formance of the, local Bristol operation, there were sixfull-time drivers normally employed on the Bristol con-tracts.All six were domiciled in Bristol. As each Bristoldriver knew all of the small community post officesserved, any driver_cou'ld cover for another.When theBristol contractsfirststarted, - Lexington,Field Supervisor Tom Wise was brought-into the areafor about a week to assist in startup. According to Mayo,Wise was not there as a statutory supervisor, but primari-ly to ensure initial driver attendance and/or route cover-age, i.e., essentially, to serve as a backup driver, if needbe.Although a significant number of Bristol daily routesstarted on McMahon's shift, apparently all but one (start-ing on McMahon's shift) were towards the end ofMcMahon's shift, e.g., 5:45 a.m. which was about thetime when a D.C. to Bristol truck would normally arrive(5:25 a.m.). It is clearhowever that the bulk of the Bris-tol operations otherwise took place. during the day, es-sentially on Mayo's shift. McMahon has testified general-ly that Mayo would usually notify, him of any schedulejuggling to be, done. In point of fact it does not appearthere were any troublesome events recorded in McMa-hon's logs with respect to local Bristol operations (andWitt in particular) until well into the Christmas-Decem-ber busy season. The record otherwise, reveals that Wittwas paid an extra $20 to take trucks to the repair shop.Witt collected the paperwork for Boston; had keys to all 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe trucks locally;and was the number one on-callbackup driver.Witt was at least a lead driver,and thereisother evidence to suggest he was more,at least inpractice.c.The D.C. BMC tractor-trailer run, etc.The next D.C. contract came on line a week later, onNovember 8.This was the only tractor-trailermail haul-ing contract.Under this contract Employer's tractors es-sentially ran its trailers (already loaded by the postoffice)back and forth between the(Largo,Maryland)D.C. BMC and the (Merrifield)Northern Virginia MSCfacilities(hereinafter simply the D.C. BMC,or tractor-trailer run).Notably there were only two tractors usedin this 11-trailer operation,though there were 3 tractordrivers employed on it.All were domiciled in D.C. Onedriver regularly worked an 8 a.m. to 4 p.m. shift duringthe day,though apparently at some early point regularlypulling an extra run initially at 6:30 a.m. Otherwise extratrips ordered were normally to be pulled by the last driv-ers on duty.The two other drivers' regularly workedearly,evening'shifts beginning respectively at 4 and 5p.m. Lawrence was next,assigned to drive on' this run.Mayo recalls Lawrence regularly drove a 48-hour, 6-dayworkweek.Although Mayo recalls Lawrence regularlydriving_a 4 p.m.to 1 a.m.shift,it is apparent he, at leaston occasion,drove a day shift,-probably,covering a run.As a 611(c) witness Mayo related that the tractors ini-tially used on this route were Ryder rentals.Route andbreakdown coverage was initially a problem in that adriver had to be Ryder qualified to drive a Ryder tractorrental.By Christmas most D.C. drivers"were Ryder'qualified.However,initially,onlyLawrence, locally,was Ryder qualified.Itwas apparently on this accountthatRespondent had occasion temporarily to usedriver(s) from other areas(at least one, e.g.; Phillips, outof Bristol)on this route. (There was no such requirementwith respect to driving Ryder straight truck rentals onother contracts.)Two incidents occurred early in the performance ofthis contract that are-additionally notable.On November11,while driving this route,Lawrence ran out of fuel.There resulted a more than 4-hour delay,as a fuel filterhad to be changed involving a time-consuming proce-dure,and the engine had to be primed. Mayo recalledthe attendant thawing as the time-consuming element. Inany event,McMahon did not receive a report of this in-cident until after it was resolved; and then he receivedinitial report from another driver,though he also spoketo Lawrence about it that same day.Mayo's recollectionwas that he told McMahon when the incident was re-ported to him that Lawrence had a tendency to takeover the responsibility for correcting a problem himself;thatMcMahon could not let Lawrence take charge, as itwas possible McMahon could solve the problem moreexpeditiously;thatMayo told McMahon that he shouldinform Lawrence of the importance of calling Boston atthe-first sign of a problem; and that when Mayo inquiredof McMahon a day later,McMahon confirmed he hadspoken to Lawrence about it.In contrast, as 611(c) wit-nessMayo's recollection was that he told McMahon hebetter have a. talk with Lawrence,that Lawrence boundhim up by not telling him of the problem when it hap-pened.McMahon did not recall a specific instruction byMayo to call Lawrence,but has acknowledged he prob-ably did tell Lawrence to call when there was a prob-lem.However,McMahon has denied that Mayo evertold him Lawrence had a-problem of trying to takecharge;and McMahon testified he did not counsel or dis-ciplineLawrence on this occasion,as had been alsourged by Mayo.Mayo has further testified,and McMa-hon has categorically denied,thatMayo told McMahonessentially that if the operation did not go properly itwas his head;and/or that McMahon could set his ownrequirements. In connection with the above,it is noted inpassing that on November 14 a night driver failed to fuelper schedule,and Lawrence,then apparently driving aday shift,was 5 hours late in arrival(on Mayo's shift).The second notable event occurred on'November 17and 18 when a day driver(Butler)again ran out of fuel.However,this time,when the road service towed thetractor in for repairs(change of filter,fueling,etc.), therepair service locked the tractor in its garage overnight.Employer operated with only one tractor,because, asMayo later reported in 5500, no rental was available..What is to be observed is that this development did notoccur on McMahon shift..There were a number of re-sulting defaults and or deficiencies(e.g., see G.C. Exhs.18-46 through 49. (On another, occasion Mayo-acknowl-edged another reason for-failure to rent was that therewas not another Ryder qualified driver available at the'time.)Problems on this operation continued through No-vember 20,with a day driver not showing, and being ter-minated(see G.C. Exhs.18-41 through-45).According toMayo, the underlying-problem was the location of theone established fuel stop,which problem was curedwhen Mayo,,over a period of_aobut 2 weeks, negotiatedand established another-fuel stop.By Christmas,most oftheD.C. drivers were Ryder qualified. In the interimhowever, -and shortly after the truck was locked in therepair shop,Mayo made a public relations trip to seeD.C. officials to explain the problems and what the Com-pany was doing about them because the contract wasscarcely a week old, and -the post office was understand-ably upset'about the service that had been provided todate.What otherwise did occur on McMahon's shifts wereincidents of a different nature. On November 17, McMa-hon was contacted by a postal official at 12:45 a.m. aboutadditional runs still remaining to be done.On this occa-sion,McMahon was in immediate contact with Law-rence.To be sure Lawrence had left earlier at 9:30 p.m.,but notably at a time when McMahon was not on duty.Lawrence additionally explained to McMahon his under-standing at that time from another postal official wasthat there were no more runs. Lawrence contacted thepostal official for clarification,and at 12:55, thus quitepromptly, notified McMahon there were more runs andthey would be covered by him. Mayo subsequently re-sponded in'relatedrelated 5500 simply that the driver (Law-rence)had misread the schedule,and it had been correct-ed.Mayo's urging is that Lawrence should not have con-tacted the post office, but should have done the runs. PEOPLE'S TRANSPORTATION SERVICEThis suffers the observable infirmity of an earlier cred-ited finding that it was Lawrence whom McMahon wasinstructed to call about problems. Moreover, as'a%practi-cal matter, it was Lawrence who had been given contra-instructions from another postal official and would knowwhat had been said and not said.On November 20 McMahon recorded in his log thatLawrence said he was going to contact the local postalofficials to see if a morning extra trip (which was appar-ently essentially bulk mailings and not as critical) couldbe done after scheduled regular trips in order to avoidconflictwith the first (and more critical) scheduled trip.Mayo' testified that he told McMahon that this was an in-stance where Lawrence was trying to take control; thathis aggressiveness was good, but McMahon had to keepit in check. Mayo asserted that McMahon should havebeen the one to contact the postal officials on thismatter, because Lawrence was just a driver. However, Ihave earlier notedMcMahon's' continuing contact ofLawrence about route problems encountered' was evenlater otherwise, e.g., in regard to truck condition anddriver's reported refusal to continue on without effectingrepairs on November 26 and 29. Moreover, in light ofMayo's subsequent evaluation of McMahon on Decem-ber 2 (discussed more fully infra), wherein Mayo reportsthatMcMahonhad done everything asked ofhim,I simplycannot now readily accept that the above incidents actu-ally evidenced a rather incongruous portrayal of'McMa-hon'srepeatedfailure ' to control Lawrence on problems,or failure to attain effective communication from Law-rence contrary to ongoing attempted corrective Mayo in-struction and/or suggestion. There are other contended(primarilynoncommunication)incidents inDecemberthatEmployer would additionally rely upon. -In thatregard, however, there was also a significant change inLawrence's availability, for Mayo reports in the Decem-ber busy period Lawrence began driving (with extraweek. (According to Mayo, after Christmas, Lawrencewent back to a 50-hour workweek, and then with changeof shifts to work hours of 6 a.m. to 4 p.m.)d.The Prince George to Roanoke operation, etc.The last material D.C. contract came on line on De-cember 4; and it placed,another temporary strain onD.C. operations. The contract was awarded on an emer-gency basis; and Mayo had only a couple- of days forpreparation.Under this contract Employer provides mailhauling services between D.C. and Roanoke, with somefive to six intermediate postal stops, but most notablyservicing a special Dow Jones (Wall Street Journal) mailpickup. There were three to four straight trucks eventu-ally used. There were three drivers domiciled at Roa-noke; and three drivers domiciled in D.C. working onthis contract. The Roanoke drivers hired by Employerwere formerly employed by Employer's predecessor-contractor. The strain came principally from the circum-stance that other drivers in D.C.previously available forcasual use for extra or backup service had to be essential-ly pressed'immediately into regular full-time service onthis run.Whether it was because of this circumstance, orin anticipationof Lawrence's own increased work sched-205ulewith regard to extras imminently upcoming in pre-Christmasseason onthe D.C. BMC operation on whichLawrence would end up working as much as 80 hours ina week, or more likely a combination thereof, Moparfield supervisors were again called upon. Thus, at Mayorecommendation, Olin was brought to D.C. by Bruno atthe start of this contract in early December. Wise wasbrought in simultaneously to the Roanoke- end of the op-eration, and stayed there for. about a week. I cannotaccept that Bruno was, not aware of the immediate effecton backups caused by this emergency contract, nor ofMayo's actions to counter it.According to Mayo, Wise's assignment in Roanokewas not that of a statutory supervisor, but the same as heearlier had at the start of the local Bristol 'operation.There is no evidence that Wise hired, fired, or disci-plined any postal driver. However, McMahon has testi-fied to an occasion when Wise reported that certain Roa-noke postal employees said (D.C. to Bristol) driver Ran-dall arrived frequently at Roanoke with appearance ofhaving been drinking. Following McMahon's morningreport,Mayo made, an independent inquiry. In light ofinformation obtained from others that offered satisfactoryexplanation of Randall's appearance, Mayo took no fur-ther action at the time. Randall, however, would subse-quently be terminated for parking his mail truck by theside of. the road and sleeping for several hours, after.having been drinking. The fact of observed location ofthe parked truck was first reported to McMahon by afollowing driver, but not the above drinking and sleepingcircumstances.To the extent Employer would rely . onthis incident,Ifind theargumentwithout merit.Wise,however,. did inform McMahon that he saw no reasonsomeone should accompany a predecessor contractdriver at startup of operations..From McMahon's logs and, unlike Wise, I am persuad-ed that Olin stayed in the D.C. area for about 2 weeks,probably through December 22. (See also G.C. Exh. 60summary revealing clearly accelerated calls in regard toOlin in this period.) It further appears that Olin was backin the D.C. area from mid-January and probably thenthrough at least the remaining material period of McMa-hon's employ. Olin did some driving and some mechani-cal work. There is, however, no evidence that Olin hiredor fired or disciplined-any postal driver in the D.C. area.Olin did, however, inform McMahon that a D.C. to Bris-tol driver should not be sent immediately back out on arun, a policy confirmed by Bruno.Contraryto Bruno urging,Iam fully persuaded oncompelling weight of evidence in this record that, just asitwasMayo who regularly did all the hiring on the TSIpostaloperations, including establishing'an availablebackup, drivers' work force,- it was Mayo who again didsubsequent hiring for replacements when the supplemen-tary casual D.C. backup driver work force was drainedat this time. I do credit Mayo's and McMahon's relatedtestimony to this extent,that the names and assignmentsof newly hired drivers were usually passed on to McMa-hon; and though I am not persuaded Mayo informedMcMahon in terms of so-called casual driver status,-.1also fmd that occasionally it was McMahon, who, upon 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceiving a report from a new (previously unknown)driverwould then enter in the Rolodex the pertinentusual data of a new employee, e g name, address, phonenumber, etc and further that occasionally he wouldobtain for Mayo other personnel information when andas requested by Mayo However I am wholly convincedthat it was Mayo who is revealed by this record to haveclearly performed all the actual TSI hiring and initialregular assignment of personnel to a given postal job ItisMayo who did the regular scheduling of all of themThere is simply no convincing evidence that McMahonever effectively recommended the hire ofanyemployee(Neither for that matter in my view, does the single recorded instance of Howard recommending employmentof Debbie Ratcliffe in Chicago on October 7, persuademe that Howard is thereby automatically revealed or established to be a statutory supervisor discussed infra )The AlternateMeet PointsOn all the D C and/or Bristol based operations thePrince George to Roanoke run alone regularly utilized ameet point for a driver swap of loaded truck initially established at Madison, Virginia, with the respective dnver's return to his own point of origin Because the DowJones pickup was frequently late on an initial driver ssuggestionMcMahon moved the meet point establishedby Mayo in an attempt to keep the undelayed driver sdelivery on time (McMahon had the prior experiencewith the Kalamazoo Michigan to Gary Indiana operation where he also did so) It is Respondents contentionby that action McMahon established a policy for EmployerAlthough Mayo subsequently typed a number ofalternative suitablemeet points it is Mayo s assertionthat they were identified, and/or suggested by McMahon It is McMahon s assertion that although a reportwas made to Mayo on what had been done the typedselection of alternate meet points was Mayo s The probability is that it was a collaborative effort and essentiallybased on drivers earlier suggestions and experienceeThe Chicago operations etcIn regard to its Chicago operation though concedingthat Castallano when initially hired in Chicago was giventhe title of supervisor Employer asserts it was done onlybecause of the immensity of the Chicago postal contractRespondent further contends that it was done with theinitialintent that Castallano would eventually take on additional responsibilities but Respondent has asserted thatCastallano had never progressed beyond the status ofbeing a mechanic effecting minor repairs on equipmentand it contends he otherwise performed only routinetasks of occasional driving collecting paperwork forand distributing mail from Boston and later upon Respondent s obtaining its own fuel truck in Chicago, fueling the vehiclesHowever it was acknowledged thatCastallano did onsite interviews of job applicants andhad authority to submit his opinions and recommendslionsIt is uncontested of record that Howard had workedforEmployers predecessor-contractor for 4 years andthat he had substantial knowledge of the various Chicagoroutes including their schedule interplay In that respectMayo has significantly asserted that because of time considerations he frequently relied on Howard s knowledgebut not his judgment Mayo testified that he told McMahon to tap Howard s knowledge but not to let him makedecisionsHoward regularly drove (at least through December I find ) a 38 5 hour (day) shift per week Employer also asserts Howard was the number one on-callemployee for night shift, in short a contended regularbackup driverMcMahon s logs persuasively do establishthatHoward drove a substantial number of hours atnight and that they were more regularly of a coveringor backup nature Although it is reflected in the logs thatMcMahon more frequently arranged cover by simplycallingHoward there were other instances of record ofCastallano or Howard reporting coverage arrangementsbeing made by them, and occasionally of it being reported to McMahon as being already arranged locally thatone driver was to cover for another There was a log recorded instance of Howard shuffling drivers to effectcoverages in an absence of a driver on November 29The latter was clearly well after prior recorded instanceswhere McMahon had reported an inability to contactCastallano to arrange a coverage at night, and it clearlywas subsequent to the related time when McMahon hadbegun more regularly to contact Howard and rely uponhim in coveragesMoreover,Mayo acknowledged hehad contacted the 2-day shift (Howard and John Cychosz) and the two night shift employees (Hill and Pittman) as to their interest in regularly being called onovertime opportunities (as was done on D C to Bristolrun)Whether Howard was ever technically identified toMcMahon as a backup driver or whether a refinement ofpermissible use of Howard s expertise and knowledge ofinterplay of routes and schedules was ever explained toMcMahon vis a vis Howard s judgment on a matter Iam convinced that Howard as a practical matter hadcomparatively shortly become the one in Chicago whomMcMahon more frequently called upon and gave noticeof any apparent driver s no show or lateness and thatHoward either himself then covered the absence/latenessessentially as a backup driver or used his route andschedule knowledge and expertise to determine whatdriver(s)was (were) then available or would likelybecome most immediately available to cover and finallythatMayo was fully aware of that practice and procedure To the extent Mayo has asserted he was not awareof such activity by Howard I do not credit that testimonyWith the passage of time Howard on occasion arranged coverages preliminarily and reported them toMcMahon There is, however no evidence offered thatHoward (or Castallano) has ever disciplined, or soughtto discipline a driver for a driver s refusal when so contacted by Howard (or Castallano) with a request tocover for another driver In the only apparently relatedinstance where there was a refusal in Chicago to drive asscheduled the circumstance was that therewas a mixupwhether a driver was to drive as scheduled or had beengiven the time off Castallano on that occasion was contacted in a conference call and the matter was resolved PEOPLE'S TRANSPORTATION SERVICE207by Castallano subsequentlyarrangingfor another driverto drive.It is, however, otherwise documented that in regard toa certain early truck sideswiping incident occurring onSeptember 29, and involving Chicago drivers Hill andPittman (who worked exclusively on McMahon shift)thatMcMahon has recorded a report of Howard that hewould speak to Hill, and also recorded a Howard com-ment made on Pittman, "Last straw for Pittman." It iseven more clearly recorded that Castallano and Howardreported to McMahon on October 18 their decision thatthey thought it best to "temporarily suspend" Chicagodriver Harold Ralston for his failure to timely report anaccident.EssentiallyMayo's testimony was to denyeither Castallano or Howard had the above authority; tostate he had corrected each of them;and as to McMa-hon, to assert, (a) that in the first 2 nights of McMahon'straining he had initially told McMahon that field supervi-sorswere not to take action on their own without con-sultingMayo or McMahon first, that Employer wantedalldisciplinarymatters coming from Boston,and thatnone of the people in the field, regardless of title, hadany authority to take any disciplinarymeasuresby them-selves; and (b) that at time of the above incidents he hadagain advised McMahon as to their lack of such author-ity.Mayo also referred to an interim incident recordedas occurring on October 10, in which McMahon had re-ported that the Chicago Post Office had contacted Cas-tallano directly about a problem involving a driver's (JimJohnson) no-show, without notifying McMahon. Mayo'srelated testimony was that he told McMahon on this oc-casion that although Castallano had the supervisor's title,he had no authority; and that Mayo had accordingly di-rectedMcMahon to notify the Chicago Post Office torelay its problems directly to Boston by use of the estab-lished 800 telephone number.McMahon did not recall aninstruction to tell a replacement postal official not to callCastallano, though acknowledging he might have beenasked to ' call that officialand explainthe 800 telephonenumber procedure. It is concluded and found that he wasdirected by Mayo to call the postal official but, as well,that it was a replacement official,and that he was essen-tially to explain the established procedure of first notify-ing Boston.Respondent would rely on the same such incidents asevidencing McMahon's lack of supervisory and/or mana-gerial control of Castallano and Howard from the outset.Respondent thus would rely on Mayo testimony that hehad informed McMahon about Howard's comment aboutPittman that"Bryon Howard does not make disciplinarydecisions,alldiscipline comes through Boston.Eitheryou or myself." However, Mayo of recordhas also re-called that he told McMahon that Howard was just alead driver,thatHoward had no authority to disciplineanyone,and that if he was going to talk to anyone, heshould have talked to Castallano; and that he also hadtoldMcMahon about the October 18 suspension of Ral-ston,that no field supervisor had authority-to suspendanyone.The General Counsel has established that the October18 suspension of Ralston was allowed- to stand; andMcMahon has testified that the first time he heard theterm lead driver was in January 1981. Mayo's explana-tion for the suspension being allowed to stand appearsplausible on its face, namely,- that to withdraw the sus-pension would have only made things worse. However,Mayo's recollection then is that he had spoken` to all theparties involved explaining to Howard and Castallanothey did not have that authority; and to McMahon thesame,with general instruction that all discipline camefrom Boston from Mayo, or McMahon, or some higherauthority; and later explained to Ralston that Boston didrequire a prompt accident report and, since he had not, asuspension discipline under the circumstances was war-ranted.McMahon has in turn testified that no manager hadever instructed him that field supervisors did not havethe authority to discipline, or suspend, or that their disci-pline had to be okayed by McMahon; nor did anyone tellMcMahon he should have prevented it. He specificallydid not recall an instruction from Mayo that neitherHoward or Castallano could suspend an employee.Rather,McMahon testified that, Mayo, at the time ofMcMahon's morning report on these incidents, had justacknowledged the reports when and as given. FinallyMcMahon has testified in (I find) a convincing mannerthat he thought such an authority instruction would havestood out in his mind, if Mayo had said thatto him.Mayo's and Bruno's testimony in other respects aboutthe underlying authority of a field supervisor, e.g., on au-thority to suspend, or to reprimand, was itself notablysomething short of consistent, indeed, in certain materialaspects of discipline is discernibly internally inconsistent.As noted, Bruno on earlier occasion had testified aboutthe supervisory authority of field supervisors; and Brunospecifically testified that Castallano could suspend, e.g.,in the case of a driver drinking, and otherwise (apparent-ly) pending contact of driver and home office. On otheroccasion Castallano serving as "eyes and ears" for theCompany was explained in terms of his reporting diffi-culties,eg.,drivers not reporting for duty; andotherthingsevidencing poor performance. Mayo's testimonywas inconsistent as well with certain of Bruno's relationsabout a field supervisor's authority, and particularly Cas-tallano,and he made initial reference to both Castallanoand Howard as supervisors.Appearing again far lesslikely at this time is any McMahon authority over fieldsupervisors, particularly Chicago Supervisor Castallano,with a mind to the contentof Mayo's own notes indicat-ing a comment was made to Castallano(and Howard)about October 4, as found infra, that report to McMahonwas the same as to him but also that McMahon left himnotes sothatMayo couldget right on `them.In contrast,McMahon's testimony on these same matters,essentiallydenial of any authority grant or confirmation to him, wasconsistent;was givenwith'more than its own mere sur-face credibility,indeed,with its own claim'to varied andsubstantial record support in this period;and notably, iswholly congruous with the undisputed fact of Ralston'ssuspension standing,and McMahon's only recording thereported incidents.Neither is Mayo's recollection of his comment on theOctober 10incidentparticularlypersuasive in evidencing 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDan-existingMcMahon authority over Castallano in thelight of other evidence of record that Chicago driverswere instructed to call Boston which could beep Castal-lano if there was need for them to contact him, sinceCastallano might on occasion not be immediately accessi-ble by regular phone, and if beeped in any event wouldcallBoston. In- the same sense Chicago postal authoritydirect contact of Boston with any problem was more ef-ficient in minimizing potential delays. On the other handthe ascribed Howard comment of "Last straw for Pitt-man" was entered in pencil, which strikes me as being,to some degree, of early hedging nature by McMahon,and thus indicative itself of either McMahon's recogni-tion of some potential of conflict with an earlier instruc-tion, or hesitancy otherwise as to propriety of recordingsuch a comment from Howard. (McMahon had been in-structed to be careful what he put in his log.)In resolving this conflict, first I credit McMahon, atleast to this extent, that Mayo did not on these early oc-casions instructMcMahon about McMahon's own au-thority,in the mannerMayo has now recalled andstated(or indicated), and relatedly I find, that Mayo did not in-structMcMahon that field supervisors, and specificallyCastallano and Howard, hadnodisciplinary authority, orthat an exercise of their disciplinary authority was itselfsubject toMcMahon's approval. Nonetheless, it doesappear to me essentially as being the more plausible that,upon notification,Mayo would have correctively, andseparately, instructed Howard in regard to his McMahonreported September 29 Pittman comment, much as Mayootherwise has recalled and testified, viz, told Howardthat it was not Howard's place to make a report toMcMahon that it was the last straw for Pittman; that ifhe (Howard) talked to anyone about it, he should havetalked to Castallano (who was then clearly viewed, andentitled his superior); and noting the same is with thesupport of a following reported joint determination onthe subsequent Ralston incident.Whether Mayo wouldhave been prone to similarly have spoken to Castallano(and Howard) on the October 18 Ralstontemporarysus-pension is much more questionable because of the aboveconflicting evidence bearing on field supervisor authoritygenerally, and of Castallanosuspensionauthority in par-ticular; evidence herein to support fording that suspen-sionwas unquestionably an appropriate discipline for adriver's initial failure to report an accident; and here, theaction initially taken was reported as a temporary sus-pension, and finally upheld by Boston, seemingly in ac-cordance with- Bruno's testimony, at least on one occa-sion.On the other hand, Bruno earlier, in late September,had instructed Castallano directly, albeit generally, that(when the other supervisors temporarily in the area forstartup left) Castallano was to be the Company's. "eyesand ears" in Chicago, but that Castallano had to maintainstrong communications with Mayo (and Bruno Sr.); andon that occasion also explicitly informed Castallano thatMayo had to, have final control of operations as Mayosaw the national. picture. Mayo was likely aware of that,at least shortly thereafter, just as Mayo was clearly soonmade aware of Bruno's report of his own initial evalua-tion of Castallano as a field supervisor at this time, viz;that Castallano was experiencing difficulty in giving di-rections to the work force in the manner Bruno wanted,in that he had exhibited a tendency to tell, rather thanask, the drivers to do their work assignments, which wasa matter Mayo was specifically instructed by Bruno tosubsequently correctively stress with Castallano. Mayo'sown notes on his subsequent multiple instructions givennot squarely address the subject of Field Supervisor Cas-tallano's authority to discipline, let alone confirm, anyspecific restriction of his authority to suspend. The thrustof Mayo's directions at that time was for Castallano andHoward not only to forward any questionable matters onbenefits, rather than make a mistake, but also to reportdriver attitudes to Mayo as soon as possible, with cautionthey could not afford malingerers or malcontents. On theother hand, certain of the very corrective instructionswould appear to apply to the method of Castallano'scontinued exercise of his authority to direct the Chicagowork force. It is warranted to observe as significant thatallthesedevelopmentswould have occurredafterMayo's initial 2-day instructional period with McMahon.Also occurring in the interim before the October 18 in-cident (and October 10 incident as well), that Mayo wasaware of, was further indication of a personality clashthen developing between Howard, who has been hereindescribed as a workaholic, and Castallano, described aseasygoing, and anything but, as is reflected in McMa-hon's log' recording of Monday, October 6,concerningtwo Howard-reported incidents. There Howard reportedthat Castallano had called a drivers meeting for the priorSunday evening, but then had not shown for it, thoughthe drivers had waited an hour for him; and secondly,thatCastallano, contrary to an expectation of a newdriverandHoward, had not shown to accompany thenew driver on his first run, which Castallano subsequent-ly told McMahon was unnecessary as he felt the driverknew the route.Thus to the extent Mayo recollection would reflect asubsequent direct notification to Castallano and Howardof restricted authority on even temporary suspension of adriver, pending a Boston contact, the same is not withoutsome record support therefor, albeit based on indirect in-ference.Accordingly, I credit Mayo to this extent, thathe did issue such corrective instruction (or discipline re-striction) to Castallano and Howard, noting his observa-tion that they did not doitagain appearsan ^additionalconfirmation of him home out by the record. Be that asitmay, what I have no reservation in finding is thatMayo did not. inform any of them, not Castallano,Howard, or McMahon, that, any field discipline had'tobe cleared or approved by McMahon. Mayo's supportiveimplied assertions of such in raising rhetorical question athearing of what else was the purpose in their reporting atemporary suspension to McMahon; and/or that (thoughthere was no stated approval) McMahon had impliedlyon this occasion given his own approval to the Ralstonsuspension, involve, in my view, but convenient mischar-acterization of the nature of the log report entry, Mayo'sand Employer's self-inconsistency, and an assertion tomuch contraindicated by the weight of more credible PEOPLE'S TRANSPORTATION SERVICEevidence of McMahon, only the more so confirmed bythe weight of his_ documented continued conduct of onlyreporting in that period. Notably none of the above is af-fected by later Bruno-Mayo, memo of October 29, ofwhich McMahon was never made aware, discussed afterthe next consideration of the Kalamazoo contract. Thesame, however, on analysis, the more so supports McMa-hon.f.The Kalamazoo operations, etc.The Kalamazoo, Michigan to Gary, Indiana contracteration. It . was an operation (for, the most significantperiod) performed by three part-time employees. It in-volved two-step vans, which, though being of a smallercapacity truck, still had- sufficient -excess carrying capac-ity as to obviate any extra trip need in the pre-Christmasbusy season. Two part-time drivers were domiciled inKalamazoo, Michigan, and one part-time driver in Gary,Indiana. There was no local supervisor at either terminalend. In regard to backup driver, in Kalamazoo therewere` two part-time drivers (elsewhere full time em-ployed) who worked for Employer essentially alternatedays. It was thus generally anticipated- that the non-scheduled Kalamazoo part-time driver would be avail-able to serve as backup for the scheduled 'Kalamazoopart-timedriver, in case of absence, sickness, etc.Though the same was not without some potential for aconflict of availability,Mayo did not recall such as aproblem. The one Gary, Indiana part-time driver was tobe backed up by Chicago, which was about an hour'sdrive distant; and, Chicago also handled regular truckmaintainence for this operation.The Kalamazoo to Gary, Indiana route was itself acomparatively short route, a little over 2 hours (or 125miles).A midpoint was first used on this run. Thus thetwo scheduled drivers would drive to a Mayo estab-lishedmidpoint at Bridgeman, Michigan, swap trucks,and return totheir respective point of origin. The estab-lishedmeeting point was first alternated by McMahonfollowing driver suggestion and agreement. The incidentwas reported to Mayo, and, such adjustment as a proce,dure and Mayo approval. In case of truck breakdown,,acontinuance of undelayed truck through entire route wasfeasible, although 5500 issuance on one leg would result.Insofarasappearspertinent,JimVerro and JackSummer were the part-time drivers domiciled in Kalama-zoo; and Craig Thompson was part-time driver based inGary,Indiana.-The Additional Training and Management InitiativeMemo of October 29Bruno wrote a memo to Mayo dated October 29 (G.C.Exh. 57(b)) which was credibly authenticated by bothBruno and Mayo. t 3 It was, however; also one I find13 Pursuant to subpoenacall,G C Exh 57(b), indeed theentire 57series,were documents Brunotestifiedwere found by Bruno inhis per-sonal memo file as reservedby him for further reviewin hisFebruary 16,1982 testimony in responseto subpoena call The same were subsequentlyproducedto theGeneral Counsel (on April 16)during a hearing recessthat extended fromclose of hearing February 17 to May 4, 1982209kept from McMahon's personal awareness.' In the memoBruno relates that although Bruno realized that Mayo'strainingof McMahon had been limited, there was needfor furthertrainingof McMahon, with Bruno instructingMayo to make sure that McMahon understood "the im-portance of his making observations and suggestions";and then stating, "Management initiative, on his part, isessentialto the success of our night operations."14 Brunowould have known of additional awards of local Bristoland DC BMC contracts at this time, and possibly theHarrisburg contract, as well.g.The Harrisburg to Wellsboro operations, etc.This contractcame on-lineNovember 15. Olin was as-signed toit at very start (actually the evening of Novem-ber 14). Olin was there for at most a week before return-ing toBuffalo.There were apparently three, straighttrucks used in this operation.. There were four full-timeand two part-time drivers employed, of which two full-time and onepart-time driver were domiciled at eachend of therun.After Olin left, Uglow was McMahon's contact. It isRespondent's contention that Uglow was not a statutorysupervisor but a lead driver. Uglow was one of threedrivers domiciled in the Harnsburg area Uglow regular-ly drove I find 48.25 hours on three routes. Uglow re-ceived $10 more per week, for performing errands, forbringing the trucks in for repair/service at Bruno Sr.'sdirection; and for also collecting paperwork for Boston.Uglow also served as first backup driver forbothHarris-burg and Wellsboro postal locations. There isno instanceevidenced of Uglow's disciplining of any driver. Thereappears to be but one recordedinstanceofUglowhaving given a driver a day off, Don Strang, on Decem-ber 24. It was Uglow who earlier suggested to McMa-hon that a new driver in need of a credit card, but pres-entlywithout one, borrow a credit card from anotherdriver who'did not need it at the time, as Uglow did thefueling for their truck.McMahon's logs record an in-stance ofUglow, on contact by McMahon, reportingpersonalillness,and that he had already made arrange-mentswith driver Vogelsong to cover his route; seem-ingly similarly so later with Noell when Uglow wasovertired.Uglow filledout a timeand mileage sheeteach week.7.McMahon's initial 60-day review on December 4a.Mayo's and Norton's December evaluations ofMcMahonNorton apparently did not evaluate McMahon in writ-ing inDecember. However, Norton has testified that hehad reported to Bruno, in regard to his instate oper-ations, that his impression was that McMahon was doingwell and working hard. McMahon's log entries that heperformed certain errands that took him away from the14Not found is a warrant for reliance on accuracy of incidents summa-rized in regard to Hill-Pittman,Castallano-Howard conflict and littleD C disruptions, observing Bruno exhibited some degree of unsureness asto the first, and Mayo did not relate a McMahon involvement at all inthe last 210DECISIONSOF, NATIONALLABOR RELATIONS BOARDTSI desk, as a favor for Norton, further convince me heviewed himself workiiig for Mayo. It was Mayo who re-viewed him in writing.Mayo reported to Bruno in writing on December 2, inregard to out-of-state operations that he was basically"fairlypleased"with' McMahon's progress; and thatMcMahon "has a decent eye for details, and has doneeverything asked of him."Mayo listedMcMahon'sstrong point as an ability, to relate to people, especiallyover the phone; that his projects were usually completedon time - with few" mistakes; that he had developed hisproblem-solving talentswith, for the most part, whatmove to make becoming somewhat automatic; and that"he seems eager to learn & advance both position-wiseand monetarily." It is noted that Mayo left question 9 onan accompanyingEmployeeEvaluation form that he hadfilled out on McMahon unanswered as to peers, beyondadding a question mark. 115 Compatibly also with importof the October 29 memo, Mayo had here prepared areview memo (as he did in evaluating field supervisors).It'would appear on balance, however, that at best at thisjunctureMayo had remained personally unclear as toMcMahon's -actual status.To the extent Mayo has addressed operational incidentcriticisms of McMahon in the pre-December 2 periodand, apart from certain incidents specifically consideredelsewhere herein,Mayo's subsequent favorable reviewconvinces me that such, if considered critically at all,were at this time actually viewed as but tutorial minorhitches in McMahon's training development in handlingthe TSI desk assignment.b. Bruno's review of December 4The review of McMahon by Bruno at this critical timeleading into the most busy period, is best presented in itsentirety for its bearing on: McMahon's performance todate; the-thenconceded actual limited degree ofpriorBruno contact, direct oversight, and training; and thenature of his night TSI desk position presently occupied,especially vis-a-vis Bruno proclaimed opportunity for ad-vancement'and declared prospect of new jobs openingall the time. In my view, Bruno's December 4 evaluationmemo confirmed that supervisory,managerial. status hadnot been awarded.12/4/80Joseph McMahon60 Day Review-Effective Monday 12/8/80Dear Joe:Normally a person in your position, at MinuteMan, has been interviewed and hired by me. Inyour case your potential was noticed by DickNorton. Dick felt you were a "cut above" and hadmore to offer than could be realized by your driv-ing.When we_ needed someone, in a hurry, to takeover the 'night TSI desk, Dick did not hesitate to15Question 9 essentially severally addressed how well McMahon gotalong with superiors,peers, subordinates,customers,and other depart-ments.On a scale of I to 6 (not well-very well)Mayo evaluated McMa-hon at 4(high average)level in all categories with peers unratedrecommend [sic] you. He still feels you have a lotto offer..During the past 60 days Ken Mayo has had dailycontact with you and your progress. your perform-ance is graded as "good overall." You are makingprogress in the critical area, of "judgment calls,"you seem to realize an obligation to see, the jobthrough. These are the things Dick & Ken havetold me.My philosophy has been to hand pick my team,evaluating them as individuals based solely on theirpotential, ability and actual performance.In your case I have had little contact with youfrom the beginning. In addition your department isnot going well. Yet, I can't blame you -for its fail-ures and I can't really expect you to cure the de-partment ills. So I'm going to leave the book openand your evaluation incomplete. Your next evalua-tionwill ,be in June. This gives you six months toprove your worth and to prove your supporterscorrect in their recommendations [sic].I'm sure you must see the tremendous opportuni-ty to contribute and advance at Minute Man. New.positions are opening all the time. Their [sic] is ab-solutely no limitations on your aspirations. All youhave to do is DO IT!!Please remember, at Minute Man you are paidand promoted the old fashioned way, YOU EARNIT!!c.McMahon's sole (contended) warningThere is conflict between Bruno and McMahon aboutwhether Bruno's above review of McMahon was favor-able or unfavorable.McMahon - regarded it as a goodreview as he was rated good overall, and there was noreal criticism of him statedin it.Bruno has testified thathe did not rely on the favorable reviews of Mayo andNorton. Bruno relates that at the time of this review hewas actually disappointed with McMahon as Bruno hadexpected an instant Mayo once McMahon' learned whatthey were 'doing. According to Bruno, even at this pointhe had a question whether McMahon would succeed, butBruno decided to give McMahon the benefit of a doubt,as he had not interviewed McMahon for the job; and hefelt there could have been a misunderstanding by McMa-hon of his responsibilities.Therein appears additionalwarrant for finding (at least) an admission that Brunohad not earlier personally presented clear definition ofany contended supervisory/managerialjob assignmentdirectly to McMahon.Bruno' would explain the presence of the several non-critical remarks in his own review as designed to presenthis pre-answer to any argument against an asserted' in-tended criticism of McMahon in handling problems inthe TSI department, by acknowledging that there wasthemajor influx of business in the department, and byimmediately posting that Bruno could not hold .McMa-hon responsible for the department, or expect McMahonto cure itsills. In Bruno'sview of the review, however,the token $25 raise he had provided in the attached wageplan that was to be effective throughDecember 1981,and PEOPLE'S TRANSPORTATION SERVICEthe provision in the review for a next review, in 6months rather than the normal year,were intended byBruno to show McMahon that he was not doing the job.However, Bruno's testimony given'on another occasion,viz, in a Bruno-McMahon subsequent discussion ' of thereview,infra,relates there were other circumstances andanother reasonstatedtoMcMahon by Bruno as basis forthe 6-month review provision.Although the instant writ-ten review explicitly informed McMahon that his per-formance was graded'at the time as "good overall,"Bruno has nonetheless asserted the review in its aboveparticulars was a warning to McMahon.Bruno acknowl-edged this review to be the only such (claimed)warningMcMahon ever received:-To the extent document'recit-als that his department"isnot going well" and' thatMcMahon had"sixmonths to prove. your worth, andyour supporters correct"is advanced to support the (un-stated)performance warning,the same would appear justas clearly,if not more so, to relate,especially given dis-claimers of his fault in department problems,to the laterexplicitly stated opportunity stressed toMcMahon tocontribute in that circumstance and advance to potentialnew position by earned promotion. Thus,on the basis ofthe content of the document,itself I amnotpersuadedthe same,reasonably viewed,portrayed a warning toMcMahon.Neither,inmy view, did it reflect managerialstatus presently occupied.d. Bruno's conferencewithMayo about his review of-,.McMahonMayo has essentially corroborated Bruno that Brunohad a discussion with Mayo about Mayo'sfavorablereview of McMahon.According to Mayo,itwas on De-cember 4 or 5 that Bruno expressed both disappointmentand surpriseoverMayo's review of McMahon. (Mayodid not see Bruno's review.) Bruno said he had expectedwithMcMahon's background that after a couple - ofweeks McMahon would do the'job just as Mayo did it.Bruno told Mayo that McMahon was not performing upto Bruno's expectations in terms of handling problems,and in his overall general performance.Bruno said hewas surprised that Mayo had not picked up on some ofthe problems that Bruno saw.Bruno told Mayo that per-haps Mayo should change'or alter the way he was' ob-serving McMahon so as to be more capable of evaluatingMcMahon in terms of problems: -Bruno mentioned, thathe was anticipating that McMahon would use a gooddeal more initiative than he had shown;and, accordingto Mayo,Bruno expressed concern with McMahon's lackof control of certain'employees,particularly Castallano.Mayo told Bruno that perhaps his experience guideline,or direction,had been misdirected, and he would. paycloser attention to McMahon's performance,and be criti-cal.Mayo has stated that he had been positive in his ownreview of McMahon primarily because he had stoppedgetting phone calls at night;and because he thought.McMahon was making progress at night. Mayo has relat-ed that though Bruno was concerned with McMahon'slack of control of certain individuals; ' Mayo was not, asin his view it was(then)only a few, e.g.,. Castallano,Lawrence, and Strang.211e.Mayo's early December.notice of intent to resumeteachingAccording to Mayo, it was also(at the latest) aboutthis time,earlyDecember,thatMayo'had given Brunoinitialnotice that Mayo desired to resume his teachingcareer. 'Mayo informed Bruno that he had an interviewscheduled after Christmas at which time he'would knowwhether he would start in January,or the following Sep-tember,or not at all.Itwas understood by Bruno that ifMayo could obtain the position in January- 1981, hewould take it.f.Bruno-McMahon conversations about,the reviewWhen Bruno gave McMahon his review Bruno. toldMcMahon that they could discuss it. Bruno's recollectionwas that he had three subsequent conversations withMcMahon about the review within a period of 2 weeksfollowingDecember 4 (Thursday).(McMahon recallstwo conversations, only one in Bruno's office.)Bruno re-lates that in'their first conversation in his office McMa-hon completely ignored the first page of the review,supra;and that all McMahon talked about was that the$25 raise being given him was a pittance. (The $25 raisewould increase McMahon's salary to $250, $50 less thanMayo's existing salary.) McMahon confirms that he triedto get more money, but has testified that when he did,Bruno asked him, "for what," then telling McMahon,thatMcMahon had no decision-making' responsibilities,and that basically his job was strictly a mechanical func-tion. Bruno's version is that; after McMahon said the $25raisewas a pittance,and that he could make moremoney driving,that Bruno had then said, "You knowanybody could have done what you [McMahon] havedone in the previous weeks; you're not doing anythingother than answering the phone; [you're]reacting, notplanning,not managing the operation,not doing the jobthe way it is supposed to be done." (However, in rebut-tal,denying that he had told McMahon that McMahonhad no decision-making responsibilities,but rather hadtoldMcMahon there was a lack of initiative and deci-sion-making,Bruno in otherwise describing'this.conver-sation did not then testify as'to his telling McMahon thathe was not managing the operation.)In'. (incomplete)contrast,when the General Counsel had made an inquiryof Bruno seemingly , concerning Bruno's. _ not havingsought to obtain initial impressions from McMahon (e.g.,after he was on the TSI desk job)as Bruno had with Hillon Hill's assignments (first in driving, and then in,the dis-patch office),Bruno's response at that time was that hedid' not ask McMahon'forhis impressions,becauseMcMahon's job was cut and dried. I am presentlywholly persuaded the latter was the way Bruno (at least)initially'viewedMcMahon'sjob,clearly,frommid-August discussions with Mayo through October 29. Ac-cording to Bruno, McMahon at this time said he wouldthink about it, and get back..As Bruno recalled, it was about a week after their firstconversation about the review that McMahon came backto him to discuss it further.According to Bruno, McMa-hon started this discussion with the statement that he hadinterviewed for a job with a trucking company, for an 212DECISIONS OF'NATIONAL LABOR RELATIONS BOARDoperations manager, like a dock supervisor or, dispatcher,and starting at $50 more, like' $300; and McMahon statedthat the man had assured McMahon he had a future withtheCompany. Bruno has testified that, in that splitsecond, before Bruno opened his mouth, he made up hismind, "this was not the guy for me"; adding the com-ment, "I mean hold me up, I'm going to get back at yousooner or later." Bruno additionally explained that theywere doing $50,000 a week-in business, and from the firstweek, in Christmas, business volume virtually doubles.Bruno added comment that he felt McMahon was hold-ing him up for an extra few bucks, and not even address-ing the evaluation.Bruno has further testified that at the time he hadmixed emotions, to throw McMahon out, but then realiz-ing if he did, he would be working 24 hours a day.Bruno relates that he swallowed his first instinct, andthen inquired about the other company's assurance of afuture,with a reference to McMahon talking to Brunowho was the president of his Company, as opposed to amanager of another company, and, if Bruno said McMah-hon could rise in the Company he could. According toBruno, that approach appeared to strike a responsivechord with McMahon; and their discussion thereafterwent along that line, omitting any discussion of Bruno'sintended` criticism of-McMahon. However, Bruno assertsthat he offered McMahon no- further money because hedid not want to admit to McMahon that he (Bruno) wasover a barrel. According to Bruno, McMahon askedabout being provided transportation. Bruno relates thatcember 1981. McMahon again said he would think aboutit.As noted, McMahon recalls only one conversationheld in Bruno's office. McMahon otherwise confirms thathe had sought employment elsewhere; that he did men-tion to Bruno a job offer he had obtained with anothercompany; that Bruno had told McMahon that in regardto the other company McMahon was talking to a manag-er, and here Bruno was the company; and that Brunocould do more for McMahon than a manager could.However, McMahon has denied that he asked Bruno fora car; rather testifying that it was Bruno who said to himthat 'next year "you could be looking at a company car"(inMcMahon's view) to keep him. In regard to abovereferenced Bruno assertion of McMahon "holding up"Bruno,'it is concluded in passing that McMahon surelyknew that it was a very busy period immediately comingup.Moreover, Bruno's awareness of Mayo potentiallyleaving in Janaury would support McMahon's version ofan effort by Bruno to keep him. There is no hard evi-dence that McMahoninitiallyknew, or knew at time, of(any) review conversation withBruno,anything aboutMayo's anticipatory but indefiniteplans to resume ateaching career.Bruno recalls a third meeting was held 2 days to aweek later. McMahon said he had thought about it, andhewould stay.Bruno was surprised, as he thoughtMcMahon was going to walk.According to Bruno;McMahon said he would give it his best shot, but he didwant to be reviewed in 6 months, and he thought hecould 'do a better job.'McMahon also asked if there wasa chance to pick up extra money, driving, or doing any-thing else (saying), -that he was not making enough- tolive on. Bruno replied sure, "whatever, the need is, ifDick [Norton]needs extrahelp just,go tell him you'reavailable, as long as it doesn't interfere with what yourmain job is." However, Bruno has testified that he hadmade up his mind at the time McMahon had said "hewould stay employed with us that McMahon wasn'twhat we wanted; but [Bruno] would get through thistough period anyway, and tend to the matter later."McMahon's version is that Bruno simply came back tohim and asked only what McMahon was going to do, ifhe was going to stay. According to McMahon, he re-plied yes, and Bruno then said, good. However, McMa-hon does confirm that he also asked Bruno about extrawork, and Bruno-told him to see Norton. Norton con-firms the use of McMahon on driving both in periods ofMcMahon's offered availability, and- also on request ofNorton, in short, a mutually satisfactory arrangement inexecution.As McMahon drove an initial 18.25 hours inthe week ending December 14 (and thus likely started atleast2 days earlier), and it is clear all the abovemeetings/conversations had occurred sometime prior'tohis driving at all in that week, and as the first discussionwas (at the earliest) a' day or two 'after review present-ment, it is sufficiently established all conversations/-meetingswere closer to a span of a week, than two.g.The temporary training of another individual in TSIoperationsIn light of Mayo's possible departure as early as Janu-ary 1981, Mayo (and Bruno) testified credibly that Brunowas concerned that somebody be immediately trained (toat least answer the TSI phone). Mayo recalled that inlateDecember he began training warehoue dispatcherBob' Clifford on the TSI desk, a couple of hours a day,for about a week. Mayo was off December 25 (Thrus-day)` until December 29 (Monday), during which periodhe"interviewed for the teaching job. On his return, Mayowas aware he was not going to start in January, and hepromptly informed Bruno. (Mayo informed Bruno ofactual acceptance and/or gave his actual notice in thespring (e.g., April) that he would be leaving in the nextfall, for which long notice Mayo received later publishedcommendation from Bruno.) It thus appears the morelikely that Clifford wasbeing trainedbyMayoin theweek immediately preceding Christmas, . thus startingabout mid-December. More pointedly, however, just as Iam convinced that it was the prospect of Mayo leavingin January 1981 that prompted Bruno to direct Mayo tocommence trainingof Cliffordto at least be able toanswer the phone,Iam similarly persuaded it was thesame consideration which was precipitating influnce forBruno to'direct Mayo in the same period to start pullingtogether all of his outstanding operational proceduresand policies into one.source of operational information,viz, the so-called Red Book, concerning which McMa-hon remained discernibly ever vague in his recollections.Just as the trainingof Cliffordceased when Mayo re-turned without prospect of leaving in January 1981, itseems clear to me that the impetus for assembly of the PEOPLE'S TRANSPORTATION SERVICE213Red Book would' have lessened. Whether McMahon wasever madeBook, or not, I am in any event convinced that the prep-aration of the Red.Book was wholly Mayo's project re-sponsibility; and I am also convinced that McMahon hastestified credibly that he continue to use the Rolodex in-formation.--h.Mayo's assessmentof McMahon's post-December 4performance'According to Bruno, with corroboration from Mayoand-Norton, Norton and Mayo had no decisional author-ity over McMahon's -continued employment nor discipli-nary authority over McMahon. All they did was offer in-formation to Bruno about the operations; and they re-ported'problems to Bruno, daily. Bruno has testified thathe was trying to develop McMahon, who seemed tohave all the tools, into a confident manager;,and that hewas willing to allow time for that development. It washowever Bruno's view of the TSI desk job that it was alljudgment calls; and he felt either McMahon catches on,or he does not. Bruno relates that at first, after the De-cember 4 review, he did notice that McMahon was moreintense; that he took more initiative, made more deci-sions;but not what Bruno felt was necessary to do thejob.Although he had not recalled such specifics as ini-tially a 611(c) witness, Bruno in later direct examinationtestified thatMcMahon attempted to make a change, aswas evident from two (contended) attempted firings(Lacey and Verro) around mid-December, discussedinfra.However, according to Bruno, it got to 'a pointwhere McMahon was repeatedly making the wrong deci-sion, or no decision at all. Bruno related it got worse inthe middle of December and the Christmas rush was afiasco.Bruno also relates that by the first or secondweek in January 1981 problems in getting through theholidayswere overcome; and volume dropped like arock.Bruno, however, had acknowledged that it was thecoldest winter they had had in many a year; and therewere continuing operational problems. Indeed, Mayo hasacknowledged that the degree of the fuelcongealingproblem(despiie fuel additive cuts)as, e.g., still experi-enced in January, simply had not been anticipated. Thecontinued problem of delay because of the continuallylateWall St.' Journal pickup had not been anticipated.Bruno alsotestified that employees had worked aroundthe clock, and they were emotionally and physicallybeat.There were also payroll problems concerning allthe extra hours that employees had worked. Additional-ly, the vehicles had not been tended to properly, withBruno describing the latter circumstance,as a condition"that will come back to haunt you." In short Bruno hasacknowledged there were any number of causes for theoperational and personnel problems thereafter continu-ing.Nonetheless Bruno has also testified that after theholidays it seemed that McMahon had made up his mindthat he did not need this garbage anymore. However it isto be fairlyconsidered in contrast that in the same periodMcMahon was then working a 48-hour schedule on theTSI desk and averaging 35 hours a week driving in Janu-ary 1981.Bruno has testified that McMahon was fired for poorperformance in his job as NSM at night, particularly onthe postal contracts; and that in that respect, it was notso much what McMahon did, as it was what he did notdo to get the job done. Significantly Bruno testified ini-tially that it would-be better if Mayo testified as to thedetails, but he did not leave it there.Bruno has testified generally that it was Employer'sstandard operational procedure in postal operations toget the mail delivered, no matter what. Though McMa-hon has countered with testimony that on one occasion(involving a trip accident) Bruno had instructed him todefault a run rather than deadhead a truck a considerabledistance to effect schedule coverage, it is also clear thatMayo has dispatched a truck to deadhead from D.C., orobtained a replacement vehicle, to effect late coverage ofa scheduled run. More to the, point, I am persuaded bythe clear weight of evidence herein that Employer's gen-erally policy was paramountly to pick up and deliver themail as scheduled,or as close to scheduled time as wouldappear possible by all reasonable, and/or feasible, means.However, the same weight of evidence convinces thatEmployer would not indiscriminately underwrite majortruck rentalexpenses(thatmight blow profit on a runfor a week), e.g., if the circumstances were that anothertruckwould reasonably shortly become available toeffect coverage, albeit late coverage, irrespective of pres-ence of any occasional contrary suggestion by a witnessthat may appear in this record. Similarly, e.g., as in Nor-ton's runs,the noncritical nature of the particular mailloadwas a factor he considered. As noted elsewhereherein,Mayo, who worked days with Bruno, consultedwith Bruno on rentals because of expense involved.There was also the offsetting consideration that a postalofficial had to be arranged to be present fora mail trans-fer between trucks.As to McMahon's contended deficiencies, Bruno hasrelated generally that there were standard operating pro-cedures how vehicles broken down on the road were tobe repaired, and McMahon did not follow them; thattruckswould be broken down by the roadside for aslong as 6 hours, without Employer knowing it; thatMcMahon had not planned ahead and arranged forbackup drivers for coverage when someone was sick;and that Bruno would find out that drivers were giventhe night off with no replacement found.When it got down to specifics, however, Bruno wouldthen also acknowledge that he did not know exactly how.the various backup systems that were in place had actu-allyworked. In a brief comparative summary thereof,e.g., as addressed to the subject of McMahon effectingdriver coverages, it is made earlier apparent that McMa-hon had been given instructions to, and generally did,contact: in D.C., Lawrence and/or Olin later; in Chica-go,Castallanoand/orHoward, but later primarilyHoward;inHarrisburg-Wellsboro, Uglow; and in Kala-mazoo, the usual practice was adjustment, though therewas provision for alternate driver coverage. In regard tothe Bristol local area, -schedule juggling had been nor- 214DECISIONS OF NATIONAL -LABOR RELATIONS BOARDmally directed by Mayo's note to McMahon; had other-wise essentially beenwithout problem reported toMcMahon from November 1 to mid-December, andwhen thereafter occurring, including withMayo- notavailable (as when on holiday), contract had -been with,and/or arrangements made by; Harry Witt, lead driver inBristol. (The essential problem with Witt, as we shall seeinfra,was with regard to his timely communications withBoston.)Itwas,as -noted, rare that McMahon had calleda driver on his own directly; and he had exercised no au-thority indisciplineof any driver who, on any contactby McMahon, on occasion had declined a dispatch on aIn regard 'to a long roadside breakdown, Mayo 'has af-firmed generally that there were circumstances underwhich McMahon would not know of a driver's difficul-ty, until it was eventually, reported by the driver (or an-other driver, police, or an inquiry from the' next postoffice to -be served), which might involve'some consider-able time. In this regard, a driver was required-to remainwith a disabled, truck if there was mail on board. Manytrucks were without radio. If without radio, and disabledin a rural area, there might be no ready access to phone,or other means of ready report, other than by happen-stance.Many of the, longer' routes were through ruralareas.Norton hadunexplained6-hour delay; and Mayosimilar longdelays.With regard to backup- hires, Mayo's testimony notonly corroborates McMahon that McMahon did not hireanyone (in that Mayo has testified McMahon - was notthere long enough to hire anyone), the same,' along withthe area-backup systems evidenced as already in place,andMayo's own testimony in regard to. special D.C.problem brought,-on by the emergency contract startupin early December,' warrants the findings that McMahonat that time did not possess, or exercise, independentgeneral authority to hire anyone, let alone- had beenmade specifically responsible by anyone for the hire' andassignment of backup drivers, as Bruno seemingly aboveasserted. To the extent Bruno urges only that McMahonshould have recommended that backups be immediatelyhired, e.g., in relationship to D.C. operations, Mayo wasonly too fully aware of the temporary D.C. need there;and if otherwise, generally; it was Mayo who.had set upall the different operations, and knew their. individualneeds; including adequate provisions for backup, forwhich he had in fact reasonably provided. It is clear-thatthe above general assertions of Bruno are not, supported.Other matters of Bruno-claimed McMahon ',authorityand/or, deficiency which I ford may be summarily treat-ed as insufficiently supported by the recordare: (a)Bruno's assertion that McMahon told Bruno Sr. that acertain vendor was no good, and to use another onewhose price was better,in light of McMahon's testimonythereon to. the contrary, corroborated as it is by Mayo;and (b) Bruno's broad assertion that most of the Kalama-. zoo run complaints were because of McMahon's failures,where it is otherwise apparent on the record, (includingsubstantially from Bruno) that most_ were cold weather.or mechanical related. Moreover, in regard, to a particu-lar vehicle that for a period -continually acted up on thatrun, the record reveals that its difficulty about mid-De-cember essentially stemmed from a misdiagnosis by Cas-tallano, to say nothing about the more -repetitious diffi-culty experienced with a particular truck on Norton'sWoburn run, without similar Bruno objection.In regard to Bruno's remaining testimony as a 611(c)witness' thatMcMahon was fired in part-because he hadfailed to initiate on his own and carry out discipline ofemployees on his shift who were creating problems; andbecause McMahon allowed.drivers,to, "stiff' him repeat-edly,without disciplining or discharging them, the sameisof material significance, and treated infra, in connec-tionwithEmployer specificassertionsofMcMahonhaving made, or 'failed to have made, several, specificrecommendations and unsuccessful attempts,to dischargecertain employees, and Mayo's assertion that McMahonorally disciplined certain employees. Respondent's evi-dence' offered on asserted McMahon authority to disci-pline or discharge,in general,wa_s'anything but clear andconsistent.As a- 611(c) witness Bruno initially testified generallythatMcMahon' could discipline and discharge; and thatMcMahon had received authority ' to reprimand driversfrom Norton, Mayo, and Bruno himself. Bruno otherwisehas testified thatMcMahon could 'suspend or dischargean employee for drinking on the job; that he couldevaluate a "no "show" and discharge' immediately for achronic no-show; and that he 'could evaluatea late em-ployee and either discharge for a chronic lateness, ordecide to continue with the employee. To begin with,there is no documentary grant of any such authority ordocumentary evidence of criticism for failure to-specifi-callyexercise any such authority evidenced in thisrecord: (The advanced unsigned documentary evidenceof contended actual, or attempted, exercise of such au-thority is to be considered definitively infra.) Bruno re-lated occasions where McMahon would tell Bruno that aman did not show for 2 hours and McMahon say toBruno that he thought he ;would go along with the em-ployee'another time; and if the employee would be lateagain,let him go. According to Bruno's recollection, hetoldMcMahon, "Don't wait, the guy has burned usenough. Let.hith go now, before we lose a contract."McMahon, however,ingeneralhascategoricallydenied that any manager ever told him he had authorityto discipline or discharge employees. Moreover, McMa-hon has testified that Bruno never told him to dischargeor discipline anyone, though he had heard Bruno tellMayo to do so. In that connection, following a Bruno-declaredguessthatMcMahon had suspended and dis-charged employees, Respondent then (early)stipulatedthatMcMahon in his capacity as NSM (night),- did not ter-minate any employees of (then described) Peoples-TSI, orMinuteMan.However, shortly thereafter. Bruno wouldappear to have sought to recant from that position (with-out objection) in part, viz, that Mayo, or Norton, wouldknow; only then on another later occasion toseeminglyhimself reaffirm that McMahon had never discharged anemployee, but continue to assert he should have disci-plined employees.On-other 611(c) occasions Bruno -var--iously testified, that he did not know if McMahon everterminated anyone;or if he had actually reprimanded, or PEOPLES 1 RANSPORTATION SERVICEissued disciplinarywarnings only then to later rathersignificantly testify thatMayo had to have exercised thedisciplinary action on employees that were on McMahon s shift because McMahondidn t do one that I knowofBruno then asserted that Mayo should not have hadto take the initiative that McMahon should have doneNorton s involvement with TSI operations was verylimited and the conclusion is warranted in general thathis description of deficiencies in McMahon s performance in January and February was neither adequate norpersuasive in totalNorton has more convincingly testafeed that the only postal contracts that he was involvedwith until January 1981 were essentially the WoburncontractsNorton excepted solely his report on brief involvement with a long broken down TSI (Ryder) rentalon Christmas Day The attendent circumstances therewere that Mayo was off on holiday and Norton hadeventually received the breakdown report Supportedthereby and substantially otherwise of record is thatMcMahon s personal telephone number was not one previously distributed to driversaswasMayo s and Norton s and also that McMahon never carried nor had hebeen instructed to carry a beeper for direct on call serviceAfter McMahon was notified of this breakdown byNorton McMahon subsequently handled itNorton relates otherwise that his takeover of responsebility for TSI was one of gradual development from January thorugh September 1981 However his identification of Eric Fisher as a replacement for McMahon ismore revealing of the nature of his continued limited involvementFisherwas a replacement for Mayo whohired in the springthen spent 3 months sitting side by sideMayo learning Mayo s operationNonethelessNorton relates he had frequent conferences of varying length withBruno (seemingly in January) but principally involvingBruno teaching him the operations and their discussionwas about Bruno s philosophy as to how the various TSIoperations were to be run Norton relates that Bruno onone such occasion in early January 1981 advised Nortonof Bruno s prior unsatisfactory review of McMahon, andBruno gave Norton Bruno s thoughts about McMahon sperformance to date According to Norton Bruno saidhe was not pleased with McMahon that he did not thinkMcMahon was going to make it and that he did notthinkMcMahon was the man for the job Bruno alsotold Norton he wanted Norton to watch McMahon verycloselyhe would also and they would get togetherthereafter to compare notesAccording to NortonBruno felt it was an area of major concernNorton relates that he reviewed some of the TSI 5500ssubsequently received in January but has acknowledgedthat he did not review McMahon s logs Norton assertshe observed McMahon and that he received some reports from Mayo Norton has testified that it became obvious to both Bruno and him that McMahon was notusing good judgment and that he was not the person forthe job However Norton on another occasion has testifeed that at thistimehe was just minimally starting to getinvolved in things certainly not where he would want tohandle a problem of the magnitude of McMahon by himselfand that he did not so much direclty superviseMcMahon as confer with Bruno about McMahon s per215formance Norton has confirmed that he afforded McMahonnoconstructive criticism in this periodNeither Norton s nor Bruno s recollection of a majormaterial incident occurring on the Harrisburg run onFebruary 4 comports with Mayo s detailed testimony onthe circumstances and effect of that incident discussedinfra In brief Mayo did not support their collections of atruck with mail on board being improperly towed past anearby post office without making usual delivery of mailbefore being towed on to the station to effect repairs norof it being then locked up To the contrary Mayo recalled no incident of a truck with mail ever being lockedup and he identified only one other incident of a tractorbeing locked up overnight but not associated withMcMahon fault supra Bruno despite repeated cautionon guessing unfortunately evidenced a discernible dispositionon the record to testify on specific matters ofwhich I am convinced in light of record developmentsthat he did not have either direct knowledge or accuraterecollection Bruno s testimony on the above specific andmaterial incident suffered the additional infirmity of selfneed for an immediate acknowledgement by him that thedetailshe had just described (supportive of Norton srecollection)may not have been accurate but were theway he recalled the incident at that time Norton s descnphon of certain other claimed McMahon deficienciesin this period upon the General Counsels examination ofhim thereon in general revealed Norton had even greaterfailing in recollections of the details and/or identity ofcertain of the advanced incidents even with documentsmade available to him The Vogelsong incident of February 4 1981 is considered further mfra because it is theincident Respondent has urged as triggering an immediate discharge of McMahon before it plannedThe specific problems otherwise were not recalled byBruno initially he relating generally that they were notany more critical than others but that there were two,three or four glaring examples of what had been continumgBruno then added that Mayo would knowBruno has also relatedOur mind was made up thatMcMahon was going to be terminated prior to the dayhe was Similarly Norton on frequent occasion otherwise testified that not only was Norton s involvementwith TSI operations acknowledged by him to have beenvery limited at that time but he also testified in regardto reports he received from Mayo, that he relied onMayo s experienceandinvestigationwithout conductinghis own investigation or even at least consulting McMahon thereon for his version of the facts Nonetheless it iswarranted to presently observe in regard to a certainsuch incident at end of McMahon s employment thatBruno did significantly recall that he blew his top uponreceivingMayo s report on one (Harrisburg run) mcident and Mayo s statement he did not know what to doabout it and that Bruno subsequently told Nortonthat s itthatMcMahon was not even holding statusquo but was hurting them that it s got to stop, instructmg Norton to get rid of him Norton did confirm therewas adiscussion with Bruno essentially to the effect thatthey were not going to put up with it anymore and theyhad to bring McMahon s employ to a termination imine 216DECISIONSOF NATIONALLABOR RELATIONS BOARDdiatelyHowever by and large the issues of asserted specific poor performance are (at best) to be viewed thosejoined between Mayo and McMahonIn generalMayo testified that after his discussion withBruno(in early December) Mayo reassessed his way ofapproaching McMahon that he did things with McMahon with greater intensity that he stressed the time-cntical nature of the postal operations and that he providedMcMahon alternate solutionsMayo relates that for thefirst couple of weeks thereafter McMahon seemed moreaggressive in handling the problems that McMahonbegan to evaluate and be more conscious of the people inthe field he had control over that he made a couple ofattempts in the area of discipline to handle personnelproblems on his own and that McMahon thereby mdicated to Mayo he was aggressively assuming his management responsibilities asMayo had desired him to doHoweverMayo relates that by and large thereafterMcMahon reverted to his previous level or belowMayo has otherwise essentially summarized generallythatMcMahon was a college graduate and there comesa timewhen you have to perform all the time not justwhen it is convenient or you feel like itOn the other hand Mayo has acknowledged that heand McMahon regularly experienced many of the sametype problems mechanical breakdowns weather relatedbreakdowns and/or delays e g fog snow conditionstypical cold weather frozen exhaust brake conditionsand (unanticipatable) fuel gelling that could and frequently did occur while diesel truck was in operationconduct by drivers that they knew nothing about untilafter the fact conduct by post offices beyond their controloccasionswhere they simply could not obtainequipment or personnel quick enough or circumstanceswhere the post office was not satisfied with the equipment they did have available (The 5500s of both TSIoperations and of Norton s instate operations fully corroborate the above as does Norton s testimony in regardto his own instate operations essentially confirm his ownrelated experience with such problems) Nonetheless it isalsoMayo s testimony that he ultimately reached thesame conclusion Bruno did with McMahon evidencingmajor failuresin(a)allowing(new)D C mechanicStradley to operate a defective truck on December 20(b)providingKalamazoo driver Verro no help whenbroken down on January 3 1981 (c) allowing Stradleyto go to Bristol on January 13 1981 contrary to Mayo sexplicit prior instruction (d)McMahon s oversight onFebruary 4 1981 in allowing Harrisourg driver Vogelsong (after several hours thawing delay) to drive on withmail for a closed post office without McMahon s reviewof the schedule from which he would have been able toreadily determine that the closed post office would openin 15 minutes and (e) an increasing problem in generallack of control of Castallano and Howard in chicagoStrang inHarrisburg WellsboroandLawrence andStradley inD C operations (and presumably Witt inBristol)Before addressing the remaining advanced instances (1) of (asserted) discipline/discharge on supervisory issue (2) the specific asserted major incident failuresadvanced by Mayo and (3) the asserted lack of controlof certain field employees it is well to present at thisjuncture Respondents documented predischarge reviewsof McMahon and related matters with preliminary observations they were in content generally not so directed8The predischarge reviews of McMahon byBowenMayo and Norton Mayo s related January19 1981 evaluation of operationsa Bruno s direction that McMahon s performance bereviewed again in January 1981Bruno directed the review be made of McMahon sperformance Bruno asserts he was not happy with whatwas going on there were difficulties in the field and hefelt the same difficulties that had occurred over the prior2months were continuing Norton corroborates that atBruno s request in late January 1981Norton solicitedevaluations of McMahon from Bowen and Mayo Nortonrelated that during this month (January) he had not helda real lot of hope that McMahon would succeed andthatMcMahon s failure to handle the Christmas crunchwas an indication to him that McMahon was incapableof handling the position In contrast Norton had given afavorable report on McMahon s performance in earlyDecember and his admitted only contact on TSI workrelated to a Christmas Day breakdown on which he concluded McMahon had performed well Given the aboveand Norton s testimony that he did not review any preJanuary TSI 5500s and did not review McMahon s logsat all it is reasonably clear that whatever impressionNorton formed on McMahon s pre Christmas busyperiod performance was more likely one derived fromothersOn another occasionNorton affirmed that inJanuary for all intents and purposes it was Bruno whowas making all the (TSI) decisions In connection withNorton s ongoing conferences with Bruno on postal op-erations in the December January period the same nodoubt related in significant measure to recent postal cornplaints on the Woburn contracts for which Norton wasdirectly responsibleTo the extent the timing of Norton stakeover of future management of TSI operations wasinitially affected by the developing consideration (in December) of whether Mayo wouldleave inJanuary it wascertainly a short lived oneb Bowens review ofJanuary 28 1981Bowen s typed but unsigned review/memo to Nortonwith the date of January 28 1981 relates essentially that(a)McMahon was constantly late and had been veryoften incomplete in his compiling of certain statistical information on a monthly basis for TSI operations with aparticular reference to Bowen s dependence on informstion from McMahon on fuel costs on the postal contractand(b) that he had failed to perform satisfactonly otherwise in that McMahon had in regard to a muchearlier assignment reported his other duties precludedhim from performing the certain (then)desired computerbilling inputs for Bowen at night in his free time estunated to be then about 1 to 2 hours of work per night andthatMcMahon made it obvious otherwise that he did notlikekeypunchingMcMahon has essentially acknowl PEOPLB S TRANSPORTATION SERVICEedged disliking keypunching but explains the end of hiscomputer assignment was based on a practical work consideration viz that his primary duties regularly took himaway from the location of the computer and he assertsafter reporting that fact he was relieved of the assignment The significant point here in my view apart formthe matter of fuel reports is that the same had been resolved months prior to McMahon s discharge Althoughthe Bowen review was unsigned and Bowen did not testifyin this proceeding Norton has identified the reviewas that of Bowen submission pursuant to his requestBefore addressing consideration of documentary enclocures found in McMahon s personnel file Norton has relatedly acknowledged that (a) he did not insert any 5500form deficiencies in McMahon s file as he did in Schneider s file in regard to determined deficiencies in theWoburn postal operations related to Schneider (and asMayo apparently did with deficiency notations on Castallano) and(b) that Norton not only did not personallygive McMahon any corrective instructions on any assertedMcMahon TSI deficiencies observed by Norton inJanuaryhe had not as to his own instate postal operations at any time Mayo has denied he had supervisoryor disciplinary authority over McMahonMayo assertshe did not give counseling to McMahon but gave himinitial instructions on how to do the job Thereafter, hewould make suggestions to McMahon as to how the jobmight be done better based on his own experiencecMayo s review of January 29 1981Mayo s typed memo to Norton with date of January29, 1981 relates as an evaluation of McMahon s performance that (a) in regard toMopar Route Costformswhich were due on the 10th of the following month November s forms were not done until January 9 and December s (due January 10) were not yet started (b) inregard toFuel Reportswhich were due by Friday of following week McMahon was on time fairly consistentlyinOctober and November but since then only on timeon January 9 and (c) in regard toFuel Certifications(vizthe above compilations for Bowen who reviewed andalways did the actual certifications) the same for periodendingNovember 28 1980, were done January 6 1981and figures for period ending December 26 1980 whichwere due on January 12 1981 were not (as of January28) even in the building It thus appears that the fuel reports for certification that Bowen had made inquiry ofMayo on January 5 were completed by McMahon onJanuary 6 1981With regard to fuel certification reports present inMcMahon s personnel file was a handwritten and mitialed note from Bowen to Mayo dated Janaury 5 1981Where is that fuel certification for November ?mPlease'It is thus apparent that though found in McMahon s file Bowen s earliest inquiry theron was in January and addressed to Mayo, not McMahon McMahonhas affirmed that he performed certain fuel compilationswhen the supporting records/reports were given to himby Mayo to do but he asserts that the underlying recordprocurements e g on fuel reports from the field werealways disorganized and that the records were frequently incomplete in their presentment to him McMahon tes217tified further that he had made that very fact known directly to Bowen in earlier reports he submitted toBowen at least certain of which Bowen had nonethelessaccepted approvinglyMore significantlyMcMahon alsodenied that anyone ever informed him that he was theone to be held responsible for obtaining all the underlymg fuel records and for timely fuel report submissionsMcMahon has testified in further explanation that thedata he utilized in making various fuel reports came froma variety of sources was regularly at least a week or twolate in cominginwas frequently then incomplete withthe information sources duplicative and the accumulalion of records in general amesh mashFueling sheetsfrom Chicago were from tanker source but also fromfuel stationsalltobe forwarded by Castallano (orHoward)When Castallano had failed to send the fuelconsumption reports in it hindered preparation of reportsVarious DC fuel sheets and charge slips weresent up by Lawrence from D C disorganized in a boxA lot of times the truck number date odometer readingor fuel amount (as opposed to cost) was omitted and itcould not feasibly later be determined from a driver Inareas other than Chicago different drivers drove andfueled different vehiclesMcMahon would collate theforwarded information by area to truck as best he couldhe would use charge cards driver sheets and if cardswere not available charge slips and if there was a particular problem in getting information he would notifyMayo McMahon then made the compilations as best hecould and reported to Bowen what was missing According to McMahon the available data problems werewidespread existing not just in postal operations but inMinute Man courier operations as well Thus he relatesBruno Sr also wanted a recording of mileages of eachtruck each week Bowen after initially wanting mpg statisticson vehicles every 2 weeks later directed thatmonthly compilations be made for greater accuracyMcMahon ended up compiling mpg statistics not onlyfor postal operations for Bowen certification but also onthe Minute Man courier vehicles Any observed fuel discrepancy was to be turned over to Mayo who reservedto himselfmanagerialdecision on what to do thereonMayo has also generally testified that he also worked onfuel charges reports when not completed by McMahonwhen he couldWith regard to a specific claim on base data for December compilation through December 26 reported asof January 28 as not in the building it is also warrantedto observe that it was certain local individuals (whethersupervisor or lead driver) who had been initially assignedresponsibility to collect fuel paperwork for BostonMoreover in regard to collection and submission of fuelsheets specifically from Chicago that was one observedfailure to carry out Mayo s instruction inter aha, on thepart of Castallano (as declaredby Mayoin notes writtenon December 19) that led to Castallano s temporary reassignment in late December ana eventual discharge aboutthe second week in January 1981 Indeed Mayo notesreflect the first item of deficiency noted on December 19was that he asked you [Castallano] to make fuel sheetsup for trucks-not doneMayo testified that Castallano 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued to be their eyes and ears even after some reassignment of duties until terminated There is no conwincing evidence that he was relieved of responsibilityfor fuel sheetsubmissionprior theretoTo the contraryitappears by this time Employer had its own fuel tankfor fueling in Chicago and it was a specific assignmentof Castallano to fuel the vehicles and to record andsubmit fueling sheets thereonWith regard to the sufficiency of reports submitted by drivers Mayo had occasion to direct Clifford (thus a period mid DecemberthroughDecember 24) to remind Kalamazoo driversVerro Summer and Thompson (who all worked inMcMahon s shift) that they had to record the trucknumber and odometer reading every time they fueled upOn the weight of consistent evidence I credit McMahon s version of his limited assigned responsibility in securing required fuel informationOn the weight of evidence I further conclude and find there was duplicationin reports submitted that it was not feasible to call mostdrivers on missmg elements and essentially McMahonmade due after discussions with Mayo with reportscompiled from available fuel sheets cards slips etcFinally in evaluation of the above (as compared withother testimony of Mayo in regard to asserted McMahonoperationalfailures) it must be observed as very sigmficant that Mayo essentially did not in writing mentionany operational failure in his reviewMayo has testifiedexplicitly that he did not know the reason for the term maLion ofMcMahon at the timeof McMahons terminationIncontrastwith the essentially administrative content ofMayo s January 29 memo Employer in this hearing hasunquestionably placed itsprimaryreliance on contendedcontinuing operational deficiencies of McMahonMayowould explain the omission of any reference to such inhis review of McMahon s performance essentially on twobases(a) that at this time Norton s interest was primarilyin the administrative end of TSI operations (with Brunobeing directly involved with actual operations) and thatNorton had only asked Mayo for an evaluation ofMcMahon s deficiencies in his administrative duties and(b)Mayo had been already reporting operational deliciencies of McMahon to Bruno daily as they occurredand the matters he reported in his above written reviewwere matters that he had never previously discussedwith or reported to Bruno On the basis of Mayo s owntestimony it is presently concluded and found that at thetime of McMahon s termination Mayo did not know thatMcMahon was being discharged on the grounds of (asserted)operational deficiencies(1)Mayo s prior request for a system review onJanuary 19 1981Mayo has identified a certain memo(G C Exh 57(d))from him to Bruno which Bruno testified he had foundin his personal memofile,and whichBruno testified heassumed he had received about its date of January 191981That memo notably does not specifically refer toany McMahon operational deficiencies in Mayo s summary made at that time that their system was not working, and should be scrutinized along with further revealing admission that he(Mayo) was falling behindin hisown paperworkThe memo does not specifically assertthatMcMahon s operational deficiencies were the causefor the system not working Itdoesexplicitly and signilicantly so recite Mayo s claim (under exisitng system)that all the night problems were falling on Mayo Thelatteras an observation by him is timely supported atleast to the extent of an occurrence of a refusal by a certarn tractor drier (Lacey) to perform a (Mayo) changedassignment at night which problem was first reported toMayo at his home by McMahon in the very early mornmg hours of that day It is presently concluded andfound that Mayo sent the aforesaid memo to Bruno on orabout January 19 Although the General Counsel wouldappear to urge the document should be additionallyque'tioned on the grounds that McMahon s name is misspelled in itMayo s testimony would appear adequatelyto account for this discrepenacy as being a hurriedtyping error on his part This Mayo memo has other significance discussed mfra and it specifically provides infullNothing much has changed If anything the operation has deterioratedJoe McMahon [sic] says his driver morale is at analltime low because of continuing payroll andschedule [sic] problemsWe both know service istemble especially on the night P 0 runsOur system isn t working All the night problemsfallon me Because of that I can t devote all thetime I should to my own operations I in waybehind on my paperworkI suggest that our whole system be scrutinizedThere aretestimonial inconsistencies between Brunoand Mayo about the meaning and purpose of this memoBruno has testified that Mayo s memo was not meant tobe a direct criticism of McMahon However Bruno relates thatMayo was frustrated with lack of progress inorganizing the system in a manner to keep them from operating in a crisis mode all the time and in discussionMayo did relate that he was spending a good part of hisday working on situations that developed at night IncontrastMayo has testified that the impetus for it wasfrustrationwith McMahon's work performance HoweverMayo has then testified that the deterioration heprominently described related to delay problems contmuing on the Prince George to Roanoke run (because oftheDow Jones continuous late pickup which was notMcMahon s fault) though also with general assertion tomechanical problems he felt were not necessarily beinghandled by McMahon most expeditiously and to personnel problems pnmanly Harrisburg driver Strang andD C mechanic Tom Stradley whom Mayo has assertedMcMahon could not handle but with whom Mayo asserts he had little contactMayo further relates he discussed the problems with Bruno and Bruno told Mayothat he wished he had seen what Bruno had (seen) backinOctober November It is Bruno s testimony otherwisethatwhileMayo did not register therein the specificcomplaint that it was McMahon s operational deficiencies that were causing the system failure he(Bruno) hadpicked up on that as a consideration from various Mayoreports and his(Bruno s)involvement at the time with PEOPLES TRANSPORTATION SERVICEemployee discharges/disciplines and hinngs It is thusconfirmed generally thatMayo did regularly consultwith Bruno on discharge/discipline actions in busy December 1980 and January 1981 periods(2) The Post Offices written complaintsAt the outset it may be observed that Bruno does notassert that the receipt of any written postal complaintsentered into his own consideration of McMahon s performance, or was a factor in his decision to terminateMcMahon initially as soon as a replacement could befound Nor could he The first postal complaint letter receivedinmaterial timewas received in early Decemberbut related to the Woburn contracts being handled byNorton, with a conference requested scheduled, and subsequently held on January 7 1981 That meeting was followed successively by post office imposition of finesEmployer appeals, and eventual Post Office recision ofthe fines,when Employer learned of, and was able topresent evidence that its service provided on those contracts had in any event met and exceeded the (apparently) acceptable standard of a contractor providing 95 percent (or better) on time serviceMayo was regularly made aware of all other postalwritten comments on TSI contracted service McMahonwas not The Post Office s written comment on the service provided on the largest contract (Chicago) was apparently one solely of commendation There was in pointof fact only one postal complaint letter on TSI operations received prior to McMahon s termination on February 5, 1981 That complaint letter dated December 311980was in regard to contract irregularities on theKalamazoo run which was as previously noted thesmallest run It covered incidents occurring in the last 30days thus covering essentially the month of December,Employers and the various post offices busiest serviceseason and as related principally so in Chicago whichnormally provided maintenance and partial backup onthat run The letter presented request that there be ameetingbetween Employer-contractor and the local(Kalamazoo) post office on Janaury 14 1981Whethersuch meeting was held then or later it is notable thatthere was a second postal complaint letter (undated) onthis samecontractThe second letter assertedunsatisfactory servicebut period there covered was from December 27, 1980 through March 20, 1980 with requestfor a formal conference on April 21, 1981 It is thusreadily apparent therefrom that the postal service coinplaints on Employers service provided on the KalamazooMichigan to Gary Indiana run had continued wellpastMcMahon terminationTherewas also a complaint letter dated March 181981, received on the DC to Bristol service whichsimilarly covered irregularities occurring on that runfrom December 27 1980 through March 15, 1981 Thus,once again it is apparent the service complaints on theDC toBristol(and return)run also extended well pastMcMahon s employment There was otherwise only oneother postal complaint letterwith date of February 121981 in regard to Bristol contractsThere itwas assertedthat there had been an excessive number of contractfailures or irregularitiesin an unstated period but refer219encing that of 15 such irregularities 11 had involved avehicle not being available which the Bristol Post Officeviewed as unacceptable (Unavailable here means onlynot available at time of scheduled run for whateverreason) However the letter requested no meeting butonly requested that the require and necessary action betaken immediatelyWhile Employer would question itsfault in some of the above-declared 11 instances of a vehicle not being available at scheduled time e g becauseof weather, it did not contest the Bristol recitement ofirregularities, as it did the imposition of fines on theWoburn contractTwo considerations would appear of immediate analytical significance from the above First as noted, the onlyTSI postal complaint actually received prior to Employer s termination of McMahon was the observed one onthe Kalamazoo run In regard to that run Bruno had onone occasion specifically asserted that he was being required by the post office to fly to Kalamazoo to defendEmployers service under that contract with Bruno thengeneralizing all of the service deficiencies on that runwere to be ascribed to McMahon performance failuresBruno would appear to have subsequently substantiallyrecanted thereon in indicating (and in any event I find)the same the more so to appear to be related primarily tocold weather and/or mechanical breakdowns Additionally I find that McMahon regularly limited such deficiencies by the use of alternate, or adjusted meet pointWhat would appear as anomalous otherwise in theabove however, would be the necessary comparison ofBruno s above assertion of a primary fault in McMahonfor irregularities on the Kalamazoo run with Employerlater urgings in regard to claimed repeated instances ofMcMahon s unsuccessful efforts to discharge and/oreffect discipline of one of the three part time employees(Verro) who appears very prominently involved in theirregularities being encountered on that rundNorton s review of February 2 1981By typed memo to Bruno dated February 2 1981after first referencing the above Bowen and Mayo evaluations illustratedMcMahon s deterioration in his administrative dutiesNorton went on to add his own evaluation as followsIn additionmy personal evaluation is that Joecertainly has shown the ability and desire in thepast in his operational capacitiesHowever he certainlyhas not responded to the pressure of ourwinter operationAs Ken notes he constantlymakes errors in following through on vehicle problernswhich is one of his most important functionsKen also says that he is not getting all the informstion he should be from Joe on personnel problems Isee his overall performance and production dropping steadily as our need to depend on him increasedMy recommendation is therefore that Joe be replaced ASAP He does not have the desire to secceed [sic]as is shown by his increasingly unaccept 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDableperformance.He cannot, in short, hold acandle to Ken.The above memo was also not signed., However, it.notonly was identified by Norton, it contains Norton's ini-tialed handwritten postscript of even date, "In conversa-tionwith JB this date-Joe B -agrees with the overallpoor evaluation of McMahon. Replace ASAP-put ad inthe paper." However, Respondent acknowledged thatMayo was not informed of the decision of February 2,1981. The ad was''not placed in the paper until February8, 1981; and then in the general help section, for a night'dispatcher.Norton's- review contains the assertion that McMahonhad constantly made errors in vehicle pioblem follow-through, as reported by Mayo. Mayo's evaluation doesreflect assertion thatMcMahon had a definite'', lack ofcommunication on Massachusetts vehicles with problems,with assertion he had on a few occasions mixed up' num-bers of vehicles which caused confusion in the repairsand hindered the operation. However, Mayo appears tohave clarified at the hearing that his last comment inreview was an add-on, based on one recent conversationMayo had with' Bruno- Sr., in which Bruno Sr. toldMayo with an expression of vehement frustration that hehad recently sent a mechanic-to Woburn to -work on aparticular truck, on the basis of a McMahon note with atruck number, and' the truck was not there; and the me-chanic's trip there was wasted. In that respect McMahonhas testified-that changing truck numbers was a Bowenadministrative project,with correct placement of newdecals on the trucks to be performed in the field; andthatMcMahon's involvement with the project was atmost only one of putting the decals into envelopes fordistribution to the field locations. Be that as it may, whatdoes appear depicted from Mayo's testimony in anyevent is generalized comment on one incident reportedby Bruno Sr., and even more revealed from the then em-phasized (review) reliance by Norton in his presentmentstantly failing in one of McMahon's most important func-tions. In *my view, instead of a conviction of poor per-formance generated thereby, there is'a rather strong indi-cation emanating therefrom of the limited degree of Nor-ton's actual involvement and awareness of the TSI'oper-ations atthis time.In summary then, the reviews of Bowen and Mayo es-sentially do not address the many contended operationaldeficiencies of McMahon advanced herein; and they arealso' upersausive on the administrative deficiency detailsthey do relate. It is only Norton's review, following ac-knowledgment of McMahon's demonstrated operationalcapacities "in the past, in reference to McMahon's nonre-sponse to'the "pressure of our winter- operations" that'has addressed,in any real sense,contentionsof oper-ationaldeficiencies;but'Norton then shown in thisrecord to have had very limited knowledge thereof,indeed to have provided clearly discerned ineffective tes-timony thereon. Thus unless substantially and crediblysupported otherwise,e.g.,by Mayo's and- Bruno's testi-mony, and the documentation (in question)offered, thepre-review discharge documents are to be concluded astoo porous with inconsistency, and lack of cohesion, to-be deemed convincing that Employer would have dis-charged' McMahon at this time in any event for the rea-sons it therein stated. Notably Norton, even then, did notfollow up on the decision for almost a week.9.The status of Tony Castallano and BryonHoward in Chicago; the nature and extent ofMcMahon's input into the discharge of Castallano -There is no dispute between Mayo and McMahon thatMcMahon from time to time had experienced difficultyin.contacting Castallano at night. McMahon has candidlysummarizedthat is what he has reportedin his logs.Mayo has testified even more revealingly of the natureof that intended contact, in testifying that Castallano cre-ated additional problems forMcMahon in that whenthere was a situation in Chicago whichsor's attention,McMahon knew he was supposed to callCastallano,: but he had .a great deal of trouble reachingCastallano. It is clear that Howard was regularly on callfor backup driving, and that he did a lot of backup runsat night. However, Mayo has also essentially acknowl-edged that Castallano could have covered some of theseruns. It is established that is what Employer's. field super-visors elsewhere were expected to do;. and it is whatthey regularly did do. Mayo_ has also related occasionwhen in discussion with Howard, Howard had men-tioned to him in general that Castallano did not seem tobe. aware of the (time) critical nature of the postal con-tract; andMayo has testified that he agreed with thatevaluation.,Bruno has testified that he decided to terminate Castal-lano; but asserts that he did so on the basis of input re-ceived from both Mayo and.McMahon. In that regard,on December 11, at 5:05 a.m., McMahon had recorded inhis event log thatCastallano tried to pawn a trip off onHoward that McMahon had asked Castallano to cover.Castallano subsequently arranged that still another drivercover that run. Mayo . has asserted, and McMahon hasdenied,' that he and McMahon had at this time decidedto put 'pressure on Castallano. In regard to the aboveentry; McMahon has more particularly testified that itwas-Howard who had reported to him that Castallanohad attempted to get Howard to cover this run. Howarddid not testify. I credit McMahon.It appears Mayo assigned Castallano to drive the nextday,December 12.' On this assignment Castallano fellfrom a loading platform and fractured his wrist. It is ad-mitted by Mayo that he had also assigned Castallano tocover a Gary to Kalamazoo run on December 13 forGary driver Thompson, who was to be off because hiswife recently had a baby. According to Mayo, after hisinjury, Castallano called Mayo up, and made a claim thathe should not be driving that run because of' his injury.Mayo asserts that.Castallano told Mayo that McMahonhad earlier told Castallano that he had to drive it.--McMahon, however, has denied that he- instructed Cas-tallano that Castallano had to take this trip despite his-wrist injury. -Mayo acknowledged that he had'not there--after checked out any such Castallano statement withMcMahon. Finally, Mayo acknowledged that he directed PEOPLE S TRANSPORTATION SERVICECastallano to take the run the afternoon beforeafterCastallano had the wrist injuryWhat is clear and found is that Castallano was assigned and was continued in the Gary assignment byMayo In that regard Mayo has otherwise explained thatthe trucks used in this run had an automatic shift and itwas anticipated that there should be no problem withCastallano drivingHowever the truck that Castallanowas to drive (apparently on its last back legs) to Garywas Truck #67 which was running roughly at the timeCastallano drove this run on December 13 McMahon slogs for such date reflect Verro s report at 12 35 amthat Truck #67 was dying at the meet point (BndgemanMichigan)Castallano reported at 1 am that he wouldtry to make it to Gary with Truck #67 later reportingat 2 25 am that he had made it andsignificantlythatCastallano would try to have Truck #67 fixed on December 14 (Sunday) and if not possible would rent a vehicle for December 15Mayo has testified that Castallanomay have picked up a rental but he had neverrented a vehicle beforeThe repair of #67 that was thereafter effected by Castallano on December 14 was apparently a filter changeand/or fuel additive However the engine of #67 contraued to run rough on December 15 the problem waseventually identified as a cracked spark plug that had escaped prior diagnosis by Castallano In the interim onDecember 15 McMahon recorded relatedly that driverVerro is becoming a royal pam Jim threatened to leave#67 at the halfway point [BridgemanMichigan]#67has been runningrough-backfiring through carburetorHowever this truck completed the 12/13 trip in thiscondition and made it to Bndgeman from GaryTheabove entry makes it persuasively clear that McMahon atthis time was being critical of Verro s complaint reaction(elsewhere described byMcMahon as bitching andmoaning)about his having to drive a continuouslypoorly performing vehicle and not Castallano s failure tohave effectively repaired it or failing that to have arranged a rental of a replacement vehicleMayo testified that he could not discharge Castallanowithout Bruno s approvalbecause Castallano was a supervisorMayo in that regard relates that he made an evaluation of Castallano s performance to Bruno at this timebut without recommendation However Mayo has testifled (in regard to performance) that (in his view) Castallanowas no supervisor and not much of a mechanicThough the record is not without some Bruno and Mayoinconsistency thereon I am persuaded to accept Mayo stestimony to the effect that on December 19, Bruno haddecided and informed Mayo that they would no longerfunction with Castallano as their representative (supervisor) in Chicago but Bruno did not want to dischargeCastallano before Christmas On December 19 Mayo informed Castallano that he was to be relieved as supervisor (elsewhere that he did not trust Castallano as a supervisor) that he could continue (temporarily) as mechanicand also drive a 2 hour run at 3 45 a in in the morning 6days a week at a salary of $235 a week Castallano wasgiven until December 22 to respond From stipulationthat Castallano last worked 12 hours in week ending January 11 1981 it is apparent he accepted the arrange221mentCastallano s letter toMayo confirms Mayo hadpreviously conveyed a displeasure with Castallano asboth supervisor and mechanic and with Castallanomaking request for another chance at the supervisorytitleIt isMayo s testimony that Castallano continued tobe their eyes and ears etc throughout his employmentHoward continued to be called on backup situations Itwas only thereafter that Howard s hours were for a timereduced (apparently 20 percent) and according toMayo McMahon notified that Howard could now becalled on mechanical matters errands etcMayo s notes made in connection with his December19 conversation with Castallano confirm as then identifled ana summarized Castallano -- deficiencies inter ahathat Castallano had been told by Mayo to make up thefuel sheets and he did not that Castallano did not callBruno Sr every day (on mechanical matters) as he hadbeen directed to do by Mayo that he had not regularlyor timely fixed driver reported truck defects and variouslybut essentially that he had been repeatedly instructed by Mayo to drive the various routes and learnthe schedules and he had not done so and that he hadfailed to follow several other Mayo instructions e g toget a babysitter and to send up local newspapers toassistEmployer in finding a garage etcHoweverMayohas testified that Castallano s failure to learn was the princupal reason for his discharge(There was no mentiontherein of any recent failure to rent a vehicle) Relatedlywith regard to Mayo s assertion that McMahon hadmore problems with Castallano than Mayo did at bestCastallano was on 24-hour call and it is clear from theabove that Mayo s own problems with getting Castallanoto follow Mayo s instructions were substantialIt is concluded and found that it was Castallano s continued failure to follow Mayo s several explicit mstrucbons, but chiefly Mayo s repeated direction that Castallano himself drive and learn all the routes that led to hiseventual releaseMcMahon s reports (essentially) as tohis own difficulty in contacting Castallano at night andthe recent Howard report were but symptomatic of Castallano s continued basic deficiency in failure to driveand learn the routes as Mayo had instructed, and in theappreciable timeMayo had allowed him so that hemight function in backing up any driver in Chicago asfield supervisors regularly did elsewhere and unquestionably take some of the load off Howard Although I haveno doubt that Mayo inter aha, had consiaered the nightreports of McMahon in reaching a decision to carry hisevaluation of Castallano s overall performance to Brunoat this time it is concluded and found that it was Mayowho elected to do so at this time and he who therebydideffectively recommend the release and/or reassignment of Field Supervisor Castallano at this time notMcMahon and in that regard McMahon had theretoforeonly reported incidents and/or essentially passed onfrom time to time reports that Howard made to him inregard to Castallano s work performanceMoreover,even where Mayo s additionalassertionto be creditedthat at this time he had also asked McMahon and receivedagreementof McMahon that Castallano was notsalvageable,which McMahon has specifically and cate 222DECISIONS-OF NATIONALLABOR RELATIONS BOARDgorically denied,,the clear weight of the above evidence,particularlyMayo's own recorded notes on Castallano'sdeficiencies,wholly persuades me that the partial yeas-signment, .and eventual release, of Castallano was byBruno's decision,,on Mayo's implementation,determinedat this time on basis of Mayo's, reasons,involving Castal=lano's continued failure to follow Mayo's instructions. Iam resultingly wholly convinced that any arguable inputof McMahon therein was not that of a statutory effectiverecommendation of discharge.It is clear from numerousadmissions of both Bruno and Mayo and the record as. awhole that Castallano wasa statutoryfield supervisorwith assigned responsibility to direct and evaluate, and(at least) effectively recommend hire and, more probablythan not, discipline of employees in the Chicago workforce. To the extent Respondent has urged as a consider-ation otherwise that, McMahon had failed to exercise aproper control of Field or System. Supervisor Castallano,and also Bryon Howard, whether the latter - tie alsoviewed a statutory supervisor, or but lead driver underCastallano, the same is to be concluded, on this record,to be wholly without merit.10.McMahon's purported typing of evaluativeand/or'recommendatory notes; `and dischargememo/letters(herein consideration of questionedunsigned documents);and related issues of-failure tocontrol certain field employeesa. In generalUnder present consideration are essentially sixunsignedtyped documents 'purportedly to be attributed to ,McMa-hon authorship, viz, General Counsel's Exhibit 57(c), andRespondent's Exhibits 6, 10, 11, 12, and 13. Also consid-ered herein is a handwritten Bruno memo purportedlyaddressed to McMahon (R. Exh. 24).-Broadly viewed,an initial admission issue was present-ed on the General Counsel's claim there was a late pro-duction of certain of these subpoenaed documents suchas to cause them to immediately fall to the Board's exclu-_sionary rule application. Over the General` Counsel's ob-jections initial ruling was made at hearing(on R. Exh. 6)which in effect did not, as urged, preempt, or precludeRespondent'sfurther examination on questioned docu-ments in support of showing' that they were, as claimed,subsequently found - in personnel files previously pro-duced for the General Counsel's inspection, ;either athearing, or' prehearing; or, for that matter, preclude theGeneral Counsel from making showing by' evidence, orany prior agreement on reviewed files, that they werenot.Respondent's Exhibits -10, 11, 12, and - 13, as towhichcertain inconsistencies later arose in Respondent's-supportive testimony,were' subsequently conditionallyreceived for evaluation in light of entire record-showing(including production issue).Respondent centrally asserts,in its brief, that Respond-entdid- not refuse to-complywith a subpoena duces tecum.Essentially,Respondent would rely (e.g., as-evidencingitsgood faith in-itsresponses,to subpoenas):'-'on theaccess it had- provided 'the - General Counsel" to itsrecords, pursuant to subpoena, even prior to commence-ment of hearing-in June 1981; on its further contentionthat,when the hearing resumed in November, the Gen-eral Counsel was provided with extensive personnel"filespursuant to subpoena;and its related contention that 2days of 'hearing were set aside for review of the pro-duced files, 'at conclusion of which review the GeneralCounsel requested certain files be, made available to himin ' the hearing room, - which was subsequently done. Re-spondent has also concluded,in its brief that the reasoncertain documents were not produced at the outset of(resumed)hearing,was either because of,a failure to -counsel after examinationof files to-findsame, or, theywere located in files that a ,good-faith search prior to thehearing failed to disclose;that the documents were dis-of the files; and, in its brief, it has also contended that assoon as Respondent became aware that these documentsexisted, they were immediately brought to the attentionof counsel. Respondent asserts that Bruno testified thatthe, documents (G.C. Exhs. 57(b), .(c), and -(d), R: Exhs.6, 10-13, 24, 25(a) and (b)) were found either in person-nel files which previously had been given to the GeneralCounsel (such as R. Exhs. 6, 10, 11, and 12) (thoughwithout record citation afforded in support thereof, or incase of R. Exhs. 13 and 25 and G.C. Exh. 57, in a per-sonal memorandum file controlled by Bruno); or, in oneinstance,a file kept-by Bruno Sr. (R. Exh. 24). Finally,Respondent contends, in brief, that the General Counselhad- opportunity to. examine Respondent's witnesses pur-suant to Rule 611(c) of the Federal Rules`of Civil Proce-dure; and, that no prejudice has resulted to the Generalconcluded and found, on the basis of Bruno and Mayotestimony offered thereon, that each (and all) of thesedocuments (excepting R. Exh. 24) were authored byMcMahon.Respondent has then centrally urged in briefthat all these documents conclusively-prove that McMa-hon was acting as a statutory supervisor at the time of,his discharge.In contrast,on the merits, the General Counsel hasurged that there has been an effective, full, and crediblerefutation by McMahon of his authorship of any of thesedocuments. It-is the General Counsel's related contentionthatMcMahon's denials of authorship are to be viewedthe more credible evidence because of the consistency ofMcMahon's testimony;in light of all 'the circumstancesof the`produced documents,and substantial inconsisten-cies asserted'to exist in the 'testimony 'of Respondent'switnesses thereon;"and because Respondent failed to pro-vide certain supporting evidence it had indicated existedthereon.Finally,as a corollary to the renewed assertionthat there was- a late- (subpoena) production of docu-ments, the General-Counsel has urged in brief, that find-ing iswarranted herein that certain of the documents arelate produced inventions. In addition to Respondent's ex-planations essentially of earlier production and/or lateitself urged that all of the General-Counsel's late produc-tion cross-arguments are just a smokescreen to cloud theclear probative and dispositive effect that these docu-ments should be found-to have on the' central`statutorysupervisoryissue. PEOPLES TRANSPORTATION SERVICE(1) Preliminary observationsThe principles governing initial admissibility of unsigned documents are to be distinguished from thosegoverning the subsequent evidentiary evaluation of thedocuments as offered proof after an initial showing ofsufficiency for their admission is made and they are admattedTo begin with the potentiality in unsigned documents for carnage of fraud mistaken attribution andfact finder confusion has been long recognized Nonetheless an unsigned document may be authenticated withthe required prima facie sufficiency for admission notonly by a person s testimony to having seen the writingexecutedbut by some offering of other external evidence e g by the aggregate circumstances of a note sdiscovery or by some urged oral act of acknowledgement or assent by the contended author or the very content of the document itself may be urged as revealingknowledge or some other trait that is peculiarly referrable to a single person See e gUS v Sutton426 F 2d1202 1207-08 (D C Cir 1969) and see generally 7 WigmoreEvidence §§2130 at 709 2134(2) at 719 2148 at745 (3d ed) 5 WeinsteinEvidenceat 901-910 and seeFederal Rules of Evidence 901(a) and (b)(4) and 104(b)generally In deciding whether to admit such a documenton one or another of the above evidenced contentionsissuesof credibility are to be initially decided in favor ofthe proponent of the evidence Once admitted howeverthe issue for the factfmder remains as to the document soverall credibility and probative value and as to whichthe trier of fact is not to lose sight that a personal connection must in the end be made to appear and that theproof of connection may depend on continued credibilityof the authenticating witness There remain s even thenneed for an evaluation of the nature of the showingmade by the distinctive qualities of the evidence See 5WeinsteinEvidence¶ 901(a) at 901-15 16 18-20 and(b)(4) at 901-46 48In the subsequent evaluation made of the evidence aquestioned document in light of other credible evidencemay simply fail as proof of the point for which it wasoffered The documentary evidence however may alsobe concluded to be false in two ways either totallyuntrue or untrue in the sense that though the documentexists if other facts be known it would have less or adifferent inferential forceWigmore supra,§1845 at 487If any of these be eventualities there is a failure orweakening in the proof on the point offered These considerations on the admission of unsigned documents andevaluation of them as proof when offered and admittedon material issue are independent of the adverse inference rule or the Board s exclusionary rule as applicableto a lawfully subpoenaed document that is determined tohave beenwrongfullywithheldThe adverse inference rule by itself neither requires asubpoena frame of reference nor does it serve to excludeany evidence Rather the adverse inference is triggeredby an adequate showing on the record from which it appears to the factfinder that evidence of relevant (usually)potentially controlling,vitalor dispositive nature, is inexistence is in the possessionor control of one partyand hasbeen withheld by that partyWhen that combsnation of fact is made to appear clearly enough of223record the basic nature of the adverse inference rule issuch that if such vital or best evidence has not been produced by the party in possession or control of it fair inference is concluded to lie that it was not produced inresolution of materially joined issue because it is not favorable to the party possessing it To be sure the adverse inference rule may arse for application in subpoenaed document context and where the document is therewithheld the adverse inference is but strengthenedIndeed the above basic nature of the adverse inferencerule is such that where its predicate lies of record it isunaffected by even a failure of the other party to requestthe production of the suppressed vital document cfAutoWorkers(Gyrodyne Co) v NLRB459 F 2d 1329 13391349 (DC Cir 1972)The Board however has subsequently observed the latter case dealt with an evidentiaryand procedural question viz whether the Board coulddecline to draw an adverse inference without explanationwhere a respondent had refused to comply with theGeneral Counsels subpoena of relevant documentsHedisonMfg Co249NLRB 791 795 fn 18 (1980) Seeand compareProfessionalAirTrafficControllers261NLRB 922 fn 2 (1982) (with theGyrodynecase supra,cited therein) on the necessity for adequacy of a recordshowing to be made on existence and nature of a purported document urged as suppressed under a subpoenato support a negative or adverse inference However asexplicated clearly by the court in theGyrodynecasesupra in appropriate circumstances for adverse inferencerule application it is of no moment what substitute orhow many other subpoenaed documents were producedif the best (there a subpoenaed)one is not 459 F 2d at1335-36 1338The Board s exclusionary rule applicable to a wrongfullywithheld subpoenaed document in contrast doesnot mvovle an adverse inference at all nor an issue ofauthentication of a document though it does affect theadmissibility of a document if its own special circurnstances are shown It rests on entirely different premisesviz of protection of Board processes from abuse and ofachieving a fundamental fairness in evidentiary access ofall parties to vital or best evidence in the proof of theirclaim or defense Thus, when an oppoinent is in possession of vital, or the best documentary evidence andhasrefused toproduce itto a party who has lawfully subpoenaed it and the opponent in possession has thus put theparty initially seeking to use what may well be the bestevidence to support his cause to an unwanted choice ofeither seeking subpoena enforcementwith attendantdelay to obtain the documentary evidence, or to trialelectionwith the purpose of avoidance of delay to offerproof on his cause by secondary,and perhaps leas effecfive evidence the Board s exclusionary rule provides thatthe opponent may not thereafter itself use the same vitalor best documentary evidence nor even offsetting secondary evidence in its own case presentment, albeit thedocumentary evidence in its possession remains unquesboned as the best evidence on the material issue joinedcfBannonMills146NLRB 611 613 fn 4 633-634(1964)American Art Industry166NLRB 943 952(1967) enfd in pertinent point modified and remanded 224DECISIONSOF NATIONALLABOR RELATIONS BOARDon other grounds415 F.2d 1223; 1230 (5th Cir.1969).(The Boardhas provided specific rules governing re-quests for production of material records of the Boardand the General Counsel.See Sec.102.118. The same arenot, however,germane to the issues presented herein.)Even where the material issues are not such as are to be'deemed to involve,or to be readily disposed of by a doc-ument,e.g., as where involving motivation in discharges,where an official of respondent has refused to testifywhen lawfully subpoenaed,not by any inability,or acci-dent, but rather on determination that he has-refusedwillfully,consciously,and intentionally,that individual offi-cialmay be precluded from testifying later as a witnessfor the respondent,though other witness, who have notso refused,are not to be so precluded,HedisonMfg.,supra,249 NLRBat 795.Whether itbe production of adocument or testimony as a witness it is thedeliberate re-fusalto timelyproduce,or testify that is the critical ele-ment of abuse of Board subpoena process, and/or indica-tive of an adversary's intendedtended imposition of an unfairevidentiary disadvantage- upon his'opponent.A subpoena for 'the production of documents generallyreachesalldocuments directed for production under thecontrolof the corporation,orpersonordered toproduce, see 5A Moore,'FederalPractice,45-53 (1981);and in that connection the Board'sRules and Regulationsprovide adequately for a prompt resolution'of any imme-diately perceived real issue that might bear on a party'sability for a full response thereto, as where, inter alia,"the subpoena does not describe with sufficient particu-larity the evidence whose production is required,"BoardRules and Regulations Section102.31(b).Any burden inthe search may and should be likewise preliminarily ad-dresed,and resolved.See and compareOklahoma PressPublishingCo.,327 U.S.186, 208-209,213 (1946), andU.S. v.MortonSaltCo.,338 U.S. 632,653-654(1950).Otherwise,in'-general and as here,the lawful'subpoenaduces tecum process requires and directs the corporation'and/or individual subpoenaed and/or responding to bepresent'withallthe subpoenaed material documents atthe appointed time and place of hearing;' and thereafter,-during,course of hearing,unless subpoena be withdrawn;or be-quashed by me or the NationalLabor'RelationsBoard;or released by me after a compliance that is de-termined due and proper-,seeHedisonMfg. -Co.,supra,249 NLRB at 830;and see generally Board Rules andRegulations Section102.35.Nonetheless,as a practical matter,it frequently occurs,particularly in a case involving voluminous records sub-poenaed,as here,that the production thereunder is oneprogressively scheduled,and/or a subpoena record pro-duction is arranged,by a mutual agreement of the partiesin a prehearing arrangement,one reasonably and volun-tarily reached,and understood.as no less intended to ac-commodate eventual production of all required relevantrecords'at hearing pursuant to the subpoena's directions.it reasonably implies an agreement to be abided by theparties throughout the course of hearing.Itmay be thecase that an opponent'sprehearingexamination of the vo-luminous subpoenaed records can also be arranged be-tween counsel.Indeed,the' general desirability of abovetype arrangements would appear-beyond question, inbeing reasonably encompassed within basic scope of 1980amendment,Rule. 26(f)DiscoveryConference.To besure,these procedures in Board proceedings,towhichFederal Discovery rules(and penalties)generally do notapply,are not without their own potential problems, asthe duration of heated litigation may subsequently simplybreak down the parties'mutual commitment to the onceamicable arrangement they initially entertainedfor pro-'gressive production of relevant documents;or, as here,an issue of factof, and efficacyof an initial(prehearing,or hearing)production of a document in a file earlierproduced pursuant to a subpoena,may later arise. None-theless, in general,these are both desirabletrialproce-dures,generally susceptible to adequate control precau-tions by counsel,and in any evert subject to curativetrial production order on a pressed subpoena,if they goamiss.In my view both,but particularly the actual pre-hearing review of subpoenaed voluminuous records byan opponent, though a wholly voluntary procedure, isboth desirable and practical trial procedure,and one tobe generally encouraged,not discouraged,especiallywith mind to the general absence ofpretrial discovery,,procedures being otherwise available to the parties inBoard proceedings,for paramount desired reasons earlypronounced and long since adhered to by the Board,with approval of the courts.In general, on a call of the party issuing a subpoenafor the production of the documents subpoenaed, theyare to be -forthwith produced at hearing, in reasonablemanner, as here pertinent,as either then regularly main-tained in business(files),or cataloged,if extracted.-It isthe burden of the proponent of documentary evidence toestablish itsmateriality and competence for admissioninto evidence.Itwould seem as readily apparent that it istheultimateburden of the party seeking to claim that asubpoenaed document has been wrongfully refusedtimely production by his opponent in possession, to rea-sonably establish that fact clearly of record.Refusal of adocument may' be made apparenton first simplecall forproduction of a,specific document,and the opponent'srefusal; or become de facto apparent only in examinationof a responding witness in clarification of his return onclass of documents subpoenaed,and when other qualify-ing documents are then identified and further directed tobe produced, and are refused.A demonstrably recalci-trant respondent however is to gain nothing from -a"hare and hound"play. See,and compare 4A Moore'sFederal Practice,¶and particularly at 34-58; andVol. 5A ¶45.03(5), at 45-19; ¶ 45.03(6) at 45-20, 21. Ifthere is thus shown to appear an opponent's refusal of asubpoena qualifying document that may appear vital, orbest evidence,both strong adverse inference may be con-cluded to lie,and that the best evidence,or equivalentsecondary evidence on that material fact,or circum-stance,may be precluded from later receipt on behalf ofthe opponent.There is,however,another category ofsubpoenaed documents viz, that of late surfacing docu-ments, that, in my view, may raise special considerationsand difficulties in any urged automatic application of theabove exclusionary rule. PEOPLE'S TRANSPORTATION SERVICEThus,where an opponent,or a responding custodial,appears initially to have' re-sponded testimonially not with refusal,but with the, ap-pearance of production of all known documents whencalled for,and with uncontroverted testimonial decl"ara-tiori,the production is one that has been'made after rea-sonable and diligent search,itmay be that a later claimmay still arise by that party, 'in good faith,that anothermaterial document has been only recently'discoveredeither because its initial search,though diligent,did not-previously reveal the existence of the document, but anadditional search conducted-for- the same,or other, :docu-ment or purpose has, or,with similar claim that a rele-vant document has surfaced later,being found in mis-placed,misdirected,or unexpected location,in normalcourse of business,and in either event with claim it alsohas been produced as soon as discovered.Of 'course thebona fidesof any such claims may then be' called intoquestion, -and examined as with other issues of fact, andrelated issues must be evaluated on the ultimate showingmade thereon.This is not to say that a subpoenaingpartymust accept-an opponent'searlier summary - thatthe initial search conducted by it was a reasonable ordiligent one,but rather just as reasonable inquiry'by asubpoenaing party may be allowed of a responding cus-todial witness for a record assurance that all utilized doc-uments of the class subpoenaed have been in fact reason-ably identified, and produced in the first' place, the partymay also make reasonable inquiry to establish assuranceof record,particularly on later cause appearing,that, the,response being made,is a result of a diligent and reasona-ble search,as claimed.Related.problems of cost may dis-cretionarily be allowed to be brought forward, and con-sidered at hearing,and resolved along withany.-furtherordered production or search under circumstances ofneed and justice then made apparent.TheGyrodyne case,supra,would appear to confirm clearly that time to be,allowed for productionis in,the end a judicially discre-tionary matter,459 F.2d at 1348.-In regard to late surfacing subpoenaed documents,, thewarrant for an application of the Board's exclusionaryrule, in my view,thus becomes less clear,commensuratewith the presence or absence of a number of other'fac-tors in the case that may affect the establishment of thepredicates on which the rule itself is based,viz, factorsaffecting the clarity of the indication of any Board proc-ess abuse,or that diminish apparent certainty of an in-tended or designed purpose to effect unfair disadvantageto opponent,e.g., as;whennotrevealed by declaration ofa deliberate refusal-to produce,ordevelopedcircum-stances warranting-such conclusion.It -seems to me thatfactors that are to be generally considered here are: theinitial scope and specificity of the subpoena(s) directions;the volume of the records addressed,,and those pro-duced;the nature of the call, or request for production,and the nature and type of prior responses;and any otherfactors of record indicative of an opponent's actual. in-tended compliance with subpoena direction, whether (ashere)there has been voluntary prehearing and hearingresponse,or response to - subsequent ruling on disputethereon;the status of the record showing on claim madeof prior conduct of a reasonable-and diligent search;'the225nature of the explanations offered for any late produc-tion;the point in hearing at which produced;and anyother factors reasonably tending to establish there wasgood faith in adherence-toBoard subpoena.-process,albeit late production. Then, too, it is my view that asubpoenaed -document,once produced to an opponentunder one direction,of a subpoena,isquite properly tobe considered produced under all applicable subpoena(s)directions and/or calls.(2) The evidencebearing on the urged exclusionAt the end of hearing the parties stipulated that priorto the:firstday of the scheduled hearing on-June 15,1981, the General Counsel visited Respondent's premisesand was given some opportunity,pursuant to subpoena(R. Exh.48), to inspect some documents,including somepersonnel'filesof Respondent's employees;and that theGeneral Counsel was not able to complete his inspectionof all the documents furnished him at that time.The par-tiesfurther stipulated (again:limitedly)thatwhen thehearing resumed on November'2, 1981,Respondent pro-vided the General Counsel with some records,includingsome'personnel files,pursuant to subpoena. (G.C. Exh.65(b)). From the limited stipulation,and the record oth-erwise,itwould appear'that there was no joint recordmade of the-filesproduced and inspected pursuant tosubpoena prior to or at hearing.At the'end of hearing,the parties also stipulated as totheir basic contentions,respectively,viz, that Respond-ent's representation.is that all records subpoenaed by theGeneral Counsel were provided on November 2, 1981,and that the General Counsel was given a continuingaccess to the records throughout the remainder of thehearing;and that the General Counsel has representedthat he was not able to review all of the records provid-ed him at that time,that he was not provided a continu-ing access to all the records, that certain subpoenaedrecords, were not produced, and that reserved was anyother record argument to be made on lack of timelinessof a full.production pursuant to subpoena.The latterstipulationswere conditionally, accepted subject to whatis fairly shown from the record as a whole; and with ob-servance that representations to extent in conflict wouldnot be resolved on that basis, but the record as a whole.However, it is apparent at the outset that there was a po-tential or condition inherent for mutual misunderstandingboth as to what was, produced, and what was reviewed,which, in my view,counsel by their. final stipulationshave revealed,if not in the end also acknowledged.In the first 2 days of resumed hearing,November 2and 3, 1981,there clearly is reflected of record that therewas a substantial review of(indefinitely described) com-pany personnel records.(Indeed there were subsequentreviews of,various records,from time to time,for a sub-stantial period thereafter.)The record in such early daysreflects.that , Respondent's, position also was expressedthen to be that,to the extent that the subpoenaed recordswere, -not in the,hearing room, Respondent would makeevery effort to comply with the General Counsel's re-quest-for additional records, ,assuming they came withinthe purview-of. the subpoena.In connection with the 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove party contentions it is observed,generally, that theGeneral Counsel did express concern, as is clearly evi-,1982,over his- then non-continuous access to reviewed documents,e.g.,over-night,etc.While an order for a continuous custody oforiginal documents was not provided,a procedure wasthen adopted and/or directed providing for the extrac-tion of the selected exhibits of potential relevance fromthe reviewed files for copying,premarking,and retentionthroughout hearing.However, it is also to be observedthat there was a prior declaration of concern by Employ-er with regard to occasional calls for documents whichwere not'to be found immediately present in the hearingroom,that such not thereafter be viewed as evidencingan Employer engaged in hiding documents(e.g., a recal-citrant emplooyer engaged in a proverbial"hare andhound"play), but rather(an effect)of counsels' practicalarrangements in the handling of,voluminous records;and, as well,I have noted the General Counsel's clearlystated reservation thereunder that production of relevantdocuments under the subpoena had not been waived (es-sentially)on open issues.Protective ruling on the appar-ent arrangements by counsel for the progressive schedul-ing and handling-of voluminous documents pursuant tothe subpoena was entered of record in ruling.then madethat adverse inference would not'be subsequently drawnfrom failure of a (subpoenaed)document to be found im-mediately present in the hearing room, on a request forsame.It-is in the foregoing general background that I firstlyconclude and find that there was a clear and specific callby the General Counsel made on witness Bruno and/orRespondent Employer,on February 16, 1982, for pro-duction,pursuant to subpoena,of all purported McMa-hon documents of the order(asserted evaluations) in themain presently to be considered.Though Bruno on thatoccasion,had also previously'testified thatMcMahonmust have made comments on some people,Bruno couldnot then give-any specifics;and he also testified that hedid not know if they were maintained or not. On laterdirect inquiry Bruno testified that he had made a produc-tion of all subpoenaed documents that he was aware ofafter-a diligent search, though Bruno specifically re-served at that time that he had not as-yet searched hisown, personal file of memos, which had only recentlycome to his mind,(G.C. Exh.57 series were subsequent-ly produced by-Respondent on April 16; 1982, within.thetime allowed'witness Bruno and Respondent Employerfor a full response on the then solely reserved source (ex-cepting that-based on logs) during a hearing recess thatextended from February 17 to May 4, 1982.)In passing itisobserved that the General Counsel made inquiry ondocuments McMahon may have issued;and Respondentrepresented that all documents in support of its conten-tion thatMcMahon was a supervisor had been turnedover.Witness Norton,who had begun his testimony as a611(c) witness on February 17, 1982, and resumed it onMay 4,thereafter first testified on May 5,1982, that hewas not aware of any evaluations by McMahon otherthan those he(unlike Bruno)had initially testified that hehad seen in'McMahon's logs. However,witness Nortonon 'May 6, 1982, on renewed inquiry, first asserted thatthere were evaluations by McMahon, not yet produced,but only then to immediately request a recess; and there-after,Respondent to offer in explanation that witnessNorton did.not want to say there were not any (more),and with'counsel representation that they had gone over(unspecified) files, andwere not (then)-aware of any;andthat if there were any such evaluations, they would beproduced at following week session to begin May 12,1982.The General Counsel did request production ofany such documents. However, significantly, on May 6,witness Norton, in resumed testimony, testified affirma-tively-even then that all the McMahon evaluations thathe was 'aware of right now had been produced. In hiscontinued testimony on May 12-14, 1982, the subjectwas not againapparently broached of Norton of record,nor of him on July 6, on resumed hearing (following res-olution of interim appeals related to the allowed com-plaint amendment)although there was renewed inquiry'log entries., Nor did Norton otherwise subsequently makeapparent reference to personal awarenessof any addi-tional documented evaluations by McMahon.On July- 7,1982, witness Bruno resumed his 611(c) tes-timony and .confirmed, as noted, that the General Coun-sel'sExhibit 57 series, inclusive of General Counsel's Ex-hibit 57(c) (a purported typed note from McMahon toMayo, but unsigned), were documents found in thereview of his own personal memo file, and earlier pro-duced, within (I find) the time allowed for that addition-al search and production. It is notable in that regardeven now that Bruno also testified at that time(essential-ly) that he was not aware of any other McMahon typednotes (in addition to G.C. Exh. 57(c)). (Although Brunotestified in perhaps ambiguous double negative form thathe didnot knowthat there wasno other example of anymemo or notefromMcMahon that was ever typed,Bruno then testified affirmatively that he did nothaveany recollection of any otherMcMahon typed memo.)However, at this time, Respondent did produce anotherdocument' (R. Exh. 24, initially marked G.C. Exh. 58 foridentification, but not offered by the General Counselwhen McMahon disavowed any knowledge of it.) Thedocument, subsequently remarked as Respondent's Ex-hibit 24, is a purported 'copy of a handwritten memo ofBruno to a"Joe," calling for certain evaluations 'and rec-ommendations on Bristol employee' HarryWitt, theoriginal of which Bruno has later testified was given toJoe McMahon._Prior to Respondent's offer, the General Counsel hadobjected to receipt of Respondent's Exhibit 24 with con-tention that it had not been timely produced. Respondentcross-contended: that it was not aware of the existence ofthis document at time of its earlier productions;and oth-erwise generally that it had hundreds upon hundreds ofemployees pass through its employment; that it believedithad produced 99.5 percent of McMahon-related docu-ments; declaringthough there may be others,itdid notknow that;and argued generally that it should not be pre-cluded from introduction of 'documents relating toMcMahon.The dispositive circumstane herewould PEOPLE'S TRANSPORTATION SERVICE227appear to be that Brunotestifiedat the,time of produc-tion of this document on July 7, 1982, with. sufficiency toeven then' support admission of Respondent's Exhibit-24as a late surfacing document,'but one reasonably timelyproduced upon recent discovery, in then testifyingini-tiallythat the document was one rcently. found by Brunoin'his late- June inspection of a certain maintenance fileviewed -for a purpose unrelated to this hearing, viz, in his'preparation for a then- scheduled maintenanceseminar.However, subsequently Bruno would also later testify 'in-consistently therewith that Respondent's Exhibit 24 wasfound in his memo file, discussed infra. In my view, Re-spondent'sExhibit '24was clearly initially admissible,with credibility thereof to be ultimately determined onthe basis of the entire record. It - is observed further inpassing that the General Counsel began his direct exami-nation of McMahon that same day, July,7, 1982.The real dispute centers more -pointedly on even latersurfacing documents viz, -Respondent's Ex'hs. 6, 10, 11,12,- and 13), all typed documents, 'purportedly authoredby McMahon, but all unsigned; and with the issue initial-ly developed of record in regard to Respondent's Exhs. 6 'and 10. The dispute thus first arose of record on August27,1982,duringRespondent's cross-examination - ofMcMahon -with regard- to Respondent's Exh. 6. Respond-ent'sExh. 6 (in general) is a credit card control 'formwhich accompanied delivery' of a credit card to a driver-in the -field. Essentially, it is-to be signed by the driveracknowledging receipt of the card, and provides'- thedriver' certain instructions about subsequent use of -thecard.Respondent'sExh. 6 bears Kalamazoo driverVerro's signature, and date of October -19, 1980. Theprinted content was, not prepared by McMahon. Theform's use is ministerial in nature; and Respondent's -Exh.6, at best, - was clearly of isolated, occurrence, discussedinfra. It is only presently observed further that it bears as -typed. (but unsigned), name of originatory "J. McMahon."On that occasion McMahon testified that he had not seenRespondent's Exh. 6 in. that form. While' acknowledginghe had- reported other credit card expirations to Mayo,and, had discussion, thereon with Mayo, McMahon initial-:ly denied any memory that he could mail credit card au-thorizations to employees under his-signature.The General Counsel objected toany futurereceipt ofRespondent's Exh. 6 on the basis it otherwise was a doc-ument that had been timely produced pursuant to sub-poena request. Respondent then represented that "thisVerro document was contained in the Verro personnelfile,a file that Employer first asserted was earlier pro-duced to and reviewed by.the'General Counsel, and thatitwas available to, the General Counsel for production at'resumed hearing (but not -requested).Respondent thengenerally advised further that there were between : four toseven such documents it intended to introducefrom filesearlier made available to the General Counsel.At time of Respondent's (cross-examination) inquiry ofMcMahon in regard to Respondent's Exh. 6 and declara-tion about the. existence of, certain- other similar suchdocuments, -there was no -clear, claim by Employer ap-pearing of' record that these documents also were'. butonly recently discovered, and brought immediately totheHowever, neither didthe General Counsel then request an immediate produc--tidn of them, or seek definitive clarification of record asto the timing of their discovery.Nor did the GeneralCounsel seek interruption of McMahon's testimony and re-sumption of examination of Respondent's witness on thethen declared existence of 'other documents (R. Exhs. 10,'11,12, and 13).Inecessrily conclude and find that theGeneral Counsel elected not to seek' to minimize 'any po-tential- disadvantage -arising from late surfacing of thesedocuments from which position he may then have urgedand -offered showing of any real prejudice remaining tothe'presentment of his case. Rather, although reflectionof counsel as. to the produceability of these documentseven at that juncture was initially raised for-their consid-eration,Respondent' continued its contention (from aseemingly urged aggrieved belief) that the documentshad been contained in certain files already earlier pro-duced, and wereignoredby the General Counsel; and theGeneral Counsel contended the document was not in any 'filehe had reviewed. In light of the General Counsel'sfailure to immediately call for production of these docu-ments, and"request immediate further examination of Re-spondent's witnesses on these documents, or pursue iden-tification and clarification of when first discovered, theGeneral Counsel appeared to adopt similar adamant posi-tion the documents were automatically and preclusivelynot. admissible because there was not a timely productionpursuant to the subpoena direction, and earlier hearingcall.On October 6, -during the General Counsel's exami-nation of Mayo as a 611(c) witness, following Mayo tes-tifying as to a conversation with McMahon concerningMcMahon's displeasure with Verro, Mayo then testifiedthatMcMahon thereafter wrote a letter to Castallano di-recting Castallano to relieve Verro (under circumstancesto be reviewed infra); that Mayo saw the letter (R. Exh.10); and only that it would be onenormallymaintained inthe personnel records of Respondent. On that occasionthe General Counsel.did- ask to see the, document; Re-spondent's Exh..10 was then produced on the GeneralCounsel's request; and objection was placed also to itssubsequent, use, at trial as a document not timely pro-duced pursuant to the subpoena.Respondent contended that Respondent's Exhibit 10was one, of- the documents it had earlier declared (onAugust 27); that it was also found in the Verro file, thesame file it claimed was' previously turned over to theGeneral Counsel- for inspection. The General Counsel inturn contended it was not contained in any file turnedover, exhorting it to be inconceivable that the GeneralCounsel'.could have overlooked such a material docu-ment ina postal driver, while driver files produced at (November -2, 1981) hearing'were all courier driver files. Respondentthen advanced, in response to the General Counsel's lastcontention, a further contention that,pursuant to subpoe-na,the-General Counsel had; reviewed some 200 -to 300personnel files at Respondent's place 'of business' prior tocommencement -of 'hearing (or November 2 resumption),that all files subsequently requested 'by the GeneralCounsel-to be produced- at hearing were produced; that 228DECISIONS` OF NATIONAL LABOR RELATIONS BOARDas the General Counsel's case unfolded, it had opened upother,areas to Respondent's defenses;and that in its ownsubsequent review of those same files, earlier claimed re-viewed by the General Counsel, these documents werefound by Respondent.On this record, it is unclear exactly when Employerdiscovered these documents,though Bruno's testimonyof July 7,1982,would appear,short of undeclaredmental reservation,more to indicate it wassome timethereafter(and thus also after McMahon direct examina-tion had already begun).Bruno has otherwise testifiedthat he found Respondent's Exh. 11 in postal driverRobert Lacey's file, only some time (indefinite) after thehearing commenced;and that he had not seen that docu-ment before that time.Bruno also testified that he foundRespondent's Exhibit 10 in the Verro file (which alsocontained R. Exh. 6). However, Bruno testified that hefound Respondent'sExhibits 12 and 13 in his memo file,which the-General Counsel immediately. observed wasinconsistent with any urged prior production of person-nel files to him for inspection. Mayo's subsequent alterna-tive testimony of placement of Respondent'sExhibits 12and 13 in such personnel files, though supportive of ad-mission if selectively credited,does raise its own credibil-ity questions more appropriately discussed infra.It is the General Counsel's basic contention that theissue of Employer's response to the subpoena's directedproduction of documents (at hearing) should be resolvedsolelywithin the confines of the record subsequentlymade, viz, on the showing the General Counsel has madeof specific request (or call) for the production of docu-mentsby Employer pursuant to the subpoena, and thetimeliness in relation thereto of Respondent Employer'sactualproduction of the subpoenaed documents asshown in the record.In general I agree. However, to theextent the General Counsel's broad argument appears toencompass contention that the parties'voluntary arrange-ment- for a pretrial production and review of records, orclaim of actual hearing production, is not a matter cogni-zable by me or the Board in consideration of a subse-quent request by the General Counsel for application ofthe Board's exclusionary rule on late surfacing subpoe-naed documents,I do not so broadly agree,particularlyunder the unique circumstances of this case.In the samevein,to the extent that Respondent may be viewed tohave now advancedargumentin brief that would in anyway import(e.g., apart form claim of earlier production,recent discovery, or other circumstance indicative ofnonwillful delay in production) that it may, withimpuni-ty, consciously elect on its own when a document, onproper subpoena call, is to be produced,e.g., so long asitbe produced during the opponent'scase-in-chief, Iwould clearly disagree and conclude such if actuallyshown by the facts to be the case it would be instance ofwillful refusal to timely produce.However, to the extentthat the Respondent has only urged that the documentswere declared and produced during the General Coun-sel's case for consideration should its basic reliance on aprior claim of production be improvident, e.g., fail,eitheron evidence presented and/or credited, that, it seems tome presents another cognizable matter.Analysis ofthe Exclusionary IssuesRespondent here does not claim, .nor clearly was itbeyond the Board's lawful subpoena process, cf.Oklaho-ma Press Publishing Co. v.Walling,supra; nor has. Re-spondent sought to defend any,untimely, production ofinstant considered documents on basis the subpoena di-rection for.their.production was unclear or burdensome.To the contrary, Responent has sought to explain thelate surfacing with a contention that,the documents wereonly subsequently found by Respondent;. and after therewas a prior production, withsome,.albeit not whollyconsistent, or convincing evidence offered in support ofthese contentions.In final analysis of the record showingon prior and hearing productions,I remain unpersuadedthat the General Counsel has established either that Re-spondent directly refused to produce these-documents, orthat circumstances appearing of record-warrant that con-clusion.I reach that conclusion by addressment of thetwo basic questions prefatory to an application of the ex-clusionary rule as I understand-them, viz, has there beenshown to have been an abuse of Board subpoena processor intended disadvantage to opponent by a willful refusalto timely produce subpoenaed documents. ' - -In addition to the now evidenced prehearing and hear-ing production of voluminous records considered above,and the reviewed periodic testimony of Bruno' andNorton as to Respondent's full productions of such docu-ments,Respondent-Employer has additionally pointedout, and I ; find not only-that it had produced literallythousands.of documents pursuant to the various direc-tions of the subpoena(s) lawfully served upon it-by theGeneral Counsel, but also I find that- it essentially pro-duced other certain documents directed after in camerainspection,upon adverse ruling on certain of its objec-tions,and still other documents(later subpoenaed) fol-lowing adverse ruling on a petitionto revoke. The Gen-eralCounsel does not dispute Respondent'sadditionalclaim that all the questioned documents were producedduring the General Counsel's extended case-in-chief; andit.is clear the documents were so produced.In general,this is not a background conducive to-finding there wasa willfulrefusal to produce,particularlywhere there isno clear or direct refusal to produce such documents de-clared of record.Setting aside the difficulties attendantto all unsigned documents,what the issue of contendedabuse of Board subpoena process comes down to is es-sentially,from the General Counsel's:vantage point,whether passage of time from the General Counsel'sFebruary 16, 1982 request, to August 27 Employer's dec-laration,warrants that conclusion.However, even thenBruno's testimony-on the state -of this record has addi-tionally indicated that he was not aware of any addition-alMcMahon-typed memos as of July 7, 1982. Whilethere remains a lackof clarityas to exactly when these-documents were otherwise discovered e.g.,' as betweenBruno's testimonyof July 7 and the August 27, 1982record declaration of their existence and it would havebeen in my view unquestionably more appropriate if thatfact did clearly appear of recordin-connection with therelated consideration of any intended disadvantage to theGeneral Counsel, it is to be observed that offsetting any .PEOPLE'S TRANSPORTATION SERVICE229intended disadvantage is the fact that McMahon's directexamination had already commenced at the time ofrecent Bruno testimony that he had no recollection ofother typed McMahon memo (which I view applicableto, or reasonably encompassing if not R. Exh. 6, surelyR. Exhs. 10, 11, 12, and 13); and further, when the exist-ence of these additional documents were first clearly de-clared of record (albeit then generally) the GeneralCounsel neither requested an immediate production ofthem, nor sought interruption of McMahon's testimony,or resumption of 611(c)examinationof witnesses Brunoand/or Norton thereon, or to minimize disadvantage, orestablish nonrecentnessof their discovery. That late sur-facing, but otherwise explainable and credible, evidencemay adversely affect a party's position is not the issue.Rather, the issue is whether the circumstances that maybe established with regard to late surfacing documentsreveals earlierwillfulrefusal to produce, or intended dis-advantage, and hence prejudice t to the subpoenaingparty. Under the circumstances of this case, in agreement-with Respondent; I am not persuaded either has beenshown.Finally, as becomes apparent infra, there are serious in-consistencies in Respondent's testimony in regard to cer-tainof these documents. However, considerations of'evaluationof late surfacing documents as proof, as withrelated considerations of- unsigned documents once ad-mitted, it seems to me,raise issues soundingnot as, toreview ofinitialadmissibility of the document, but over-all,or ultimatelyshown credibility of the testimony ofthe producer, and to the related weight-to be eventuallyattached to a document, with the evaluation of it asproof to be made ultimately in the light of the entire evi-dence of record. See additionally generally 1 Wigmore,Evidence §12(2) at 299; § 29 at 411:(3) The documents in evidence- -The first group of five questioned documents purport-edly ascribed to McMahon are composed of threetypednotes reporting certain employee complaint, or conductwith aspects of arguable evaluative and/or recommenda-torycomment; a fourth beinga typeddischargememo/letter to D.C. employee Robert Lacey; and lastly,thetypedmemo to Castallano directing discharge ofKalamazoopart-time driver Verro. Each of the threetyped notes is addressed,to Ken (Mayo), with two of thenotes(with dates of January 6 and 9, 1981, respectively)bearing typed appearance as being authorized by a"Joe," and with the third note undated similarly so, but(with date of December 15) and the Verro discharge di-rective memo to Castallano (with date of December 16)are each with typed appearance of originator being "J.McMahon" (similar to R. Exh. 6). Neither of the twodischarge memo/letters was implemented- or effectuatedwith an immediate discharge of the named employee.Neither memo/letter was ever sent, under circumstancesto be addressed infra. Lacey subsequently terminatedabout January 19, 1981; and Verro was not dischargeduntil some time much' later after McMahon's termination(at least), afterMarch 10, by Mayo.None of the above documents-contain McMahon's per-sonal signature or initials. Neither do they bear any otheridentifying- personalmark _ of McMahon. Although thenote with typed initials "J. M." is undated, its assertedcircumstances would indicate its generation about Janu-ary 10-12, 1981, thus indicative of different typed initialuse purportedly. byMcMahon within but' few days.McMahon however has testified that when he signed hisinitials itwas usually "J. McM." and the only evidenceof written use of initials by McMahon offered in thisentire record supports McMahon. Some of the memos ofRespondent's witnesses in evidence are also unsigned orinitialedby them but, unlike them, no signed memo,letter, note of McMahon is of record, though Mayo hadindicated he had seen such initialed. McMahon signed hisapplication "Joseph McMahon." Nonetheless it is urged'by Respondent that, based `on Bruno's and Mayo's testi-mony in regard to their knowledge of each of these doc-uments, it has been sufficiently established by credibleevidence (including all surrounding circumstances) towarrant finding that these documents, were authored byMcMahon. McMahon, for his part, has not only categor-ically denied that he authorized any of them, he has fur-ther testified that he had 'never even seen any of themprior to this hearing.Capsulizing relevant Mayo background testimony, as a614(c) witness Mayo had generally acknowledgedinitial-ly that he executed the written evaluation paperwork forTSI employees; and that he ^ handledallthe paperworkrecording of any personnel matters that went into TSIpersonnel files. It was he who had handled written com-munications to the local supervisors; and in regard to ter-mination, he had testified, 'at one point, that-he (at least)believed. that it was he who wrote all the letters; or hadphone called the terminations of TSI employees. Other-wiseMayo has testified that he might personally onlyorally warn an employee, but that if he typed a warning,itwent into the employee's file. Mayo further testifiedthat he did so on those matters that happened'during theday in his personal experience; and in regard to nightmatters,he recorded them also, based on what McMahontold him about the situation..Not to be overlooked is hisconfirmation that Bruno earlier (essentially) instructedhim to change his approach to be better able to evaluatethe performance of McMahon. Mayo also testified that itwas his practice to report any outstanding problem toBruno (occasionally Norton); and that hecommunicatedproblems, indicating whatMcMahon either did or did notdo in solving problems;and thathe told Bruno what correc-tive actionMcMahon took, and what further, action Mayotook;and finally that the continuing problems indicatedtoMayo that McMahon not only could not accept addi-tional responsibility, he was failing in the responsibilityhe already. had. The above is certainly background thatwould be supportive of instance of Mayo's memorializa-tion of McMahon reported incident.Mayo has testified that he never told McMahon thathe wanted a' particular driver terminated by McMahon,that he recalled; and Mayo also did not then believe thatMcMahon had actually discharged anyone. Mayo alsocould not say he ever told McMahon to issue a written 230DECISIONSOF NATIONALLABOR RELATIONS BOARDwarning to' a particular driver that had performed an ir-regularity on McMahon's shift; and he did not know ifMcMahon' had ever issued a written warning note. Thewarranted general finding that in fact Mayo had far andawayregularlyissuedwrittenwarnings, and had disci-plined and'discharged employees for conduct occurringon McMahon's shiftthroughout McMahon'stenure,has al-ready been 'earlier noted.-Mayo, however, has testifiedthat there were occasions when McMahon indicated toMayo he had problems with employees on his shift; thatMayo had- on occasion asked McMahon what McMahonwanted to do about an incident, but had basically left itinMcMahon's hands; and "that on an occasion he toldMcMahon'that McMahon was the one who had to dealMcMahon,'do whatever you think you have to do.Al-thoughMayo could not recall evertellingMcMahonspecifically to issue a written warning, he'did recall cau-tioning McMahon many times that he thought McMahonwas losing control of 'certain named people, and not to,let it happen.In contrast, McMahon testifiedin general, thatMayo's.instruction to him was' to report the facts; that Mayoalways wanted to know the facts, and not necessarilyMcMahon's opinions; and that Mayo never asked for his(discipline)opinionon an employee's performance. -McMahon also testified that no one ever instructed himthat he had control over people in the field; and collater-ally, thatMayo had never discussed McMahon's losingcontrol of people in the field. McMahon hascategoricallydenied that Mayo ever told him to do whatever he (McMa-hon) thought he had to do in discipline of employees, or tohandle such personnel matters.McMahon has testified thatBruno never told him to discipline a particular employee,but that he had heard Bruno tell Mayo to do it.In regard to typing documents generally,McMahontestified that with an- exception of certain partially typed(and thereafter mimeographed) forms-which he had pre-pared and later used as format in making fuel and/ortruck mileage reports for Bowen and/or Bruno Sr.-," thathe had always printed in 'performing his (written) work.McMahon otherwise testified that he had always hand-printed the notes which he has acknowledged that he didoccasionally leave for Mayo, when he did not anticipateseeingMayo on the following morning to discuss amatter. - AlthoughMayo has confirmed that McMahonrarely used the typewriter for notes, Mayo has nonethe-less testified' that he believedMcMahon had left himtyped notes estimating (unsuredly) about 8 to 10, or adozen times. McMahon has testified in rebuttal that hehad never sent a typewritten document' to Mayo, or toany other manager. (Fuel mileage entries on his typed-form reportswere madeby hand.) None other than theabove five documents (six including i-6) has been pro-duced. It is warranted to be presently concluded that, attime of hearing, no additional typed document or noteexisted (whether described as signed, initialed, or not).Ib.The notes(1) The payroll problem note of January 6, 1981The first such note as to which Bruno has testified wasGeneral Counsel's Exhibit 57(c), dated January 6, 1981,which provides, explicitly:,Ken,Some of my drivers think they have been cheated.out of some hours. I can't figure out what's wrongexcept for holiday screwups. If we don't straightenthem out they will all quit on me.JoeAs a 611(c) witness Bruno testified that this particulardocument was found by him in his personal memo file. Areview" of that particular source was timely reserved inearlier (February 16, 1982) Bruno's testimony-,for a fur-ther response 'on documents subpoenaed by the GeneralCounsel. This document, along with others (viz, in theG.C. Exh. 57 series), was produced on April 16, 1982,for the General Counsel during a long hearing recess,with more than adequate time allowed" for ..a completereview of that source. At first Bruno testified that he didnot recall how he got this particular note, though later,as witnessfor Respondent, he has acknowledged that hemust have gotten the note from Mayo. Bruno regularlymaintainedMcMahon'sfileathis desk, as"Bruno didwith supervisors' andother individuals he had a specialinterest in.As a 611(c) witness Bruno could not recallwhy this note was not placed in McMahon's file (e.g., ifMcMahon was author, and the content of the note asperceived by Bruno revealed McMahon's deficiency).Indeed, the note also bears Bruno's personal handwrittennotation thereon, "Ridiculous/Is this the way he takescharge." Bruno's recollection was he had placed his no-tation on the'note at time of receipt of the document. Inthat regard,'other similar Bruno-added comments aboundthroughout McMahon's event log, the record reflecting'however that all such comments were added there byBruno some time after McMahon was discharged, and aslikely after the charge was filed, and prior to Bruno'sawarenessthat the logs would become exhibits in thisproceeding. (The substance of all such commentsin thelogswere excluded by agreement of the parties from con=sideration as evidence herein, but not the note-'on G.C.Exh. 57(c).)It is clear of record that Bruno, on the occasion of tes-tifying about the General Counsel's Exhibit 57(c), alsotestified in regard to other typed documents and verysignificantly so, essentially and' respectively that,at thispoint he was'not aware, or he did notrecall ifhe had everseen any other memo of McMahon typed.The fording ap-pears, thus, as one wholly warranted to be-made at thisjuncture that there were no additional typed McMahondocuments that were to be found in Bruno's personalmemo file at the time of his allowed review, and Aprilproduction; and as well, none seemingly known as of hisnext July 7, 1982 testimony on General Counsel's Exhibit57(c).- PEOPLE S TRANSPORTATION SERVICEThe note is dated January 6 1981 (a Tuesday) Mayorelated that the note was on his desk that he subsequently put it on Bruno s desk and Mayo also testifiedthat Bruno then came to Mayo put the note back onMayo s desk and saidYou know I can t believe thishe s dust not taking chargeMayo s testimony would thussupport inference that Bruno at least then held that viewand support Bruno s recollection of also then make corresponding entry on the document in response to it attime of his receipt of the document from Mayo (However such a finding would then appear incongruous with aBruno asserted predetermination (earlier in December)thatMcMahon was not going to remain in the TSI job inany event because he had held Bruno up) According toMayo Mayo then repliedWell that s why I wanted togive it to you to alert you to another potential problem(Mayo s testimony is that he had already alertedBruno to a McMahon problem with Stradley discussedinfra)Mayo has otherwise related that it seems he received the note a day or two later, though it is unclear inreference from whom he then received it especiallygiven Tuesday occurrence On other occasion Mayo hasrelated that he asked McMahon to be more specificwhenhe saidthatsome of my drivers think that they havebeen cheated out of some hoursvizwho the driverwas and what the driver felt was owed so they couldcompare schedule and payrollWhether it be concludedthatMayo s above testimony was structured or thatBruno s and Mayo s testimony combined would supportinference of McMahon s authorship if undemed the factisMcMahon has denied authorship and this evidence offenng does not persuade in the end as an unsigned butMcMahon authored document to the contrary(2) The evidence regarding the payroll problemsBruno relates that there was a lot of discussion at thistime about the lack of control of hours actually beingworked by the drivers particularly in regard to theproblems arising in the Christmas rush period and withmany schedule changes and that it all came to a headwhen after Christmas the drivers got the big paychecksbut found the hours they worked did not figure Although acknowledging that some employees may havethought otherwise Bruno explains that there simply hadnot been adequate planning and that the drivers hadcalled in their hours and no one had verified themBruno has acknowledged that he was sure some driverswere underpaid and as well asserts others were overpaid in this period I essentially credit Bruno in theabove and I find that there was a significant problem inpayroll in January with ramifications inter alia at Chicago and Harrisburg and I further find that there waslikely considerable discussion between Bruno and Mayothroughout January in sifting out the payroll problemsMayo s memo to Bruno of January 19 (supra) corroborates serious payroll problems were reportedly continuing on McMahon s shift even at that timeMayo s view was that the payroll problems at this timewere common because of the tabulating system then inplaceCompilation of hours worked were being made upby him from the hours worked by an individual as theyappeared on a master schedule, which compilation was231then turned into Bruno for his review and phone in toEmployers computer payroll serviceAccording toMayo s recollection they instituted a schedule check byJanuary 16 1981 and by the second week payroll problems virtually disappearedMayo s recollection of thatsystem check was that all changes were to be entered inthe weekly/master schedule of work hours and driversmaintained in the Red Book If a driver report was received by a dispatcher in off hours it was recorded onpaper and the paper placed in the Red Book for laterentryMayo s plan was that as long as an accurateupkeep of the master schedule was maintained it couldbe anticipated payroll preparation therefrom would beaccurateAccording to Mayo McMahon had access tothe Red Book and Mayo has asserted that McMahonhad entered such changes in the schedule in the RedBook Mayo has relatedly testified that if a driver called(e gwith a payroll question) all McMahon had to dowas take out the master schedule check the hours off tothe driver calling (if needed) ask and/or check who hadreceived credit and thereafter make any appropriate entries on the schedule necessary to straighten it outMcMahon has acknowledged that there were occasionswhen he told Mayo that some drivers felt their paycheckswere wrongHowever McMahon has otherwise deniedhe ever made payroll change/hours entries in the RedBook or had any instruction to straighten the payrollmatters out It is too well evidenced that he regularly recorded driver changes in his log and no documentaryevidence offered otherwise Bruno did not assert thatMcMahon handled payroll matters and Mayo has acknowledged generally that he could not say McMahonhad ever doneanypayroll tabulating In the aboveregard I fully credit McMahon and Bruno also inregard to the corrective system set in place that eventually cured the problem I do not credit Bruno s generalassertion thatMcMahon was responsible for drivermorale and thus responsible to cure payroll problemsBrunowho was primarily involved in payroll andbenefits testified that he pushed a system that involved alocalmanager(adding where there was one) essentiallyverifying the hours with the employee, before the hourswere to be called in The record reflects that field supervisors (whom Bruno used interchangeably with managers) and/or certain lead drivers collected time and mileage reports from drivers In that connectionitmay againbe cross noted that beginning in early February, Mannwas sent off and on to Chicago when Employer foundout it could not get along without a replacement for Castallano thus likely continuing until permanentmanagerCobb was employed in March 1981 It also appears generally that Mayo about this time stopped his involvementwith compiling payroll and it was turned over to a clerkwho no doubt at that time received a local managers orIfind lead driver s clearance of payroll hours alreadychecked with local drivers Olin was already back inD C by mid January 1981 and Lawrence was alwaysthere I am convinced Uglow handled time reports onthe Harrisburg run and presumbly continued to do sounder the above altered procedure, and Witt in Bristol,likely as well 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn summary,there is no question that driver payrollcomplaints had become widespread and prominent inearly January,and continued well through January. It'isnotable that McMahon apparently does not enter a spe-cific denial of discussion with Mayo on the specific com-plaints of drivers who felt they were cheated,which wasfirst reported in the log on October 31, and which as anongoing problem is essentially furhter confirmed byMayo'sJanuary'19, 1981 memo to Bruno(G.C. Exh.At. least this much is thus presently to be conclud-ed and found.McMahon had discussions with Mayo' re-porting employees had payroll problems that were seri-ous as drivers felt they were being"cheated,but he did-not have a present understanding he had been given anyresponsibility for these in payroll, or was to take uponhimself to solve(understandably so, as payroll was clear-ly handled in fact,on this record, by others),but ratherhe was-only to-report the problems as they came to him,with or without observation,or suggestion.However,the testimonial evidence of record-isunconvincing thatany comment or suggestion he may have made was innature an effective recommendation-or management somuch as-itwas(inmy.view)reporting driver, pay com-plaints he received to the managers who were actuallyhandling such- matters. -It would appear probable thatMcMahon in doing so-may have told Mayo(essentially)that the drivers'complaints on payroll were serious, as inthe form ofagain,offering a remark that some of thedrivers felt they were being cheated and, inferentially, ifsomething was not done about it,driverswould quit.The present findings are made on the basis of the weightof interrelated supporting credible testimony of the wit-nesses on this problem shown.existing at the time, butnot with reliance on the questioned document,certainlynot as an established McMahon-authored document. Theconnection of McMahon authorship is not made on theweight of credible evidence.There was no evidence ofexecution observance,nor direct and convincing circum-stantial evidence of discovery,or clear evidence of sub-sequent admission of authorship.To the contrary,McMahon has denied the same in much more convincingand supported fashion,and the fact-is the document isnot signed.Neither is it effectively shown that the con-tent of the note was the exclusive knowledge of McMa-hon,who has affirmatively acknowledged making re-ports on driver complaints on pay shortages,and notdenied making other related comments attributed to himby Mayo,but denied authorship of the document. IcreditMcMahon.(3) Bruno's note on Witt,Although not a purported McMahon-authored docu-ment, it is convenient to'address Respondent'sExhibit 24at this juncture.Bruno in hislatertestimony,as-Respond-ent'switness, inconsistently testified that this documentwas also found in a file of correspondence in which helumps everything.It is clear of record that Respondent'sExhibit 24 was not simultaneously produced with theGeneral Counsel 57 documents found in Bruno's memofile. In that regard, Bruno had initially testified when thisnote was first produced,that it had been found(recentlydiscovered) in'a, maintenance filemaintained by hisfather,Bruno Sr.,on an occasion(June 1982) : whenBruno was preparing for a regular.company maintenanceseminar.Respondent Exhibit 24,with date of January 8-1981, is in form a handwritten note by Bruno.addressedto "Joe,"and in substance appears to reflect a Brunoconcern over a suspicion(Bristol lead driver.Harry Wittwas abusing equipment),with reference to report. ofWitt's earlier opting to-have a frozen truck pulled with achain;.and - the memo notably containing a request to"Joe," the addressee,"Please make your evaluations &recommendations."McMahon testified in rebuttal he alsonever saw or received this note.McMahon'sevent log- contains a related and self-ex-plicatory entry on January 5, 1981 (Monday).The entryessentially records a Witt,report at 5:45 a.m.from Camp-bell'sT/S (a driver terminus)that a truck froze up; andrelatesWitt had already"made contact with Ponderosa (anarea "towing vendor frequently used by Respondent) andapparentlywith the assigned driver Singleton. Theywere going to try to start it by pulling it with a chain. Inthe local Bristol operation a majority of. trips started at5:45 a.m.McMahon there reported he had let Witthandle it; and that Witt was keeping in regular contact.(There is another later instance of record on February 3,1981,where a vendor- mechanic was sent with a.Mopardriver to such a disabled truck.)Bruno has testified that his-knowledge of the memo in-cident came from Bruno Sr.,not McMahon's-log; and heotherwise could not attest his note referred to the Janu-ary 5 log incident,though it would appear most likely- itdid.Even more notably,Bruno testified that Bruno, Sr.told Bruno that Witt was pulling the truckaround on hisown,clearly contrary to McMahon's log entry. Brunoinitially testified that he- had no record of McMahon'ssubsequent evaluations or recommendations thereon; andasRespondent's witness at first related that McMahondid not-get back to him,though then registering immedi-ate unsuredness.There was no inquiry by Bruno thereon.In light of the nature of McMahon's log entry of timelycall from Witt and his report of contact of vendor, andkeeping-McMahon informed,etc., -McMahon'sdenialthat he ever saw, received,or spoke about the note, norhad made any-evaluation or recommendation on " Witt,and Bruno's initial testimony there was no subsequentreport or inquiry by him,I do not credit Bruno's rebuttalassertions,thatWitt had just acted without calling in; orthatMcMahon had orally responded-to the Bruno noteeither the following day,or some time later, that heagreed, and would- watch Witt thereafter. -There is clearconflict-in ultimate Bruno testimony of record-about thediscovery source of this document.His testimony aboutits circumstances and followup is unconvincing. In con-trast,McMahon's testimony thereon was consistent, andsupported. I' creditMcMahon'sdenials about Respond-ent's Exhibit 24. It is concluded and found on weight ofabove'evidence that to whomever this note,may havebeen sent(if-actually ever to anyone for action), it wasnot sent or given to McMahon,-as Bruno asserted. PEOPLE'S TRANSPORTATION SERVICE(4) The Strang breakdown note of January 9, 1981;and the (undated) Pittman noteThe remaining two typed notes (R. Exhs. 12 and 13)are more conveniently addressed together to accommo-hibit 12 (undated) provides:KenPittman screwed me up yesterday. I had to getbryon [sic] to run his route. I don't believe his ex-cuses. I think the other guys are covering for him.The next time he is late I want to fire -him. What doyou think?J.M.Respondent's. Exhibit 13 (dated January 9, 1981) _ pro-vides:KenStrang broke down . tonight. I think he broke thefuel line on purpose. 'He is always. talking aboutcrazy-things. I wouldn't put anything past him.Joe'At the outset it must be noted that, when initially calledas a 611(c) witness (and testifying about G.C. Exh. 57(c),as above noted), Bruno did not then 'testify to anypresent awareness on his part of either Respondent's Ex-hibits 12 or 13 as typed notes to be also ascribed toMcMahon. As a , subsequent witness for Respondent,Bruno testified that he. had seen the Pittman note sometime- duringMcMahon's employ, though he could notthen say when, nor did he describe the circumstances.Bruno has testified that he did discuss Pittman's situation'with McMahon, but could not say he had discussed thedocument with McMahon; and Bruno did not recallMcMahon's_useof initials "J.M." on any' other docu-ment. No other support for any such usage was ever pro-duced.When asked the direct question if he knew whohad authored this document (R. Exh. 12), Bruno re-sponded limitedly that he could only ' assume it wasMcMahon. Bruno has testified that he,againdid not putthis document in McMahon's file, but then asserted thathe put it in his own file; and, specifically, Bruno furthertestified that the document wasfoundin his above memofile.Bruno has similarly testified that Respondent's Ex-hibit 13 was alsofoundin his memo file. There is thusserious inconsistency of such Bruno testimony with hisearlier - testimony given- in connection. withGeneralCounsel'sExhibit 57(c).Moreover, his' testimony, iswholly inconsistent with Mayo testimony thereon, nextconsidered, which upon close analysis itself is none tooconvincingly clear on document location, authorship, orpurpose.Mayo has generally recalled Respondent's Exhibits 12and 13 astyped notes that McMahon left with him. Al-though later to assert-that he placed the document(s) inpersonnel files,Mayo had first testified,semi-paradoxical-ly, though perhaps only the more revealingly as to otherpotential location, and inferentially the nature of the doc-233uments beingother than what they might appear on theirface to be, and suggestive of explanation for their latesurfacing, thatMayo couldhaveput them under a blotter,or in the personnel files. (Presumably the blotter refer-enced was one to be found on Mayo's desk.) Mayo didnot otherwise testify in further explanation of occasionfor his retention of documents under his blotter, ratherthan in TSI-identified Respondent's Exhibit 12 as a docu-ment found on his desk. Although Mayo has related hesubsequentlydiscussed itwithMcMahon, and thatMcMahon indicated he typed it, Mayo does not specifythe base of that indication. In other testimony, Mayo hasrelated anoccasion when he came to work that McMa-honsaid,"Pittman screwedme again lastnight."Mayo'sversion of the conversation that then followed is thatMayo first inquired of McMahon what had happened,asking if Pittman did not show, with McMahon affirmingthat Pittman had not- shown. Mayo thensaid,"It'sahabit,isn't it," and received- McMahon affirmance. --Ac-cording to Mayo ,he then asked McMahon, "What doyou think we ought to do," and Mayo has McMahonreply,"I think we ought to fire him."Mayo then said,"OK, I agree with you." As Respondent's witnessMayotestified thatMcMahon terminated Pittman,and otherwiseatthistimetestified that,with that exception,Mayo hadfired all of the out-of-state drivers who were fired duringMcMahon's employ.McMahon's phone log entry of January 14, 1981, tendsto confirm McMahon and to support the General Coun-sel's contentionthat Howard was then acting in place ofCastallano as supervisor, and accomplished the Pittmantermination,in that it is there recorded that, at 12:40a.m., Howard reported that Pittman would not turn overthe key;-though Mayo would rely on another entry that(about a half hour later) Pittman called McMahon tosupport Mayo discharge version below. In regard to theactual discharge procedure used with Pittman, Mayo as-serted that he called Bryon Howard in Chicago (as Cas-tallano was gone),and that a three-way conversation washeld betweenMayo,Howard, and McMahon, withMayo instructing Howard that, when Pittman arrivedthat night, Howard was to relieve Pittman of his keys,and say only, "If you have any questions, you call JoeMcMahon." Mayo further relates that McMahon subse-quently toldMayo thatPittmanhad called McMahonwanting to know why he was being fired; and thatMcMahon told Mayo he (McMahon) had told Pittman,"You screwedme two nights in a row,and I'm not going toput up with it anymore."It isMayo's testimony otherwisegenerally that Pittman had called McMahon onseveral(absence)occasions,with different problems; that McMa-hon had expressed concern to Mayo a coupleof timesaboutit,including registeringhis belief thatPittman's(recent) excuse of his wife in the hospital was not accu-rate.(Norton's testimony, essentially was such anincidentwould not be, questioned.)Moreover Mayo then ac-knowledged that he hadmadenosubsequentcheck ofthat December 21 absence, as he asserts in several occa-sionshe haddone in checking other alibis given toMcMahon, that McMahon (he asserts) had failed tocheck himself.Iobserve in passing itto be unlikely 234DECISIONSOF NATIONALLABOR RELATIONS BOARDMayo would have failed to do so or direct McMahon todo so,on thisoneoccasion which McMahon purportedlyquestioned,ifMcMahon had actually questioned it.,McMahon has not only denied he authored Respond-ent'sExhibit 12, and denied that he recommended dis-charge or discipline of Pittman,but has further testified:that he never made a statement to any company managerabout wanting to fire Pittman,and specifically-did not doso to Mayo in January;that he had not expressed anopinion that Pittman's excuses(including that of his wifebeing in the hospital)were false;that he did not tell orcommunicate to Mayo in any way that Pittman had"screwed"McMahon again last night;and specifically,thathe did not have a three-way conversation withHoward and Mayo over the issue of discipline of Pitt-man. (Howard did not testify.) McMahon confirms thatPittman did call him,but McMahon testified that-he onlyreferred Pittman to Mayo;and McMahon has specificallydenied that he discussed the discharge(reason)with Pitt-man.PittmandroveexclusivelyonMcMahon'sshift.McMahon's prior event log entries reflect in general thatafter Pittman had called in sick on October 17, and withitreported to Castallano and an arrangement made byCastallano with another driver to cover,Pittman came inlater to do the next leg of his regular route,with a reportmade to McMahon(or so recorded) thatapparentlyHoward had said he could do this.,McMahon also reportsonly that there was resulting confusion,'and both driversended up taking the run.. (The effect' was Employer paiddouble for that run.)On November 17, Pittman receiveda written warningfrom Mayofor giving short notice ofan illness.McMahon's event log at 11:30 p.m. on Decem-ber 22(actually December 21) records only that Pittmancalled;reported that his wife was sick at the hospital;that he would not be able to run;and that Howard willrun.McMahon's phone log entries even' more tersely ad-ditionally affirm only that on January 10,1981(Saturday)Howard was called at"la.m. (in combination with-testi-mony revealing it was to cover for Pittman absence); andthat in entry on 11:20 p.m., January 13 (actually January12, 1981, , Monday),only that Pittman called in sick, andHoward was called to cover.There were no entriesmade in McMahon's event log essentially for the periodJanuary 10 through 15, 1981, when Mayo apparently hadthe event log at his, home.(That would be a consider-ation at best on only R. Exh.12.)McMahon's log entriesmore support McMahon'sversion of reporting only thefactsof absences to Mayo,thanMayo's version thatMcMahon discharged,or recommended a discharge of,Pittman.The circumstance that Mayo-had the event logat hishomemay, in one sense,support inference of aMcMahon note preparation,particularly on a' Saturdayincident;but McMahon has specifically denied he did so,and, moreover,he did make entries in his phone logs oneach of the events;and their very brevity-iscongruouswith his hearing testimony of limited reporting of theseevents; and the degree of the indefiniteness,but furthersupportive of McMahon's version.In contrast, as a 611(c)witnessMayo had initiallymore limitedly testified thathe had terminated Pittman,though McMahon had input;thatMayo'sdecision thenwas based on McMahon's recommendation' and lack ofaction;and basically,that it was McMahon's neglect thatlet it fall inMayo's lap.Mayo testifiedthat he did notrecord thatdeficiencyanywhere.There is much clear(and in my view)substantial in-consistency in the above versions of Mayo-as a Respond-ent witness vis-a-vis 611(c)witness,as to McMahon's as-serted termination of Pittman,vis-a-visMayo termina-tion,withMcMahon input,and because of McMahon'sneglect;and, as well,inconsistency in his assertion thatMcMahon earlier questioned the truthfulness of theexcuse for absence on December 21, but Mayo did notcheck the alibi as he assertedly did in the past,or directMcMahon to do so.I credit McMahon'sversion whichwas considerably more consistent and fully explanatoryof and supported by-his log entries.The logs also sup-portingly reflect prior disciplinary action taken withregard to Pittman was accomplished by Mayo orHoward and not McMahon, as does Mayo's general testi-mony as to his handling of written TSI discipline. Theevidence that has been submitted is insufficiently crediblein the end to warrant finding that McMahon authoredthisdocument, as the connection to McMahon is notmade by signature,convincing evidence of assent, noragain exclusive.knowledge of note content.Here again,the testimony of Respondent'switnesses in the end -re-flects at least confusion,and more likely contradictionand/or inconsistency on discovery of location of thisnote.There was also no corroboration-of Mayo as to hisversion of a three-way discharge arrangement made, in-volvingMcMahon, to accomplish the termination ofPittman.To the contrary, his initial testimony that he.terminatedPittman because of McMahon'sneglect isdeemed substantially inconsistent with his later assertedversion of an initiating McMahon report to him of an-other absence by Pittman,and receipt of a recommenda-tion from McMahon,if not also flatly contradictory of athree-way discharge arrangement conversation involvingMcMahon.(I resultingly place no reliance on R. Exh.12.)Rather, I credit McMahon on general and specificconsistency.With regard to Respondent'sExhibit 13, it is appropri-ate to note at the outset that the subject matter of thisnote is essentially directed at suspicion of abuse of equip-ment by Strang, and not McMahon'sproblemswithStrang over payroll questions being unreasonably raisedby Strang,as to which there is much more consistentevidence offered by Respondent.In regard to Strang'sequipment problems, Mayo testified that McMahon ex-pressed a concern to him about Strang's -relatively fre-quent breakdown as compared with others.InMcMa-hon'sevenlog there appear to be three vehicle incidentsreported by McMahon in regard to Strang.The first isthat of December 17 when Strang reported truck #456was running poorly. On that occasion,Uglow on three-way contact felt it was a filter problem that could waitfor the truck to go'into service as was then shortlyplanned.-The second was that of January 9,;1981,whenStrang reported that truck #456 was broken down witha fuel line problem between Williamsport and Rockha-ven, with McMahon recording first contact of Bairs T/S, PEOPLE'S TRANSPORTATION SERVICE235which 'gave him the name of a local (apparently newvendor), Hessler's Garage, who agreed to repair, or towthe truck to Wellsboro (its destination).Wellsboro .wasalso Strang's domicile, and his scheduled destination atbreakdown. (The note, if ascribed to. McMahon, would.have thus, been generated by McMahon' afteronly. thesetwo demonstrated vehicle incidents, on its face a most,unlikely circumstance.) The third event log entry was arecorded, en route freeze-up on February 3, 1981, thatwas common to many drivers on this run.Mayo testified that he saw Respondent's Exhibit 13 onMcMahonhad left it on his desk for Mayo's perusal.,That would have been a departure from normal proce-dure.However, Mayo has testified that McMahon was,not present when-he reviewed the note; and that he did,not see McMahon thereafter for a, couple of days., As-suming, for some reason; Mayo arrived late, as it is un-likely,McMahon left early, it is warranted to observe insuch regard that McMahon's instruction was to report allmechanical 'problemstoJoeBruno, Sr.McMahon hasdenied his authorship of the-note. According to Mayo, ata later point he discussed the memo with McMahon, and.state how, other than testifying generally that' they, dis-cussed it in the sense that McMahon,expressed his con-cern about therelatively frequent breakdownsof Strang. Inpoint of fact there, was anotherand interimbreakdownwhich occurred thereafter, early the next week.Thus Mayo recalls that Strang broke down'again.McMahon's only available phone' log entries on January13, 1981 (actually starting 11:25 January 12, Mondayevening), support Mayo's account of another breakdownin reflecting recorded calls from and later to Strang, toinvolved Harrisburg Post Office; and again first to BairsT/S and then to Hessler's garage. There is no indicationin the log as to whether this breakdown was mechanical,or cold weather related, e:g., fuel gelling, which was, anongoing problem at this very time and in this very area.The related 5500s of even time however, make it clearbeyond question it was cold weather related(see, e.g.,G:C. Exhs. 18-4, 5, and 77-80. It was also"af this verytime that Uglow reported discovery of a new fuel stationwith a better diesel fuel cut, of which McMahon wassurely aware, as he passed it on to Bruno Sr., whopromptly established the account.Mayo independentlyhas otherwise confirmed that the degree of the problemof cold weather on diesel fuel operations at this' timesimply had not been anticipated by the Employer. `McMahon had the truck towed to Harrisburg (its des-tination),and another truck available there was used fordispatch of Strang on the back leg to Wellsboro. It ,isclear however beyond question that the latter breakdownincidentwould have occurred' onlyafterthe indicatedgeneration date of the memo urged to be ascribed toMcMahon on January 9, 1981, though it would have oc-curred beforeMayo might plausibly have engaged-McMahon in a discussion of Strang's breakdowns, withspecific discussion then of frequency at point of an addi-'tionalMonday evening breakdown,but then clearly incold weather context discussion. Moreover, Strang didnot work exclusively on'McMahon's shift.- Strang wouldregularly, departWellsboro at '7:15 p.m. and return toWellsboro ''at 5:45 a.m. Serious route problems, e. g.,breakdowns, called in by Strang before McMahon ar-,rived at 11 p.m., would be referred by the evening dis-patcher to Mayo `(if not made directly to Mayo) at home;'and, if not, then to Bruno Sr. In addition to denying hisauthorship, and any prehearing awareness of the docu-ment,McMahon has further denied that he had ever reg-istereda concern to Mayo about the frequency ofStrang's breakdown; and even more pointedly, has' spe-cifically denied making a 'statement in any manner to anycompany manager concerning the subject matter (sus-pected" abuse of equipment) of that earlier memo. I con-clude and find-on the basis of the above evidence consid-'erations thatMcMahon's testimonyon the memowascomplete, consistent, cohesive, and persuasive, and thatRespondent's evidence offered thereon when similarlyscrutinized is much less so. Particularly is the latter thecasewhere 'another maintenance supervisor,JoeBrunoSr.; appears every bit as likely with knowledge of con-tent, and a potential author, and. he did not testify there-on, and especially so with the other substantial work pe-riods of Strang not being sufficiently addressed. The evi-dence offered on'the unsigned note is not persuasive thatitwas. authored by McMahon.(5)Asserted lack of control of StrangStrang.is an employee whom Respondent has -other-wise contended that McMahon had failed to controlfrom the beginning. Strang's employment began on theHarrisburg-Wellsboro run-which itself commenced No-vember 15. The first reported incident involving Strangoccurred shortly thereafter on November 18, in contextof bad snow weather. Respondent's contention is in thisrespect based on Mayo's recollection that McMahon thatmorning had been severely critical of Strang. McMahonrecords Strang was upset over perceived favored treat=mentbeing,afforded to Uglow (in'his having a trip abort-ed because of heavy snow) to point of Strang, who wasabout to leave from Harrisburg on an abbreviated butlong trip, having informed McMahon of an intent to gohome after drop of the mail then on board which was alldestined for Sunbury (a considerable distance away), andgiving McMahon a notice of his possible resignation. Onreview of this event the following morning, Mayo con-cluded that' McMahon had. properly handled it in the in-stuction he gave to Strang at the time that Strang (pursu-ant to postal and company policy) could not 'go homeafter the Sunbury drop if there were then additional mailplaced onboard for further delivery, and in McMahon'sfollowup inquiry for a clearance from Harrisburg PostOffice for Strang to go home because of the weather, iftherewas no mail. Mayo's only asserted criticism ofMcMahon over this incident was that McMahon did notquest that ' Olin speak to Strang who had not as of thencalledMcMahon from Sunbury as directed. There is noshowing of record that Strang had arrived at Sunbury,or that he did and failed to'follow, or call for further dis-patchinstruction.It-would appear as only logical for any 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDclarification from Harrisburg to be imparted to Olin whowas in the area to ensure driver coverages.AccordingtoMayo,in their morning review of thisincident,McMahon had otherwise reported that Stranghad been crude and verbally abusive,bordering on bel-ligerent.Mayo has testified,and McMahon has denied,that on this occasion he complimented McMahon on thefirm way hehandled the problem with Strang,up to hiscontact of Olin, but as to,that, informing:,McMahon thataction " could be misinterpreted by Strang as a sign ofweakness and that.he had to control Strang.However,Mayo,on another occasion,has testified that his ownview was perhaps that Strang simply had a bad day.Mayo did not contact Strang,as Strang had requested,assertinghe thereby delivered his own message toStrang.Apart fromthat incident,the only other apparentincident in 1980 involving Strang was when-Strang didnot show up for a-run-'scheduled for 9:15 p.m., Decem-ber 24.This was at a time when McMahon was not sce-duled to.work TSI desk and, though working for some-one' else,was not working in the building.As it turnsout, Strang had been given the day off by Uglow whoseown understandingfrom the, post office at the time was.that this particular run would not operate..It is, in anyevent,clear of record to me that asserted 1980 controldifficultieswith Strang of a significance from the start , assuggested by Respondent'switnesses,isnot at all wellsupported by the evidence.I am persuaded by credibleevidence,however,thatMcMahon did have prominentdifficultieswith Strang in January 1981, all apparentlyrelated to pay and expense(believed) discrepancies.Bruno has testified that Strang was McMahon's baby;and that Strang(in regard to payroll)had pulled every-thing on McMahon's shift. 'According to Bruno, McMa-hon told Bruno-that:Strang would call McMahon upwhen-bookkeeping was closed,and would ask McMahontechnical questions about payroll checks from. weeksback,thatMcMahon had no chance to research; thatStrangwould demand immediate answers;and thatStrang had threatened to sabotage the equipment. Brunorecalled such conversationswithMcMahon had, oc-curred over a 2-.to 3-day period.Bruno at first thoughtitwas a joke,and when Bruno inquired of McMahonwhat he had told Strang,McMahon answered that hesaid he would get .back to Strang, and had;-but that -McMahon further told Bruno that Strang did not wantto listen,he just rambled on, as if he were not expectingan answer, and was not calling so much for the informa-tion,but to threaten. Bruno recalled that McMahoncalled Bruno one night at home,waking Bruno.up (pre-sumably about such a threat).Mayo has confired Bruno to the extent that McMahonhad discussed with him Strang'sangerover pay discrep-ancies; that Strang felt he was not being paid in full; andthatMayo told McMahon they would have to keep aneye on Strang-because Strang had threatened, notMcMahon personally,but to put the truck in the woodsand "we'd never.find it,"and/or to leave the turck inthe middle of the route,and find his own way back toWellsboro,if he was not paid in full.Although Mayo hasacknowledged that McMahon had madenorecommen-dation on Strang at this time,Mayo has recalled thatMayo spoketo Strang inmid-January,informing Strangthat he should not yell-atMcMahon; thatMcMahon washis boss;essentiallypointingout that Strang had neveryelledatMayo because, ifhe did, he wouldbe gone; andtelling Strang that he also should not- do so with McMa-hon, because McMahonshould "haveStrang gone [sic]"too. Itis notableMayo's version addressed Strang'syell-ing at McMahon, 'not the matterof threatsbeing madeabout theequipment.According to Mayo, but denied byMcMahon, shortly beforeMcMahon was let go, McMa-hon hadinformedMayo that he could notdealwith"Strang.On the other hand, Mayohas also relatedthat he hadencountered similar difficulties with Strang about the endof January orearlyFebruary; and at firstrelated that hefired Strang.Mayo explained essentiallythat you-couldunderstand the man's complaintsat firstbut,when it isrepeated,it .eventually becomes too much. 'However,Mayo has even more revealinglythereafter testified thatStrang was actuallyfiredafter an occasion when Stranghad similarly threatenedNorton, withoutknowing whoNorton was.It is apparent*to me that, even given Mayo'searlier discussion with Strang,- Strang later continued tobe problemsometoMayo,untilhe made the ultimateerror of still doingit.with Norton. I conclude and findStrang was firedonly whencontinued complaint threatscame to the attentionof Norton;and that it is morelikelyhewasfiredafterMcMahon was terminated.Moreoverit is further concluded and found that anyproblem in controlling Strang's anger overhis view ofcontinuing payroll shortages was clearly not one uniquetoMcMahon,but experienced-byMayo.aswell, evenbeforeNorton ended the problem by a directed dis-charge,which Mayothen accomplished.McMahon has'testified that hehad no recollection ofStrang threateningany person orequipment; and McMa-hon has variouslydenied his awarenessof a call toBruno at home over such.McMahon has also denied thatMayo told himto keepan eye onStrang,. or had re-marked on McMahon's lackof control of Strang. McMa-hon,with more conviction,testifiedthat it is not truethatMayohad cautionedhim three or four times towatch Strang, or told McMahonat one point that he waslosing controlof Strang and had betterget control ofhim. In this area IcreditMcMahononly about thedegree and scope oflikelyMayo instruction and com-ment.Thus,although McMahon has testified on a lateroccasion that he could not recall Strangevertelling himthathe was goingto leave a truckin thewoods, andMcMahon wouldnever findit,McMahon had earliertestifieda similar threat sounded vaguely familar, and hewas sure that, if itwas said by Strang, McMahon wouldhave reportedit.I am wholly convinced Strang madesuch threats to McMahon,and probablydid so morethan once;and that on such occasions McMahon morethan likely reportedthem to Mayo and to Bruno. How-ever, it is significanthow suchthreats werethen viewedby Employer,that neither BrunonorMayoissued awritten"warning to Strang about the threats.It is accordingly concludedand found on the weightof evidence deemed the more crediblethatStrang in this PEOPLE'S TRANSPORTATION SERVICEperiod of January 1981 had become very angry over hisperceived pay 'and expense shortages; that Strang likelydid make certain threats to McMahon of the order re-ported by Respondent's -witnesses, which threats werepromptly reported by McMahon to Mayo, and to Bruno(whether on one occasion at night or otherwise), but thatthey were then overlooked as essentially arising in a con-text of the broad payroll problems Employer was experi-encing not only with Strang, but with others at this time.Moreover, it consequently would appear far more proba-ble than not that in those' circumstances Mayo wouldhave essentially instructedMcMahon that he shouldwatch or keep an eye out for Strang; indeed, that McMa-hon should not lose control of Strang, but essentially thatwhen Strang complained,McMahon's approach shouldgenerally be to just tell Strang to do what he was sup-posed to do; and that if Strang did not, they might re-sultingly blow a run, but they would also be rid of aproblemsome employee,asMayo has essentially also tes-tified. I am not at all persuaded, however, that control ofunique deficiency of McMahon. The problem was ratherone then recognized as the broader one being generatedby the continuing payroll errors; with which Strang(along with many other employees) had evidenced dis-pleasure; and that Strang's response, if not' condoned,was acquiesced in by Bruno's and Mayo's withholdingdiscipline on the threats made, pending the Employer'sstraightening out of its own underlying payroll problems.The acknowledged fact that Employerwas aware thattherewas union activity among Chicago employeeswhich Bruno, in part, essentially also related, only themore confirms me in that view. -c.The purported discharge letter/memos1.Robert Lacey's discharge letter/memo ofDecember 15The first document (R.- Exh. 11) is a document ad-dressed to Robert Lacey, and is in typed form appear-ance from J. McMahon.This letter,in memo format, andin subject matter related to Lacey's job performance, in-formed Lacey essentially that he was being terminatedfor certain declared failure to,run extra trips, effectiveupon receipt of the letter. Lacey was employed as a trac-tor-trailer driver on the D.C. BMC run. There is someconflict whetherLaceyworked at this precise time onone of the two evening shifts on this run which Mayorelated began at 4 p.m. or 5 p.m., respectively, or, asMcMahon appears to have recalled, worked what wouldhave been an additional fourth shift from 11 p.m. to 7a.m.What is clear in any event is that Lacey workednights, and he had frequent occasion to work in McMa-hon's early shift hours, and at least occasionally well intoMcMahon's shift.Itwas Bruno's testimony,asRespondent'switness,that he found Respondent'sExhibit 11 in Lacey's.file, inBruno's-asserted own review of produced files accom-plished some time after the hearing started.In contrastwith earlier 611(c) testimony,itwas Bruno's further gen-eral testimony at that time that McMahon's thus appar-ent attempt to dischargeLacey (and also Jim Verro, next237tobe considered) has evidence' thatMcMahon hadbecome much more intense and exhibited more initiativein his attempt to an NSM-job performance in mid-De-cember..Mayo,at least atone point 'in his testimony, has direct-;ly identified Respondent's Exhibit 11 as a letter McMa-hon had written to Lacey. In direct contrast, McMahonhas testified that he did not produce Respondent's Exhib-it11; and that he had never seen this letter before thishearing. It is undisputed that-this letter, with the date ofDecember 15, was never sent to Lacey; and Lacey didnot in fact terminate his employ until considerably later,on January 19, 1981, over a different incident.Mayo's recollection was that on that latter occasion hehad left a note for McMahon essentially to the effect thatat the end of Lacey's shift (on January 19, 1981) Laceywas to betemporarilyassigned to drive a straight truckon the short section of the Prince George to Roanokerun where Employer was short a driver; and that whenLacey finished that, another driver would be available tocomplete the run. However, McMahon's phone log re-flects that at 12:10 a.m., on January 19, 1981, D.C. trac-tor driver Bob Lacey had reported a generator fire in histractor; that about 12:35 a.m. McMahon called a towingservice; and that an hour later at 1:35 a.m. Lacey refusedto do Roanoke (straight truck) runs. Be.that seeming dis-crepancy on nature of Roanoke run assignment as it may,McMahon called Mayo at 1:40 a.m. January 19, 1981, toreport Lacey's refusal of the Roanoke runs. Accordingto'Mayo, Mayo told McMahon at this time that he didnot have any information as to who was available as thatinformation was all at the office; and McMahon was onhis own. McMahon's phone log only confirms that hethereafter called the D.C. beeper number in an apparentattempt to reach Olin and/or Lawrence.According to Mayo, when Mayo came in the officethatmorning they discussed Lacey. Mayo relates thatLacey was viewed as being on shaky ground at the timebecauseLacey hadalso earlierrefused to do extra trips,or had gone home with extra trips to be done during theChristmas rush. Mayo relates it was decided that the re-fusalof theRoanoke assignmenthad to be the last straw,and that Lacey would be terminated. Mayo has assertedthat it was McMahon's input completely (in the dis-charge of Lacey). As Respondent's witness, Mayo thenvolunteered, "I typed up the termination letter to Mr.Lacey." (No termination letter for Lacey on January 19,1981, was ever produced.) Mayo has further testified thatLacey called Mayo that afternoon to make an inquiryabout the prospect of Lacey's discharge for his earlier re-fusal of an assignment.Upon receiving an affirmancefrom Mayo that he was to be discharged, Lacey toldMayo, followingan initialremark derogatory of theCompany's method of operation, that he was going todeny Mayo the opportunity to fire him, that he was atractor-trailerdriver, not a straight truck driver; andLacey thereupon told Mayo that he quit.McMahon in that connection testified initially with anunsureness as to the reasonfor Lacey's termination, but,'I find, and contrary to Employer's urging in that regard,in a manner thatiswholly compatible with McMahon's 238DECISIONS-OF NATIONAL LABOR RELATIONS BOARDnonparticipation in Lacey's -termination,. and also withunawareness of interim resignation delivered to Mayo,that there was an instance of. a driver refusing an assign-ment, and it could have been Lacey. McMahon, howev-er, has also subsequently testified that he only reportedthe Lacey refusal event to Mayo; that he did not recom-mend that Lacey be fired, or be disciplined; that he hadmade no suggestion thereon to Mayo, nor did Mayo tohim; and that there was no discussion of either. On thisvery same day Mayo would write the January 19 memoto Bruno referring to morale being low inter alia becauseof night schedule problems, and, relating - thatallthenight problems fell on him. Clearly the latter timely re-corded statement'-by Mayo' more supports the decision ofthe termination of Lacey as being of Mayo's handling,rather than a McMahon determination. The same is alsomore consistent with much other -evidence of Mayo'spart in discharge matters through McMahon's entiretenure, supra. I credit McMahon that he essentially onlyreported toMayo the fact of Lacey's _ refusal of theMayo assignment, in the manner McMahon relates.There remains consideration of the earlier document, re-lating to other events, that -Respondent would, nonethe-less, attribute to McMahon.''With regard to the December 15 letter itself as beingone earlier purportedly prepared by McMahon but notsent to Lacey at' that time, Mayo initially related that hewas 'virtually certain that he had intercepted this Laceydischarge letter (R. Exh. 11) in the office one morning,on,'the same or the next day. Mayo's initial, recollectionson the-matter additionally were:' that there was an-enve-lope with Lacey's 'name on it in the material going out tothe field; that he knew he had not put it there, so heaskedMcMahon what it was; ' and McMahon told him,and showed Mayo the letter. As noted McMahon hasdenied both his authorship- and any awareness of." theletter. I' resolve this conflict on. the basis that there aretoo many incongruities and uncertainties in -Mayo's ver-sions of the related circumstances to credit his recollec-tions. (Bruno's testimony was he had not seen this-letterbefore review of Lacey's file.)To begin with, December 15 was a Monday. The un-derlying events are evidenced in McMahon's;logs (by areported post office call) only as trips not- runon-the im-mediately preceding Sunday, December 141 McMahonwould have first learned of the December ' 14 problemsafter the fact on his December 15 shift (starting 11 p.m.,,,Sunday evening, December. 14); and McMahon's logsand-other Employer documents do not record any, otherearlier refusalson this run by Lacey, or anyone else, asdiscussed further, infra. (Any such earlier refusal, comingto- the attention of McMahon would, surely have been acorded.)McMahon would have gone over these. first in-cidents with Mayo 'in the normal course the morning.ofDecember 15. - --It. is otherwise established that -the material for thefieldwas regularly put in pouches for mailing to. the fieldonMondayafternoon,by Bruno or Mayo but usually byBruno in that he also regularly handled the postage: me-tering for the outgoing mail. McMahon would not havebeen there from- relief discourse with Mayo at 7 .a.m.,Monday morning, until, that evening at 11 p.m. What isthus urged essentially is that McMahon had prepared aLacey discharge letter as of that Monday morning, thuswithout any priordiscussionwith Mayo, the very con-sideration as to which I find Mayo's testimony was theleast,convincing,infra.There are still 'other serious inconsistencies in Mayo'srecollections on this matter. According to Mayo, McMa-hon had felt he was really saddled by Lacey's lack of co-operation; and Mayo asserted that McMahon told Mayothat Lacey was refusing to do, extra trips at the end of-his shift, and how'they could handle Lacey. On one oc-casion,Mayo asserted in explanation that "once or twicewe were informed -by the Post Office," and other timesby drivers, that Lacey refused the extra trips; and thatMayo,told McMahon he had to just handle Lacey "thebest way he can, but you've got to get Lacey to do thetrips"; that it happenedagainand McMahon (this time)wanted tofireLacey for insubordination and lack of co-operation.McMahon that it would probably be' a bad time (on De-cember 15) to do it because of the Christmas rush andthe extras; that they were stretched thin, personnel-wise,and had no one to take his place; that it would put thembehind the eight ball; and so "maybe we could hold offfor a while," or should probably put up with Lacey for alittle 'while longer, at least until Christmas was over.Mayo has testified that it was his decision that the De-cember 15 letter not be sent;'and that, Lacey's continuedemployment was necessary to adequately cover-the extraruns.Mayo has also testified that he did not overruleMcMahon, because they had discussed it. and agreed onit;and that had McMahon insisted, "we would havedone something else." 'In contrast, when initially testifying as a 611(c) wit-ness,the thrust and tone of Mayo testimony appeared tobe rather discernibly different. There Mayo began his de-scription of the situation with relation that he did notknow if it could be called discipline; that it came toMcMahon's attention that, Lacey was refusing to-pullextra trips on-the trailer run mid-December; that' Mayo-toldMcMahon, "You gotta tell him' that we don't, turndown extras"; and that, McMahon told Mayo (later) hedid tell Lacey, "We don't turndown extras."It is nota-ble that this first . account - ismore compatible. withMcMahon's log entries. -In that regard Mayo then testi-fied, clearly inconsistently withhis subsequent(but firstabove related)testimony on'the matter,and inconsistent-ly with the body. of the letter in question as well, that.tohis knowledge, McMahon did not give orders to Laceyin regard to not turning down extrasbeforeMayo's talkwith 'McMahon,, and also that Mayo did, not think he hadtold Lacey..However, Respondent's Exhibit., 11 explicitly provides:Recently, several drivers complained to me thatyou. were not running extra trips,thereby placing anunfair burden on your. fellow drivers. Two weeksago 1,spoke with you about this, saying that we donot turn down.extra trips._ PEOPLE'S TRANSPORTATION SERVICEOn Sunday, December 14, 1980, there were sev-eral extra trips at the BMC in Largo, yet you decid-ed to go home.This resulted in a great deal of confusion andextra work for your fellow drivers and caused us torun late on several trips.Actions such as this reflect poorly on our Com-pany and could jeopardize our relationship and con-tractwith the Postal Service. I will not allow thisto happen.If this were the first time it happened it would bea different story, but I have spoken with you aboutthis before. Therefore, I must inform you that yourservices will no longer be requiredby-this Compa-_ny, effective immediately upon receipt of this letter.Even if it be considered that Mayo had in his earliertestimonymerely misspoke or misrecollected on priorcommunication,there are additional inconsistencies evi-denced as to such prior refusals, particularly as knownby McMahon. The end of the two afternoon tractorshifts (as recalled byMayo) normally overlapped thestart of McMahon's shift. While it is clear that extra tripswere to be done at end of shift,McMahon's logs appearto providenosupport to Mayo for pre-December 15 re-ports to McMahon from postal officials or drivers onLacey's refusals to do extra trips; but rather provide onlysupport for Mayo's above recollectionsas a 611(c)wit-ness of no prior discussion with Lacey (at least) byMcMahon. McMahon's event log entries for December15 first reportat I a.m.aD.C. BMC postal official re-quest for 5 extra trips ASAP; at 1:15, Lawrence reportonly that Lawrence, Tomlinson, and Lacey should beable to run off extra trips that night;and that at 1:30 a.m.a further postal call was received that explained the fivetripswere caused by five traps not run onSunday.Thetrips scheduled (as there recorded by McMahon) were:regular trips#813 at 2 a.m. and #803 at 11:30 a.m.; andextrasat 5:50, 6:55, and 9:20 p.m.Any and all such fail-ures occurred over weekend before the McMahon shift.There is no subsequently recorded related problem en-tered on December 16, ' e.g., such as that contrary toLawrence'sexpectation,Laceywent home withoutmaking any extra run,that night.There is also no similaror related problem entry recorded in McMahon's logsduring the prior 3 to 4 weeks, that would supportMcMahon involvements as' otherwise indicated in theletter, and certain of Mayo's testimony. In short, McMa-hon's logs wholly support McMahon's testimonial denialof preparation of this letter;, and they do not supporteither the content of the ' letter, or the contrary. Mayoversion of McMahon having any earlier such problemswith Lacey at all, nor consequently support Mayo's ver-sion of McMahonthis timewanting to fire Lacey for in-subordination,or lack of cooperation.There is no sup-port to be gleaned for that assertion from the only earlierrelated 5500 form(see G.C. Exh. 18-36 where the expla-nation essentially was the driver(Lawrence) failed to runan extra because hemisread the schedule,and was repri-manded);nor is support-readily apparentfrom any other5500 formin 'evidence.239With regard to the initially contended preparation ofthis letter by McMahon, Mayo at. first testified that itssubstance or content was not overly formal for MacMa-hon (who uncontestedly had never prepared such a dis-charge letter for Employer theretofore). However, whenthen asked the direct question by the General Counselessentially if it was then Mayo's testimony that McMa-hon was all set to send out this formal discharge letter toLacey, all sealed and ready to go in a pouch,withoutconferring-with Mayo first, Mayo clearly then hedged inhis answer,responding,"The letter to Verrowas rightaround this time too, and I'm not sure which came first."In point of fact the failure to run extra trips underlyingthe Lacey incident and its letter date is a day before theVerro incident and its memo date, respectively. I findthat the Lacey letter was first in origin. What is signifi-cant is that both the failure to run extra trips (not Laceyinvolvement as such) and Verro complaints, discussedinfra,would have been both normally reported to Mayoon Monday morning by McMahon. The matter of Re-spondent's Exhibit 11 being attributed to McMahon restsessentially on the recollection of Mayo that itself pre-sents many inconsistencies and a major uncertainty occa-sioned by Mayo's later volunteered but ambiguous ac-knowledgement of authorship of a Lacey dischargeletter.Finally, but even more pointedly, in summary onMcMahon's part in the discharge-of Lacey, and in regardtoMayo'sassertion of McMahon'spreparation of Re-spondent Exhibit 11, when one combines the only seem-ing reasonable import of an early hearing Employer stip-ulation that McMahon did not discharge. anyone, and theconfirmation, albeit inconsistent, if not contradictory tes-timony of Bruno thereon to the same effect, and com-pares the early Mayo testimony in compatible summary,viz, that it was he (Mayo) who had regularly executedthe written evaluations for day and night TSI employees;and he that handled all the paperwork on personnel mat-ters that went into ' employee's files (with related evi-dence that the Lacey letter was found in Lacey's file);that he recorded discharges on paper rather than McMa-hon,, along with Mayo's early belief that it was he whoalsowrote all the letters(including written communica-tions to field supervisors), or telephoned the terminationsof TSI employees, if not to be viewed fatally contradic-tory, the same hardly makes for a supporting,. or veryconvincing,background for a finding that it was McMa-hon who prepared this letter, over. McMahon's categori-cal denial.This is to say nothing of weighing the addi-tional testimonial background assertions shown deficientin connection with Castallano discharge, and/or the in-consistencies inMayo's relations:in general,that he didnot know of any situation involving the discharge of apostal driver in which he did not discharge the driver; inconnection withVerro,that he knows of no other situa-tion involving the discharge of a postal driver in whichhe did not discharge the driver, during McMahon'stenure;and on other,occasion,that with the exception ofPittman,that he fired all the out-of-state driverswho'were fired during McMahon's employ or,finally,in con-nection with Johnson's discharge,Mayo's early acknowl- 240DECISIONS OF NATIONAL' LABOR RELATIONS BOARDedged belief that it was he who always wrote the letter,or made phonecalls on terminations.In contrast,McMahon's denial essentially is well sup-ported by and/or congruous with several documentarysources. In my view the above delineated factors, viz,the infirmities, or lack of cohesion, in Mayo's several re-called accounts; the discrepancies in the body of theletterwith other documentary evidence, as attributed toMcMahon; the major circumstance that the letter toLacey is not signed or affirmed in any fashion by McMa-hon, but rather categorically denied by McMahon; theinternal consistency of McMahon's testimony thereon ascompared with that of Mayo; the compatible documenta-ry support for his version over Mayo's version; the dis-credited assertions, thatMcMahon terminated Lacey onJanuary 19, 1981; and other considerations noted above,all combined, have 'resultinglycaused mein the end toconclude and find that Respondent haswholly.failedinadvancing Respondent Exhibit 11 as a document eitherauthored byMcMahon, or as one establishing thatMcMahon wasacting as astatutory supervisor and/ormanager.(2) Jim Verro's discharge letter/memo of December16Jim Verro was a part-time driver who would normallydrive one-half the distance of, the _125-mile 2-plus hourrun from Kalamazoo, Michigan, to Gary, Indiana, to anessentialmidpointmeet-point,where he would swaptrucks with another driver arriving from Gary, and thenreturn to his own point of origin, Kalamazoo, Michigan.Respondent's Exhibit 10 is a discharge memo in typedform from "J. McMahon," with date of December 16,1980, addressed to Castallano, and directing the dis-charge of Verro in the following manner:On Friday 12-19 1 want you to relieve Jim Verroof his keys and cards and have him call me.Plan to run his route if I don't have a replace-ment by Friday.If you have any questionscallme.In contrast, with his initial 611(c) testimony of a lack ofawareness of any McMahon discharge/discipline of anemployee working at night, as Respondent's witnessBruno has testified that Respondent Exhibit 10 wasfound in Verro's file, one earlier produced; and that hefirst saw it on or about its date. Bruno recalled the cir-.cumstances were that he stuffs the mail pouches goingout to the field; and he saw it in the outgoing mail. Ac-cording to Bruno, he removed it, and confrontedMcMa-honabout it. Bruno on this occasion said, "If you let thisfellow go' now during the Christmas rush, Castallanocan't cover his route or, you can't depend on Castallanoto cover-it."Bruno said,"Castallano is needed in Chica-go to cover the Christmas rush routes"; that in fact;"Castallano is hanging by his fingernails anyway"; that"the timing is all wrong"; and not only that, there wasserious doubt that Castallano would' be there throughChristmas; and that they were going to try to hold Cas-tellano, but there was no guarantee if it was' going tohappen. Bruno has testified again that he assumed thatMcMahon was the author, as McMahon did not indicateto Bruno at that time that he did not author it. However,as revealed by the record, the outgoing mail was normal-ly stuffed in pouches on Monday afternoon; and at atime when McMahon was not present. .Mayo's version is that Bruno spoke to him, but onTuesday morning, and otherwise affords an uncertaincorroboration of McMahon being present. Mayo has thustestified that he saw the letter the next day, after his De-cember 15 conversation with McMahon, thus December16 (Tuesday). Mayo relates McMahon had put it in a binto go to Chicago; and- Bruno had intercepted it. Accord-ing to Mayo, Bruno showed the lettertoMayoand,Mayo believed, also 'to McMahon. Mayo's recollectionotherwise was that Bruno said, "You know you don'twant a guy we are thinking of _ letting go, terminatingsomeone else."Mayo has confirmed on other occasionthat the reason Verro's discharge was not allowed wasbecauseCastallanowas' on thin grounds,as Bruno ex-plained it to Mayo; and on still other occasion thatBruno discouraged McMahon from letting -Verro go be-cause Catallano was on shaky grounds. The fact is thatVerro was not terminated at this time. Mayo has ac-knowledged the discharge was not. carried out by someother means; and he was sure therewas a reasonfor thatwhich he knew at the time, but could not recall at timehe testified. It. is established that the truck that,caused.Verro's complaints at this time was one ineffectively re-paired by Castallano. It is also clear that, not until De-cember 19, did Mayo require of Castallano an agreementby December 22 to run (essentially) a 2-hour early morn-ing Chicago route. By that time the pre-Christmas seasonwas pretty much past. Mayo has testified that Brunogave the letter to Mayo (not McMahon), but apparentlyhe did not relate what he then-did with it. Mayo's testi-mony otherwise was only that such a letter wouldnor-mallybe found in the employee's personnel file.McMahon -has testified that he did not author or draftRespondent Exhibit 10; that prior to this hearing he hadalso never seen it; and that he did not put it in the Chica-go bin. McMahon's denial of this document is complete.McMahon has thus otherwise testified that he nevertyped any letter, nor did he have any othercommunica-tionwith Castallano telling him to relieve Verro of hisduties,or in regardtoVerro's employment status. Infact,McMahon has testified that he never wrote a letterto Castallano about anything (and noiie other was everproduced); and also, that he had no memory of evertyping any memorandum to any personnel of. Respond-ent.McMahon has further denied that he ever spoke toBruno or any manager about 'the subject of this docu-ment, or, in regard to discharge or discipline of Verro.In general, Mayo has testified that McMahon had ex-,pressed to Mayo several times his displeasure or dissatis-factionwith Verro's performance, particularly Verro'sattitude; and that prior to the letter being sent out, inthose conversations,McMahon had described Verro asbeing "a pain in' the ass, a crybaby and a chronic com-plainer."McMahon has essentially confirmed Mayo ineach of those particulars. Thus McMahon- has recalledand acknowledged'tellingMayo that ' Verro was "a pain PEOPLES TRANSPORTATION SERVICEin the assand McMahon has specifically characterizedVerro s earlier recorded reports on December 12 abouthis inquiry about a Hertz rental that might be obtainedinKalamazoo in terms of Verro being paranoid abouthaving a breakdown There Verro on his own had inquired and reported that the Hertz rental in Kalamazoowas a franchise, but not affiliated the significance ofwhich (apparently) was that being unaffiliated with otherHertz rentals along the Kalamazoo Gary run in event ofbreakdown of a rental truck from Hertz in Kalamazoorepair would be required to be accomplished in KalamazooThere is no question that truck #67 was givingVerro considerable and ongoing trouble for the pastweek inclusive of the period in which he made inquiryabout rentalsMcMahon event log for date of December 15 recordsat 1 20 a in inter alia that Verro is becoming a royalpainand that Verro had threatend to leave truck #67at the halfway point (Castallano s failure to properlyrepair this particular truck over the weekendor alternalivelyto arrange a rental for this particular day has beenearlier considered) It is Mayo s testimony in connectionwith this event that on that morning he and McMahonhad a rather lengthy conversation about Verro and thatMcMahon expresed very strongly that it was impossiblefor him to deal with Verro Mayo relates that he toldMcMahon (variously) that he (Mayo) did not deal withthe guy that Verro did not drive at all on Mayo s shiftand Mayo had little or no contact with Verro and thatVerro drove on McMahon s shift and was McMahon sbabyMayo has testified generally but variously withregard to Verro that he told McMahon he should takewhat action he deemed necessary or that McMahonshould go ahead and do what you think is appropriateOn one initial occasion Mayo more specifically testifiedin regard to this event that he (Mayo) asked McMahonwhat do you think we should do and that McMahonthen saidIwould like to get rid of himAccording toMayo Mayo then said do it and that his exact words wereif he is that much of a pain do itOn another occasionMayo essentially reaffirmed that when McMahon said hewanted to get rid of Verro he told McMahon that if hefelt that strongly about it do it (However it is to be recalled in comparison that as a 611(c) witness Mayo hadearlier testified that he had never told McMahon to discharge or discipline an employee) Mayo s testimonythen initiallywas that in response to that instructionMcMahon wrote a letter to Castallano to relieve Verroand that Mayo saw the letter the next day and that thatletterwould be one maintained Mayo s testimony givenonthismatter was of nature more clear and decisive inidentifying Respondents Exhibit 10 as being of McMahon origin than any other document (That very testimony must be additionally contrasted however withMayo s earlier and inconsistent testimony as a 611(c) witness that Mayo (then) believed he wrote all the termination letters and also that he wrote all communications tothe field) Mayo s account is surely substantially mconsistent in its above details and with Bruno s version ofthe interception being on Monday afternoon mail out,rather than Tuesday morning as Mayo recalled241McMahon has denied that he ever told Mayo that itwas impossible for him (McMahon) to work with Verroor that he told Mayo that he wanted to fire Verro orever recommended Verro s discipline McMahon has alsodenied that Mayo ever told McMahon to take appropnate action with Verro or told McMahon to get rid of orgo ahead and fire Verro or said anything of that typeMcMahon denies anyone ever instructed him to do so(3) Other factorsOn December 19 McMahon recorded a call of Verroat 3 50 am 1 extra hr do [sic] to weather He wantspay for this??In regard to this incident Mayo has testifled thatMcMahon wanted to get rid of Verro verybadly and that McMahon had on this occasionsaid sarcastically toMayoWhy don t we not pay him andmaybe that way he will quit or let s not pay him andmaybe we can force him to quitMcMahon at first didnot recall the remark He also testified that he did notthink he said it that he did not inform Mayo that he didnot want to pay Verro for an extra hour of work, andwould explain the signifiance of the questionmarks in hislog as only the equivalent of his earlierpain in the assremarkMayo has also asserted that Verro thereafter calledMcMahon aboutwanting sometime off On December29when Mayo returned from his holiday McMahonmentioned it to Mayo and Mayo asserts that McMahonsaid to MayoWhy not let him have it offAfterMcMahon had confirmed coverage by alternate driverSummer Verro was given the time off Mayo has testifeed thatthiswas the only instanceMayo recalled ofMcMahon evergranting timeoff(Other instances of logrecorded absences that Norton asserted were grants oftime off were not confirmed by Mayo Norton s assertion thereon are not credited) McMahon hastestifiedthat he never granted time off to any employees he essentially testified that he only recorded reported illnesses(with or withoutreason)and other requests for Mayoetcand that the only time off incident with Verro waswhen he called in sick There is an inconsistency betweenMayo s recollections of McMahon s disfavoringpayment of Verro for a recent claimed extra hour ofwork and Mayo s recollection of McMahon s favoringor championinga Verro leave request and also betweenthe latter and Mayo s assertedquestionofMcMahonabout not extending himself for Verro on January 31981 because McMahon did not like Verronext consideredDecember 29 was Mayo s first day back and evenunder Mayo s versionthemessage given himincludedthat Verro would be calling Mayo about getting certaintime off Such limited evidence of isolated incidentwould in any event not warrant finding McMahongranted or effctivelyrecommendedtime off to employees particularly with the background of the full recordmade hereinVero is also one of the individuals that Mayo has asserted thatMcMahon failed to effectively control Asnoted on December 31, 1980 (Wednesday)the Kalamazoo Post Office wrote Employer the complaint letter requesting a meeting onJanuary 14 1981 on contract is 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDregularities that had occurred in the past 30 days (essentiallyDecember) As Mayo was directly managing TSIoperations and has acknowledged that he was shown allthe postal complaint letters it is concluded and foundthat he likely would have become aware of the initialKalamazoo postal complaint letter promptly upon its receipt by Employer likely in very early January butwhether before the incident of January 3 1981 is notclearThough with occasional departure from time to timeMayo has nonetheless the more consistently testified thathe began to become displeased with McMahon s performance about early January In the entry of January 3(actually 11 p in January 2) 1981 Verro reported thathe could not start his truck as apparently a dome lighthad been left on and the battery was dead but that hewas thereafter able to get a jump start Verro was 40minutes late in his depatureAbout an hourlaterat1240 a in January 3 1981 Verro reported poor weather conditions that he had no brake lights but was usinghis 4 way flashers and that he was running late McMahon kept Verro running under his understanding ofBruno s instruction to keep an operable truck running,and it appears Mayo did not question that action in thisinstanceAt 3 50 am Verro reported running truck#269 off the road (into a snow bank) and that he required a wrecker service for extrication (Mayo has otherwise acknowledged receiving a number of reports fromMcMahon that generally indicated to him that Verro hadreoccurring difficulty in driving in inclement weather)According to McMahon on this occasion Verro provided McMahon with a few local wrecker service telephone numbers and he also advised McMahon at firstthat he only had $1 for phone calls and (only) companyissuedMarathonand Standard Oil charge cards Afterplacing certain callsMcMahon records in his event logthat the one station that said it would accept the Standand credit card also said it would not have a wrecker onduty until 7 am (thus about 3 hours later) and thatothers contacted wanted cash or Master Charge McMahon s log reflectsAt this point I told Jim there wasnothing I could do until 7 a m and that he would haveto stay with the truckWithin 5 minutes Verro calledMcMahon back to report that he had found a wreckerthatwould accept Verro s personal Mobil credit cardAlthough McMahon would later assert he was therebyby no means giving up on Verro and would rely on thecircumstanceof Verro salmost immediatecall back I donot credit that assertion in light of his log admissionclearly (in my view) indicative of the contraryAccording to Mayo on the following morning in theirlog review of this incient upon Mayo s inquiry McMahon told Mayo that he had made two phone calls thatVerro was a pain in the neck, and had been very uncooperative Inasmuch as Mayo s assertion that McMahonsaid he placed only two calls is itself clearly contraindicated by McMahon s log entry I do not credit it Mayohas also asserted relatedly that he expressed his own disappointment to McMahon that McMahon had not exerted a greater effort and Mayo told McMahon that hishandling of this incident was absolutely unacceptableMayo has explained that McMahon had not done everything he could According to Mayo he told McMahonthat they had to do everything they possibly can tocreate a sense of security in the driver that the incorrectinformation given him by Verro was irrelevant that theywere supposed to provide a wrecker to get the truck outof the ditch by any means possible whether by callingthe nearest service station of record another station inthe area thepolice-anybodyAccording to MayoMcMahon expressed no reaction to these criticismsMayo prepared no writing on this incidentIn contrast McMahon has asserted that Mayo did notdiscuss what additional calls could have been made andhe testified that Mayo did not reprimand him in any wayabout this incident I credit McMahon that Mayo did notdiscuss other calls that could have been made As to thereprimand likelihood the fact is that the obtaining of awrecker was resolved as a practical matter on this occaSion in a matter of minutes and that it was done throughthe use of Verro s personal credit card previously undeGlared to McMahon which would support as plausibleMcMahon s assertion of brief Mayo comment about theincidentwhen reportedMcMahon has otherwise fullyacknowledged that his and Verro s personalities did notmix whatsoever that it was Verro s tone and mannerthat over the phone other people would cooperate butVerro would not almost to the point of being rude andrepeatingthatVerrowas (in hisview)a pain in theassMayo well knew of that conflict at this timeIn seemingly open conflict with his repeatedly assertedrestrictions that governed him on not directly counselingand/or evaluating McMahon s performanceMayo hasnonetheless additionally in thismatter testifiedandMcMahon has as categorically denied that Mayo at thistime suggested that McMahon did not overextend himself in helping Verro because McMahon did not likeVerro McMahon continued with critical observations onVerro soon thereafter on January 7 1981 in reporting inhis event log that it seemed tobe that (Gary driver)Thompson usually waits for Verro in adverse weatherconditions even though he there recorded also an anpression gained from a postal official that the weatherwas harsher in KalamazooGiven that McMahon s feelings towards Verro werewell known by Mayo by this time it would seem plausible in his review of this incident that Mayo would haveentertained some concern that McMahon had extendedhimself sufficientlyMayo s credited inquiry of McMahon how many calls he made convinces me that waslikely the case though Mayo s other recollections of aresponse by McMahon that he had made but two calls(and the related expanded discussion of calls that couldhave been made)is not credited since a two call answerfrom McMahon on the face of his log entry is clearlycontraindicatedand wrecker service was quickly arranged In part because of Mayo s repeated assertion thathe did not engage in counseling or a reprimand ofMcMahon but even more so because it seems more unlikely thatMcMahon would have continued with a cnrical observation of Verro only a few days later if Mayohad so accused him I do not credit Mayo s recollectionthatMayo had expressed a suggestion to McMahon that PEOPLE'S TRANSPORTATION SERVICE243he had failed to extend himself in Verro's behalf, becausehe did not like Verro, supported as the same is by strongand convincing McMahon denial. While I have no doubtthatMayo and McMahon understood that their primaryobjective was to get a stalled vehicle on the' road againwhether disabled, or in a snow bank, or ditch,I am not .persuaded that receipt of incorrect information in thatrespct from a driver was regarded as of little or nomoment by Mayo in this incident as he seems to nowassert; especially given his testimony on other occasionthatMcMahon took all together too much grief fromVerro. What is clear is that Mayo subsequentlyinstructedYerro to, arrive a half hour earlier than normalto avoidany repetition of his initial delay.Mayo also continuedwith a closer review of Verro's performance. .On January 16 (actually 1:15 p.m., January 15), 1981,McMahon records Verro's first call that he had an earinfection, and second call that the brake cylinder waslow in fuel; and in Verro's reported view, the truckshould not be run. With regard to this incident, from asubsequent inquiry made- of Verro after a check of - atruck ordered by Mayo, and Verro's admission to him,when confronted,Mayo learned that the problem ofdelay here was not with the truck, it was with Verro'spersonal car; but that Verro knew the post office wouldnot accept that as an excuse for his lateness, so Verrohad offered.-to them- that there was a brake cylinderproblem with - the - company truck.Mayo relates thatYerro had offered thesame explanationtoMcMahon,which he recorded: Mayo again discussed with Verrothe necessity for his on-time operation. According toMayo, McMahon should have had the brake problemchecked at a truck-stop when reported.McMahon againhas testified that he was never instructed to check onemployees' alibis, and also that he was, never, instructedto check on brakes. Problems on the Kalamazoo-Garyrun continued through March 20, 1981. Verro was not.terminated until sometime in March, clearly after March10, 1981, by Mayo, and, in any event, well after McMa-hon's termination.With regard to the matter of Bruno's discussion of Re-spondent Exhibit 10, first, 'I am wholly persuaded. tocreditMcMahon that he was not present when Brunoand Mayo discussed it. Under Bruno's version, even as-suming pouches were stuffed on this Tuesday, McMahonwould not have been working at the time (afternoon)when Bruno stuffed the pouches; and I note further thatMayo was not firm in corroboration that McMahon waspresent.Under Mayo's version, his conversation withBruno would have taken place on the morning of De-cember 16, in my view, more feasibly, and with his initialconversation with McMahon in both recorded events inthe log occurring the prior morning of December, 15.What is indicated from the dates of the letters is that theLacey letter was prepared the same day of McMahon'sreport to Mayo, and the Verro letter the day followingthat report.Moreover, Mayo's corroboration otherwiseof what Bruno said, more confirms Bruno's remarkswere being addressed directly to Mayo, rather than toMcMahon.Given Mayo's unsureness that McMahon wasthere, and McMahbn's clear testimony that he was not,the same appears only the more so confirmed in Mayo'srecollection that the Verro document was returned toMayo, not McMahon: The argument of Bruno, that inconversationwithMcMahon, McMahon did not denyauthorship, is unconvincing..Even were it to be concluded from the above thatBruno misrecollected as to a Verro letter interception atMonday afternoon mail out time (rather than a Laceyletter),andMayo initially misspoke of a Lacey letterinterception early one morning, there is even otherwisemuch confusion remaining of record in Bruno and Mayotestimony additionally vis-a-vis McMahon preparation ofa Verro discharge letter, as earlier discussed in connec-tion with the Lacey letter.-On the other hand, in regard to the Verro dischargedocument, although authorship is denied by McMahon asis the case of the other documents, there is substantialevidence that real antagonisms of personality existed be-tween McMahon and Verro that would make his prepa-ration of it plausible- particularly if directed by Mayo.But Mayo's general and specific testimony is inconsistenteven on that. Then too, there are the revealed. infirmitieswith regard to each- of the earlier considered documentsthat were also of attributed, but unproven McMahon au-thorship (viz, G.C. Exh. 57(c), R. Exhs. 11, 12, and 13),which necessarily provide cause for pause in ascribingRespondent Exhibit 10 to McMahon authorship, where itlacks his signature and he denies authorship. However, inthis instance, it seems to me it does not make any differ-ence, at least in regard to supervisory issue.First, the Employer asserted reasons for Verro's non-dismissal resting on Castallano being on thin-grounds ismuch weakened by Mayo revelation that Castallano hadeffectively continued as their eyes and ears even afterDecember 19 and through the time of his departureabout January 11, 1981. Moreover, Mayo was least per-suasive in his failed memory as to why the discharge ofmanner, e.g.';as seemingly phoned in on Pittman, or di-rected by mail as in the prospective but aborted writtendischarge of Lacey of eventime. Whatever may be saidconcerning Bruno's additionally supplied reason of Cas-tallano needed use on Christmas rush extra trips (notablyof little duration) that. consideration no longer appliedafterChristmas; and it certainly was not a case whereVerro's performance thereafter had become that of amodel or an exemplary employee; nor had McMahon'santagonism towards Verro in any sense subsided or di-minished. To the contrary, it clearly continued after Em-ployer's receipt of the service complaint of the Kalama-zoo Post Office. Though McMahon may not have beenaware of that complaint letter, Mayo surely was, just as,he was surely aware of Verro's deficient performance,even shortly thereafter in January, though Verro was notdischarged 'until -March 1981. Under no view of thesecircumstances can it-',-be saidMcMahon dischargedVerro, or-it be concluded that he was able to;effectivelyrecommend the discharge 'of Verro. Finally I have diffi-culty in accepting that if McMahon had actually au-thored his first discharge letter/memo to Castallano, thathe would not have signed it, particularly as purportedly'pursuant to a specific direction of Mayo. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus what the above evidence in final analysis moreclearly proves on supervisory issue is that even it wereto be concluded that McMahon typed this documentwhich though not without some reservation because ofMcMahon s clearly evidenced antagonism towardsVerro I nonetheless do not do in the light of the greaterweight of contradictory and inconsistent circumstancesthereon otherwise presented to me in this record the ultimate result would be of a finding that McMahon didnot thereby discharge Verro nor was he able thereby inany real sense to effectively recommend the discharge ofVerso What the record convincingly shows on Verro isthat if McMahon really had either power the weight ofthe evidence as to his antagonistic relationship to Verrois such as to wholly persuade me that McMahon wouldhave used that authority to discharge or effectively recommend discharge to secure the release of Verro if notthen (mid December) thereafter at his first opportunityOn balance it is concluded and found that Employer hasnot only failed to produce convincing evidence thatMcMahon had and exercised statutory supervisorypower to discharge or effectively recommend dischargeof Verro with independent judgment given the aboveinconsistent accounts and state of the evidence it morebasically failed to produce convincing evidence thatMcMahon prepared the document The same evidenceconsiderations however belie the assertions that McMahon failed to control Verro The fact is his documentedcontinuing report of incidents and observations in regardtoVerro if anythingwent insufficiently heeded byothers who had the real authority to control Verro bydiscipline or discharge at that time viz if not Mayothen Bruno That Bruno in discussion with Mayo mayhave elected not to have done so for operational reasonsdeemed good and sufficient to him at that time is of nomoment on the instant issues of McMahon s actual authonty to discharge or effectively recommend the discharge of Verso with independent judgment as to beproven by this incident The issue of McMahon s asserted failure to control Verro is simply without merit asevidenced by the background found aboveFinally to the extent that the Gereral Counsel hasurged that the notes and/or discharge letter/memos wereinventions I am not persuaded that these documentswere proven inventions so much as they may have beenmisattnbuted to McMahon In that respect however Ineed not address the documentsWholly apart from thencessanly involved but undeveloped hearsay considerations I need not speculate on other origins thus not onthe payroll problem note (G C Exh 57(c)), as neitherBruno nor Mayo have advanced as a contention that another may have typed such note for another plausiblepurpose e g by Mayo as a memorialization of a McMahon report of a serious problem of driver complaintsbeing received about the accuracy of their paychecksand with or without an additional purpose for potentialuse in a later evaluation of McMahon s work performance on the TSI desk or for use in connection with anevaluation of his readiness for any future advancementopening nor similarly so on the Pittman note notingthere additionally was contradiction by Mayo of havingdone so and that additionally McMahon has crediblydenied certain specific statements attributed to him in thebody of that note nor of the Strang abuse of equipmentnote (R Exh 13) involving still another potential authorandwith a substantial segment of his regular workperiod uncovered by McMahon shift That Mayo wasthe actual author of the Lacey document (R Exh 11) inmy view is more than a mere possibility shown on thisrecord but an issue I need not reach beyond a conviction it was not shown to be a McMahon authored document as I similarly need not do on the more problemsome Verro document (R Exh 10)11Remaining claimed incidents of poorperformance lack of control of and/or failure toeffect communication from field employeesa In generalMayo has testified to four major failures by McMahonas well as claimed increasing failure of McMahon to control certain field employeesOne of the major failures asassertedbyMayo was McMahon s performance inregard to Verro s disabled truck on January 3 1981 earher consideredOf the three additional major matters(according to Mayo) remaining for consideration two involveD C mechanic Tom Stradley and the last involves Harrisburg driver Vogelsong s incident of February 3 and 4 1981 earlier briefly mentioned The Stradleyincidents relate (a) toMayo s assertion that McMahonexercised poor judgment in allowing Stradley to drive adefective truck on December 20 and (b) that contrarytoMayo s explicit instructionsMcMahon allowed Stradley to drive the D C to Bristolrun onJanuary 12 1981In general Norton has also testified to McMahon s deficiency in certain of these and other matters but his testimony of record is clearly confused overstated and/orwithout record support and in the end wholly unconvincingThus Norton s assertion that McMahon didnothing to get a trailer flat fixed and his subsequent inability to identify any record of the claimed event hisoverly broad generalization that mechanic Stradley wasallowed by McMahon to take it upon himself to makeoperational decisions to reroute and schedule people onhis own too far embellished his own erroneous recitement that Stradley took a trip to Bristol on his own andadds erroneously to Mayo s complaint that McMahondid not follow his explicit instructions on Stradley useIn contrastMcMahon has testified with much moresolid record support that Stradley did not reroute ormake any changes in the D C to Bristol run Apartfrom runs driven by Stradley discussed herein noneother appear shownWhile seemingly not so characterized as a major failingMayo (like Norton) has additionally referenced an occasion that McMahon failed todirect as soon as he should have driver Tomlinson todo the remaining portion of D C driver Mieirs runwhen Mieirs reported his tractorwas runningpoorly, assertedly on January 26 1981 McMahon has testified thathe did not recall any incident where one truck was runring poorly and one was running well and he did notswitch off McMahon s logs do not record entries forJanuary 26 but they do for January 28 1981 There, PEOPLE'S TRANSPORTATION SERVICE245however,McMahon has recorded that Mieirs'trailerhadbroken down with two broken airlines;that both Olinand Stradley worked on the problem,and that Tomlin-son had pulled the rest of Mieirs'trip.While there is nolog documentation available in support of McMahon, itis also clear there is no 5500 documentation in support ofMayo's and/or Norton'sversion of January 26, and inthis instance Mayo's account was somewhat lead. McMa-hon did rapidly handle a Lawrence-reported flat tire onDecember 17. Under all these circumstances,IcreditMcMahon's denials in the above.b.The-Stradley incidentsTom Stradley was hired as a mechanic in D.C. It is.clear of record that neither Mayo nor McMahon hiredStradley.Indeed, it appears clear in documentary recordMcMahon'sfirstcontactwith Stradley was a surpriseone when he first became aware of Stradley at work onDecember 20 (actually 11 p.m., December 19, Friday).At 11:20 p.m.'that evening,Stradley reported to McMa-hon that a Ryder Rental truck had died at the D.C. PostOffice;that it was 50 minutes before he could get it start-ed; and that the alternator gauge did not indicate it wascharging.Stradley then told McMahon that,as long ashe had headlights,he could keep going.McMahon hadStradley,then 1 hour late,drive on to the Quarrells' T/S(inD.C.)meet point.With the driver coming up to D.C.also continuing late, at 1:30 a.m.McMahon later furtheradjusted their meet point.The truck eventually went allthe way, apparently, to Roanoke,without incident.It isMayo's testimony,however,that,since they weregoing to get 5500s all the way down,whether it took 2more hours or a half-day,McMahon should have had thetruck taken to Ryder and had it fixed or replaced.In thatregard it was Mayo'smainassertion that the truck hadno running lights;and Mayo therefore raised the questionwhy risk a driver's life,a stop by the police,or a DOTseizure. -According to Mayo,he told McMahon that wasa performance failure as McMahon had allowed Stradleyto do it.Mayo also testified that McMahon's lack ofjudgment on it was extremely bothersome to Mayo. Onthematter of safety McMahon has first testified thatthere was no indication made to him that running and/orbrake and warning lights were not working;and McMa-hon's log entry of even date(along with circumstance ofthemechanic driving)rather supportMcMahon's thanMayo.Moreover,McMahon on other occasions hasre-cordedincidents of no running lights when such was re-ported to him(as on October 24 and November 20).Indeed,McMahon suggests Mayo may have been con-fused over one or another such red-tagged trailer inci-dents.More to the point,no document was ever intro-duced to show a repair related to a running light prob-lem on this incident was subsequently accomplished,such as would have corroborated Mayo'srecollectionover McMahon's recollection of this claimed major inci-dent.McMahon has additionally answered that Bruno'sgeneral directive was that he was to keep any operatingtruck going;and, significantly,Mayo has testified he waspersonally not aware Bruno had given that broad pri-mary directive to McMahon.Finally,McMahon has tes-tified thatMayo expressed no criticism to him over hishandling of this incident,at the time of the incident,which I credit,for if Mayo had been critical,McMahonsurelywould have brought both his unawareness of arunning light problem being involved in the incident andas well the Bruno primary direction to Mayo's attention.Given the nature of McMahon'srelated log entries,Bruno directive,and absence of any convincing evidencethat this truck was actually ever shown to have runwithout running lights, I credit McMahon's account, in-cluding that Mayo did not offer criticism of him over itat the time,noting ' further thatMayo has asserted onother occasion that he really did not become displeasedwith McMahon's performance until early January 1981.Finally I observe that Mayo apparently expressed nosimilar criticism toMcMahon about allowing Verro torun with four-way flashers later in early January.Essentially supported by the same reasoning and closeanalysis of the events,it is further concluded and foundthat McMahon had not failed to follow any prior instruc-tion with regard to mechanic Stradley driving two D.C.toBristol trips(and return) in late December,despiteMcMahon's candid testimony generally that his instruc-tions on the use of Stradley were hazy.McMahon didrecall that Stradley, being the D.C. mechanic,was to beused only as a last resort.The first such trip by Stradleybegan on December 21 and discernibly before theMcMahon shift.Thus,McMahon's log entry for 5:40a.m. on December 22 confirms that Stradley was on theD.C. to Bristol run,but it records he had experienced abreakdown (ran out of fuel) at the Bristol end. Mayosubsequently reprimanded him for failure to stop at theregular fuel station.Mayo has, at least on one occasion,asserted that McMahon had assigned this run to Stradleythe night before.However, the trip has been otherwisedidentified of record more clearly as one specifically leav-ing at 10:45 p.m. (December 21). (See and compare G.C.Exh. 18-153 and R. Exh. 44.) Although there isa seem-ingdiscrepancy in postal declared(5500)arrival time of5:10 a.m.,rather than 5:25 and identification as trip 1,from anuntimelyactual arrival at 7:35 a.m., it is clearthis trip was not trip one which had a scheduled arrivaltime of 8:55 a.m.,inwhich event it would have beenahead of schedule,but rather trip 3,arriving at either5:25 (or 5:10) a.m., thus,confirming Stradleycommencedthe-D.C. to Bristol first leg at a time when McMahonwas not on duty.(In that connection this was a later ad-justed route, and it is otherwise notable that there wasno related phone or event log entry before the above5:40 a.m. entry.)At 12:30 a.m.,on December 23, thus onthe back leg, Stradley reported he was lost, and hadmissed the Charlottesville,Virginia exit.(He was sched-uled to arrive at Charlottesville at 11:50 p.m.,December22.)Mayo has testified that the use of Stradley on theD.C. to Bristol run had the undesirable effect of Stradleynot being able to do mechanical work in D.C. for 2 fulldays or more.However,itwas Mayo who subsequentlyalso issued a written warning to Stradley additionally foronly missing the Charlottesville exist,though Mayo as-serted again that he did so because McMahon had failedto do so.McMahon has testified to general recollectionsthat Stradley wanted to drive;that he made a few trips; 246DECISIONSOF NATIONAL "LABOR RELATIONS BOARDand that there may have been a discussion with McMa-hon that'Stradley was-not to drive,though McMahonhas testified that he could not say it was after this par-ticular(first) trip.'Stradley drove a second trip starting on December 27(Saturday).The circumstances there were that a regularD.C. to Bristol driver- reported sick at the last moment,and reportedly was terminated because of not runningthe trip.'Mayo has testified that he,did not terminate adriver-over this incident,and generally thatFBruno andMcMahon handled it. Whether or not a driver was ter-minated over it, I in any event credit McMahon that hedid'not terminate any driver over this incident:Stradleycovered-this run at 11:25 p.m.on December 27. It is es-tablished that McMahon was not working at that time onSaturday,December 27. It is concluded from the- above,and by weight of record evidence otherwise,that McMa-hon was also not involved in any assignment of this runto Stradley.It also appears that because of- encounteredweather conditions Stradley was even later getting backon this trip(e.g., see G.C. Exh.18-124).Determinationto restrict Stradley'sdrivingmore probably-occurredsome time after this incident, . particularlywith theChristmas rush over.However, it is concluded and foundthat whether or not McMahon had received any instruc-tion(e.g.,after the first such trip) about the restricteduse of Stradley on this run in December,McMahon wasin any event not the one who thereafter assigned Strad-ley to the next run. (For the same reason and above un-persuasive assertion on Stradley being allowed to drive atruck without running lights,Ido-not credit Mayo's as-sertion of having spoken to Bruno aboutMcMahon'sde-ficiency in respect to Stradley's work performance inhandling these runs at time of his report on payroll prob-lem supra.)That Mayo made a- report to Bruno on theVerro incident of January 3 was apparently never specif-ically urged.The next major incident,according to Mayo, occurredon January 12, 1981, when a D.C. driver did not showfor a 11 p.m. trip.Again there is no event log entry forthis incident,but there are phone,log -entries.AfterMcMahon called several drivers unsuccessfully he calledMayo at 2:15 ,a.m. on January 13 (and immediately there-after Lawrence).Mayo has testified-that he had no ob-jection to receiving this call from McMahon,asMcMa-hon was fresh out of ideas.Mayo instructed McMahonspecifically to; have Stradley drive the truck from theD.C. Post Office to Merrifield and'switch trucks therewith driver Bowman.coming up from Bristol. (It is un-clear what the returningD.C. to Bristol driver Bowmanwas then to do in light of Bruno's policy not to turnsuch a driver around.)As McMahon did not earlier dis-patch Stradley(with whom he was in contact at 1:45a.m.) but attempted contact of D.C. drivers Tharps andMontgomery before calling Mayo (and then Lawrence,not Stradley), I-_ am wholly persuaded=Mayo had issuedinstruction on` Stradley restricted use earlier,probablyafter his return from holiday and review of the log onDecember 29. EssentiallyMayo wanted Stradley toremain in the D.C.-area in order to be available to repairthe trucks when'they went down. 'At this time postalvolume was rapidly decreasing but cold weather persist-ed as did related vehicle breakdown problems.Mayo'srecollection was that in the morning McMahon informedMayo that Stradley had called McMahon and told himthat Bowman looked tired,and that Stradley was goingon to Bristol.(In contrast,McMahon's phone log entryat 3:15 a.m.-records,"I let Stradley run the trip.)Mayohas testified that at this point he recognized that McMa-hon was never going to have control of Stradley. Inwhat must be regarded otherwise as an anomaly with re-spect toMayo's(and other's)repeated assertions thatMcMahon was Mayo's peer and with the same authority,Mayo's additional testimony here was that McMahon al-lowed Stradley to do this"despite my explicit instructions,and 'it was very, extremely bothersome."FinallyMayo as-serts that a later log report by McMahon on January 31,1981, of Stradley playing supervisor'ingiving driverEmbry a hard time,and in reporting to McMahon thatdriversMieirs and Tomlinson had a problem occur onlybecauseMcMahon had allowed Stradley to assert andexercisemore authority than he had.It isMcMahon'stestimony that when they went over these latter entries,Mayo only said he would take care of it.I credit McMa-hon about Mayo's limited reaction to the latter remarkson January 31, 1981.c.Lack of fieldcontrol,communication-Respondent's remaining Urgings in this area are thatMcMahon failed to control Field`Supervisor Ed Law-rence in D.C.; and seemingly that he failed to controllead driver Harry Witt in Bristol.(1) Ed LawrenceItwill be recalled that, in earlier review of McMahon,Mayo reported to Bruno that McMahon had done every-thing asked of him,and the same in respect to Lawrencein pre-December 4 period has been earlier reviewed andisdeemed essentially supported of record.Only Law-rence post-December 4 conduct remains to be consid-ered.It is to be recalled that Ed Lawrence was initiallyidentified by Bruno as a field supervisor.Bruno has addi-tionally testified that Olin was brought into the D.C.area to supplement Lawrence;in early December: To theextent Respondent would seek to rely on an asserted fail-ure of Lawrence to contact McMahon about extra trips,viz, on December 15, that assertion is without discerniblemerit 'as is made clearly to appear from McMahon'scredited documentary log entry of prompt Lawrencecontact on that matter. It has'been noted that Lawrencealso reported to McMahon on December 17 thata loadedtrailer had a flat tire; and that McMahon, at best, had onthis occasion promptly handled it with a new,vendor onan emergency basis,when the regular tire vendor couldnot provide the emergency service timely.(Mayo, on theother occasion,related thatMcMahon-had brought toMayo's attention Metro Fleet's slow response; that Mayohad said he would check on it' one day; that Bruno Sr.set it up;and that Mayo left McMahon a note on thenew alternate tire service source.)Respondent would otherwise rely on'McMahon's re-ports of an inability to contact Lawrence,viz: at 1:30a.m. on December 20 (McMahon's reporting in the log PEOPLE'S TRANSPORTATION SERVICEthat Lawrence was not home);and at 1 a.m., on Decem-ber 26,with respect to McMahon's inability to contactLawrence in regardto D.C.driver Nelson's dead battery(aftermechanic-Stradley's suggestion that a tractor goover with a chain and pull the truck around to start it).Nelson's run was scheduled to start at 11 p.m. on Christ-mas day and thus was then 2 hours late. While McMa-hon's event log entry occurs at 6 a.m., and his phone logentries appear very limited,McMahon has testified withmuch documentary support otherwise that frozen and/orbrokendown vehicles were a big problem that day (start-ing Christmas Day). Mayo confirmed the log itself doesnot show whether McMahon was at fault or not. Forreasons to be more fully explicated,but generally sum-marized as relating to his work periods at this time, inthismatter I fully credit McMahon that there(essential-ly)were a significant number of problems and relatedcalls that he did not keep an accurate account of. It isapparent that'Respondent later answered 5500 on thisparticular matter with declaration that the vehicle frozeup, and a rental could not be obtained that day. (SeeG.C. Exhs.18-134, 135.)It is otherwise notable, withregard to Lawrence's availability, that one-half hour ear-lierat 12:30 a.". on December 26, that D.C. driverLane, himself being in more difficulty,being then 4hours late,reported that he was out.of fuel,and had hadtowait in Springfield, Virginia,forLawrenceto bringhim the gasoline;and (in G.C. Exh.18-137), relatedly,Employer answered that Lane had had difficulty gettingthe fuel on,Christmas Day. Thus not only McMahon, butLawrence,was very busy at the time.Respondent would otherwise,and in light of the aboveI thus find,principallyrely on McMahon's log entry onDecember 27. On this occasion McMahon at 1:40 p.m.recorded,"Ed Lawrence is switching drivers around;without-informing us. There is a lack- of communication.Ed's calls are-far and few[sic] between and Ed is diffi-cult to reach."Respondent would.rely on asserted Mayotestimony that this was an example of McMahon's'failureto control Lawrence with regard to communications; asa result of which Mayo asserted he was forced to talk toLawrence some time after he returned from vacation inthe end of December.McMahon's telephone log doesnot record any other call to or from Lawrence until oneplaced on January 12, after McMahon had received acall from Mayo.The urgings with regard-to Lawrencedo not withstand scrutiny on even other bases and are, inthe end,wholly unconvincing.To begin with,Mayo was on vacation from December25 through 28, returning Monday,December 29. Mayohas testified that after Christmas,Lawrence,who hadbeen working 80 hours a week in December,then beganrunning a day schedule, 50 hours a week,6 a.m. to 4p.m. (Presumably that would have occasioned one ortwo other drivers'also being rescheduled at the sametime since he previously regularly ran an afternoon shift.)It is notable that Mayo himself elsewhere shorted theDecember 27 incident,as of weighty consideration, refer-ring it only as a "wrinkle we didn't need";and while as-serting,that he - toldMcMahon that . he had to controlLawrence,Mayo did not himself talk to Lawrence untilsome time later, at which time he relates he told Law-247rence that he and McMahon had to be informed,other-wise they could not run the operation.As noted therewas no log indication of subsequent contact betweenLawrence and McMahon until January 12,and then fol-lowing Mayo's call.Apart from his general driving, McMahon like Law-rence was himself working a significant number of extraTSI and instate hours in this period.ThusMcMahon,after having drivenmost of theday beforeChristmas,was to have Christmas Eve and(essentially)ChristmasDay scheduled off, being next scheduledto report forwork at 11 p.m. Christmas Day, when regular routeswere scheduled to resume.However McMahon had alsoagreed and worked for evening'dispatcher Gilbo until 9p.m. Christmas Eve, December 24. Thereafter he drovea dedicated route(a regular established courier route) foran absent courier driver.Moreover,when notified byNorton on Christmas Day midafternoon that a Ryderrental had been broken down for a considerable time inVirginia,McMahon came in early(between 2 and 4p.m.) that day,and handled that emergency problem atNorton'sdirection,aswell as certain other problems.ThusMcMahon worked on that (and other matters) es-sentially up to his shift start(excepting a late eveningbrief eating-break at home),and then through his regularshift,ending in the morning of December26 (Friday).McMahon followed that substantially expanded'-workperiod with next working his regular shift beginning thatday at 11 p.m., but then working well beyond normalshift end at 7 a.m. and through the afternoon of Decem-ber 27 (Saturday)where at 1:40 p.m.he made the abovecomment onLawrence,upon which Employer wouldrely.Givenall thesecircumstances,Ido not find Em-ployer's present contention convincing'thatwhat is evi-denced here is a failure of McMahonto control Law-rence'scommunication inthisperiod, so much as therecord reflectingboth LawrenceandMcMahon hadbeen working much more than normal workdays; andworkweeks,withMcMahon having occasional relateddifficultyin contacting Lawrence.McMahon'sDecem-ber 27 remarks were likely well understoodby Mayo tobe both (overtired)comment by McMahon, and notlikely as involving any serious problem;with Christmasrush over and Lawrence settling into a day shift,"-inshort,awrinkle he did not need 'at the time, but nomore.Given that shift'changes were accomplished byMayo,itwould appear no less indicatedby the abovecircumstances that-thismay not have been instancewhere McMahon had not been kept as timely informedof imminent shift changesin.D.C.after Christmas as hemight have been.(2)Harry Witt-The majority of the routes of the local Bristol oper-ationsstarton McMahon's shift, viz, 5:45 a.m. However,themajority of their operation (and their end) is onMayo's shift.With regard to Harry Witt,the lead driverinBristol, indeed the Bristol operations as a whole (inoperation since November 1), there appear to be no en-tries in the event log recorded by McMahon prior to De-cember 16, excepting only driver Leon Wilke's (unrelat- 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDed) pay question of November 28. The phone log addsnothing beyond arguable Witt late report on November1,and notification by Mayo on November 11 that an-other driver en route to Bristol would not arrive until 11a.m. In effect,there were no unusual problems reportedtoMcMahon that he recorded in the first 45 days ofBristol operations. To that extent, McMahon is fully sup-ported in his testimony that any juggling theretofore ac-complished in Bristol operation was at the direction ofMayo:Nonetheless^itisRespondent'scontention thatMcMahon later failed to control Witt.On December 16 a postal official called McMahonwhen a driver (Witt) failed to show at 3:45 a,m. (the oneearlier shift) and they were unable to contact him.McMahon also was unable to contactWitt at home.McMahon immediately contacted another driver (Wilke)who volunteered to cover. By the time McMahon hadpromptly reported back to the post office, Witt had al-ready arrived.What is of material consideration here isthatMcMahon recorded Wilke information that "someof today's trips were swapped around." According toMayo, when that morning Mayo made inquiry as to whythe confusion, McMahon replied that Witt was swappingtrips around. As a 611(c) witness Mayo has testified thathe asked McMahon, "Did you talk to Witt; and did youtellhim that creates payroll, schedule problems?" Ac-cording to Mayo McMahon said he did. Mayo has onother later occasion testified that he told McMahon thathe better talk to Witt and tell Witt that he does not haveauthority to swap trips, around; that -any schedulechanges have to come from Boston. On still another oc-casionMayo related he told McMahon that Witt wasjust ,a driver, and McMahon had to be doing the schedul-ing; and that he, told McMahon, "If we start letting localpeoplemake our schedules, our operation[will be] acomplete disaster."However, in seeming as revealingtestimony,Mayo has also identified the problemas beingbasically thatWittwasnot communicating.'Mayo has fur-ther testified that it was an ongoing, but not an everydayproblem, thoughMayo firedWitt eventually, afterMcMahon left, when hislack of communicationcontin-ued.On December 18, McMahon recorded Witt's sugges-tion that they use a Bristol truck that was scheduled forstate inspection in place of a D.C. truck they were thenstillwaiting for. That was done. On December 27 (actu-allyDecember 26, 11:50 a.m., and with Mayo on vaca-tion)McMahon recorded report thatWitt had PhillipsdrivetoRoanoke and swap with the D.C. to Bristoldriver, and return to Bristol, to help with a D.C.-to Bris-tol-run coverage.On December 27 (being the same shift)McMahon at 6:50 a.m. recordshe hadWitt go up at 8a.m. to meet Bowman who had reported ill en route toBristol.McMahon thereafter shows Bowman at 9 a.m.reporting he would try to make it in, but' at the sametimethere is recorded report of coverages by Bristoldrivers prospectively arranged (presumably by Witt, notBowman)for Bowman's return leg if necessary. Therewas effectively no failure of Witt to communicate on theabove.Witt's report and contact for vendor service onthe truck freezeup that occurred on January 5 has beenearlier addressed.Therewas clearly no failure to com-municate there. The prior failure to communicate withMcMahon thus rested solely on December 16 incident.According' to Mayo, when the Bristol operation start-ed trucks were originally.-kept in a central parking lot,and they were not to be taken home. On January 20,1981, a driver took a truck home, and the battery wasstolen outof the truck. According to Mayo,McMahonhad the driver use an arriving D.C. truck.When Mayolater' made inquiry,Witt said he let `the driver take thetruck home. Mayo then asked Witt, "Who let you lethim"; and Mayo has testified that Witt replied, "McMa-hon never told me we couldn't." However, Mayo thentoldWitt that no one told him to do it, or not to do it.On' January 28 an entry appears (without the time ofcalldocumented)regarding an incident occurring onJanuary 27, 1981 (Tuesday),- when D.C. driver Snellinghad waited until 4:30 p.m. before he let anyone knowthat he did not have a truck. McMahon records thatwhen he made an inquiry of Snelling about it, SnellingtoldMcMahon that Witt had told him there would betwo trucks at Campbell's T/S (localterminal),either ofwhich Snelling could drive back to D.C. NotablyMcMahon would not have been working the prior dayat 4:30 when the incident took place. Any ;failure tocommunicate thereon by Witt or Snelling would havebeen with,Mayo.McMahon reported only Snelling's ex-planation. Finally, apparently on February 5, McMahon'slast day, he recorded report that Wittwas, running Phil-lips'runs.The above evidence, is not. persuasive thatMcMahon had failed to effect communication from Witt,certainly no more than Mayo had.McMahon has also specifically denied that Mayo evertold him to tell Witt that he could not switch driversaround;thatMayo never expressed a',concern to himabout lettingWitt get out of control; that Mayo neverdiscussedWitt overstepping his bounds that, he couldrecall;and relatedly that there was no Bruno or Mayoconversation,with him,about being dissatisfiedwithWitt's performance. More to the point, I cannot acceptthatWittwould have continued to make the abovechanges, if such were not being allowed by Mayo. I fur-ther fmd the real problem . was, as Mayo essentially hasrevealed,one of communication with Boston as to whatWitt did, not that he made or suggested certain adjust-ments and/or changes, particularly in the cold, busyseason,with Bristol and D.C. to Bristol-drivers experi-encing varied problems, that Bristol drivers were affect-ed by,and occasionally assisted on.d.Harrisburg driver Vogelsong's February 3-4, 1981incidentThis is Mayo's asserted fourth major -incident involv-ing poor performance by McMahon.It is also the inci-dent which Respondent asserts triggered McMahon's im-mediate discharge;without waiting for a replacement asoriginally' planned. Bruno- and- Norton have essentiallyrelated thatMcMahon had a disabled truck improperlytowed right past the Wellsboro Post Office, without ef-fecting a delivery of the mail on board for that postoffice., Bruno's'relatedassertion-was that McMahonshould never have allowed that to happen; and Norton, PEOPLE'S TRANSPORTATION SERVICEin his description of the self-same' incident,asserted hehad received a report from Mayo that the truck brokedown a short distance from the post office at a timewhen it was not late for delivery;that-itwas towed rightpast the post office and tied up for 7 hours;and thatMayo remarked to Norton that McMahon should haveknown on what street in Wellsboro the truck brokedown; that subsequently,themail on board for theWellsboro PostOffice,which was closed,was left atWilliamsport;and that Mayo told Norton there was notanything he could do now. Norton has also testified thathe relied on what Mayo told him of incidents;and he ac-knowledged that he had not discussed them with McMa-hon.Norton did not conduct an independent investiga-tion of the Harrisburg incident.Bruno recalled:The initial diagnosis was that the fuelgelled;the truck was brought inside to thaw;but a filterwas not available,and the truck was locked up. Brunoalso asserted that no one knew where he was.(Signifi-cantly Bruno promptly after so testifying'acknowledged,his recollections of this incident might not be the exactcircumstances.)Nonetheless, Bruno has asserted he (es-sentially)blew his top over this incident,and directedNorton to immediatley discharge McMahon.Bruno hastestifiedgenerally thatMcMahon in length of -serviceMayo.Bruno otherwise has testified that on paperMcMahon was highly qualified but he did not do the jobproperly;-and that McMahon held him up,felt that ,wasthe way to play the game,and he did not ask how hecould do the job better.According to Bruno at that timethere was not much he could have done to have avoidedbeing fired.Norton confirmed Bruno's testimony thatafter this incident it was decided they could not put upwith it anymore.Norton testified it was decided McMa-hon was to be let go without their having a replacement;if they waited,itcould be 6 to 8 weeks, and there mightnot be a business.In contrast McMahon testified that he recalled no inci-dent in which a truck(contrary to. established procedure)was towed past a post office without delivering the mail,and it thereafter locked in a garage.McMahon event logentry of that date, February 4 (Wednesday),records thatHarrisburg driver Vogelsong driving#456 had fuel con-gealed and had to be thawed out,at Eddie TIS Mans-field,Pennsylvania;and, that he was 7-1/2 hours offschedule.The entrydid confirm generally that mail forWellsboro was' left at Williamsport, and that Wellsborowas closed. 'There appears no report hour in the eventlog; and phone log entries are not available as the avail-ablephone log entries ended on January 22, 1981.McMahon has denied that Norton ever informed himthatNorton,was-,upset about a Harrisburg truck beinglocked up in a garage.,The Wellsboro Post Office was regularly closed 8 p.m.to 3 a.m. Vogelsong'swork hours (excluding one-halfearly report time)were 2:45 to 10:30 p.m. Vogelsong'snormal assignment was on a Harrisburg to Wellsboroand return run(Postal Route 17025),viz,K67, trip 1 and2.His route schedule(see. R.Exh. 7)specifically provid-ed as follows:Outgoing,or -starting departure from Har-risburg at 2 p.m., to, Williamsport 5-5 p.m.(arrival-de-249parture),to a normallyscheduled arrival atWellsboro at6:30 p.m.Vogelsong'sInboundreturn,or backleg provid-ed for a departure from Wellsbbro at 10:45 p.m., to. Wil-liamsport 8-8:15 p.m.(arrival-departure),toHarrisburg10:30 p.m. arrival.Mayo otherwise appeared to refer to afast run due in (at Wellsboro)at 7 or 7:30 p.m.However,no weekday outgoing route appears to have done so,though there is a trip 6 (and 5)route run by Strang,starting inbound from.m.with a Wil-liamsport arrival at 8:30 p.m., and a Harrisburg arrival at3:30 p.m. Any breakdown while Vogelsong's trip was ontime would have been well before McMahon shift; likelyon Mayo's shift;and in any event would normally havebeen reported to Mayo at home,.if not at the office..Mayo's description of the incident does not corrobo-rate either Bruno or Norton.Mayo relates only generallythatVogelsong's truck broke down between Harrisburgand Wellsboro;that there was quite a bit of time beforethe tow was made(at a- time when McMahon was notworking);that the truckwithmailwas then towed to agarage, but to thaw;and that there was a 7-1/2-hourdelay.Mayo doesnotconfirm the truck was locked upwith mail on board,nor wrongfully towed by the Wells-boro Post Office.Mayo recalled that there was anotherincident where a D.C. tractor was locked up,but eventhat not with trailer(or mail),on board. Nor did Mayocorroborate Norton relatedly,with regard to specifics ofMcMahon's responsibility'to know the street.Given theabove, and other unquestionable circumstance, e.g., thatthe tow was to a Mansfield T/S, I do not credit Brunoor Norton version at all.It isMayo's recollection otherwise that McMahon toldMayo that Vogelsong had called him and told him thattheWellsboro post office was closed,and he was justgoing on to Williamsport,50 miles away.According toMayo, McMahon told Vogelsong to do so, and he did. ItisMayo's testimony that if McMahon had taken the trou-ble 'to look at the schedule he would have seen theWellsboro Post Office opened in 15 minutes.WhileMayo acknowledges that the trip was blown, and theyhad a 5500,Mayo has testified that McMahon's lack ofattention to what he was supposed to be doing caused agreat deal of confusion, extra work,and very bad publicrelations.Mayo explained that the error resulted in an-other contractor having to transport the mail left at Wil--liamsport back to Wellsboro; and secondly,the outgoingmail from Wellsboro was not picked up.-Mayo testifiedthat he told Bruno, and that Bruno said,with prefatoryexpletive,'"unreal" and "O.K." McMahon was terminat-ed the next day.McMahon has testified that he did not recall receivinga call from Vogelsong from a telephone near the Wells-boro Post Office to tell him the post office was closed;and testified from recollection that he would say heknew of the incident onlyafter the,fact.McMahon hastestified also that Mayo did not criticize him for allowingVogelsong`to go by Wellsboro; never indicated it was aserious, defect; and no manager indicated it was one ofthe reasons for -his termination. McMahon, however, didrecall that he was driving out in the western part of theState on February 4 and received a message from dis- 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDpatcher DeCosta to see Norton upon his return. Whenhe did return, Norton was not there, so he went home.When he saw Norton (at the end of the shift) the nextday February 5, 1981, Norton did not say anything aboutwanting to see him the day before; and McMahonassertsthat the only reference to the prior day was to the Rat-cliffeconversation,whichMcMahon relates also oc-curred later on the morning of-February 4, 1981. Nortonhad no recollection of directingany such message toMcMahon on February 4, 1981. However, discharge-checkswere prepared for -McMahon on February 4,1981.McMahon's log entry for February 4, 1981, though inthis instance-without a definitive time of day recorded,confirmsVogelsong made a report to McMahon thatfuel had congealed in Vogelsong's truck #456; that ithad to bethawed at Eddie's T/S,Mansfield, Pennsylvania;and that he was 7-1/2 hours off schedule. McMahon'slog entry only relates that "The mail for Wellsboro wasleft atWilliamsport-Wellsboro was closed." The entrydoes not definitively indicate where the call was madefrom, e.g.,Wellsboro,Williamsport, the Mansfield T/S,or elsewhere. The log entry would appear to conclusive-ly indicate that the Wellsboro mail was left atWilliams-port at a time when the Wellsboro Post Office wasclosed, thus necessarilysome timebetween 8 p.m. and 3a.m. It does not indicate whether breakdown occurreden route to Williamsport or Wellsboro.In the only apparently related 5500 placed in evidence(G.C. Exh. 18-76) it is there reported by the post officethat driver Vogelsong, = on Route No. 17025, trip no. 2,with a scheduled (ending) arrival at 10:30 p.m. and withdate of irregularity identified as February 3, 1981, hadriot actually arrived at Harrisburguntil 4 a.m., thus onFebruary 4, 1981, (A similar incident with Strang thendriving No. 456, and with required tow back to Harris-burg on February 3, precludes earlier date.) It is immedi-ately to be substantially (5-1/2 hours) late, it was not the7-1/2 hours that Vogelsong had reported he was offschedule earlier to McMahon. (In some manner Vogel-song had thus made up 2 hours by his route's terminalend.) Scheduled allowed driving time from Williamsportto Harrisburg was an hourand 15 minutes,which meansthat Vogelsong would haveat best lastleftWilliamsportat 2:45, a.m. However, in terms of a normal 'schedule,that would have been necessarily a back-leg (or inbound)departure time from Williamsport to Harrisburg for Vo-gelsong.More pointedly, if it be taken into account, asseeminglyurged by Mayo, that the Vogelsong call toMcMahon was made in the Wellsboro area, at 'whichpointMcMahon wrongfully allowed Vogelsong's depar-ture fromWellsboro forWilliamsportsome 50 milesaway, with the closed Wellsboro Post Office due to openper scheduledin 15 minutes at 3 a.m., that accountwould then have Vogelsong in Wellsboroarea near postoffice at 2:45 a.m.However, Wellsboro isan additional 1hour and 15minutes awayin allowed drivingtime fromWilliamsport. Thus,given a 4 a.m. arrival at Harrisburgand a normalinbound stop at Williamsport, Vogelsongwould haveearlier atbest driven fromWellsboro area at1:30 a.m.,clearly 1-1/2 hours beforeWellsboro PostOffice opening,and in any event not the 15 minutesMayo has urged in his recollection. Said another way,assuminga call was made to McMahon at 2:45 a.m., Vo-gelsong was necessarily close to, Williamsport given thathe made it back to Harrisburg at 4 a.m. While the.Har-risburg Post Office might have garbled where the break-down occurred, infra, I cannot accept Harrisburg wouldhave inaccurately recorded when Vogelsong arrived atHarrisburg, vis, at 4 a.m., infra. To the extent Mayo'srecollectionwould place Vogelsong's call atWellsboroat 2:45 a.m., andMcMahon's authorization then givenfor him to go on to Williamsport as Wellsboro wasclosed, I do not creditthe same.However, even other aspects of Mayo's recollectionappears inconflict with the thrust of the onlyrelated5500 offered on this incident. For it is (G.C. Exh. 18-76)reported by the Harrisburg Post Office in the sectionnormally utilized for post office comment, frequently re-cording driver-offered explanation in the postal report tocontractor, "Broken down between Wellsboro & Wmspt.Enroute to Wmspt.Had to be towed to Wmspt P.O. tripdelayed.Came in empty,. mail was put on 17025-6."(Em-phasis added.) Trip no. 6 was the first leg of Strang'sWellsboro to Harrisburg (and trip 5 return) route, whichessentially started fromWellsboro on weekdays at 7:15p.m., inbound for Harrisburg.Strang's startingdeparturefromWellsboro was thus 30 minutes after Vogelsong's(second leg) inbound trip would normally itself departWellsboro (at 6:45 p.m.); and it was also 45 minutesbefore the Wellsboro Post Office would-close, with noth-ing else of Employer "normally due in or out of Wells-boro in theinterim.(Strang's subsequentdeparture fromWilliamsport at 8:15,was also anhour after Vogelsong'snormally scheduled departure at 9:15.) The post office'sform 5500 on -the irregularity of Vogelsong's servicewould thus seemingly confirm that Vogelsong'snormalmail pickups (at best) from Wellsboro, to Williamsportand Harrisburg, and from Williamsport to Harrisburgwere actually handled by Strang on his trip ' no. 6,though-as reported, Vogelsong's scheduled trip in suchparticulars itself was one delayed, and shown as the serv-ice irregularity. This is not very convincing evidence tosupportMayo's assertion that an adverse effect ofMcMahon's allowing Vogelsong to go on to Williams-port without waiting for Wellsboro to open had resultedin unduly delayed pickup and delivery of mail outgoingfromWellsboro. (In this regard, in passing,Icannotaccept, if intended,as a viablealternative, that the refer-enced tripno. 6 onwhich the mail was reported as putwas a trip no. 6 to run the next day, given theseeminglyclear languageto the contrary, viz, that the reason forVogelsongcoming inempty was that the mail was puton trip no. 6, and also because there wouldthenbe indi-cated nonuseof available interim inbound trips.)There is seemingly additional conflict whether the Vo-gelsong truckbroke down while Vogelsongwas en routetoWellsboro as Mayo has contended and McMahon'slog entry wouldappear ambiguousto the extent itrecords Vogelsong's report that the_ mailforWellsborowas left at Williamsport and that Wellsboro wasclosed,as comparedwithpostalreport from driver that he wasen route toWilliamsport, and towed to Williamsport, PEOPLE'S TRANSPORTATION- SERVICE251unless the breakdown occurred before Williamsport de-livery, and the tow was by Williamsport Post Office, andthen on to Mansfield T/S for truck thaw, and withWellsboro mail (also) left at the Williamsport Post Officebecause the Wellsboro Post Office was then closed andwould not open'til 3 a.m., and because of the prospectivethaw delay time on No. 456. Mayo has, in any_' event,urged that another contractor had to be used to transportthemisdeliveredWellsboro mail from Williamsport toWellsboro. Aside from the circumstance that no docu-mentary evidence from the post office (5500 irregularity)was offered to corroborate that assertion, no- explanationisoffered about nonavailability of Employer's own out-going service to handle that (back) transport from Wil-liamsport toWellsboro, e.g., trip no. 3 departing at 2a.m.-,arriving at 3:15 a.m. (15 minutes after WellsboroPost Office opened), or trip 5 at 4:30 a.m., especiallygiven that Mayo has acknowledged that the towing ofVogelsong was one that was itself not immediately - ar-ranged. Thus the entry by McMahon and the 5500 postalreport taken in combination are more compatible with: asignificant towing delay and an initial towing by the Wil-liamsport Post Office; and :offloading of Williamsport(and likely Wellsboro mail there); a towing of No. 456 totheMansfield T/S and a significant period of thawing;Harrisburg inbound mail from Wellsboro and Williams-port being handled by Strang's trip no. 6 on ocasion ofVogelsong''s initialdelay; and Vogelsong's inboundingafter the thaw, arriving empty at Harrisburgh at 4 a.m.(making up 2 hours) with, Vogelsong's departure fromeitherMansfieldT/S or Williamsport, but not fromWellsboro. Even assuming Mayo's recollection of havingto use another contractor is accurate, it would then indi-catea muchearlier breakdown that would not be so rea-sonably accommodated by trip No. 3 departing at 2 a.m.In short, a problem before McMahon's shift, reported toMayo, resolved by Mayo, including accounting for Vo-gelsong's actions thereafter. One thing is sure, if Vogel-song's inbound mail was on trip No. 6 it was scheduledto. leave all areas before McMahon's shift, as- it wouldarrive at Harrisburg one-half hour after he started. Inshort,McMahon's recollection of a report after the fact,though general, is alone supported by all the circum-stances; and Mayo's assertion of a call from Vogelsongin the Wellsboro area at 2:45 a.m. is simply not.compati-ble with the schedule, or post office 5500.Mayo's related 5500 response on February 17 to thepost office was solely, "Driver was unable' to fuel atnormal fuel stop & was therefore unable to blend fuel-this caused this problem.We have corrected this situa-tion."Thus there was then no mention .of McMahon'snow raised negligence,, nor of his interim discharge onFebruary 5, as was assertedly triggered by that veryevent. It is concluded and found that McMahan's ac-count that he was notified after the fact is the more wellsupported and credible; and his assertion that no manag-er expressed criticism directly to him over.it seems un-contested. In any event, -I further find the conflict be-tween Bruno's and Norton's version of the Vogelsong in-cident on the one hand, and Mayo on the other involvesamajor contradiction. Even giving selective consider-ation to Mayo's accountalone, the sameis sufficientlycontraindicated by certain established facts as not to pre-vail over McMahon testimony thereon which was notonly consistent but in thisinstance-more compatible withthe documentary corroboration supplying his testimonywith a convincing ring of truth, while the same consider-ations effectively unravelled major elements, if not allMayo's recollections of the event.Finally, given Norton's unconvincing testimony, on anasserted occasion on January 26.of McMahon's failure tohave driver Tomlinson, at the completion of Tomlinson'srun,, swap his truck with driver Mieirs, whose truck wasasserted as running poorly; given the leading nature ofMayo recollection thereon, and given the denial ofMcMahon, and absence of other convincing evidence, Iplace no reliance on such additionally asserted failure ofMcMahon on January -26, 1981, nor of him on January28, 1981,-which notably occurred immediately prior tothe advanced- discharge memos.e.Norton's version of the McMahon dischargeinterview ,Norton's version of the exit interview with McMahonwas that itwas a generalizedone:. According to Norton,he told McMahon that he was becoming more and moreinvolvedwith out-of--state operations the past month;thathe' was watching McMahon's performance veryclosely; that he thought it was very unacceptable, par-ticularly over the last several weeks; that he did notthinkMcMahon was the man for the job;, that "wecouldn't use his services anymore;" and that he was alldone: Norton essentially denied McMahon's versions ofthat conversation with regard to discussion of Ratcliffe,other Chicago drivers, orunion matters;and he affirma-tively testified that at time of termination of McMahon,he had no knowledge that McMahon wasengaged inany union activities; that it never entered his mind; andthatMcMahon was discharged strictly on his job per-formance, which was lousy. Norton also testified that thetime of his termination McMahon made no request what-soever as to whether he could be allowed to continue todrive asa courier driver.12.Other evidence offered-on managerialcontentionsa.The documentary credit card formsThe only other documentary evidence offered in sup-port ofMcMahon's. status as NSM are Respondent's Ex-hibits 5 and 6. Respondent's Exhibit 5 is a form memo-randum with the date of July 7, reflectingMayoas ongi-nator ofaMid-Continentcredit card (unaddressed indi-vidually), but with a D.C. driver signing therefor on No-vember 8.Respondent also offered Respondent'sExhibit6 being, a similar form memorandum, with date of Octo-ber-1,_ 1980, but reflecting thatan Amococredit card forKalamazoo driver Jim Verro originated (in type) from J.McMahonbut which on its face shows a return with theappearance of Verro personally signing for the card onOctober 19, 1980.- The General Counsel's contendedthere was a failure,to timely produce Respondent's Ex-hibit 6, while Respondent countered the form was found 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDby it in the Verro file produced earlier for the GeneralCounsel's inspection.No evidence was offered that theVerro file had not been earlier produced.-Mayo has otherwise testified that he did not seeMcMahon do Verro's credit card letter, he saw it in themail box, and as he had not done it, he recalled that hehadasked McMahon what it was for,-thatMcMahon hadresponded that it was a credit card thing for VerrobecauseVerro had asked; and that he then told McMahon tosend it out. Mayo has also testified that the credit cardsand related forms were regularly kept in his desk towhich McMahon had ready access, though acknowledg-ing thathe could not recall any other instance of McMahonever taking any other credit cards.Both offered Mid-Con-tinent and Amoco cards provide various instructions torecipient,inter alia,to retain all charge receipts and"pass them in to your supervisor who will forward themto accounting; a direction to surrender card to supervisorimmediately, on leaving company; and that upon receipt,the form and old card were to be returned to supervisor.Fuel reports and charge slips- were generally collectedlocally.The same would appear confirmatory of localsupervisoryusage.However, there was no supervisor onthe Kalamazoo run, as such.McMahon's log reflects that on November 3; 1980,Verro called, reporting that the Marathon credit card ex-pired the end of November. There is no evidence McMa-hon sent Verro a card on that occasion (or later on No-vember 28); nor did McMahon send a card to Kalama-zoo driverSummer onhis report of November 4. McMa-hon otherwise testified that he recalled there was an oc-casion when a whole serves of credit cards were expiring,and new cards were on Mayo's desk. While at firstMcMahon-testified that he did not recall filling any out,and specifically one on Verro, on a_ later occasionMcMahon testified in more specific denial: that beforethis hearing he had never seen, typed, or written on anysuch (Verro) memo in regard to credit cards; that Mayohad never shown it to him; that no old card was everreturned to him; and that he had no memory of Mayoever telling him he couldmailcredit card authorizationsto employees under his signature. His signature (or othermarking) does not appear on the Verro Amoco cardmemo. Only McMahon's typed name appears as a for-warder. On rebuttal McMahon has even further deniedthatMayo had told him to send Verro a card; and he hastestifiedunequivocally that he never sent a card toVerro. McMahon then testified explicitly that he did notauthor Respondent's Exhibit 6; that he did not take itfrom the desk; and that he had never removed a creditcard from Mayo's desk, nor had he ever (relatedly) as-signed a credit card number to a driver.Mayo has testified that it was he who traveled to newcontract areas to interview drivers prior to startup; andMayo has testified he traveled to Kalamazoo. The Kala-mazoo contract on its face was effective October 18.However, the first phone log entry would appear to bethat of Gary driver Crag (sic) Thompson on October 20(actually 11:35 p.m: October 19)., Notably, October 19 isthe same day that Verro signed the credit card form.However, close review of log entries would appear to in-dicate that Kalamazoo drivers Summer and Thompsondrove the runs the first week; and it appears that Verrodid not drive before Monday, October. 27. (IndeedVerro's inquiry on October 31, Friday, as to when hewould be paid, would appear to further confirm that hedid not drive earlier.) In my view, even assuming with-out finding that McMahon sent this card out, this wasnot a very convincing evidence offering on managerialstatus.However, in that regard, I need not go beyondobservations that at best this was but one isolated in-stance of a ministerial act performance, and one nevershown to have been repeated, though there were fre-quent occasions for it to have been done again byMcMahon if, it had been either a McMahon directedorassumed responsibility; and finally it is observed that,even under Mayo's version, on that one occasion, Mayoconfirmed the single mailing. I place little reliance onthis document, or this isolated, instance, on either super-visory or managerial issues.b. Policy establishmentNorton testified he had no knowledge of McMahon es-tablishingmanagement policy. Both Norton and Mayohave confirmed that Employer's accident policy was onealready established before McMahon arrived. Essentiallyitwas Mayo's sole testimony that McMahon effectivelycreated the policy of Chicago drivers calling in a half-hour before their departuretime;and that it was McMa-hon who also established a policy of adjustment of meetpoints,when one driver was late, in order to keep atleast one driver on time. The adjustment practice (earlierdescribed) was employed initially at Kalamazoo, and sub-sequently on the Prince George to Roanokerun. It isclear as well that postal contracts, and particularly thatof Chicago, required the postal driver to be present atthe post office one-half hour before departure time. Ac-cording to Mayo, at Chicago the drivers -were initiallycalling in about 15 minutes before departure; and McMa-hon (essentially) told-Mayo this was not giving himenough time to get a replacement in case oflateness/absenceMayo asked what McMahon needed;McMahon replied one-half hour; and Mayo then toldMcMahon they were his drivers and he could go aheadand set whatever requirement he needed. In contrast,McMahon has testified that drivers were always sup-posed to call in one-half hour before departure (whenthey arrived) but they did not always do it;and also (es-sentially) that on occasionMayo instructed him toremind them. A very early entry thereon appears inMcMahon's log for October 3, viz, "-Spoke to each Chi-cago driver about calling 1/2 hour before they departNorth Suburban." I credit McMahon. To the extentMayo appears on occasion to have indicated that McMa-hon set an additional requirement upon drivers to callone-half hourbefore arrivalat the post office, such testi-mony is concluded as not supported by weight of moreconvincing evidence of record, and any contention basedthereon is rejected.The RentalAuthority ConflictBruno has asserted(withoutcorroboration) thatMcMahon rented a truck on a Mopar operation.May did PEOPLE'S TRANSPORTATION SERVICESnot know if McMahon ever actually rented a vehicle. Hewas sure Castallano -never had. McMahon has categori-cally denied that he ever rented a vehicle on any oper-ation. It is established 'of record that on one occasionMcMahon did have a disabled Mopar vehicle towed infor repairs, and had only thereafter notified the involvedfield supervisor of the details. No rental- was shown in-volved. I am convinced that is likely to have been whatBruno(erroneously) adverted to. It- is also establishedthat on Christmas Day, McMahon, armed withan imme-diate prior broad Norton directive, thereafter had a dis-abled Ryder rental towed to Dulles A/P mail facility;and in connection with effecting mail. delivery and repair.,service thereon by Ryder, arranged with the nationalRyder rental agency that Ryder make a vehicle availableto Roanoke as substitute for the Ryder truck which wasalready rented, but had been previously long brokendown outside D.C. on Christmas Day without repair,and only recently been towed to Dulles Airport postoffice to 'effectmail delivery, and to await repairs byRyder. No evidence was offered that the vehicle subse-quentlymade available at Roanoke (where theearlierrentalwould have by then traveled if it had not brokendown) was not a substitute for the already rented, butdisabled vehicle. In short, it is clear on the totality of theevidence found credible, that McMahon never actuallyexercised any authority to rent a vehicle, though on oneoccasion, on Christmas Day, he obtained a substitute ve-hicle at a different location for a long broken-downrental.There is, however, a degree of conflict as to thenature of the existence of rental authority in or the dele-gation of such rental authority to McMahon.,First, Mayowas adamant in his testimony that, from the first night ofhis instruction toMcMahon, he (Mayo) had informedMcMahon that McMahon could rent a vehicle if therewas need. He has also testified that McMahon was toldthe information on rental agencies was in the Roladex.(Credit was already established.)It is in thisarea of rental authority that I find McMa-hon's testimony to have beenleast consistent and leastpersuasive.Thus McMahon confirmed that Mayo in aninitialinterview had informed him that insome cases ve-hicleswererented, butMcMahon testified that Mayoalso saidthat itwas somethingwith which= McMahonreally did not have to concernhimself.McMahon alsoinitially testified that there may havebeen additional dis-cussionsinOctober (seemingly in connection with aRyder rental breakdown) that in the event of emergen-cies,truckswere rented; but no information was thenprovided how it was to be done,and, again,with assert-ed Mayo commentitwas somethingthey really wouldnot have -to worry about. However, McMahon wouldlater deny (on cross-examination) that he had testified-earlier thatMayo told him at some point that rental vehi-cles could be obtained on an emergencybasis(albeitadding)elsewhere.In rebuttalMcMahon would againtestify thatMayo in thebeginninghad described brieflythat, in the event of emergencies, trucks -are rented;thoughrepeatingotherwise that Mayo did not supplyfurther information as to how it could be done; thatMayo did not go through.themechanicsinvolved in ob-253taining a rental truck; and that again Mayo had told himitwas something they would not really have to worryabout. In the interim McMahon acknowledged, with re-spect to telling a driver what to do in event of a break-down, that he had stated in previous affidavit, inter alia:"I have a catalog of Mid-Continent truck stops, and Idirect him to the nearest stop, if it's really severe, I tryto ' arrange for a rental vehicle for the driver." Nonethe-less,McMahon testified at hearing that in the presence ofsuch actual circumstances he would have contactedMayo.DespiteMcMahon's above inconsistencies, there ismore in record to support his contact of others beforerental, than the contrary. In resolving the conflict I relyon McMahon's testimony only to the extent well sup-ported by other credible evidence. Firstly, it is clear thatMcMahon never rented a vehicle, including on those oc-casions when a serious accident had occurred; and thathe was never directly criticized,at least inwriting, forfailure to do so. To the extent this authority rested inMcMahon, it is clear that it was never used. Secondly, Iam convinced renting a vehicle was not a perfunctorymatter. Bruno has testified that a rental could blow theprofit in operation for a week; and he has confirmed thatMayo has discussed such a matter with him because itwas an expenditure of a substantial sum. The record alsoestablishes that there were many alternative consider-ations to be first addressed, as for example noted byMayo, whether delayed would, or had occurred, and if5500 was already likely incurred; the severity of thetruck disablement; how soon another truck, if not imme-diately available,would become available; where thebreakdown occurred; the consideration of the require-ment that postal officials be in attendance for any breakof seal (and transfer of mail and reseal); and finally asNorton appears to have indicated in explanation of cer-tain occasion when he did not rent, that the noncriticalnature of the mail load was also a factor he weighed.There was a backup truck at every location except Har-risburg. It only appears in this record that it was Mayowho arranged TSI startup rentals, not McMahon, noreven Castallano. It is clear that there were any numberof occasions when Norton and Mayo did not rent vehi-cles, for one or another reason. It is shown that Mayo(even in an emergency) had consulted Bruno first.Analysis and ConclusionsIn general observation, by fortuitous circumstantialcombination, the alleged unfair labor practices and relat-ed supervisory/managerial and other defenses raisedherein occurred in context of an employer at the timeoperating:without a published definedmanagementstructure;;without related supervisory/managerial posi-tion descriptions formally in place, and indeed, with adiscernedbackgroundofpriorloosesuperviso-ry/managerial (real and temporary)assignments;withoutdiscernible uniform program in either pay or benefitsthatwould be helpful in supervisor-employee recogni-tion;without uniform enforcement policy on rules; 'orformal system of internal work performance evaluation;nor formalized practice in place on written recording of 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge and/or discipline; and all continuing in placefollowing a clear, incontestable, and very substantialgrowth in Employer's TSI operations. In many respectsthat staged growth was of a similar nature, but in otherand materially significant aspects,e.g., in resulting effecton operational procedures, dissimilar,. particularly as tobe observed as impacting on the raised defenses of asupervisory/managerial capacity existing in McMahon'swork performance in night TSI. operations, and local su-pervisor or lead driver use. Finally, despite the effort onthe part of all parties to nonetheless prevail in the bal-ance of weight of evidence in that context by advancingvoluminous material evidence in support of their firmlyheld positions,the same notably in the end did not mate-rially change the above difficult background.As the General Counsel has essentially pointed out ac-curately in brief, there was unfortunately no substitutefor my review of all the testimony and interrelation ofthe voluminous records advanced for an ultimate dis-cernment and evaluation of her contentions of inconsist-encies and contradictions in Employer's offered testimo-ny and evidence with urged purpose that her reliance onEmployer's normal business practices, policies, and con-duct, such as are contended to be revealed from businessrecords, be concluded to have carried her case thatMcMahon was neither supervisor nor manager; had per-formed ably; and that Employer's defenses to the con-trary were hoax and pretext. There were many such in-consistencies and contradictions evidenced, and ' foundherein.However, the overall evaluation of such has tobe tempered in analysis from that which fairly detracted,viz, the effects that, the.lack of formality and/or uniform-ity in-procedure,practice,and increase in business (asabove equally evidenced) is to fairly have in analysis ofsuch testimony and records. Employer has placed similarheavy reliance on its showing of the increase in business,and its urged various ramifications that that business' ex-pansion had in its TSI operations, particularly as'basesupport-of its contentions that McMahon in practice had'to function as a supervisor/manager, and/or ultimatelyperformed so,. poorly: in TSI operations that it led inex-horably to his discharge on -February 5, 1981. Indeed,Bruno testified explicitly that,even assuming he'formeda belief that McMahon was involved in union activities,he would have been terminated in any event for his per-formance failures.In regard to the credibility of Employer's witnessBruno, in general,Bruno was discernibly initially notcandid in his testimony as to his corporately related ma-terial operations,,but viewed overall, he has eventuallytestified on that area though not without prior contradic-tion.Howsoever testifying thus unwisely, that.initial tes-timony was determined primarily founded in a concernfor a preservation of his liability interests. In assessingthe significance of his initial lack of candor I'have reliedheavily on the circumstances of the outset indication thatthe TSI employees were Employer's employees, albeit aseventually shown a single Employer's employees. Histestimony in the representation case,when comparedwith assertions herein, raised more directly related andserious questions as, to his general reliability, that wasonly the more exacerbatedby earlydiscernment of histendency to testify in self-serving- manner, oversimplyfy-ing certain .TSI operations and conduct of Mayo andMcMahon, frequently shown doing so inaccurately.However, to conclude on that basis that none of his testi-mony was with foundation, as the General Counsel es-sentiallyhas urged, would not "be warranted on 'thisrecord.Nonetheless, even with that allowance, Bruno'stestimony was generousin summarizingMcMahon's defi-ciencies, but weak on specific incidents and details. Nor-ton's testimony was, in general, notably comfortable andstrong when testifying on the details of his instate oper-ations.His testimony on TSI operations particularly inregard to McMahon's advanced failures that led to hisreview and discharge was in stark contrast, almost in-variably weak; and it has in the end wholly convincedme that Norton, as he himself definitively offered essen-tiallyon several occasions, was not really functioningwithmanagerialfamiliarity in TSI operations, nor I amconvinced did he have real working knowledge of themat the time of McMahon's discharge. However, certainof his testimony,e.g., indisavowal of clear import of his,own written documents in relation to the General Coun-sel's prima facie case, was simply wholly unconvincing;and it has but further served to weaken his general reli-ability on TSI-McMahon matters.On details of TSI operation and resolution of the par-ties'position, the case comes down to an evaluation ofMayo and (guardedly) Bruno, and McMahon's testimo-ny, and an evaluation of the voluminous related recordsin evidence, now accomplished. Because of the plethoraof testimonial conflict, where possible I have relied heav-ily on credible documentation. What is immediately to beobserved in regard to Mayo's testimony and related doc-umentation,ingeneral,isthatMayo had, reviewedMcMahon favorably in writing in early December; thathiswritten request essentially to cure operational prob-lems onJanuary 19, 1981, was in the form of a call forany analysis of the system, not McMahon's failing part init;that he did not in that writing specifically criticizeMcMahon's work performance; that his written evalua-tion of McMahon's work performance immediately priorto discharge was essentially on administrative record-keeping, with himself also behind in paperwork, and notthe operational failures now urged in depth; that in hishearing review of McMahon's logs and his own TSI5500 responses, therewas incontrast a litany of assertedongoing operational deficiencies which were not earliersubject of any prior acknowledged or -itemized writtendiscipline/counseling of record, many of which were dis-cernibly.,minor(and of same nature both Mayo andNorton experienced), and that Mayo, in contrast, openlyacknowledged he did not previously know the reason forMcMahon's discharge, and onlysincelearned it was forMcMahon's operational failures. Finally, an. overview ofMayo's hearing testimony in identifyingMcMahon'soperational deficiencies in performance (pre- and post-December 4), by-virtue of its very depth, given his para-mount knowledge of TSI operations, his prior history ofperformancein an assignmentto formally put Employ-er's best foot forward in selective facts to the post office,especially in light of his above own candid acknowledg- PEOPLE'S TRANSPORTATION SERVICEments in regard to his lack of knowledge of the actualreason forMcMahon's - discharge,but had essentiallysince learned it was for operational deficiencies, has inthe end caused me to initially conclude that Mayo's of-fered testimony and his conviction on such deficiencieswas of later analysis and determination,and consequentlyhis present marshalling thereof had to be the more close-ly scrutinized,particularly in relationship to its_supportin available documentation,for an accurate evaluation tobemade of his testimony overall on'supervisory/-managerial and work performance issue considerations.When that was done,the above noted significant numberof discrepancies emerged.McMahon was clearly less broadly knowledgeable ofthe TSI operations than Mayo,but it'observed thatwith possible exception of certain Verro matters, andwith managerial related exception otherwise,viz, on thesubject of rental authority,McMahon was,in general, re-markably consistent in his testimony as to his part' inthosemany questioned operations, discernibly more sothan any other witness.Moreover,he discernibly exer-cised control during the hearing in testifying on mattersthat'he was aware of, and-guardedly where not; and inthe end,appears much more consistently supported bythe available records, perhaps understandably by his ownlogs, but in no small measure significantly so by 5500s, inwhich he had essentially-no part in preparation. Themain issues of McMahon's credibility thus rested: in theevaluation to be made of his denials of authorship andawareness of the certain documents Employer urgedshould be attributed to him, largely bearing on assertedsupervisory/managerial capacity;and the credibility tobe attached to his,denials of responsibility for and' ofMayo criticisms and/orwarnings received in, regard tocontrol of and/or communications with field personnel.Otherwise,theasserted supervisory/managerial factsfound must be evaluated and weighed.Though the casefirst and last was ponderous,and the inconsistencies andcontradictions were many to resolve,with the conflictsnow largely resolved,the legal principles for applicationin resolution are well established.The General Counsel having established a prima faciecase sufficient to support the inference that Employerunlawfully -dischargedMcMahon in violation of Section8(a)(3) and(1), it became Respondent's burden to estab-lish its raised defenses,viz, eitherMcMahon'sdischargewas -not one protected by the Act because he was a stat-utory supervisor at the time,cf.TucsonGas Co., 241NLRB 181(1979);Soil Engineering,269 NLRB-55,' 56(1984); or he was a managerial employee excluded fromcoverage of the Act,cf.NLRB v. Bell AerospaceCo., 416-U.S. 267,288-289'(1974); or,failing that, itwas Re-spondent's burden to-itself show that other lawful rea-sons existed for the discharge of McMahon that were ofa nature sufficient to establish that Respondent` wouldhave discharged McMahon at this time, in any event,viz,as essentially urged,forMcMahon's increasinglypoor work performance in night TSI operations, cf.Wright Line,251NLRB 1083(1980), enfd.(on othergrounds).2d 899(1stCir.1981), cert.denied 455-U.S. 989 (1982), but passed on approvingly by-the Su-preme Court inNLRB v. TransportationManagement255 'Corp.,462 U.S. 393 (1983); a burden applicable in all8(a)(1) and (3)motivational cases,Limestone Apparel,255NLRB 722 (1981);andJeffersonElectric Co., 271NLRB1089(1984).Section 2(3) of the Act as amended provides: "Theterm'employee'shall include any employee . . . butshall not include any individual employed. . .as a su-pervisor.. .";and Section 2(11) of the Act provides:The term"supervisor",means any individualhaving authority,in the interest of the employer, tohire,transfer,suspend,lay off,recall,promote, dis-charge,assign,reward,or discipline other employ-ees, or responsibly to direct them,or to adjust theirgrievances,oreffectivelyto 'recommend suchaction,if in connection with the foregoing the exer-cise of such authority is not of a merely routine orclerical nature,but requires the use of independentjudgment. --Employer correctly observes that Section 2(11) is to beinterpreted in the disjunctive as to the specific authoritiesenumerated, and that the actual possession of any one ofthe above explicitly expressed supervisory powers is suf-ficient to place the individual within statutory superviso-ry definition,Ohio Power Co. v. NLRB,176 F.2d 385, 387(6th Cir. 1949), cert.denied 338 U.S. 899 (1950);NLRBv.BuddMfg. Co.,169 F.2d 571, 579 (6th Cir. 1948), cert.denied 335 U.S. 908(1949); but only when there is con-junctive use of real-independent judgment,on behalf ofmanagement,Poultry Enterprises v.NLRB,216 F.2d 798,802 (5th Cir.1954); and not judgment exercised that isbut routine and clerical,Sweeney&Co. v.NLRB,437F.2d 1127, 1131 (5th Cir.1971). Even independent judg-ments,no matter howsoever otherwise observed to havebeen exercised,will not substitute,or suffice, cf.ThayerDairy Co.,233 NLRB 1383, 1386-87 (1977).What is thecentrally relevant and decisive factor is the actual (enu-merated)authority possessed,and its use with independ-ent judgment; and not mere conclusory assertions ofcompany officials thereon,Advanced Mining Group,260NLRB 486,507 (1982),and see cases cited thereat, enfd.mem. 701 F.2d 221(D.C. Cir.1983). This is so essential-ly because:"[T]he Board has a duty to employees to bealert not to construe supervisory status too broadly be-cause the employee who is deemed a supervisor is deniedemployee rights which the Act is intended to protect."Cf.Westinghouse Electric Corp. v.NLRB,424 F:2d 1151,1158 (7th Cir. 1970), cert.denied 400 U.S. 831(1970).Nomatter how formidable the task may be in a given case, a'possession.of supervisory authority sporadically or infre-supervisor's constant possession of a supervisory author-ity regardless of the frequency of its use,Kern CouncilServices,259 NLRB 817, 818(1981).Although Bruno may never have given a priorthought to the formal definition of supervisory authorityfound in the Act, that background itself was no longer asignificantfactorforconsiderationby the time ofBruno's -representation case appearances in November.Mayo's subsequent written December 2 evaluation ofMcMahon was-found to be at best ambiguous on the 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory/manager issue, even with the considerationof Bruno's October 29 memo to Mayo. Of a more signifi-cant, seemingly controlling, bearing thereon is Bruno'ssubsequentDecember 4 written review, especially fol-lowing his recent representation case testimony and withall contracts in place. Thus Bruno's December 4 written,review of McMahon more contraindicated any presentoccupancy by McMahon of a supervisory/managerialstation at that time, though it arguably held out the pros-pect of one to him. When that written review is analyzedwith Bruno's November representation case testimonywherein he has both identified McMahon as a dispatcher,and where he had there contended and testified pointed-ly that dispatchers were not supervisory employees, thecombination thereof has all the more convincingly sup-portedfinding thatMcMahon was not theretoforeviewed by Bruno as actually occupying a Night NSMstatus,norhad.McMahon'. been formally awardedsupervisory/managerial status on December 4. The lateJanuary written evaluations of both Mayo and Bowen donot indicate that McMahon was a supervisor; and neitherdoesNorton's review either definitively, or otherwiseconvincingly: There were no interim written criticismsaddressed to McMahon by any manager, which wouldserve to identify orconfirm that McMahon was then ac-tually acting, as now claimed, as a supervisor (or manag-er) albeit being recorded in some aspects as a failing one.In contrast, despite a lack of a written job/position' de-scription prepared for or given to Mayo, the weight ofevidence, including supporting documentary evidence ofrecord, is simply overwhelming in establishing the broadscope of Mayo's genuinesupervisoryand direct manage-rial involvement in almost every aspect of day and nightTSI operations, though I entertain no misgiving thattherewas not° broad operational overview and controlexercised ' by Bruno in material times. There is thus a'clear and convincing evidentiary showing of it made,stretching from Mayo's long developed status on out-of-stateMopar operations leading to his possession' of realsupervisory/managerial status in regard to all TSI oper-ations in material times, as is evidenced in: his initialbreakdown of all the various postal contracts to deter-mine requirements of manpower schedule, and his relatedinvolvement in the arrangments to be made for startup,e.g., in regard to equipment, supplies, and establishmentsof regular vendor and suppliers; in his establishment ofoperational procedures, and ongoing refinement thereof,'including his preparation of all initial driver route sched-ules to be assigned to individual drivers; his travel to andpersonal (and by phone) interviews of all initial (and re-placement) drivers;in his initial assignment and reassign-ment of all drivers to specific routes and shifts, and hisrelated advancement of part-time, temporary (or casual)drivers to permanent regular assignments; his preparationof all the required (including changing) weekly schedulesand formats thereof; and, finally, his clearly evidencedbroad involvement and performance in the regular firingdrivers both before and during McMahon's entire periodof employment, covering employees', deficient perform-ances, irrespective of whether such an occurrence wason Mayo's or McMahon's shift. A further determinedand significantly congruous fact is that the logs regularlymaintained by McMahon on night TSI operations, andnotably not similarly so kept on day TSI operations byMayo, were on their face, in- subject coverage, and espe-ciallywith Mayo's daily review of them as coupled withMcMahon's normal supplementary oral report, particu-larly well suited to serve the related purpose of an effec-tive extension of Mayo's supervisory and managerialevaluation and control of night TSI operations as well asday; and that indicatedarrangement,when further cou-'pled with observationand assessmentof the degree ofMayo's admitted broad involvement with discharge/-discipline of TSI employees and his related sole perform-an ce in writing responses to TSI 5500s on irregular serv-ices,would appear to but -in a most substantial degreeconvincingly confirm the same to, have been the actualintended operational arrangement or system in placeduring all material times, with Mayo as real supervisorand hands-on direct manager- of all TSI operations, andMcMahon as essentially a night dispatcher, and other-wise a monitor of night-TSIGreyhound Airport Services,189 NLRB 291, 293-394 (1971), and seeCarey Transpor-tation,119NLRB 332, 334-335 (1957),NLRB v. City'Yellow Cab Co.,344 F.2d 575, 581-582 (6th Cir. 1975),and other cases cited, and compared in fn. 14.No contention is advanced, and, in any event, no con-vincing evidence has been offered that McMahon hadauthority to transfer, lay off, recall, promote, or rewardemployees. The evidence offered by Employer to estab-lish thatMcMahon, hired, or effectively recommendedthe hire of employees has also been found wholly uncon-vincing. The evidence of record about Mayo doing thehiring as noted is conclusive. Even after the startup ofthese various postal contracts, it _was Mayo who, withlimited apparent exception, e.g., of D.C. mechanic TomStradley orMcMahon replacements, interviewed andhired all employees for TSI operations thereafter, evenwhen certain. local supervisors did onsite interviews andreported their opinion, e.g., Castallano, and wholly apartfrom any consideration of the post office's additional in-vestigation of postal drivers to be supplied. The short ofit is that the nature and circumstances of Employer's evi-dence(in summary)was so limited and unconvincing ofMcMahon's part in hiring that I am only the more per-suaded to wholly -credit McMahon's account on theweight of evidence as the more probable one; and I ac-cordingly find, in summary, that though there may havebeen a few occasions that he received calls at night, andtook basic information on the caller,the inquiries werereferred to Mayo, and there was but one occasion credi=bly shown when McMahon took down certain (eventhen)limited information from a job applicant caller; andhe did so on that occasion one morning only at Mayo'sdirection,when Mayo was busy. It is concluded andfound that McMahon did not hire, nor did he effectivelyrecommend the hire of any employee.Norton's assertions that McMahon's recorded instancesof individual absences of sickness, accident, personal carbreakdown, or otherwise were instances of time offgranted or approved by McMahon, were for the mostpart wholly unsupported by Mayo, who knew from hisown daily review much more so than Norton what those PEOPLE'S TRANSPORTATION SERVICElog entries actually portrayed, viz, information on anevent recorded, and passed on to Mayo, or to otherswith a direct interest, including Norton. The one claimsof time off granted, as asserted by Mayo, viz. Verro,even were it'to be credited would stand thus clearly re-vealed in nature as an isolated incidence over the 4- to 5-month period of McMahon's employ, not illustrative of apossessed power, being but rarely used. See and compare(at best) sporadic layoff,ArtcraftDisplays,262 NLRB1233, 1234 fn. 7 (1982). Moreover, there is not even awarrant on the substance and consistency of the evidenceoffered to credit that instance. Mayo thus acknolwedgedthat the report to Mayo was that Verro was going tocallMayo on his return, about the time-off request; andMcMahon's testimony otherwise, in the background 'ofall the other evidence, is also the more credible thatthere was only occasion of Verro sickness passed on toMayo by him. The same is clearly consistent with histreatment of all the other individuals making similar re-ports to.-him. It is found that McMahon did not possess"or regularly exercise an authority of granting time off toemployees, but rather. regularly only, recorded absencesof various types, with or without reasons stated, for eval-uationby ;others.-With- regard to Employer's reliance on McMahon'ssingle calming comment to driver Mieir that drivers arejudged , on individual ability and merit, to the extenturged as proof that McMahon similarly possessed a statu-tory- authority to adjust grievances, the same is in myview at .best too isolated, and more to the point, ofnature hardly to be viewed persuasive evidence of a reg-ular possession and infrequently exercised supervisoryauthority to adjust employees' grievances, particularly inthe light of its isolation in the- full record made herein. Inthe latter regard to the extent it is also evidenced thatMcMahon reported" driver complaints on paycheck dis-crepancies, his part did not constitute grievance resolu-tion, cf.Commercial Movers,240 NLRB 288, 289 fn. 8(1979).McMahon's postal action on Strang's perceiveddisparate treatment was never urged as-such; but to thecontrary his passing.such information on to Olin urgedasMcMahon failing, albeit unconvincingly so.The weight of related evidence, carefully considered,convinced me that Employer never informed McMahonthat he was a supervisor or NSM. Seemingly the ;onlyargued open questions on statutory supervisory statusarise in context of whether McMahon, de facto, func-tioned as a supervisor in regard to statutory powers to:assign,responsibly- direct the work force, discipline, ordischarge employees; and, whether it is sufficiently evi-dence in regard to any one of these authorities as may beshown possessed or exercised by him that he did so withan exercise of 'the concurrently required independentjudgment.Clear contractual obligation considerations, coupledwith established procedures, and/or non-discretionarystandard operating instructions, are shown to have effec-tively governedMcMahon's actions in handling extratrips. It is clear that McMahon regularly passed on suchnotice on ordered : trips, for the most significant part toLawrence in D.C. operations. McMahon's sole participa-tion in preparation of an extra trip seasonal schedule257with regard to Chicago operations was clearly pursuantto Mayo direction, was, at best,in nature a training exer-cise;was in any event to be performed in accordancewith Mayo specific instructions; and when reviewed byMayo, and found not to be what he wanted, it was sum-marily discarded by Mayo, who then established his ownschedule, prepared in accordance with his own judgmentas to what should be done. There were also establishedprocedures and/or standard operating instructions thatgoverned McMahon's giving notice of required repairsto on-duty and/or assigned mechanics of Employer, witha standard report to Joe -Bruno Sr. on all mechanicalproblems.Standard procedures/instructions governedwith regard to all postal office contracts to be made byhim as relatedto any reported delayed service. The ad-justment of meet points, and the less frequently encoun-tered procedure of a swap of load, were on close inspec-tion of their surrounding circumstances essentially re-vealed as emanating from initial suggestions for a moreefficient operation offered by others, initially used byMcMahon at night in emergency circumstances but, sig-nificantly, promptly reported to and reviewed approv-ingly by Mayo; and both of the same, particularly themuch more frequently utilized adjustment of meet points(the 'latter, inmy view, involving essentially dispatchconsiderations)were thereafter routinely administeredand utilized by McMahon.It is uncontested that drivers contractually had toreport to the post offices one-half hour before the driv-er's scheduled departure time, not only in Chicago but,e.g., on D .C. contracts, inclusive of earliest D.C. to Bris-tol contract. It is thus concluded as the more probableon weight of evidence offered, that it was already an es-tablished procedure that drivers were supposed to call inone-half hour before their departure from first contractstartup, but did not always do so; and that it was on thataccount that McMahon early in his work performanceon the night TSI desk, at Mayo's notice and direction,had occasion to remind the Chicago drivers of that pro-cedure, and to do so at night, e.g., as is essentially shownin the logs on October 3, and as McMahon credibly hasrelated,with much record support otherwise. However,even assuming, with a view to the comparative newnessof the Chicago contract, to its schedule tightness and toMcMahon's limited 2-day training period with Mayo,that such a call-in consideration at this time originatedwith McMahon, and that McMahon did urge it on Mayoon that early occasion, the result is the same. The Chica-go drivers were already fundamentally required as a partof their jobassignmentwhen received from their Em-ployer (in accordance with Employer's own contractualobligations) to arrive at the central Chicago post officefacility one-half hour before their scheduled departure.Assuming McMahon observed and urged that they there-aftermake their call-in to McMahon at that arrival timerather than only 15 minutes before departure (or whenready to depart), as then would have been previously setby Mayo, in order to assist McMahon in his more earlydetection of an occasion of unreported absence or inci-dent of lateness, etc., and relatedly to increase the timeforMcMahon's opportunity to locally arrange timely 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDroute coverage,the same just as clearly in its basicnature would have been a suggestion by McMahon foran improved efficiency in dispatch of such driver cover-ages.An employee's suggestion for an-increased oper-ational efficiency does not.itself convey supervisory au-thority,or serve to transpose an otherwise nonsuperviso-ry employee to a supervisory status, anymore than wasthe case,e.g.,when drivers made the suggestions on al-ternatemeet-points dispatch. -Said in another and moredirectway,McMahon did not on this occasion on hisown, e.g., in an exercise of his own independent judg-ment,establish a requirement upon drivers that they callearlier;To the extent Mayo may appear to have addi-tionally asserted that on this occasion he granted or con-firmed a general authority to McMahon that McMahoncould set whatever requirements on drivers at night thatMcMahon wanted,I do not credit so broad an assertionoverMcMahon'scredible denial, it being additionallyalso against the clear weight of evidence of the circum-stances more credibly found existing at this time,viz, ofMcMahon in early training learning the job, and Mayoordered by Bruno to be in clear control of Chicago oper-ations.To the extent Mayo on occasion has asserted thatMcMahon established a policy of drivers calling in one-half hour before arrival for work,IcreditMcMahon'sdenial,supported as it is by only early October 3 con-trary log entry.Given Bruno'searly concession as to existence ofstandard operational'procedures governing road break-downs,but even more so on the basis of McMahon'sown credited,detailed account of the procedures and ap-proaches that he regularly followed in handling a truckproblem or a breakdown on the road,it is further con-cluded and found that therewerestandard operationalprocedures governing his work performance in thoseareaswhich he essentially routinely followed and ap-plied.In regard to assignment and/or responsible direc-tion of the work force'with independent judgment, itwould appear that there only remains for addressment ananalysis of McMahon's part in effecting individual drivercoverage for the absent,late, etc.,driver, in the variousareas of Employer's operations.To again put the assignment power in perspective, theevidence is compelling that McMahon was never in-volved with a driver's initial permanent assignment, orany indicated permanent reassignment of a driver inregard to route,schedule,or shift.Any and all ongoingnormal albeit changing weekly scheduling of drivers wasaccomplished by Mayo,and never McMahon.. (Mayo'srejection of the sole exception on Chicago seasonal extratrips has been above last considered.)What remains foranalysis is the nature of McMahon'spart in handlingemergency assignments essentially to effect coverages ofdriverswho were absent,late, etc.,in the various TSIpostal areas.To be considered relatedly are issues of thepart played by local individuals in those areas,and thedifferent,-but established, backup systems in place.It has been determined on the basis of a substantial evi-dence review earlier,including that corroborative fromEmployer's substantiating admissions, that Mopar FieldSupervisorsHolman, Olin,andWise were in materialtimes not only statutory supervisors,but that unquestion-ably one'.of their primary functions was also to drivethemselves covering a route in an emergency,e.g., ifthey could not effect a replacement..Itwas further con-cluded and found that that very function was one carriedover to the various postal and operation areas,and as-signed to Castallano and Howard in Chicago, LawrenceinD.C.,Uglow in Harrisburg,and Witt in Bristol, irre-spective of whether one or all were called supervisors,or lead drivers,and irrespective of statutory supervisorystatus considerations.Similarlywhen Holman was inChicago in September,and Olin was in Harrisburg inNovember temporarily,and in D.C. in December andJanuary, and when Wise was in Bristol in early Novem-ber, and in Roanoke in early December,irrespective ofthe issue of presence of any of them in those areas re-spectively as a statutory supervisor,each was in anyevent there to cover for an absent driver.InChicago, Castallano was a local field supervisor;and one I find not only intended by Bruno and Mayo tofunction in driver coverage,but empowered by Employ-er from the start with an authority to responsibly directthe 14 to 15 driver Chicago work force there,as is evi-dent from Employer asserted admissions thereon(includ-ing possession of disciplinary if not discharge authority).Bruno's observation of Castallano's difficulty with tellingrather than asking subordinate employees to do things,along with Bruno direction to Mayo to continue to giveCastallano's corrective instructions in a reminder-to do itproperly, confirms it. Castallano's evidenced exercise ofan authority to-call employee meetings;his basic assignedresponsibility to - daily observeChicago drivers andreport any and all work performance deficiencies furtherevidenced it;Mayo'svariousadmissions, -includingMayo's acknowledged needs for McMahon to occasion-ally contact a local supervisor,and the Mayo-enforcedrequirement on Howard that Howard report first to Cas-tallno any employee work-performance deficiency he ob-served and felt should be brought to Boston's attention,all confirm it. This finding of Castallano's possession ofstatutory supervisory authority is made without any'reli-ance on additional Bruno testimony that Castallano hadauthority to discharge an employee for drinking,cf.Lof-flandBros,Co., 243NLRB 74, 75 fn. 4 (1979).The issue of Lawrence's statutory authority is closer.To be sure,there were Employer similar admissions as toLawrence which,despite occasional Employer recantthereof,are sufficient to support a finding that Lawrencewas also a statutory local field supervisor in D.C. asBruno initially identified.He was also specifically identi-fied as the local supervisor in documents. Though therehas not been evidenced any discipline of employees byLawrence,there was Employer'sgeneral testimony, onoccasion, that he had such authority;and there was' limit-ed evidence that he was directly involved in directingand evaluating the D.C. work force as it grew.The cir-cumstances that Lawrence himself went to much moresubstantial driving in pre-Christmas seasonal period, andOlin was called in as a supplement,does not detract sub-stantially from the weight of the above evidence. Con-trary to Mayo, I find that neither Olin nor Wise ceasedto be statutory supervisors by virtue of their respective PEOPLE'S TRANSPORTATION SERVICE .'assignment to postal operations,albeit I have no doubtthat they would be themorelikely in these new-oper-ations to make their reports on deficient performances byan employee on postal operations to Boston,e.g., as evi-dencedby Wise's report to McMahon thatD.C. to Bris-tol driverRandall wasreported byRoanoke post em-ployees to arrive frequently intoxicated,but the same isalso to be compared with Olin's operational direction toMcMahon that drivers performing on theD.C. to Bristolrun should not be turned around,a policy confirmed byBruno,and Wise's decision that he saw no reason anyoneshould accompany a new but predecessor driver on theRoanoke run.With regard to backup driving, Lawrencealso- drove regularly as a backup driver,as did the otherlocal field supervisors.However,with regard to emer-gency assignment of others,itwas more routine,certain-ly as toD.C. toBristol prior arrangement,as clearly onD.C. BMC,though frequently also involving differentoperational rule (of last driver handling extra trips) andlikelyas to-PrinceGeorge to Roanoke, particularlywhen extra driver source was renewed by Mayo. Thus,with regard to Lawrence,even if it were to be deter-mined otherwise,and it held on this recordthat Law-rence was then no more than a leaddriver,and UglowinHarrisburg and Howard in Chicago as well, there isstillno question reasonably,left open as to the essentiallyroutine nature of McMahon's contact of Castallano andHoward in Chicago,Lawrence and/or Olin in D.C. area,Uglow in Harrisburg(and Wellsboro), and the others 'onthe Kalamazoorun, to effect driver coverages for anyreported sick,absent,late, or delayeddrivers.Essential-ly, the named individuals contacted either then drovethemselves,or determinedthe driverreplacement underthe most part preexisting established guidelines of avail-ability.Thus while on the one hand I have reservationsthat the General Counsel's evidence has established thatLawrence and certain others were statutory supervisors,again there is no procedural contact of these individualsto effect driver coverages and, I find, pursuant to Mayo'sinstruction to do so.The weight of the credited`evidence does not persuademe that Howard in Chicago also occupied statutory su-pervisoryauthorityand, even less so as to Uglow in Har-risburg.Thus,inmy view,Employer has more convinc-ingly-made the -case that Howard's position of promi-nence in Chicago with regard to driver assignment wasone essentially bottomed on Employer's use of his exper-tisewith the ,complex Chicago postal routes,and not a-reliance on his judgment in making any assignments inde-pendent of that knowledge. I view it also as involving a'matter of circumstantial development of his being regu-larly available,and Castallano's failure in improperly notso in material times for that purpose.In regard to Em-ployer's reliance on Howard's expertise,it is concludedthat Howard's resulting status is the more to be deemedgoverned by an application of the Board's approach onsimilar special expertise considerations made with regardto a craftsman,tradesman,or artisan as illuminated longsince inNLRBv.Southern Bleachery& Print Works, 257F.2d 235, 239 (4th Cir.1958).Moreover, congressionalintent has made it relatedly appear clear generally thatstraw bosses,leadmen; -setupmen, and other minor su-259pervisory employees, of - various sorts, who may faceproblems in their jobs which they handle in a mannerwhich might otherwise justify it, are not to-be viewed asstatutory supervisors if they do not possess one of theearlier enumerated genuine-managerial prerogatives. 16 Itis,of- course, essentially a question of fact in every caseas to whether the individual is merely a superior work-man or lead man who exercises the control of a-skilledworker over less capable employees, or a supervisor whoshares the power of management, cf.Thayer Dairy Co.,233NLRB, 1383, 1386-87 (1977); and seeNLRB v.Southern Bleachery & Print Works,supra.Be that as it may, I have no doubt that McMahon wasinformed by Mayo that not only Castallano in Chicagoand Lawrence in D.C. were local supervisors that hecould contact on any local problems, but McMahon wassimilarly so instructed concerning Howard in Chicago.He also knew that Uglow was his contact in Harrisburgto accomplish the same result. In passing, it is observedthat-Uglow,was himselfthebackup driver established byMayo, if available, and in regard to an occasion ofUglow's arranging a backup driver when not, e.g., whenhe was ill or overtired, such is clearly viewable as spo-radic and isolated in nature. Under record circumstancesrevealed herein, by mid-December McMahon reasonablysimilarly viewed Witt as his contact man on Bristol prob-lems; and he continued to do so without Mayo's restric-tion even after Mayo returned from holidays.Thus the weight of the above considerations, and theevidence as earlier comprehensively analyzed on the dif-ferent area operations and which need_not be further re-peated here, has convinced me that driver backup sys-tems were already established in all areas which were es-sentially routinely followed by such local supervisors,lead drivers, or otherwise upon McMahon notice tothem (with. possible exception of Witt) of a needed drivercoverage.hat is clear beyond question in any event onthis record is that McMahon was far and away the moreroutinely contacted each of these individuals respectively(includingWitt)on an absent or'latedriver,or otherproblem, in their area. Moreover, to the extent there issuggestion by Mayo, or in Employer's position otherwise(e.g., onWitt being allowed to act improperly), that each,and every time McMahon contacted Witt and the othersonly routinely, and left it to them, he was failing in hisassignment as a supervisor/manager,the same is to beclearly rejected, for. to do otherwise would turn theweight of evidence in this record as to McMahon's regu-lar procedure of local contact of others on its head. Em-ployer's operational system set in place must be analyzed -in terms of what it was. - For the same reason, on thethrust of such evidence in support of the above, I, have16' SeeS Rep No 105, 80th Cong,-1st'Sess at4 (1947),where it isstated.'[T]he committee has not been unmindful, of thefact that certain em-ployeeswith minor'supervisorydutieshaveproblemswhich mayjustify theirinclusion in that act It hasthereforedistinguished be-tween straw,bosses, leadmen, set-up men,and other minor superviso-ry employees,on the one hand,and the supervisors vested with suchgenuine management. prerogatives as the rightto hire or fire,disci-pline,ormake effective recommendations with respect to suchaction.' 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccepted Bruno's and Mayo's related testimony that theyhad explicated and cleared their method of having alocal individual respond in regard to the contract re-quirement of local"personal or representative supervi-sor"), but with first postal contact on a problem to gothrough Boston.But that does not mean that McMahon'ssubsequent handling of dispatches was not routinely ac-complished through local contacts,under established,though area-varied,procedures.Finally on this point,there was significantly no discretion in McMahon as towhether the absence,lateness,or other reported workdeficiency or problem of a driver was to be reported to,his superiors;nor that a run should be covered, underthe established procedures.To the extent allowed under those established proce-dures,McMahon has occasionally called an availabledriver on his own, given the above actual circumstancesof Respondent'sestablished systems governing generalbackup coverages,that,inmy view,no more has estab-lishedMcMahon as a supervisor than it did Howard onthe occasion of Howard,knowing that a driver was tobe absent,making preliminary coverage arrangements onhisown'initially,and only then reporting them; orUglow,similarly,being the primary backup driver inHarrisburg,by occasionof Uglow's arrangingfor drivercoverage for his own illness; or a courier driver who re-ported desired unavailability at the end of a long day; or,even as shown more pointedly,as in the case of the dis-patcher observedinNorfolkLines,175NLRB 209, 210(1969).Therea dispatcher was observed to have occa-sionally selected an individual driver because the dis-patcher was aware a particular driver was familiar, witha particular route or destination;and especially is this sowhere it appearsthere is notany open question that thereal supervisory judgments and authority of creating theschedules,and making the initial and ongoing basic as-signments of the individual drivers to such schedules,routes,and shifts(and related establishment of the areasystems for backup driver coverages in place)is alwaysaccomplished by another,here clearly Mayo,cf.Groen-dykeTransport,171 NLRB997, 998(1968);Vangas, Inc.,167 NLRB805, 806(1967).Relatedly, I am not persuaded under this Employer'soperational system that the General Counsel has estab-lished that Howard or Uglow was a statutory supervisor.'There was no evidence offered that Howard or Uglow(orWitt)ever sought to, let alone had ever,effectivelydisciplined a driver for a refusal to handle a backup cov-erage assignment when an available driver was givennotice of same,nor evidence that McMahon had for thatmatter in any case where a driver actually declined,beyond recording that fact.It is certainly no advance-ment of their status to compare that courier dispatchersare shown to have affirmatively reported courier driverrefusals toNorton,when they are unable to effect otherdispatch coverage,and a courier driver refused to dis-patch at endof day.Again I am not unmindful thatHoward and Lawrence do appear in some postal docu-ments as assistant manager,or supervisor (though moreoften not so in this record),were confirmed in such uti-lized identity by certain Mayo testimony, and specificallyidentified as such to McMahon under credited Mayo's in-struction to him.However,the conferral or use of thetitleof supervisor is but a secondary indicia,in naturesupplemental,and more importantly clearly insufficientto carry the day in itself,if there is no showing made asto accompanying actual statutory empowerment,cf.OrrIron,Inc.,207 NLRB 863 fn.2 (1973),and there is courtapproval that it is the total picture which controls, enfd.508F.2d 1305,1307, 1309(7thCir.1975);and seeRAHCO,Inc.,supra,265 NLRB at 248.Then, too, anexercise of discretion in disptach circumstances,indeedeven considerable discretion,but only in an emergency,and involving essentially predetermined procedures, evenwhere the procedures may vary with the nature of emer-gency,does not confer a statutory supervisory status,any more than an accompanying occasional assignmentotherwise does,where the largest majority of such dis-patch assignments are otherwise shown clearly to be rou-tine,cf.Boston Gas Co.,136 NLRB 219, 223(1962).All that the above essentially means,inmy under-standing of the cases,is that it is not the discernible ex-ception in an individual'swork performance that is toserve to identify him as occupying a statutory superviso-ry status,but the record's revealment of the real natureof his regular assignment and.,performance that does ordoes not show him to be a functioning statutory supervi-sor,with or without such title. Here it is concluded onthe weight of evidence and found that McMahon's regu-larhandling of reported or discerned absent or latedriver,was a regular contact of one of the above individ-uals in their respective backup driver coverage,either bythemselves,,respectively, 'or by others,involving essen-tially a routine function by them in each area, with possi-ble exception in Bristol by Witt. However, even there, aswith all areas,it involved essentially a routine procedureof McMahon's contact of that individual.The weight ofsuch credited evidence thus does not persuade me thatMcMahon therein possessed or engaged in exercise ofstatutory supervisory assignment authority with inde-pendent judgment.-Special circumstances,aswithWitt,e.g.; inMcMa-hon's direction-toWitt to go up to meet an ill driver(Bowman),do not convince me of the contrary.Neitherdoes the change of his calling the driver directly, aftercontact of Howard,at the very end of his employment.In contrast, some indicated assignment activity of Witt,appearing to be regularly accomplished on his own,might raise closer question as to Witt,even though it isclear he had assigned responsibilty to keep Boston in-formed of his adjustments.It is no answer to assert suchoccurred by McMahon's failure, for Mayo was as aware,and it continued.A more plausible explanation is that thefailure to keep Boston informed was his deficiencywhether in notifyingMcMahon certain trips wereswapped between drivers on a certain day; or with Mayothat it was being anticipated that a certain D.C. driverwould wait for use of an anticipated truck availability ata particular time.- 'To the extent that Uglow, 'Howard,orWitt havechecked essentially timesheets for other employees, therecording of the time of employees accurately withoutmore is merely a routine,clerical function, not necessari- PEOPLE'S TRANSPORTATION SERVICEly indicative of possessed supervisory status;and it isconcluded it was not shown otherwise herein,cf.JohnCuneo of Oklahoma,Inc.,238 NLRB 1438, 1439 (1978)enfd.106LRRM3077 (10thCir.1980);CommercialMovers,supra,240 NLRB at 290 fn.12. I do not over-look that there were otherwise some evidentiary indica-tions that Howard was a supervisor,e.g.,his reportedurging of the hiring of Ratcliffe;and his reported unsuc-cessful attempt to pick up the, keys from Pittman, uponPittmans discharge;and as well,Uglow,in giving Stranga day off.However,the status of record evidence madethereon is deemed not sufficient to convince me that itwas Howard who had therebyeffectivelyrecommendedthe hiring of Ratcliffe (who apparently hid independent-ly already submitted an application),or that Howard wasinvolved in the decision or effective recommendation ofdischarge of Pittman' (a power otherwise earlier contra-indicated on this very individual),or acted other than asagent to perform local action in that regard for Employ-er, on decision reached by another, Mayo, as indicated.Neither does the single incident of Uglow giving Stranga day off on Christmas Eve, with Uglow's understandingthat the 9:15 p.m. trip was canceled,serve to convinceme on this record that Uglow was any more than a leaddriver normally.Seemingly,disposition of the entire supervisory matterhas thus come down to'the evaluation of the evidence asto Employer's claims that McMahon possessed and exer-cised discharged/discipline authority in TSI operations.With regard to the discharge/discipline of TSI employ-ees generally,the weight of the General Counsel's evi-dence shown via review of all the 5500s,and Mayo's re-lated admissions,if technically not to be said as all inclu-sive,is far and away to be concluded as very strong evi-dence to support the joint finding that it was not McMa-hon, but Mayo(though the latter likely frequently -inconsultation with Bruno in busy period),who regularlyand consistently exercised the statutory discharge/-discipline supervisory function on all day and night TSIoperations.Indeed, in comparison,apart from McMahonlog entries,there is an absolute dearth of any signed, per-sonalized,or, handwritten evidence of McMahon's actualinvolvement in a written discharge or discipline of anyemployee,TSI or othewise.That there would be notoneclearly evidenced instance of written discipline or eval-uation in 4 to 5 months renders Employer's assertion thatMcMahon was repeatedly urged to do so only the lesscredible.The comments/reportsmade in McMahon'slogs as viewed by themselves are in nature to be likenedto similar reports made by conceded nonsupervisory em-ployees to their supervisors,sometimes as a- result of amanager's special direction,other times in a work func-tional report on events, difficulties,and problems of vari-ous sorts.Again,viewed alone they are more illustrativeof McMahon'snondiscretionary policing of night oper-ations for Mayo,cf.RAHCO,Inc.,265 NLRB 235, 247(1982), and similar cases cited.Employer's arguments that, absent McMahon being asupervisor,therewas no facility supervisor over nightoperations,are much diminished by observations that theTSl operations were in varying distant areas;the workbasically involved traveling truckdrivers;and there were261local supervisors or lead truck drivers that functioned inthose areas on the various problems that were reportedto'McMahon,and on which he, in turn,was instructedto contact them.-Mayo's normal hours were 7 a.m. to 5p.m., though he might be there through 7 p.m. Thus per-haps more significantly dispositive of that consideration,prior to'McMahon's arrival there was no supervision atthe facility from 5 or 7 p.m. to Mayo's return the nextday. In this period,Mayo handled all emergency calls athome,e.g., as related to D.C.to Bristol operations,andthe Mopar operations(admittedly less so).While McMa-hon was employed,there continued to be'no facility su-pervision essentially over weekends.However, perhapsmost significantly on this point,afterMcMahon's depar-ture there was similarly no facility supervision on allpostal and Mopar operations;in light of McMahon's non-supervisory replacement.Again Mayo handled any -emer-gency TSI calls at home,asNorton did on instate mat-ters.Even considering the urged presence of Bowen nor-mally till 9 p.m. (who Employer urged on another occa-sion was not involved in day-to-day operations), this stillleft a rather significant period of time thereafter withouta supervisor on facility grounds to handle night TSI op-erations.The ultimate fact is the Employer ran its nightTSI operations without a statutory supervisor at the fa-cility both before and after McMahon's tenure.To the extent Mayo has testified that he suggestedMcMahon talk to certain individuals about their deficien-cies, and it has been found that McMahon did,and.thatMayo and/or Employer has construed or characterizedthe same as oral discipline by McMahon,the argumentsadvanced are without merit.Considered here are state-ments of McMahon resulting from Mayo's asserted spe-.cific instructions to, McMahon,e.g.: that he notify Law-rence essentially that Lawrence'sfailure to report aproblem promptly when it happened was hamperingMcMahon in the performance of his own job; thatMcMahon had to get Lacey to do extra runs;that whenStrang complained excessively, to essentially just tellStrang to do his job or route;and to inform Witt not tofail to communicateon a. schedule change,etc.First, arelay of a supervisor's instruction to a negligent employ-ee is not an exercise of supervisory authority,Commer-cialMovers,supra,240 NLRB at 289 fn.9.Even werethe same all to be viewed as delivered criticisms, McMa-hon appears more a conduit for the orders and directionsof Mayo, than acting-on his own,Victory Electric Coop.;230 NLRB 1201,1202 (1977).Moreover,even were thesame to be viewed as McMahon's own criticisms of em-ployees, oral reprimands that carry no weight, and arenot even entered in personnel-files,do not establish apossession or exercise of supervisory authority,TucsonGas Co.,supra,241 NLRB at 182. There was no show-ing thatMayo entered any such McMahon-delivered(contended)reprimand in an employee's file;and McMa-hon certainly did not memorialize any of them there.The operative key in all such considerations is whetheran oral reprimand-has a significant effect on an'employ-ee's employment status, or impairs a reasonably expectedemployment benefit.No such showing was made hereinby Mayo, or othewise by Employer.Absent some show-- 262DECISIONSOF NATIONAL LABOR RELATIONS BOARDing of an impact on job status, it is settled that verbalreprimands do not constitute discipline within the mean-ing of Section2(11) of the Act;Commercial- Movers,supra, 240 NLRB at 289. See and compare where coun-selingisshown accompanied by an instance of actual re-lated evaluation and a recommended pay raise,-KernCouncil Services,259 NLRB 817 (1981). Finally, evenwhere the employee is alone at night, bringing infrac-tions of employes to the attention of the employer,where the employee has no discretion,the same is insuf-ficient to establish a statutory supervisor if it .is not alsoestablished that the individual can-effectively recommenddisciplinary action or take such action on his own,West-ern Union Co.,242 NLRB 825, 826-828 (1979).Therewere occasionsevidenced where this Employerhas directedanindividualsupervisory type act to be per-formed by an employee, that the record has otherwiserevealed was done without any general empowerment ofthat individual with regular'supervisory power, e.g., aircourier dispatcher Fran Gorman is being dispatched to'New York to effect release of an employee, and toobtain the keys and/or otherwise to secure Employer'sproperty;or night dispatcherGilbo's assignment toevaluate an employee's work performance at night forNorton. There were otheroccasionswhere this Employ-erassignedinwritingseemingmoregeneralsupervisory/managerial responsibilities,e.g., in directingan evaulationof operations,or monitoring and evaulatingassigned numbers of employees,in a new job concept,which general authorities nonetheless were never showneffectively exercised,and thus as Bruno in effect uncon-testedly has asserted, never went anywhere, e.g., Hill,and certain courier dispatchers,including Tom Robinson;and Robinson also, as shown,momentarily tried out' as adispatcher/supervisor in the fall of 1979. However, Rob=inson failed to perform adequately in a supervisory ca-pacity and,more pointedly,during material times Robin-son was not shown by the weight of evidence to be thenperforming as a supervisor,but rather clearly working asa nonsupervisory dispatcher.The case of Schneider's contended supervisory statuspresents a closer question. In contrast,and in partialagreement with the General Counsel, - and contrary toNorton's attempted disavowal of clear import of support-ing documents,Gary Schneider by such documents isshown to have been an empowered,indeed an evaluated,supervisor of Woburn postal'operations from 1979 ex-tending into material period,while serving as PostalContractSupervisor/Driver at Woburn (see G.C. Exh.10 series).However; and contrary to the General Coun-sel's contention thereon,the same has not been effective-lysimilarlyshownwhen Schneider'sdutieswerechanged on occasion when Norton determined that hisservices were no longer needed'inWoburn (with Roose-veltKing's transfer there);and Schneider was then reas-signed,seemingly sometime in October,to regular couri-er driving,albeit remainingavailable for occasional cov-erageof an absent postal driver, and, as well, with returnto some courier dispatching.The fact is that he was notshown to be functioning as a statutory supervisor in anyof these reassignments;and indicated-to the contrary inMcMahon's contact of him in December to cover -for areporting 'absent postal driver, but with - notice to thatdriver to contact Norton about his reported absence.When Woburn postal driver Brietzke reported sick onDecember 23 (actually 11:15 p.m. December 22) McMa-hon had Brietzke call Norton in the morning about hisabsence, though he called Schneider for the coverage.Thus, relatedly, although the General Counsel did estab-lish Schneider's own held antiunion sentiment at time hewas a supervisor at Woburn, it was not convincingly es-tablished, by evidence offered, that Schneider's reassign-ments were themselves antiunion motivated, or that hehad remained Employer's supervisor or agent in regardto any particular conduct in other assigned position.What_ is apparent is that McMahon's contact of Schnei-der on -any instate postal driver coverage continued-rou-tinely. It is also clear that McMahon -was neither as-signed nor exercised any disciplinary, authority over in-state postal and Mopar employees. With all of Employ-er's arguments otherwise considered and concluded un-prevailing, the case for supervisory status comes down toa consideration of McMahon's contended part in the dis-charge or the discipline of certain ,employees and/or au-thorship of the urged, but unsigned notes, and letters asto which the litigation was unquestionably most heated.The Employer's offered, unsigned documentary evi-dence, categorically denied by McMahon, has been treat-ed earlier, in great factual detail, and with analysis. Thegeneral conclusion warranted therefrom, for the reasonsearlier specified, is that Employer showings were in theend shown to be porous with inconsistencies; are con-cluded inadequate to warrant a credited finding any doc-ument was authored by McMahon; and they do not-inthe end establish that McMahon then possessed or exer-cised a supervisory/managerialauthority to discharge oreffectively recommend the discharge, or similarly disci-pline anyone. The testimonial and other evidence offeredin support of McMahon's contended involvement in thediscipline/discharges of Castallano, Lacey, Verro, Pitt-man, or of Pingle, Tharps, and Johnson, has been similar-ly concluded unpersuasive for the reasons early specifi-cally related; and any contention of his involvement withactual discharge of Strang, Stradley, and Verro,seeming-ly all of which were accomplished after his tenure, werein any event not effectively shown accomplished byMcMahon at all. -It is further concluded and found,' infinal analysis of all the urged contentions and argumentsadvanced thereon by Employer, considered individually,or collectively, that on the clear weight of evidence,McMahon is not shown to be a statutory supervisor, butrather an assigned night dispatcher on the TSI desk, per-forming employee work functions while regularly moni-toring night TSI operations under Mayo's extended butoverall direct supervisory and managerial operation andcontrol. 1717Employer's reliance on such cases asLaramee'sTransit,224 NLRB56, 59 (1976),Burns Motor Freight,246 NLRB 368 (1979),Redwing Carri-ers,224 NLRB 530 (1976),NLRB v Concord Furniture Industries,675F.2d 426 (1st Ca.1982), are distmgui"shed on lack of showing herem ofone or moreof thestatutory authorities therein found,viz, to hire, fire,disciplme,and/or meaningfully exercise independentjudgment in regularassignment of work.' PEOPLE'S TRANSPORTATION SERVICEThe alternative argument, that McMahon was a man -ager, is itself largely affected, but not wholly disposed of,by the above findings that McMahon possessed and exer-cised no statutory supervisory (and in thatsense manage-rial) authority. Generally speaking an excluded manageri-al-employee is more'broadly defined as one who has theauthority to "formulate and effectuate management poli-cies by expressing and making operative the decisions oftheir employer."NLRB v. Bell Aerospace Co.,416 U.S.267, 288-289 (1974). Thereafter the Board noted that it"long has defined managerial employees as those whoformulate and effectuate management policies by express-ing and making operative the decisions of the employer,and those who have discretion in the performance oftheir jobs independent. of their employer's establishedpolicy."General Dynamics Corp.,213NLRB 851, 857(1974).The matters which here are to be additionally consid-ered are essentially urged considerations of McMahon'sinvolvement with management policy,'-which Norton forthemost part negated and Mayo only limitedly ad-vanced. Employer has urged that McMahon formulatedand effectuated management policy in having employeesinChicago call in one-half hour before their departure;and in utilizing an alternative meet point for an alreadyestablishedmidpoint. In degree of policy discretion, Ifind neither urging persuasive that McMahon was a man-ager.The advancement of credit to a driver, _pursuant to apolicy applying to the D.C. to Bristolrun (alone) at itsBristolT/S terminus, was apparently not frequent andnormally of a minor amount, e.g., $30; and more pointed-ly, in any event pursuant to an established policy,essen-tiallyon need basis, at that one terminus. As noted;McMahon's more regular pledge of credit, e.g, in effect-ing emergency repairs, did not involve on McMahon'spart any evaluation of the price to be paid'for a requiredtowing, fueling, repair service, but was to be accom-plished in accordance with a procedural approach gov-erning him that was largley defined, thus _essentially rou-tinely followed. Any discretion he enjoyed clearly didnot involvemanagerialeffectuation of Employer's policyor interests in price quotations, or price considerations,cf.Ladish Co.,126NLRB 555, 559 (1960);St.CloudRendering Co.,116 NLRB 1069, 1071-72 (1956);PuertoRico Sheraton Hotel,248 NLRB 867, 877 (1980), and seeWhite Cross Stores,186 NLRB 492, 497, 511-514 (1970),Iowa Industrial Hydraulics,169 NLRB 205 fn. 1, 210-211(1968), and other cases cited in fn. 14 at 877. Finally, Ihave given consideration to the Board's seemingapprov-al of the late Judge Charles W. Schneider's astute obser-vation and conclusion that a clearly nonsupervisory em-ployee, but one with assigned responsibilities to reportwhatheregarded as inadequate employee performancethat involved not only monitoring the performance of asignificant number of employees (300), but ofseekingcorrection through supervisory officials;seemedto effec-tively have placed an individual in those circumstancesas in such a potential conflict with his fellow employeesas to constitute that individual a managerial employee;Puerto Rico Sheraton Hotel,supra, 248 NLRB at 877-878.It'is concluded McMahon did not occupy sucha position263'here. (In passing, it is observed the Board has overruledthe-Puerto Rico Sheraton Hotelcase, supra, in its reviewof "integral part" and "pattern of conduct'' holdings inParker-Robb Chevrolet,262 NLRB 402 (1982), but seem-ingly left holdings considered herein undisturbed).Whether it be a supervisory or managerial issue,weighing these factors again involves a matter of ascer-tainment of the degree of authority actualy exercised, cf.NLRB v. North Arkansas Electric Coop,414 F.2d 602, 608(8th Cir. 1971). Here most of the' deficiencies recordedand/or reported by McMahon to Mayo were by far defi-ciencies and problems reported to him by others andthey were matters' he is shown to have but routinelypassed on to Mayo: To the related extent it is revealedherein that on occasion McMahon made critical observa-tions and suggestions, whether pursuant to _a Mayo en-couragement (as, e.g., per Bruno October 29 direction,albeit undeclared to McMahon), or not, the degree andkind are not such as to convince me, that McMahon wasconstituted by. Bruno a manager, so much as indicatingtoMayo at that time,, and by Bruno to McMahon in aDecember 4 review, that Employer might consider himin the future for such a position when and if it opened,noting as especially significant that most of the same oc-curred after December 4. However, the fact determinedherein is that McMahon was never formally identified orraised even to a declared manager trainee status.In thatconnection, though McMahon had special - education intransportation he did not accept the TSI desk job with aspecial designated managerial goal-or-leave assignment,but rather to perform=an employee job as inWashingtonPost Co.,254 NLRB 168, 190 (1981). In regard to thosewho were earlier identified by -Employer variously asmanager trainees, they were personally notified; andeven then, certain of them continued in regular employ-ment, though never raised to actual manager status,indeed, even after disclaiming interest of further pursuitof it, e.g., in addition,-to Robinson, Carmella Kennedy,Jim Finn, and Charles Carley. Since all Employer's man-agement trainees did not either advance to managerialpositions, or leave Respondent's employ on failure, the-holding ofCurtis Noll Corp.,218 NLRB 1447 (1975), that'managerial trainees who face that prospect are not cov-ered by the protection of the Act (underBell AerospaceCo., supra),would appear readily distinguished.More-over,many of the supporting factors therein found areclearly not present here; and it is observed, as was ob-served by former Judge Paul E. Weil in theCurtisNollcase,218 NLRB at 1452,citingWTOPP. Inc:,115 NLRB758 (1956), comparatively that, "If the employee's futureassumption of supervisory duties is in any way specula-tive he is held not to be a supervisor and is included inthe rank-and-file unit."Seemingly assumed is the casewhere present duties do not include supervisory powerexercise, e.g., though on eligibility issue, seeUS. RadiumCorp.,122NLRB 468, 471 fns. 4 and 6 (1958). HereMcMahon was never definitively told he was asupervisor/manager or trainee,let alone made aware byspecific instruction or, Employer's past practice that if hefailed in such he would be released. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt. is further concluded and, found that neither doesMcMahon's general pledge of Employer's credit in han-dling emergencies,most ordinarily applied in truckbreakdown, tow, and/or repair do so, any more- than`Employer'sDedham mechanic appears constituted amanager merely because he could, and did, decide where(instate) repairs were to be accomplished, and regularlysubstantially pledgedEmployer's credit in connectionwith such repairs, but more so in procurement of parts toroutinely effect necessary repairs at the local facility.The central fact is that neither formulated and effectuat-ed the underlying policy of getting a disabled truck backon the road by effecting a tow, repair, purchase of neces-sary parts, etc., as a manager, but. rather' essentially fol-lowed Employer's already established and standard oper-ating policy in doing so. Finally, on the matter of rentalauthority, in the circumstantial showing made I do notfind such an authority,assumingit rested in McMahon,though it was one which clearly was never executed,when reasonably viewed in the context of this case, is tobe concluded was one that would have been exercisedby McMahon without discussion with his 'superiors, norwas it such in any event alone sufficient to constitutehim a manager.-In summary, in view of all of the above findingswhether McMahon be viewedas a normaldispatcher, orin some sense, a professional/technical, his work judg-ments, discretions, and decisions such as are revealed inthis record did not constitute 'the formulation or alter-ation of Employer's business policy such as to constitutehim a true manager, which is reversed for, "executive-"type positions, those who are closely aligned with man-agement'as true representatives of management."GeneralDynamics Corp.,supra, 213. NLRB at 857-859. Employerwould additionally rely onNLRB 'v. Yeshiva University,444 U.S. 672 (1980). There it was observed; at 683 "Al-though the Board has established no firm criteria for de=termining when an employee is so aligned, normally anemployee may be excludedas managerialonly if he rep-resents management interests by taking or recommendingdiscretionary actions. that effectively.-control or imple-ment employer policy," and citing as e.g., in addition totheBell Aerospace-andGeneral Dynamicscases, supra;SutterCommunity Hospitals of Sacramento,227 NLRB181 (1976). In theSutter-Hospitalcase, the Board expli-cated that "The touchstonein a given case iswhether ornot a professional employee either exercises the type. ofdiscretion indicative of managerial, status, or, havingsome responsibility for authorship, participates directly,inthe employer's policymaking- process."- Id. at 193.1818 In theSutterCommunityHospitalscase, the Board had excluded asmanagerial a clinical specialistwho used interdisciplinaryprofessionalskillsto developa new intensive care unit,and who was shown involvedin developmentof new -and improved methods ofnursing care, and thepolicies and procedures applicable thereto.Therein theBoardobservedrelatedly that it had heldwith judicial approval,inter alia, that manageri-al employees include "thosewho havediscretion in the performance oftheirjobs independent of their employer's establishedpolicy."Id at 193It"was thus there determined that the degree of responsibility entrustedaligned this clinical specialist moreclosely withmanagement in whose in-terest she acted,than to other employeesthe Act protectsBut it was notso concluded as to otherswhereitdid not appear,or appear as clearly;that the individual formulated or effectuated managementpolicy, or exer-Thoughthe'Yeshivacase involved managerial issues in acollege faculty, not completely- analogous to industry, ithas explicitly provided the industrial analogy of theequivalent that it was there- addressing, vii, "To theextent the industrial analogy applies, the faculty deter-mines withineach school the' product to be produced,the terms upon which it will be offered, and the custom-erswho will be served." Id. at 686.19 Nothing of thatsort pertained to McMahon's assigned responsibilities- asshown herein. It is accordingly concluded and found thatRespondent's urged defenses that McMahon was a super-visor, or alternatively a manager, are not supported bythe weight of credited evidence.-At the outset it may be observed that an employer actsat its peril in believing that an individual is not an em-ployee,see,e.g.,NLRB v' Bardahl Oil Co.,399 F.2d 365,367-370 (8th Cir. 1968). Employer thus does not prevailin its urgingthat the Board consider that it believedMcMahon 'was a supervisor: or manager. Respondent'sfinal defense is that McMahon, as an employee, wouldhave been discharged for his poor performance in han-dling night TSI operations in any event. Respondent'sdefense essentially is that the nature of McMahon's in-creasingly poor work performance in the TSI operations,particularly as evidenced in January 1981, despite an as-serted postal drop in business, and as exacerbated by in-stances occurring at time of his discharge, reveals thathis failftigs in the job had, in time, -become so demonstra-bly substantial, -and ongoing,' that McMahon would havebeen discharged from the TSI operation at that time inany event.The General Counsel contracontends that the present-ly advanced reason of ""poor performance" as a cause of "discharge is but pretext, no matter how compared. Thatthe discharge for a "poor performance" is pretextual isitself, clearly demonstrated, so argues the General Coun-sel, from the absence of Employer documentation 'of anyongoing poor 'performance evaluation in McMahon's fileas is to be found in the file of numerous other employeeswhere that was the case. Rather, it is the General Coun-sel's assertion that the record establishes that McMahon'ssalaried night TSI work was performedin a mannerclearly within the same standards of acceptable perform-ance which Respondent had theretofore found satisfac-tory for its other employees; and, accordingly,- pretext isshown in the asserted reason of "poor performance".from the 'extremely disparate treatment afforded McMa-hon when compared with other 'employees who areshown by Employer's own records as to have been fre-cised discretion independent of employer's established policy; or partici-pated directly in employer'spolicyviaking process Id. at 194 In thelatter regard a responsibility for assisting with revisions of policies andprocedures to fill new needs was deemed not specific enough as to form,for a present dispositionHere there is more basically no showing thatMcMahon had any assignment to regularly participate directly in Em-ployer's policymaking process19Though it was also inYeshivaconsidered that the faculty played apredominant role in such employment status considerations as hire,tenure, sabbaticals, termination,and promotion,which have both manage-nal and supervisory characteristics,the Supreme Court did not reach, orprimarily rely on them,id at 686 fn.23.None of these factors is foundherein PEOPLE'S TRANSPORTATION SERVICE265other contended progressive disciplinary measures rou-tinely"utilized by Respondent, but then, other than forcontendedunion reasons,inexplicablywithheld fromMcMahon. The General Counsel makes strong showingon such cases.Employer counters with examples provid-ed of other even more prompt discharges of previouslyexcellent employees- for serious infractions, though theGeneral Counsel for the most part has effectively coun-'teredwith the observation that present in most wereclear indications of theft or deceit, and/or direct insubor-dination,none of which was present in McMahon's cir-cumstances.Employer essentially has urged that McMahon dis-played an increasing lack of control and/or effectivecommunications with field employees, viz, from failingto effectively control Castallano in Chicago, LawrenceinD.C., and Strang in Wellsboro, prior to his review, toan increasing failure thereafter to control Castallano,Howard, and Pittman in Chicago; Strang in Wellsboro;Verro in Kalamazoo; Lawrence and Stradley in D.C.;and seemingly Witt in Bristol. It may be firstly observedthat this argument of failure to control, where the cir-cumstancesare that McMahon is not otherwise estab-lished to be a supervisor or a manager, is essentially rel-egated to a bootstrap,or circuitous reasoning,argumentfor application on those issues. To the extent it-wasMcMahon's own job responsibility to conduct effectivecommunications with the field in the performance of hisjob, the evidence does not support a finding that McMa-hon, for his part, failed to carry out his work duties incommunicating,or attempting to communicatewith Cas-tallano and Howard in Chicago, Uglow in Harrisburg,Lawrence in D.C., Witt in Bristol, or other named em-ployees (e.g., Verro in Kalamazoo, Pittman in Chicago,Strang inWellsboro, or Stradley in D.C.). Neither did hefail to recordinstanceswhen he could not contact them.Even if the aspect of control were to be addressed onsome-other basis as related to McMahon'sown workperformance,the argument advanced was not.convinc-ing.First it is unpersuasive with regard to statutory Su-pervisor Castallano and lead driver Howard in Chicago,for reasons earlier treated in depth,and similarly as toLawrence whether he be viewed field supervisor or leaddriver.Nor was it convincingly shown as to the othersnamed. With regard'to Strang particularly, the creditedevidence does not warrant a finding at all that McMahonfailed to control Strang before his review by Mayo. No-tably there was not a hint of such in Mayo's written De-cember employee rated evaluation. To the contrary hisconcurrently submitted written memo reveals Mayo'sevaluation then was,"Perhaps his strongest point is hisability to relate well to all types of people, especiallyover the phone." The problem that McMahon had withStrang in January was determined to be in a causativenature nodifferent from that which Mayo experiencedwith him(and others),and that Norton had also experi-enced on the occasion of ordering Strang's discharge,most of which Bruno was well aware.To the extent such contentions were advanced onVerro, Pittman, or even Witt they are not convincing,for reasons earlier related.Of all the individuals named,only Stradley appears with some 'supporting evidentiarybase, and that limitedly relating to McMahon dispatch ofStradley to Bristol on January 12,to extent appearing ascontrary to Mayo explicit instruction.It seems clear thatthe Bristol to D.C. backlog driver Bowman, under' Em-ployer's established policy, was not to be turned around,and particularly so with the rash of accidents experi-enced by Employer. The only presumption seemingly isthatMcMahon should have dispatched someone else but,on this occasion, McMahon had already made such ef-forts, and Employer never made an effective showing ofwho was otherwise available to do the job; and it is un-likelyhaving explored being fresh out of ideas withMayo, that if rental of truck and/or driver was deemedthe more feasible in that circumstance,Mayo would nothave so directed McMahon.Essentially there were four so-called major incidentsthatMayo advanced with the contention that it showedto him McMahon's performance had deteriorated to thepoint he became convinced of Bruno's asserted view thatMcMahon's performance or, the TSI desk was so unsatis-factory that he realized that McMahon was not only ableto assume additional responsibility, he was failing in theresponsibilities he had and should be replaced. The firstsuch advanced incident was of McMahon allowingStradley to drive a defective truck, which upon closereview was shown not supported but, to the contrary,itself contraindicated not only by credible McMahon tes-timony but by the weight 'of evidence arising from thestatus of various related documentation of record. Then,too,Mayo's initial assertions that it was McMahon whohad assigned Stradley to the December runs to Bristolwas not borne out, to say nothing of the confirmingeffect of his own acknowledgment that Mayo did notreally begin to become displeased with McMahon's per-formance until early January. The second such major in-cident related to McMahon's asserted failure to affordVerro adequate help with a tow on January 3, whichitselfwas shown on close inspection of surrounding cir-cumstances and background to rest on a strained basevis-a-vis related documentation, especially - in light ofpriorMcMahon-Verro background, Verro's (uncontest-ed)-lack of candor with McMahon, and Mayo's own dis-cipline of Verro in connection with that incident,'by re-quiring Verro thereafter. to report even one-half earlierto avoid any repetition of the initiating delayed start.The third and fourth majorincidentswere respectivelythe dispatch of Stradley on January 12, 1981, above men-tioned, and lastly the Vogelsong incident of February 3and 4, 1981.As to the latter incident,there is major con-flict between Bruno's andNorton's account on the onehand,and Mayo's on the other;and there was even dis-crepancy, or inconsistency, in Mayo's account with theonly related and produced documentation, while McMa-hon's account thereon of receiving communication fromVogelsong after the fact only appeared the more sup-ported.What in the end has emerged is that McMahon in Jan-uary was regularly working 48 hours a week on the TSIdesk, and averaging35 hours a week driving under cir-cumstances mutually beneficial to him and his Employer;with the record made showing there are essentially no 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDwritten criticisms on his TSI operational work performance in his file as there are to be found in the case ofnumerousother employeesmost particularly other dispatchers and/or even manager trainees the predischargereviews that are submitted by his supervisors severallyrelate old events administrative paper work failings thatappeared confessed as essentially common to Mayo aswell as McMahon and only one of which reviews atbest treats in general fashion any operational deficiencythat eventualized as the heart of Employers defense forits actionswith an asserted decision reached to replacehim in the future as soon as possible that his direct supenor Mayo was wholly unaware of but not done andeven then a supposedly triggering incident for dischargeon February 3-4 1981 advanced which on analysis isrevealed as porous with conflict and discrepancy in relation by Respondents witnesses and with the one mostimmediately involved and reporting thereon to Brunowith asserted remarkable Bruno reaction not awarethereafter that was the reason for discharge the next dayItwas the responsibility of the Employer to offer convincing evidence that McMahon so increasingly failed inhis performance on the TSI desk and did so in suchmanner that it be made clear that Employer would havedischarged McMahon at this time in any event Employer s evidentiary offering does not so convince me All ofEmployers other arguments as advanced at hearing orin brief do not otherwise so convince me as they do notpass muster of Mayo s own written acknowledgement asof December that McMahon had done everything askedof him nor persuade me to a contrary finding where asserted subsequent major declared incidents do notIn that connection I have considered and concluded asoverstrained and opportunistic under all the circumstancesMayo s faulting of McMahon for his treatmentof the Hamilton delenous call on December 6 in havingHoward check on Hamilton after a second call still wellprior to Hamilton s scheduled arrival, but not beforeabout an hour had passed from a first unusual call ofHamilton Respondents own assertions on delayed reactions by McMahon in handling postal matters do notmake a distinguishable or convincing case on 5500 problems on McMahon shift vis a vis the same being expenenced on Mayo and Norton shiftNonetheless there are two additional areas deemedworthy of an additional review and analysis The first iswith regard to the testimonial evidence of Bruno that inearlyDecember his initial reaction to McMahon s request for more money was that he felt McMahon washolding him up, and that he then and there decided severally thatMcMahon was not the man he wanted butthat he would continue McMahon in his employ until hegot over the busy period and then handle it If that hadbeen the real operative reason for McMahon s dischargein early February with the seasonal business decliningone would have expected some clear corroborative testimony of events There is none in the written reviewsthat are in evidence The closest arguable related offering seemingly was Norton s testimonial recollection thatin January he did not hold out much hope that McMahon would succeed However Norton did not base thaton an awareness of Bruno s adverse and preemptive reaction based on a Bruno perceived McMahon effort tohold him up for more money in early December but tohis own assessment of McMahon s earlier performancethatwas not itself convincingly supported when scrutinizedThere was no hint of it from Mayo Rather asnoted elsewhere herein there was substantial contraindication of any such determination by other Bruno evidenceThe second matter for final review has to do with abrief revisit of McMahon s and Norton s testimony as tothe content of the discharge interview with Employer sfull defenses now presented and considered There is noquestion that McMahon worked very hard in December1980 and January 1981 for Employer But that is not thedirect issue in this case other than in bearing on Bruno sassertion that it seemed to him in January that McMahon had lost interest in the job I have difficulty with aready acceptance that Bruno was not fully aware howmany hours McMahon had been actually working onboth TSI and instate courier driving But neither is therelevant issue one of Employers fairness to McMahonthough his treatment of McMahon as an employee coinpared with other employees may well be a factor forconsideration onmotivation as the General CounselurgesThe basic question under the Act s purview is whethertheGeneral Counsels evidence has ultimately shownthatMcMahon was discharged in violation of Section8(a)(3) and (1) of the Act, as was earlier shown primafacie because Employer believed that McMahon was engaged in protected conduct in that he was believed byhisEmployer not to be telling Employer all that wasgoing on among the Chicago drivers who were engagingin union activity but to the contrary on the basis of arecent report received from others believed observed actually being both sympathetic to Chicago drivers unionactivities sentiments, and aspirations for union organization to which Employer stood in declared oppositionand reportedly as well to have attempted to conceal itThe burden became Employers inter aha, to showthat it would have discharged McMahon on that occasion in any event If it only so much as advanced his release because of such discriminatory motivation it hasviolated the ActThe conversation between McMahon and Norton asreported by each has great bearing on the motivationalissue it being McMahon s version that Norton essentiallyadmitted operative was a discriminatory reason for hisabrupt termination and Norton s version that the discussionwas only McMahon s lousy work performance Ihave earlier noted that the earlier finding of McMahoncredit on this conversation on weight of credible evidence was not without some reservation because Nortonwas an astute and proven manager With a mind now toa final review of all of Respondents evidence presentment first I do not overlook the potential bias nexus between McMahon s considerable work effort for his Employer that was followed by an abrupt previously unforewarned discharge and his subsequent testimomallyuncorroborated attribution to Norton who carried outthat discharge, of a telling discriminatory motivational PEOPLE'S TRANSPORTATION SERVICEexposition, no more than I have not overlooked the logi-cal nexus of just such a remark as plausible in explana-tion for an -abrupt, unlawful ' termination of an employeewho has performed his work without previously havingreceived any written reprimand or counseling indicativeof any operational failure, let alone operational failures ofthe -order advanced herein. Similar careful review ofNorton's assertions as to the advanced triggering, inci-dent for McMahon's discharge, rather than now servingas additional support for Norton's account and offset toMcMahon's version, are now but revealed to contain fur-ther infirmity of conflict. It is concluded that the weightof the entire evidence, considered as a whole, has failedto support Employer's last defense that McMahon's per-formance had become so increasingly poor that Employ-erwould have discharged McMahon on February 5,1981, in any event. Finally, where many reasons are ad-vanced for Employer's action, and none found persua-sively so, there is independent warrant to conclude an-other, and where that very unlawfulmotivation is primafacie shown, the search surely need not continue, seeShattuck 'Denn Mining Corp. v. NLRB,362 F.2d 466 (9thCir 1966). I have considered Employer's offered evi-dence in support of its contention that it has dischargedcertain employees, with ' good records, without warning,and it is concluded and found the same is insufficient inthe circumstances of the case to warrant finding thatEmployer would have discharged McMahon at this timein any event. It is thus unnecessary to review in detailtheGeneral Counsel's effective showing of Employer'slong tolerance of other employees, nor of Employer'swillingness to subsequently reemploy certain employees,e.g.,dispatcher and driver Robinson, even after dis-charge for unquestionable cause. However, I specificallywould not include in that category, as the General Coun-sel also urged, former Vice President of Marketing andSales Paul Hightower, who, after resignation in June1981, is shown to have been temporarily reemployed byBruno, under special circumstances; for a brief period in1982.20 Accordinglyit isconcluded and found that Re-spondent discharged McMahon on'February 5; 1981, inviolation of Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.People's TransportationService,Inc. and MinuteMan Transit Inc., the Respondent Employer herein, to-gether with, inter alia, Transportation Services of Ken-tucky, Inc., Transportation Services of Mississippi, Inc.,and Transportation Manpower of New York,Inc. are asingle employer.'20 The circumstances of Hightower's initial resignation,his subsequentdifficulties,and the reasons for Employer's subsequent aid to him in thosedifficultieswerepreviewed by Employer to the General Counsel andbefore me in chambers as involving sensitive,.but wholly immaterial, mat-ters, urged as potentially harmful to the individual if made public. WithCharging Party's agreement,Bruno's testimony thereon was taken underseal, and only such sensitive matters ruled by me as wholly immaterialpreserved under seal. I remain of the view these matters are in naturebothwholly immaterial and' of sufficient sensitivity that they shouldremain closed rather than needlessly be made public, though,of course,available for Board(or court)review and publication, should any warrantto do so appear to a reviewer The closed testimony of Bruno is identi-fied in the record as exhibit entitled"The reason for Employer's action."2672.Respondent Employer is an employer within themeaning of Section 2(2), (6),_ and (7) of the Act; and Re-spondent Employer is fully able to remedy the unfairlabor practices found herein.3.Teamsters Local Union 25 a/w International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers' of America, and the Independent Union, each.respectively, is a labor organization within the meaningof Section 2(5) of the Act.4. In early to mid-January 1981, by its National Sys-tems Manager Ken Mayo, Respondent Employer interro-gated its employee Joseph McMahon, in the office, as towhich of the Chicago drivers McMahon thought wouldbe for the Union, in-violation of Section 8(a)(1) of theAct..5.On February 5, 1981, by-its Vice President of Oper-ations,Richard Norton, Respondent Employer, in viola-tion of Section 8(a)(1) of the Act, informed its employee,Joseph McMahon,- that he was not telling Employer allthatwas going on as instructed, and that he was beingdischarged because of a report recently received by Em-ployer that McMahon had been observed being sympa-thetic on the phone with a Chicago driver about the ac-tivities,sentiments,and aspirations for the union organi-zation of its Chicago' drivers, and had thereafter attempt-ed to conceal it.6.In its belief that its employee, Joseph McMahon,was not reporting all that was going on in regard to Chi-cago driver union activity, but rather engaged in unionactivity in being observed as sympathetic on the phonewith a Chicago driver about the union organizational ac-tivity of its Chicago drivers and attempting to conceal it,Respondent Employer discharged its employee, JosephMcMahon, for those reasons on February 5, 1981, in vio-lation of Section 8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, in violation of Section 8(a)(1) and(3) of the Act; Ishall recommendthat it be ordered tocease and desist therefrom and to take cert ain affirmativeactions designed to effectuate the policies of the Act.Ihave found that Respondent Employer dischargedJoseph McMahon in violation of Section 8(a)(3) and (1)of the Act. I fmd it necessary to order it to offer JosephMcMahon immediate and full reinstatement to his formerposition or, in the event his former position no longerexists, to a substantially equivalent one, without preju-dice to his seniority or. other rights and-privileges; and tomake the employee whole for any loss of pay or otheremployment benefits he may have suffered as a result ofthe unlawful discharge by payment to him. of a sum ofmoney equal to the amount he normally. would haveearned from the date of the discrimination to the date ofRespondent's offer of reinstatement,less net interim earn-ings,with backpay to be computed in the manner as de-scribed inF.W.WoolworthCo., 90 NLRB 289 (1950),with interest thereon to be computed in the manner pre-scribed inFlorida Steel. Corp.,231 NLRB, 651 (1977); andsee generallyIsis PlumbingCo.,138 NLRB 716 (1962). Ifurther find a broad cease-and-desist order is not war- 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDranted in this case asRespondent Employer has not dem-onstrated a proclivity to violate the Act, norengaged insuch egregiousor widespreadmisconduct as to demon-strate a generaldisregard for employees'fundamentalstatutory rights,Hickmott Foods,242 NLRB 1357 (1979).On these findings of fact andconclusionsof law andon the entirerecord,I issue the following recommend-ed21ORDERThe Respondent Employer, People's TransportationService,Inc. and Minute Man Transit Inc., Dedham,Massachusetts,itsofficers,agents,successors, and as-signs, shall1.Cease and desist from(a) Interrogating employees about the union activities,interests,and sympathies of fellow employees.(b)Telling any employee that the employee is beingdischarged because of a report received that the employ-ee was observed engaged in union activities and had at-tempted to conceal it.(c)Discharging employees because of a belief they areengaged in union or protected concerted activities.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights under the Act.2.Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a)OfferJosephMcMahon immediate and full rein-statement to his former position or, if that position nolonger exists,to a substantially equivalent position, with-out prejudice to his seniority and any other rights andprivileges.(b)Make whole Joseph McMahon for any loss- of earn-ings or other employment benefits he may have sufferedby reason of the discrimination practiced against him, inthe manner set forth in the remedy section.charge of Joseph McMahon and notify him in writingthat this has been done, and that evidence of the unlaw-ful discharge will not be used as a basis for future per-sonnel actions against him.-(d)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its facility in Dedham,Massachusetts,copies of the attached notice marked "Appendix."2221 If no exceptions are filed asprovidedby Sec.102.46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses22 If thisOrderis enforced by a.Judgment of a United StatesCourt ofAppeals, the wordsin the notice reading"Posted by Orderof the Na-tional LaborRelations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an_Order of theNation-alLabor Relations Board "Copies of the notice, on forms provided by the RegionalDirector for Region 1, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent-immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(f)Notify the Regional Director in writing within 20spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representatives'of their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL. NOT coercively question you about 'theunion activities, interests, or sympathies of your fellowemployees.WE WILL NOT tell any employee that the employee isbeing discharged because of a report received that theemployee was observed engaged in union activities withanother employee, and had attempted-to conceal it.WE WILL NOT discharge or otherwise discriminateagainst anyof you forsupporting any union.WE WILL NOTin any like or related manner interferewith,restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL offer Joseph McMahon immediate and fullreinstatement to his former position or, if that position nolonger exists,then to a substantially equivalent position,without' prejudice to his seniority or other rights orprivileges previously enjoyed and WE WILL make himwhole for any loss of earnings and other benefits result-ing from his discharge,less any net interim earnings, plusinterest.WE WILL notify Joe McMahon that we have removedfrom our files any reference to his discharge and that thedischarge will not be used against him in any way.PEOPLE'S TRANSPORTATION SERVICE, INC.AND MINUTE MAN TRANSIT, INC.